          Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 1 of 448

                                                         REDACTED FOR PUBLIC FILING




                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA

                                                 Case No. 3:16-cv-04958-WHO (JSC)
DEBBIE KROMMENHOCK and
STEPHEN HADLEY, on behalf of
themselves, all others similarly situated, and
the general public,                              REPORT OF STEVEN P. GASKIN
Plaintiffs,

                   v.

POST FOODS LLC,

Defendant.




                                               1
                                REPORT OF STEVEN P. GASKIN
                               CASE NO. 3:16-cv-04958-WHO (JSC)
              Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 2 of 448




         1.     I am Steven P. Gaskin. I am with Applied Marketing Science, Inc. (“AMS”), a market

research and consulting firm in Waltham, Massachusetts. I make this Report based upon my personal

knowledge and under authority of 28 U.S.C. § 1746.

                                    I. Introduction and Qualifications

         2.     I am a Principal at AMS and have been with the company since 2004. I hold Bachelor of

Science and Master of Science degrees in Management from the Sloan School of Management at the

Massachusetts Institute of Technology (“MIT”). I have co-authored a number of articles and papers in such

top-ranked peer-reviewed publications as Marketing Science and Management Science. In addition, I have

authored several conference presentations on aspects of conjoint analysis.

         3.     I have served as an expert witness in various legal disputes. I have been called upon

primarily to project what customers would have done in different market scenarios and to measure the value

of product features. This includes, in the specific context at issue here, my conjoint analysis surveys that

were recently accepted by the Honorable Lucy H. Koh as a basis for certifying the class in Hadley v. Kellogg

Sales Co., 324 F. Supp. 3d 1084, 1103-10 (N.D. Cal. 2018). My professional qualifications, a list of cases

in which I have testified at deposition or trial, and a list of publications I have authored are included in my

Curriculum Vitae, attached as Exhibit A to this Report.

         4.     In undertaking this assignment, I relied on my extensive expertise in developing, testing, and

analyzing surveys, and in interpreting qualitative and quantitative research about consumer attitudes,

intentions, and behavior. The facts and/or data upon which I base the opinions and inferences reflected in

this report are of a type reasonably relied upon by experts in my field.

         5      A complete list of materials I have considered to date in connection with this particular

assignment is included as Exhibit B. To the extent that I review additional information, I will supplement

this list.




                                                  2
                                   REPORT OF STEVEN P. GASKIN
                                  CASE NO. 3:16-cv-04958-WHO (JSC)
                Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 3 of 448




           6.      Part of the work for this investigation was performed under my direction by others at

AMS. Throughout this report, I have used the terms “I” and “my” to refer to work performed by me

and/or others under my direction.

           7.      AMS bills my time as a survey expert at a rate of $650 per hour. My compensation is not

contingent upon the outcome of this dispute.

                                                      II. Assignment

           8.      It is alleged that Post markets high-sugar products (including Great Grains Cereals, Honey

Bunches of Oats Regular and Whole Grain Cereals and Granolas, Raisin Bran Cereal, Bran Flakes Cereal,

Honeycomb Cereal, Alpha-Bits Cereal, and Waffle Crisp Cereal) with health and wellness claims, but these

health and wellness claims “are deceptive because they are incompatible with the significant dangers of the

excessive sugar consumption to which these foods contribute.”1 Throughout my report I refer to the health

and wellness labels as “affirmative misrepresentations,” and disclosures or warnings about the dangers of

excessive sugar consumption to which these foods contribute as “omitted information” or “omissions.”2 I

was asked by counsel for Plaintiffs to design, conduct, and analyze market research surveys and analyses

that would enable me to assess the price premia resulting from the affirmative misrepresentations on these

boxes of Post cereals and granola. I found it appropriate to conduct nine conjoint surveys, one for each

cereal or granola mentioned above. The conjoint surveys are similar in design, and screening questions

differed to the extent necessary to ensure the correct respondents qualified for each survey. The analysis

for each of these conjoints was conducted in the same manner and will be described throughout this report.

I was also asked by counsel for Plaintiffs to design, conduct, and analyze two market research surveys and

analyses that would enable me to test the effect of the omitted information regarding the dangers of added

sugar consumption on respondents’ consumption of Great Grains and Honey Bunches of Oats, and, thereby,


1
    Second Amended Complaint (Part 1), p. 1.
2
 Throughout this report, “Labels” refers to the various statements available on these products packaging, including the
affirmative misrepresentations.
                                                       3
                                        REPORT OF STEVEN P. GASKIN
                                       CASE NO. 3:16-cv-04958-WHO (JSC)
              Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 4 of 448




on their purchases during the relevant period. I will describe these surveys after I have discussed the market

price premium (conjoint) surveys (see Section XII and onwards). The affirmative misrepresentations

referenced above are as follows:3

Post Great Grains Cereals Affirmative Misrepresentations
 • Less processed nutrition you can see
 • Why less processed? Quite simply, because it’s good for you!
 • It’s whole foods from the field to your bowl, with whole grains, fiber and nutritious ingredients in
     every bite!
 • HELPS SUPPORT A HEALTHY METABOLISM
 • Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving)

Post Honey Bunches of Oats Cereals Affirmative Misrepresentations
 • Our Promise | No High Fructose Corn Syrup
 • 4 Wholesome Grains
 • WHOLESOME NUTRITION
 • Whole Grains Council Stamp (WHOLE GRAIN; 10g or more per serving)

Post Honey Bunches of Oats – Whole Grain Cereals Affirmative Misrepresentations
 • Our Promise | No High Fructose Corn Syrup
 • WHOLE GRAINS – good for your family, good for you.
 • Starting your day with a bowl of this cereal is a smart step toward eating a balanced diet
 • Rich in nutrients - important for moms-to-be and growing children.
 • Whole Grains Council Stamp (WHOLE GRAIN; 33g or more per serving)

Post Honey Bunches of Oats Granolas Affirmative Misrepresentations
 • it’s the perfect combination of wholesome goodness and honey-sweet crunch that everyone in your
     entire family will love.
 • Whole Grains Council Stamp (100% WHOLE GRAIN; 34g or more per serving)

Post Raisin Bran Cereal Affirmative Misrepresentations
 • No High Fructose Corn Syrup
 • Healthy
 • Nutritious
 • Fiber is good for digestive health
 • Whole Grains Council Stamp (WHOLE GRAIN; 23g or more per serving)

3
  References to “Post” or specific cereal names in these labels were omitted because they were shown in combination with
different brands; so, mentioning “Post” or the specific cereal names in the labels would not make sense. Any
bolding/symbols/trademark logos, etc. have also been removed to focus on the wording itself. The Whole Grains Council
Stamp, however, was displayed in the attributes and levels descriptions prior to the conjoint exercise as a graphic showing how
it actually appears, since it is the graphic itself that is challenged in this case. In the conjoint exercise itself, an abbreviated
version of just the wording in the stamp appeared. In surveys for cereals or granola where the number of grams per serving
varies by flavor, I selected the lowest number of grams per serving across flavors included in the class in order to be
conservative. Sometimes, certain language or phrases in some of the affirmative misrepresentations have been removed
because I have been informed by counsel that such language or phrases are uncontested (i.e., either as a result of the Court
dismissing certain portions of claims, or Plaintiffs voluntarily narrowing them).


                                                         4
                                          REPORT OF STEVEN P. GASKIN
                                         CASE NO. 3:16-cv-04958-WHO (JSC)
             Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 5 of 448




Post Bran Flakes Cereal Affirmative Misrepresentations
 • CONTAINS DIETARY FIBER to Help Maintain Digestive Health
 • Contains no high fructose corn syrup
 • Whole grains provide fiber and other important nutrients to help keep you healthy.
 • FIBER TO HELP WITH WEIGHT MANAGEMENT
 • Whole Grains Council Stamp (WHOLE GRAIN; 16g or more per serving)

Post Honeycomb Cereal Affirmative Misrepresentations
 • NUTRITIOUS SWEETENED CORN & OAT CEREAL4
 • Whole Grains Council Stamp (WHOLE GRAIN; 8g or more per serving)

Post Alpha-Bits Cereal Affirmative Misrepresentations
 • NO HIGH FRUCTOSE CORN SYRUP
 • A GOOD SOURCE OF NUTRIENTS THAT ARE BUILDING BLOCKS FOR YOUR CHILD’S
     DEVELOPING BRAIN
 • Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving)

Post Waffle Crisp Cereal Affirmative Misrepresentations
 • NO HIGH FRUCTOSE CORN SYRUP
 • Iron & Zinc for Growth

        9.      Notably, these claims, in some cases, represent only a subset of the labeling statements

Plaintiffs challenge in this case. This is because, in certain cases, I chose to refrain from testing certain

claims that, while challenged in this case, might present practical difficulties in a conjoint survey. Primarily,

this applied to some of the longer claims, some of which include paragraphs with several sentences, that

Plaintiffs challenged. For example, while I tested “Less processed nutrition you can see,” and “Why less

processed? Quite simply, because it’s good for you!,” I elected not to test the paragraphs Plaintiffs challenge

that appear on the back of the box, i.e.:

        We gently steam, roll and bake our whole grains to help maintain the full flavor and
        nutrition of our flakes, while some of the competition add artificial sweeteners and flavors
        along with isolated fiber to their flakes. We then add in nutritious fruits and nuts and
        balance them with our grains for a great taste that’s irresistible.
        or
        We gently crack the whole wheat berry and add a mix of grains to our flakes, while some
        of the competition add artificial sweeteners and flavors along with isolated fiber to their
        flakes. We then add in nutritious fruits and nuts and balance them with our grains for a
        great taste that’s irresistible


4
 This will be tested against “SWEETENED CORN & OAT CEREAL,” which is not a challenged claim, in order to isolate
“NUTRITIOUS.”
                                                   5
                                    REPORT OF STEVEN P. GASKIN
                                   CASE NO. 3:16-cv-04958-WHO (JSC)
                  Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 6 of 448




I did not attempt to test either of these affirmative misrepresentations because the length of the claims would

make them stand out during the choice tasks, possibly creating demand artifacts. They could cause

respondent fatigue by causing survey-takers to re-read the long passages repeatedly. Additionally, I

refrained from testing multiple affirmative misrepresentations that generally communicated similar

messages. Nevertheless, because I left some affirmative misrepresentations untested, Plaintiffs’ damages

calculations based on the premia relating to only a subset of affirmative misrepresentations necessarily will

be conservative.5



5
    The claims Plaintiffs challenge, but which I did not test for damages, are as follows:
         Product                                         Untested Challenged Claims
                         • “We gently steam, roll and bake our whole grains to help maintain the full flavor and
                         nutrition of our flakes, while some of the competition add artificial sweeteners and flavors
                         along with isolated fiber to their flakes. We then add in nutritious fruits and nuts and balance
                         them with our grains for a great taste that’s irresistible.”
                         • “We gently crack the whole wheat berry and add a mix of grains to our flakes, while some
                         of the competition add artificial sweeteners and flavors along with isolated fiber to their
    Great Grains         flakes. We then add in nutritious fruits and nuts and balance them with our grains for a great
                         taste that’s irresistible.”
                         • “Support a Healthy Metabolism”
                         •“nutritious Blueberries,” “nutritious Cranberries,” “nutritious Raisins & Dates,” “nutritious
                         Pumpkin Seeds” (depending on variety)
                         • “wholesome Almonds,” “wholesome Walnuts,” “wholesome Pecans” (depending on
                         variety)
    Honey Bunches of     • Heart design in “I” in “Whole Grain” name
    Oats Whole Grain     • “Fiber fills you up, helps keep you satisfied and is important to maintain digestive health.”
    Raisin Bran          • “Where nutritious and delicious live in harmony”
                         • “DIETARY FIBER TO HELP MAINTAIN DIGESTIVE HEALTH”
                         • “THE IMPORTANCE OF WHOLE GRAIN AND FIBER”
                         • “Getting enough fiber in your diet helps regulate your digestive system. Choose a diet rich
                         in a variety of fiber containing foods such as whole grain cereals, breads and pastas and
    Bran Flakes          fruits and vegetables.”
                         • “Experts recommend diets rich in fiber to help keep you satisfied while you exercise and
                         cut calories to lose weight. Diets rich in fiber are usually lower in calories and larger in
                         volume than low fiber diets, and require more chewing which helps promote a feeling of
                         fullness and satisfaction after eating.”
                         • “Why Vitamin D? – Many kids are not getting enough Vitamin D; - Important for a
    Honeycomb            growing child’s health needs; - Promotes healthy bones and teeth by helping the body
                         absorb calcium”
    Alpha-Bits           • “Makes a Smart Snack!”
I understand Plaintiffs still intend to pursue, on behalf of the Class, injunctive relief relating to these claims.
                                                          6
                                           REPORT OF STEVEN P. GASKIN
                                          CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 7 of 448




                                   III. Summary of Conclusions (Conjoint Surveys)

           10.      The scientific methodology I used to design, conduct, and analyze the surveys in this report

is sound, reliable, and valid. The conjoint analyses I ran estimated the price premia (measured in dollars

and/or percentage terms) caused by the presence of the affirmative misrepresentations on boxes of Post

Great Grains, Honey Bunches of Oats Regular, Whole Grain, and Granola, Raisin Bran, Bran Flakes,

Honeycomb, Alpha-Bits, and Waffle Crisp, meaning the difference in the value of these cereals or granola

with the affirmative misrepresentations compared to the value of these cereals or granola without the

affirmative misrepresentations.6

                                               IV. Overview of Methodology

           11.      The basic methodology that I selected is known as choice-based conjoint (“CBC”) analysis.

Conjoint analysis is a tool that enjoys wide use and acceptance in the field of market research. It was

introduced to the field of market research in 1971 and it is well known by marketing science academics and

industry practitioners to be the most widely studied and applied form of quantitative market value

measurement. It has been shown to provide valid and reliable measures of consumer choices and forecasts

of the relevant market value under scenarios related to those measured.7

           12.      The general idea behind conjoint analysis is that the market value for a particular product is

driven by features8 or descriptions of features embodied in that product. Customers are shown product

profiles made up of varying features and asked, as part of a series of “choice tasks,” to indicate their

preferred product profile. At no point are respondents asked to indicate directly how much they would pay;

rather, the analysis is based on choices respondents make among alternatives like those shown in Figure 1.

See Figure 1 below as examples of a single “choice task.”


6
    See section X and Exhibit K for detailed results.
7
 Louviere, Jordan (1988). “Conjoint Analysis Modelling of Stated Preferences: A Review of Theory, Methods, Recent
Developments and External Validity,” Journal of Transport Economics and Policy: Stated Preference Methods in Transport
Research, Vol. 22, No. 1 (Jan.), pp. 93-119.
8
    “Attribute” is another commonly-used term for a product feature. I will be making use of it throughout the report.
                                                          7
                                           REPORT OF STEVEN P. GASKIN
                                          CASE NO. 3:16-cv-04958-WHO (JSC)
             Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 8 of 448




                          Fig. 1. Sample Choice Task (Great Grains Survey)




       13.     I used Sawtooth Software (http://sawtoothsoftware.com) for the programming of the surveys

and the analysis of the survey results. Sawtooth Software is a leading provider of conjoint analysis




                                                8
                                 REPORT OF STEVEN P. GASKIN
                                CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 9 of 448




software.9 Its software is used by academics and business practitioners around the world. Conjoint analysis

provides respondents with realistic choices among hypothetical products that vary on multiple feature

categories. Its use of appropriate statistical methods, including Hierarchical Bayes (“HB”) regression

analysis,10 enhances predictive ability, making the conjoint analysis more reliable and valid.

           14.      The conjoint analysis uses data from the surveys on the feature levels of the product profiles

shown, market-based prices, and the resulting choices of respondents to generate partial contributions of

these feature levels (“partworths”) to overall product utility. 11 The partworths for feature levels are

identified with the estimation methods so that the partworths best predict customers’ choices from the

survey. Conjoint analysis allows for the prediction of the probability that customers will choose any product

profile that is described by the partworths and can do so for any competitive set of products. I can also

simulate how choice shares would change in a market based on a change in one or more products’ prices.

By making use of these capabilities, CBC allows me to determine the price premia (measured in dollars

and/or percentage terms) for these cereals or granola with the affirmative misrepresentations, compared to

the value of these cereals or granola without the affirmative misrepresentations.

           15.      As noted above, to estimate the partworths, I used a method known as Hierarchical Bayes

regression. HB provides reliable and valid conjoint analysis estimates of partworths. It is the most

commonly used estimation method for choice-based conjoint analysis. Hierarchical Bayes regression

makes use of data from the overall sample of respondents when estimating the partworths for each

individual respondent. Its use enables me to appropriately balance the number of choice tasks in each




9
 Sawtooth Software, Inc.’s Lighthouse Studio, which is a well-known and widely used software system for these types of
applications, was used to program the conjoint analysis section of the surveys.
10   The CBC System for Choice-Based Conjoint Analysis (Version 9), Sawtooth Software Technical Paper Series, 2017.
11
     “Utility” is an economic term referring to the total satisfaction received from consuming a good or service.


                                                          9
                                           REPORT OF STEVEN P. GASKIN
                                          CASE NO. 3:16-cv-04958-WHO (JSC)
               Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 10 of 448




survey with the number of partworths that need to be estimated. I have observed, in other conjoint surveys

that I have conducted, that such designs limit respondent wear-out.12

         16.      CBC HB regression enables me to obtain more precise estimates of market-level

distributions from individual, respondent-level estimates. CBC HB partworth estimates are best suited for

calculating statistics at the market level, such as the average or median value of certain variables of interest,

and for simulating the overall, aggregate behavior of the market.

         17.      Conjoint analysis uses information from consumer behavior theory, which makes the

partworth estimate even more precise. For example, consumer behavior theory indicates that preferences

are monotonic in price, i.e., all else equal, people prefer to pay less than to pay more. Ignoring this theory

would result in estimating a model that does not use all of the available data.

         18.      In CBC, customers are shown sets of product profiles (called “choice sets”) and asked to

choose the profile that they most prefer, or, in other words, the profile that they would choose if they were

making a choice and if the choice set described the only products that were available to them. I showed

respondents three product profiles in each choice set. In the Post Great Grains, Honey Bunches of Oats,

Honey Bunches of Oats Whole Grain, and Honey Bunches of Oats Granola surveys, product profiles were

composed of four features: (i) brand; (ii) flavor; (iii) labels; and (iv) price. In the Post Raisin Bran, Bran

Flakes, Honeycomb, Alpha-Bits, and Waffle Crisp surveys, product profiles were composed of three

features: (i) brand; (ii) labels; and (iii) price.13

         19.      When price is one of the measured features in the conjoint analysis, the value (negative or

positive) that the market places on changes in features can be expressed in price and/or percentage terms.

That is, it is possible to calculate the price premium, or the additional price (measured in dollars and/or



12
  If too many questions are asked of a respondent, then the respondent will “wear out,” that is, response errors will increase as
the respondent tires. Not only did I limit the number of questions in the choice task to minimize wear out, but I also pretested
the questionnaire to assure that respondents do not experience wear out. See Section VI for details on pretesting.
13
  In all surveys, the labels were divided into subgroups, each subgroup a separate attribute. For more information see Section
V and Exhibit X.
                                                       10
                                         REPORT OF STEVEN P. GASKIN
                                        CASE NO. 3:16-cv-04958-WHO (JSC)
              Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 11 of 448




percentage terms) customers would pay, for the class, for the inclusion of a feature or a better level of a

feature. Because CBC is based directly on customer choices, it is, in my opinion, an ideal method to

determine the price premia that resulted from the presence of the affirmative misrepresentations on the

cereals or granola at issue in this lawsuit. In particular, I can determine the price premia (measured in dollar

and/or percentage terms) between these cereals or granola with the affirmative misrepresentations compared

to the value of these cereals or granola without the affirmative misrepresentations. It is my opinion, based

on conversations with Plaintiff’s economics expert, Mr. Colin Weir, that the conjoint methodology set forth

in this report accounts for appropriate supply side factors, including that (1) the price ranges used in these

surveys reflect the actual market prices that prevailed during the Class Periods; and (2) the quantity of

products used (or assumed) in the damages calculations reflects the actual quantity of products sold during

the Class Period (the number of class products being fixed as a matter of history).14

        20.      I have performed similar analyses using similar methodologies before. For example, I was

retained as an expert in Sanchez-Knutson v. Ford Motor Co., No. 14-61344-CIV-DIMITROULEAS (S.D.

Fla.), which was a class action lawsuit that concerned a motor vehicle defect. Additionally, I was retained

as an expert in a class action lawsuit, Khoday v. Symantec Corp. and Digital River, Inc., No. 0:11-cv-00180

(D. MN.), which concerned a software product. More recently, I was retained as an expert in a class action

lawsuit, In Re: Lenovo Adware Litigation, No. 5:15-md-02624-RMW (N.D. Cal.), which concerned a

software privacy and security issue, and In Re Arris Cable Modem Consumer Litigation, No. 17-cv-1834-

LHK (N.D. Cal.), which involved latency problems with Internet modems. The Hadley v. Kellogg Sales

Company, No. 5:16-cv-04955-LHK-HRL (N.D. Cal.) case, like the instant case, involved misleading health

claims due to high sugar levels in cereals. In all five cases, I proposed using a similar conjoint analysis



14
  Several recent court decisions agree this is the proper way to deal with supply-side issues when calculating damages in a
class action context. See, e.g., Hilsley v. Ocean Spray Cranberries, Inc., 2018 WL 6300479, at *15- (S.D. Cal. Nov. 29, 2018);
Hadley v. Kellogg Sales Co., 324 F. Supp. 3d 1084, 1105 (N.D. Cal. 2018); Fitzhenry-Russell v. Dr Pepper Snapple Group,
Inc., 2018 WL 3126385 (N.D. Cal. June 26, 2018); In re Dial Complete Mktg. & Sales Practices Litig., 320 F.R.D. 326
(D.N.H. 2017); In re Lenovo Adware Litig., 2016 WL 6277245, at *21 (N.D. Cal. Oct. 27, 2016).
                                                      11
                                        REPORT OF STEVEN P. GASKIN
                                       CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 12 of 448




methodology to the one I propose here, and the court both accepted my conjoint analysis methodology and

certified the class. After the court accepted my damages methodology and granted class certification, I

performed the full analysis for the Ford, Symantec, Arris, and Kellogg lawsuits, generally consistent with

the methodology I propose here. The Arris and Kellogg cases are ongoing.

                                            V. Questionnaire Development

           21.      To establish the attributes and levels, I determined the features that would be part of each

product profile. The attributes and levels included in the conjoint choice tasks do not need to include every

possible feature of the cereals or granola at issue; in fact, it would be infeasible and contrary to best practices

to do so. Their main purpose is to provide a reasonable and engaging choice task, and to help disguise the

fact that our chief interest is in respondents’ reaction to the affirmative misrepresentations. In the surveys,

all features other than the features and levels shown were held constant. I used the Second Amended

Complaint, viewed Post’s website,15 examined cereal and granola packaging (in PDF form as well as actual

boxes purchased from a grocery store or provided by counsel), viewed market research presentations

produced by Defendant,16 and viewed sales data produced by Defendant and IRI17 to choose features and

prices that would be recognizable to a common audience and would simulate a cereal or granola comparison

experience. The attribute “Brand” includes the manufacturer as well as the cereal or granola brand name

itself (e.g., Post Great Grains). “Flavor” refers to which flavors the cereals or granola were.18 “Price” is

also a necessary variable so that the value placed by respondents on the various features can be expressed

in terms of price. The range of prices I used in this conjoint analysis mirrors those actually observed in the

market, and is based on actual sales data.




15
     https://www.postconsumerbrands.com/ (Accessed Jan. 9, 2019).
16
     See Exhibit B for details.
17
     See IRI data documents: Cold Cereal.xlsx and Snacks & Granola Bars – HIGHLY CONFIDENTLAL AEO.xlsx.
18
  The Post Raisin Bran, Post Bran Flakes, Post Honeycomb, Post Alpha-Bits, and Post Waffle Crisp conjoint analyses did not
include flavor as an attribute, since information on flavor was included in the Brand attribute.
                                                      12
                                        REPORT OF STEVEN P. GASKIN
                                       CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 13 of 448




           22.      “Labels” refers to the various statements available on these products’ packaging, including

the affirmative misrepresentations mentioned in paragraph 8. The distractor labels (additional labels not

listed in paragraph 8) have been included to obscure which labels are of primary interest in the surveys.

The inclusion of these distractor labels also reduces demand artifacts. I have not weighed evidence

regarding the nature of the products at issue in this lawsuit myself and do not have a professional opinion

on the matter. I am relying on the Second Amended Complaint, proofs of the packages of the products at

issue,19 and discussions with counsel for Plaintiffs for information regarding the affirmative

misrepresentations. The labels were divided into subgroups. Each subgroup was treated as a separate

attribute. If a pair of affirmative misrepresentations was grouped together in an attribute, the levels included

1) neither one shown, one shown only, the other shown only, and both shown. Distractor labels were

grouped into a single attribute, with the levels indicating one, two, or three of them shown in various

combinations.20 This way the number of distractor labels could vary in the product profiles throughout the

various choice tasks.

           23.      The questionnaires were programmed into a web-based software system designed for

administering and analyzing such questionnaires. Respondents answered all survey questions via their

desktop, laptop, or tablet computers.

           24.      To avoid order bias, the labels were shown in a randomized order for each respondent

(however, brand and flavor were always shown first and second, and price was always last). Following

completion of the twelve choice tasks, respondents were thanked, and the survey was complete.

           25.      It is standard survey practice to avoid indicating the sponsor and purpose of the survey to

ensure respondents’ objectivity and to make respondents “blind” to the sponsor and purpose of the survey.

The design and administration of my surveys was characterized as blind to the respondents (as evidenced



19
     See Exhibit B for details.
20
     See Exhibit X for details.
                                                    13
                                      REPORT OF STEVEN P. GASKIN
                                     CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 14 of 448




by the pretest interviews). Because the surveys were administered via the Internet, respondents were not

exposed to human interviewers, thereby eliminating the possibility of an interviewer communicating the

sponsor or purpose of the survey and influencing the outcome (intentionally or not). An Internet-based

survey avoids demand artifacts that might be induced by means of intonation or facial expressions during

the delivery of particular questions or answers. A “demand artifact” is similar to a leading question in that

it encourages respondents to answer a question in a way that the researcher would prefer. An Internet-based

survey removes, or at least greatly diminishes, any “interviewer bias” which may arise from the desire of

the respondents to please, displease, or impress the interviewer. (One might say that the computer as well

as the respondent was blind to the survey’s purpose; hence the survey was double-blind.) The surveys and

screenshots are included as Exhibits C and D.

                                           VI. Pretesting the Questionnaires

           26.      The conjoint questionnaires were pretested with 54 respondents. The pretest consisted of 27

preliminary pretest interviews, identifying and correcting any possible issues with the surveys, and 27 final

pretest interviews, which were verbal debriefs with respondents after they had answered the survey

questions. I, as well as my team of interviewers, who are highly-trained market researchers who work under

my direction, tested that respondents understood each feature; that they did not have difficulty with the

questions and instructions; that they understood the choice exercise they were asked to perform; that they

looked at all or almost all of the features in making their choices; and that they did not think the survey was

trying to get them to answer in a certain way. I also explicitly tested for demand artifacts, asking

respondents about their beliefs about the sponsor and purpose of the surveys. Pretesting ensured that

respondents understood and would continue to understand the questions, instructions, and descriptions

presented in the questionnaire and that the interview flows smoothly. Following standard procedures, no

pretest responses were included in the final sample.21


21
     For more information on pretests see Exhibits E and F.
                                                       14
                                         REPORT OF STEVEN P. GASKIN
                                        CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 15 of 448




                                                VII. Identifying the Sample

           27.      The sample consisted of either California or nationwide residents who were over 18 years

of age and who have personally purchased or shared in the decision to purchase the cereals or granola at

issue.22

           28.      Internet surveys are a very common form of market research. In addition, there is evidence

that data collected using Internet surveys does not differ in quality from that collected using phone or mall-

intercept methodologies.23 The surveys were conducted by contracting with a panel company that has pre-

recruited potential respondents who have indicated their willingness to participate in consumer surveys.

For the present matter, I selected Prodege Market Research (“Prodege”), a well-established market research

firm that maintains a panel of over 6 million active members in the United States alone. AMS has worked

with Prodege on many other projects and has found them to be a consistently reliable and high-quality

supplier of qualified survey respondents. Email invitations to participate in the survey were sent to a group

of panel members.24 Click balancing was implemented in order to ensure that the individuals who had the

opportunity to qualify for the survey approximated either the US 2010 census in terms of age, gender, and

region for the surveys that were conducted with nationwide sample, or the California 2010 census in terms

of age and gender for the surveys that were conducted with California sample.25 As is customary for


22
  The Honey Bunches of Oats, Raisin Bran, and Bran Flakes surveys were conducted with California sample. In order to
obtain enough sample, the Great Grains, Honey Bunches of Oats Whole Grain, Honey Bunches of Oats Granola, Honeycomb,
Alpha-Bits, and Waffle Crisp surveys were conducted with nationwide sample.
23
  Poret, Hal (2010). “A comparative empirical analysis of online versus mall and phone methodologies for trademark
surveys,” The Trademark Reporter, Vol. 100, No. 3 (May-June), pp. 756-807.
24
     See Exhibit G for the survey invitation.
25
  “Click balancing” refers to the process of ensuring that the sample of potential respondents who click on the survey link (not
to be confused with the group of people who qualify and complete the survey) is representative of a population. In the present
matter, depending on the survey, click balancing was used to ensure that individuals who had the opportunity to qualify for the
survey approximated either the US 2010 census in terms of age, gender, and region or the California 2010 census in terms of
age and gender. The process of click balancing involves sending periodic updates to the panel vendor on the age and gender
(and region for nationwide surveys) breakdown of inbound clicks on the survey link so that the panel vendor can make any
necessary adjustments to their survey invitation mailings (i.e., which age/gender/region groups they send invitations to and in
what quantity). In order to examine the difference between California consumers and those from the rest of the country, the
Honey Bunches of Oats Granola sample was set to be half from California, half from the rest of the country. Across all of the


                                                         15
                                           REPORT OF STEVEN P. GASKIN
                                          CASE NO. 3:16-cv-04958-WHO (JSC)
               Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 16 of 448




consumer surveys for litigation as well as other market research surveys, respondents who qualified and

completed the surveys received a small monetary incentive; for the present surveys, respondents who

completed the surveys received a small incentive equivalent to less than one dollar. The incentive is not

contingent on respondents providing particular answers in the conjoint task and there is consensus in the

industry that such small monetary incentives do not lead to any bias in the survey results. 26

         29.      For the conjoint surveys, potential respondents were selected at random through Prodege’s

respondent panel and sent an invitation to go to a website to complete the survey. Each invitation

included a URL with an embedded password that was matched against a list of valid passwords and

against the list of passwords that have already been used. (The former ensures that only valid respondents

complete the questionnaire. The latter ensures that each respondent completes the questionnaire at most

once.)

         30.      After clicking the link from the email invitation, respondents were promoted to a browser

window with an introduction followed by a CAPTCHA challenge to ensure that responses were not

computer-generated.27 After completing the CAPTCHA, respondents moved to the survey. Prodege is a

reputable, experienced panel provider and has security procedures in place to prevent anyone other than

panel members from entering the survey, to prevent survey “bots,” and to prevent a respondent from

taking the survey more than once.




conjoint surveys, I observed no lower price premia for California consumers versus the rest of the country that were
statistically significant. This is evidence in favor of the reliability and validity of using a nationwide sample when needed.
26
  Singer, Eleanor (2012). “The Use and Effects of Incentives in Surveys,” Survey Research Center, Institute for Social
Research, University of Michigan, p. 17. See https://iriss.stanford.edu/sites/g/files/sbiybj6196/f/singer_slides.pdf.
27
  A CAPTCHA challenge refers to a program that protects websites against “bots” (i.e., computer-generated responses) by
generating and grading tests that humans can pass, but current computer programs cannot. The acronym “CAPTCHA” stands
for Completely Automated Public Turing test to tell Computers and Humans Apart.


                                                       16
                                         REPORT OF STEVEN P. GASKIN
                                        CASE NO. 3:16-cv-04958-WHO (JSC)
              Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 17 of 448




        31.      To provide further validation, respondents were asked their age and gender, which were

compared to values provided to Prodege. Any respondents whose stated age and gender did not match the

values provided to Prodege were terminated from the survey.

        32.      The final sample sizes were between 300 and 350 and are more than sufficient for making

scientifically valid conclusions on the basis of these surveys, based on my experience and statistical

sampling theory. These sample sizes greatly exceed the minimum requirements laid out by Sawtooth

Software for sample size in a conjoint analysis study. 28 I have made, and validated, forecasts based on

quantitative surveys of 250 or 300 respondents, and sample sizes such as these are commonly used by large

businesses to make important decisions. Survey response statistics are provided in Exhibit H.

                                            VIII. Survey Administration

        33.      Each conjoint survey began with question S0, a CAPTCHA test which ensured that

appropriate respondents, and not computers, were entering each survey. Next, respondents were reminded

to put on/in glasses or contact lenses if they normally wear them when viewing a computer screen.

Respondents indicated the device they were using to complete the surveys (S1). Only those on a desktop

computer, laptop computer, or tablet computer were permitted to continue. Respondents were then asked

to indicate where they live (S2). Only respondents who selected California in the Honey Bunches of Oats,

Raisin Bran, and Bran Flakes surveys were permitted to continue. In the Great Grains, Honey Bunches of

Oats Whole Grain, Honey Bunches of Oats Granola, Honeycomb, Alpha-Bits, and Waffle Crisp surveys

respondents were able to continue as long as they selected any state in the U.S. or the District of Columbia.

Gender (S3) and age (S4) were collected and validated to ensure they matched panel records.29 Respondents

who indicated they were under 18 years old were terminated from the surveys. Respondents were next



28
  Orme, Bryan K. (2014). Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing Research, (Third
Edition), Manhattan Beach, CA.: Research Publishers LLC, pp. 68-9.
29
  This was done as a method of validating respondents’ identity. Specifically, respondents’ age and gender survey answers
were compared to the age and gender information on record with the panel company, and any respondents whose information
did not match were not allowed to complete the survey.
                                                     17
                                       REPORT OF STEVEN P. GASKIN
                                      CASE NO. 3:16-cv-04958-WHO (JSC)
            Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 18 of 448




asked which types of companies they or any member of their household work for (S5). Respondents who

indicated a company that makes or manufactures breakfast cereal or granola, a marketing or market research

firm, or a public relations or advertising agency were not allowed to continue. Next, in S6, respondents

were presented with a list of grocery products and asked which, if any, of those products have they

personally purchased or shared in the decision to purchase in the past three months, six months, or ever.30

Respondents who selected cereal for the cereal surveys or granola for the Honey Bunches of Oats Granola

survey were permitted to continue. Respondents were next presented with a list of types of cereals or

granolas and asked to select any of the cereals or granolas they personally purchased of shared in the

decision to purchase in the past three months, six months, or ever (S7). Respondents had to select the

qualifying Post product in each survey to continue (e.g., respondents who were taking the Great Grains

survey had to select “Post Great Grains” to continue). Respondents in the Great Grains, Honey Bunches of

Oats, Honey Bunches of Oats Whole Grain and Honey Bunches of Oats Granola surveys were asked a

follow up question about which types of the relevant product flavors they have personally purchased or

shared in the decision to purchase (S8) in the past three months, six months, or ever. Respondents who

selected a qualifying product flavor continued to the final screening question which asked respondents to

select the cardinal direction (“NORTH,” “SOUTH,” “EAST,” or “WEST”) that matched the cardinal

direction in the questions stem, in order to make sure respondents were paying attention and not blindly

selecting response options (S9).31 Respondents who did not select the matching cardinal direction were

terminated from the survey. At this point, qualified respondents were asked to take the survey with their

browser maximized in one session, to not consult other materials or people while taking the survey, and to


30
   The timeframes used to screen for usage of each cereal/granola were as follows: 3 months for Great Grains, Raisin Bran,
Bran Flakes, Alpha Bits, Granola, and Honeycomb; 6 months for Waffle Crisp; “ever” for Honey Bunches of Oats and Honey
Bunches of Oats Whole Grain. In order to obtain respondents for each cereal the time frame varied, as some class cereals or
flavors were discontinued, and only available longer ago than the past 3 months.
31
  This cardinal direction quality control question was S8 for respondents in the Raisin Bran, Bran Flakes, Honeycomb, Alpha-
Bits, and Waffle Crisp surveys since they were not asked a follow up question about flavor type. For the same reason, the
question that presented respondents in those surveys with instructions and asked if they understood and agreed to the
instructions was S9 instead of S10.
                                                     18
                                       REPORT OF STEVEN P. GASKIN
                                      CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 19 of 448




wear glasses or contact lenses if normally needed for viewing a computer or tablet screen. Respondents

who understood and agreed to these instructions were permitted to continue (S10).

           34.      To avoid influencing respondents’ answers and survey results, and to minimize answers

from uninformed respondents, I used filters in my survey question response options, such as the answer

option of “None of the above.” I also randomized answer options in the survey questions where it was

appropriate.

           35.      In the main part of the survey, respondents were introduced to the conjoint task and shown

a list of the cereal or granola features that were varied in the product profiles which followed. They were

asked to make certain assumptions during the conjoint choice tasks. These assumptions included the

following:

       •   Each [cereal/granola] will be described by the set of features you were just shown. Any other
           features beyond those shown in the exercise (Brand, [Flavor,] Labels, Price) are assumed to be the
           same for all the [cereals/granolas] presented.

       •   All [cereals/granolas] are available at the store at which you typically shop. Each [cereal/granola]
           option shown is offered by the same retailer or seller, so any preference you may have for a
           particular retailer or seller should not matter.

       •   No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the
           purchase. The price shown is the price you will pay.

       •   Each option shown is a [X]-ounce [box/package].

       •   In the upcoming exercises, you will see references to a Whole Grains Council Stamp. The stamp,
           as it actually appears on the [box/package], is shown below. When you see the words “Whole
           Grains Council Stamp” in the exercises, they refer to the stamp shown below, and you should
           think of that image when making your decisions. [INSERT STAMP FOR APPROPRIATE
           CEREAL/GRANOLA]32

           36.      Respondents were then introduced to each feature. Respondents viewed each feature prior

to continuing to the choice exercise. The features and feature levels that were used are indicated below.



32
     The Waffle Crisp survey did not include this assumption as the Whole Grains Council Stamp is not at issue for Waffle Crisp.
                                                        19
                                          REPORT OF STEVEN P. GASKIN
                                         CASE NO. 3:16-cv-04958-WHO (JSC)
               Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 20 of 448




The affirmative misrepresentations at issue are marked with an asterisk. Note that in the actual conjoint

surveys these affirmative misrepresentations did not have an asterisk, and appeared in the same format as

the “distractor” labels.33 The levels of the features, “brand,” “flavor,” “labels,” were chosen to be believable

and understandable. I have chosen to employ written descriptions of the affirmative misrepresentations and

distractor labels shown below, instead of displaying the entire box, in part because I understand that all of

these statements may be assumed to be relied upon, if they are material, under the California laws that apply

to Plaintiffs’ theory of the case. The fact that the distractor labels are rather similar to the affirmative

misrepresentations is conservative, since respondents will have a harder time distinguishing the two types

of labels and noticing one or the other’s presence or absence.

                                                         Great Grains
Brand
In this exercise, the cereals shown will be one of the following brands:
  • Post Great Grains
  • General Mills Basic 4
  • Kashi Go Lean Crunch
  • General Mills Fiber One Honey Clusters
  • Store Brand Multigrain Flakes and Clusters

Flavor
In this exercise, the cereals shown come in the following flavors:
  • Blueberry Morning
  • Cranberry Almond Crunch
  • Crunchy Pecan
  • Banana Nut Crunch
  • Raisins, Dates & Pecans

Labels
In this exercise, the following labels may appear on the box:
   Less processed nutrition you can see
   Why less processed? Quite simply, because it’s good for you!
   It’s whole foods from the field to your bowl, with whole grains, fiber and nutritious ingredients in
     every bite!
   HELPS SUPPORT A HEALTHY METABOLISM
   Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving)
  • WHY BE GOOD WHEN YOU CAN BE GREAT?
  • NEW LOOK SAME GREAT TASTE!
33
     For more information regarding how the labels were grouped into separate attributes, see Exhibit X.
                                                        20
                                          REPORT OF STEVEN P. GASKIN
                                         CASE NO. 3:16-cv-04958-WHO (JSC)
               Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 21 of 448




     •   FILLS YOU UP & SATISFIES YOU LONGER!
     •   THE TASTE YOU LOVE THE SUSTAINED ENERGY YOU NEED
     •   foods to power the lifestyle they cultivate
     •   is an excellent source of folic acid and iron

Price
The following prices will be used in the exercise. As a reminder, please assume the following:
No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the purchase.
The price shown is the price you will pay.
Each option shown is a 16-ounce box.
 • $2.49
 • $2.99
 • $3.49
 • $3.99
 • $4.49

                                                   Honey Bunches of Oats
Brand
In this exercise, the cereals shown will be one of the following brands:
  • Post Honey Bunches of Oats
  • Nature Valley Honey Oat Clusters
  • Kellogg’s Special K
  • Store Brand Honey Oat Clusters and Flakes

Flavor
In this exercise, the cereals shown come in the following flavors:
  • With Almonds
  • Honey Roasted
  • With Vanilla Bunches
  • Greek Honey Crunch
  • With Cinnamon Bunches
  • With Real Strawberries

Labels34
In this exercise, the following labels may appear on the box:
   Our Promise | No High Fructose Corn Syrup
   4 Wholesome Grains
   WHOLESOME NUTRITION
   Whole Grains Council Stamp (WHOLE GRAIN; 10g or more per serving)
  • It’s just the taste, it’s amazing.
  • Made with Natural Wildflower Honey
  • NO COLORS FROM ARTIFICIAL SOURCES
  • NOURISHING CALORIES

34
     The reference to “Post” has been removed from the labels, for reasons previously discussed in footnote 3.
                                                         21
                                           REPORT OF STEVEN P. GASKIN
                                          CASE NO. 3:16-cv-04958-WHO (JSC)
              Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 22 of 448




     •   Start the Day Off Right!
     •   This is a cereal you can feel good about eating again and again.

Price
The following prices will be used in the exercise. As a reminder, please assume the following:
No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the purchase.
The price shown is the price you will pay.
Each option shown is a 18-ounce box.
 • $2.69
 • $3.19
 • $3.69
 • $4.19
 • $4.69

                                      Honey Bunches of Oats Whole Grain
Brand
In this exercise, the cereals shown will be one of the following brands:
  • Post Honey Bunches of Oats Whole Grain
  • Quaker Real Medley Multigrain Cereal
  • Kellogg’s Mueslix
  • Store Brand Honey Oat Clusters and Flakes Whole Grain

Flavor
In this exercise, the cereals shown come in the following flavors:
  • Honey Crunch
  • Almond Crunch
  • Blueberry Clusters
  • Raisins, Dates & Almonds

Labels35
In this exercise, the following labels may appear on the box:
   Our Promise | No High Fructose Corn Syrup
   WHOLE GRAINS – good for your family, good for you.
   Starting your day with a bowl of this cereal is a smart step toward eating a balanced diet
   Rich in nutrients - important for moms-to-be and growing children.
   Whole Grains Council Stamp (WHOLE GRAIN; 33g or more per serving)
  • Dig in for delight in every bite.
  • NEW LOOK! SAME GREAT TASTE
  • It’s the perfect way to start your day.
  • Simple Inside - GOOD SOURCE OF FIBER - NO ARTIFICIAL COLORS OR FLAVORS
  • This cereal is your great-day starter and your balanced-lifestyle supporter.
  • OUR BEST IN EVERY BITE
  • And with no artificial colors or flavors, this cereal is as good as it gets.

35
  The reference to “Post” has been removed from the labels and the references to “Honey Bunches of Oats Whole Grain” have
been removed from the labels or replaced with “this cereal” for reasons previously discussed in footnote 3.
                                                    22
                                      REPORT OF STEVEN P. GASKIN
                                     CASE NO. 3:16-cv-04958-WHO (JSC)
           Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 23 of 448




Price
The following prices will be used in the exercise. As a reminder, please assume the following:
No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the purchase.
The price shown is the price you will pay.
Each option shown is an 18-ounce box.
 • $1.69
 • $2.49
 • $3.29
 • $4.09
 • $4.89

                                    Honey Bunches of Oats Granola
Brand
In this exercise, the granolas shown will be one of the following brands:
  • Post Honey Bunches of Oats Granola
  • General Mills Nature Valley Granola
  • Kellogg’s Special K Granola
  • Quaker Simply Granola
  • Store Brand Granola
Flavor
In this exercise, the granolas shown come in the following flavors:
  • Honey Roasted
  • French Vanilla Almond
  • Toffee Almond
  • Maple Pecan
  • Peanut Butter

Labels
In this exercise, the following labels may appear on the package:
   it’s the perfect combination of wholesome goodness and honey-sweet crunch that everyone in your
      entire family will love.
   Whole Grains Council Stamp (100% WHOLE GRAIN; 34g or more per serving)
  • NO PRESERVATIVES OR ARTIFICIAL FLAVORS
  • Enjoy It Your Way!
  • Bring your bunch together, anytime anywhere with delicious granola.
  • ingredients you can see & pronounce
  • We choose healthy and tasty, convenient and wholesome, economically sustainable and socially
      impactful.
  • add PROTEIN to your day!

Price
The following prices will be used in the exercise. As a reminder, please assume the following:


                                                23
                                  REPORT OF STEVEN P. GASKIN
                                 CASE NO. 3:16-cv-04958-WHO (JSC)
           Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 24 of 448




No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the purchase.
The price shown is the price you will pay.
Each option shown is a 11-ounce package.
 • $2.59
 • $2.99
 • $3.39
 • $3.79
 • $4.19

                                               Raisin Bran
Brand
In this exercise, the cereals shown will be one of the following brands:
  • Kellogg’s Raisin Bran
  • Kellogg’s Raisin Bran Crunch
  • General Mills Total Raisin Bran
  • Post Raisin Bran
  • Store Brand Raisin Bran

Labels
In this exercise, the following labels may appear on the box:
   No High Fructose Corn Syrup
   Healthy
   Nutritious
   Fiber is good for digestive health
   Whole Grains Council Stamp (WHOLE GRAIN; 23g or more per serving)
  • HUNDREDS OF RAISINS IN EVERY BOX
  • has delicious crunchy whole grain wheat and bran flakes
  • EXCELLENT SOURCE OF FIBER
  • Delicious raisins perfectly balanced with crisp, toasted bran flakes.
  • REAL FRUIT- Delicious raisins add a sweetness you’ll love to every morning.
  • MADE WITH REAL FRUIT

Price
The following prices will be used in the exercise. As a reminder, please assume the following:
No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the purchase.
The price shown is the price you will pay.
Each option shown is a 20-ounce box.
 • $1.89
 • $2.59
 • $3.29
 • $3.99
 • $4.69




                                                24
                                  REPORT OF STEVEN P. GASKIN
                                 CASE NO. 3:16-cv-04958-WHO (JSC)
           Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 25 of 448




                                               Bran Flakes
Brand
In this exercise, the cereals shown will be one of the following brands:
  • Kellogg’s All Bran
  • General Mills Fiber One Original Bran Cereal
  • Post Bran Flakes
  • Store Brand Bran Flakes

Labels
In this exercise, the following labels may appear on the box:
   CONTAINS DIETARY FIBER to Help Maintain Digestive Health
   Contains no high fructose corn syrup
   Whole grains provide fiber and other important nutrients to help keep you healthy.
   FIBER TO HELP WITH WEIGHT MANAGEMENT
   Whole Grains Council Stamp (WHOLE GRAIN; 16g or more per serving)
  • Made from oven toasted, whole grain wheat and wheat bran
  • NO artificial flavors
  • NO colors from artificial sources
  • Excellent Source of Iron
  • Make fit for life, fit your life!
  • Energize your active lifestyle with a great breakfast!

Price
The following prices will be used in the exercise. As a reminder, please assume the following:
No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the purchase.
The price shown is the price you will pay.
Each option shown is a 16-ounce box.
 • $2.69
 • $3.19
 • $3.69
 • $4.19
 • $4.69


                                               Honeycomb
Brand
In this exercise, the cereals shown will be one of the following brands:
  • Post Honeycomb
  • Kellogg’s Apple Jacks
  • Quaker Cap’n Crunch
  • Kellogg’s Froot Loops




                                                25
                                  REPORT OF STEVEN P. GASKIN
                                 CASE NO. 3:16-cv-04958-WHO (JSC)
               Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 26 of 448




Labels
In this exercise, the following labels may appear on the box:
   NUTRITIOUS SWEETENED CORN & OAT CEREAL36
   Whole Grains Council Stamp (WHOLE GRAIN; 8g or more per serving)
  • SWEETENED CORN & OAT CEREAL
  • THIS CEREAL CAN HELP FUEL YOUR DREAMS!
  • Simple Inside
  • GOOD SOURCE OF 11 VITAMINS AND MINERALS
  • COLLECT POINTS. EARN REWARDS.
  • IT’S NOT WHAT YOU DO, IT’S HOW YOU MAKE IT YOURS.
  • OUR BEST IN EVERY BITE

Price
The following prices will be used in the exercise. As a reminder, please assume the following:
No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the purchase.
The price shown is the price you will pay.
Each option shown is a 12.5-ounce box.
 • $1.99
 • $2.49
 • $2.99
 • $3.49
 • $3.99


                                                          Alpha-Bits
Brand
In this exercise, the cereals shown will be one of the following brands:
  • Post Alpha-Bits
  • General Mills Lucky Charms
  • Quaker Life
  • General Mills Kix

Labels37
In this exercise, the following labels may appear on the box:
   NO HIGH FRUCTOSE CORN SYRUP
   A GOOD SOURCE OF NUTRIENTS THAT ARE BUILDING BLOCKS FOR YOUR CHILD’S
      DEVELOPING BRAIN
   Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving)
  • NO ARTIFICIAL FLAVORS
  • 12 ESSENTIAL VITAMINS AND MINERALS
  • satisfies the kid in everyone with just the right touch of sweetness and crispy goodness.
  • FUEL UP ON GOODNESS

36
     This was tested against “NUTRITIOUS SWEETENED CORN & OAT CEREAL” in order to isolate “NUTRITIOUS.”
37
     Reference to “Alpha-Bits” has been removed from the labels for reasons previously discussed in footnote 3.
                                                        26
                                          REPORT OF STEVEN P. GASKIN
                                         CASE NO. 3:16-cv-04958-WHO (JSC)
             Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 27 of 448




 •      Start the morning simply, start life right.
 •      great taste = happy kids

Price
The following prices will be used in the exercise. As a reminder, please assume the following:
No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the purchase.
The price shown is the price you will pay.
Each option shown is a 12-ounce box.
 • $1.99
 • $2.24
 • $2.49
 • $2.74
 • $2.99


                                                      Waffle Crisp
Brand
In this exercise, the cereals shown will be one of the following brands:
  • Post Waffle Crisp
  • General Mills Cinnamon Toast Crunch
  • General Mills French Toast Crunch
  • Quaker Oatmeal Squares

Labels
In this exercise, the following labels may appear on the box:
   NO HIGH FRUCTOSE CORN SYRUP
   Iron & Zinc for Growth
  • LABELS FOR EDUCATION
  • NO COLORS FROM ARTIFICIAL SOURCES
  • NO ARTIFICIAL FLAVORS
  • fill you up with a satisfying crunch and sweetness that’s just right
  • FUEL UP ON GOODNESS
  • GET A STRONG START

Price
The following prices will be used in the exercise. As a reminder, please assume the following:
No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the purchase.
The price shown is the price you will pay.
Each option shown is a 11.5-ounce box.
 • $1.59
 • $2.34
 • $3.09
 • $3.84
 • $4.59
                                                    27
                                      REPORT OF STEVEN P. GASKIN
                                     CASE NO. 3:16-cv-04958-WHO (JSC)
              Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 28 of 448




        37.      Respondents then continued to the 12 choice tasks that are the main section of the conjoint

survey. They were shown a series of 12 choice tasks, each containing a choice set of 3 different,

hypothetical cereals or granolas, which were described by the combinations of levels of the features that I

selected.

        38.      For each set of three alternative cereal or granola options, respondents were asked: “If these

were your only options and you had to choose a [cereal/granola], which [cereal/granola] would you

choose?” Respondents indicated which of the three cereals or granolas they would choose. For each choice

task, respondents were also presented with a second question which read, “Given your knowledge of the

market, would you actually be willing to buy the [cereal/granola] that you chose above?”38

        39.      After answering both questions, respondents continued on to the next choice set. For each

respondent, choices were made among the different products in the choice sets and were used to estimate a

set of partworths. The choice sets were chosen randomly to ensure that respondents saw each level of each

feature in the choice sets with roughly the same frequency. The designs are highly efficient, i.e., they

provide the estimates of partworths with high precision.39 Following the presentation of the 12 choice tasks,

respondents were thanked for their time and the survey was completed.

                                                      IX. Analysis

        40.      Hierarchical Bayes estimates for the partworths for each respondent were obtained from the

data with software developed by Sawtooth Software, Inc. Partworths represent the relative preference or

utility associated with each level of product attribute. The overall utility of a product is the sum of the

partworths for the attribute levels possessed by the product. The partworths, which are estimated at the

individual level, are used in the simulation model. In Exhibit I, I summarize the average partworths.




38
  See Brazell, Jeff D., Christopher G. Diener, Ekaterina Karniouchina, William L. Moore, Válerie Séverin, and Pierre-Francois
Uldry (2006). “The no-choice option and dual response choice designs,” Marketing Letters, Vol. 17, No. 4 (Dec.), pp 255-268.
39
  For more technical descriptions, see The CBC System for Choice-Based Conjoint Analysis (Version 9), Sawtooth Software
Technical Paper Series, 2017. Efficiencies were over 0.99 for the balanced overlap randomized designs.
                                                     28
                                       REPORT OF STEVEN P. GASKIN
                                      CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 29 of 448




           41.       As is a commonly accepted practice in conjoint surveys, I used a model that ensures that the

partworths for the price follow a logical order, i.e., respondents always prefer to pay less for a given cereal

or granola. For example, using the price points from the Great Grains survey, the market prefers a price of

$2.49 to a price of $2.99 per cereal, prefers a price of $2.99 to a price of $3.49 per cereal, prefers a price of

$3.49 to a price of $3.99 per cereal, and prefers a price of $3.99 to a price of $4.49 per cereal.40

           42.       The average values of the estimated partworths in Exhibit I indicate that the market prefers

cereals or granola with the affirmative misrepresentations over the cereals or granola without the affirmative

misrepresentations.          That is, for example, the average partworth for Great Grains cereals with the

affirmative misrepresentation (“It’s whole foods from the field to your bowl, with whole grains, fiber and

nutritious ingredients in every bite!”) is larger than the average partworth for the same cereals without the

affirmative misrepresentation.

           43.       In order to establish the appropriateness of using the partworths to forecast the market, I

tested the fit and predictive ability of the conjoint analyses estimates by running a holdout analysis for each

survey. A holdout analysis uses hit rates to measure accuracy. The hit rate is the percent of the time

respondents’ choices in the survey can be successfully predicted by their partworths.41 It is my opinion that

the hit rates observed here are consistent with what I have seen in other successful conjoint analyses,

including ones I have successfully conducted. They indicate that this model is appropriate to use for making

the price premium calculations in this report. For each survey, the holdout analysis indicated that a “main

effects” model (i.e., one that did not require interactions), was appropriate.




40
     I refer to this model as a price constrained model.
41
     For a description of the holdout analysis and details on the results, see Exhibit J.
                                                          29
                                            REPORT OF STEVEN P. GASKIN
                                           CASE NO. 3:16-cv-04958-WHO (JSC)
              Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 30 of 448




           X. Calculation of the Price Premia Resulting from the Presence of the Affirmative

                                Misrepresentations on Post Cereals and Granola

        44.      I used the Market-Based Method to determine the price premia resulting from the presence

of the affirmative misrepresentations on these cereals and granola. The Market-Based Method uses the HB

partworths to simulate the market reaction to choice sets of products and prices.

        45.      I used standard procedures in the Sawtooth Software’s Lighthouse Studio software to run

the choice simulations. Market simulations using CBC HB partworth estimates are often used by firms to

simulate what would happen if a new product were introduced to a market, or if a firm decided to change a

feature or features of an existing product. Forecasts based on such market simulations are sufficiently

accurate such that firms routinely make decisions based on the results of these simulations. 42 To predict

customers’ choices in the simulation, I applied an approach commonly used in marketing research called

“Randomized First Choice (“RFC”) Simulation.” Under RFC, a consumer chooses the product that gives

him or her the highest utility among the available choices (i.e., the first choice), where the consumer’s utility

from a product is calculated as the sum of the estimated partworths for the features provided by the product,

plus random draws of the unobserved components in the utility.43

        46.      The Market-Based Method uses the partworths to predict how customers would react in a

hypothetical world in which there are two available configurations of cereals or granola that vary only

according to price and the labels at issue. In my description of the method that follows, I will use the Great

Grains survey as an example, though the method was the same for the other Post cereals and granola. For

each respondent, the partworths for the levels present in each product profile will be summed to obtain an

overall relative utility for each respondent, for each of the two configurations of cereal. These utilities, in



42
  Orme, Bryan K. (2014). Getting Started with Conjoint Analysis: Strategies for Product Design and Pricing Research, (Third
Edition), Manhattan Beach, CA.: Research Publishers LLC, pp 143-157.
43
   The Sawtooth Software HB estimation includes a standard option to perform RFC. The software assumes that the random
perturbations on the partworths of each attribute follow a standard Normal distribution and the additional random perturbations
at the product level also follow a Gumbel distribution.
                                                      30
                                        REPORT OF STEVEN P. GASKIN
                                       CASE NO. 3:16-cv-04958-WHO (JSC)
              Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 31 of 448




turn, combined with a decision rule (here, Randomized First Choice), can be used in a conjoint simulator

to calculate market shares for the two cereals in the simulation. Since these two configurations of Post

Great Grains are the only products available in this market simulation, their shares add to 100%. I used the

Market-Based Method to determine the price difference at which the market, as represented by the

respondents, would be indifferent between choosing either Great Grains with the affirmative

misrepresentations, or Great Grains without the affirmative misrepresentations. When the market is

indifferent, the market share for each Great Grains option is 50%.

        47.      As described above, the Market-Based Method of calculating the price premia due to the

presence of an affirmative misrepresentation set up a hypothetical situation in which there were only two

alternative cereal or granola options in the choice set: one with the affirmative misrepresentation and the

other without the affirmative misrepresentation. For each of the two Great Grains options in the simulation

I held all other features (except price) constant at specific levels; the exact levels I chose for these other

features did not affect our calculations.44 The price of each of the two Great Grains options was initially

set at $3.49. I then simulated markets with lower prices for the Great Grains without the affirmative

misrepresentation and markets with higher prices for the Great Grains with the affirmative

misrepresentations. For each respondent, the partworths for the levels present in each product profile were

summed to obtain an overall relative utility for each of the two configurations of cereals. These utilities, in

turn, combined with a decision rule (Randomized First Choice), were used in the conjoint simulator to

calculate market shares for the cereals. Since these two configurations of Post Great Grains are the only

products available in this market simulation, their shares add to 100%. I found the lower price of the Great

Grains option without the affirmative misrepresentations such that half of the market (i.e., as represented

by the data from all of the respondents in our analysis) chose the Great Grains option with the affirmative



44
  This simulation method is also described in Orme, Bryan K., and Keith Chrzan (2017). Becoming an Expert in Conjoint
Analysis: Choice Modeling for Pros, Orem, Utah: Sawtooth Software, Inc., p. 194. See Exhibit X for each attribute’s level
settings during the market simulations.
                                                     31
                                       REPORT OF STEVEN P. GASKIN
                                      CASE NO. 3:16-cv-04958-WHO (JSC)
               Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 32 of 448




misrepresentation and half of the market chose the Great Grains option without the affirmative

misrepresentation (i.e., each one has a market share of 50%). The price premium equals the difference

between the two prices that compensates for the presence or absence of the affirmative misrepresentation.

This process was then repeated at the other price levels, lowering the price of the Great Grains without the

affirmative misrepresentation to get one measure of price premium, and then raising the price of the Great

Grains with the affirmative misrepresentation to get another.45 I chose, among the price differences

obtained at the different levels of starting prices, the smallest (which is the most conservative) as the price

premium for Great Grains with the affirmative misrepresentation.

         48.      These dollar values were then expressed as a percentage of the highest price available in

each survey to give the price premia on a percentage basis. In this case, the most conservative price

premium is calculated by taking the smallest dollar value for the price premium, and dividing it by the

largest price for the cereal or granola in each survey (e.g., $4.49 for Great Grains Cereal). The percentage

I calculated is applicable across all varieties of that brand of the cereal or granola at issue in the class. The

results of the market-based simulations are given in Exhibit K. Adjusted price premia for the Whole Grains

Council Stamp are presented, in case the Court decides that an adjustment for possible biases to the results

is needed, due to the use of a graphic of the stamp in the initial description of the attributes and levels, which

was necessary in order to conform to Plaintiffs’ theory of liability. A text-only version, not the graphic,

was used in the choice tasks themselves. Additional discussion on this topic will follow the table of price

premia below.




45
  To calculate the price premium, it is possible to raise the price of the cereal or granola with the affirmative misrepresentation,
or to lower the price of the cereal or granola without the affirmative misrepresentation. Using Great Grains as an example, I tried
both methods, starting at all five price points, and reported the price premium as the smallest value found across all starting price
points. Note, however, that I cannot raise or lower the price beyond the boundaries used in the conjoint analysis (i.e., $2.49 and
$4.49). From the lower bound price of $2.49 I can only raise the price of Great Grains with the affirmative misrepresentation,
and for the upper bound price of $4.49 I can only lower the price of Great Grains without the affirmative misrepresentation. The
maximum price premium that I can measure is, therefore, $4.49 - $2.49 = $2.00 and the answer given in such a case is
conservatively reported as $2.00.
                                                        32
                                          REPORT OF STEVEN P. GASKIN
                                         CASE NO. 3:16-cv-04958-WHO (JSC)
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 33 of 448




                                                                                 Price      Price
         Post Great Grains Cereals Affirmative Misrepresentation               Premium    Premium
                                                                                   $         %
Less processed nutrition you can see                                            $0.00      0.00%
Why less processed? Quite simply, because it’s good for you!                    $0.08      1.78%
It’s whole foods from the field to your bowl, with whole grains, fiber and
                                                                                $0.26      5.79%
nutritious ingredients in every bite!
HELPS SUPPORT A HEALTHY METABOLISM                                              $0.06      1.33%

                                                                               Adjusted   Adjusted
                                                          Price        Price
 Post Great Grains Cereals - Whole Grains Council                                Price      Price
                                                        Premium      Premium
                      Stamp                                                    Premium    Premium
                                                            $           %
                                                                                   $         %
Whole Grains Council Stamp (WHOLE GRAIN;
                                                          $0.31       6.90%      $0.26     5.79%
20g or more per serving)


                                                                                 Price      Price
    Post Honey Bunches of Oats Cereals Affirmative Misrepresentation           Premium    Premium
                                                                                   $         %
Our Promise | No High Fructose Corn Syrup                                       $0.20      4.26%
4 Wholesome Grains                                                              $0.12      2.55%
WHOLESOME NUTRITION                                                             $0.11      2.34%

                                                                               Adjusted   Adjusted
                                                           Price       Price
Post Honey Bunches of Oats Cereals - Whole Grains                                Price      Price
                                                         Premium     Premium
                Council Stamp                                                  Premium    Premium
                                                             $          %
                                                                                   $         %
Whole Grains Council Stamp (WHOLE GRAIN;
                                                          $0.36       7.67%      $0.12     2.55%
10g or more per serving)

                                                                                  Price     Price
      Post Honey Bunches of Oats – Whole Grain Cereals Affirmative
                                                                                Premium   Premium
                           Misrepresentation
                                                                                    $        %
Our Promise | No High Fructose Corn Syrup                                        $0.17     3.47%
WHOLE GRAINS – good for your family, good for you.                               $0.21     4.29%
Starting your day with a bowl of this cereal is a smart step toward eating a
                                                                                 $0.16     3.27%
balanced diet
Rich in nutrients - important for moms-to-be and growing children.               $0.18     3.68%

                                                                               Adjusted   Adjusted
                                                           Price       Price
Post Honey Bunches of Oats – Whole Grain Cereals                                 Price      Price
                                                         Premium     Premium
         - Whole Grains Council Stamp                                          Premium    Premium
                                                             $          %
                                                                                   $         %
Whole Grains Council Stamp (WHOLE GRAIN;
                                                          $0.51       10.4%      $0.21     4.29%
33g or more per serving)
                                               33
                                 REPORT OF STEVEN P. GASKIN
                                CASE NO. 3:16-cv-04958-WHO (JSC)
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 34 of 448




                                                                                Price      Price
    Post Honey Bunches of Oats Granolas Affirmative Misrepresentation         Premium    Premium
                                                                                  $         %
it’s the perfect combination of wholesome goodness and honey-sweet crunch
                                                                                $0.19     4.53%
that everyone in your entire family will love.

                                                                              Adjusted   Adjusted
                                                        Price         Price
   Post Honey Bunches of Oats Granolas - Whole                                  Price      Price
                                                      Premium       Premium
              Grains Council Stamp                                            Premium    Premium
                                                          $            %
                                                                                  $         %
Whole Grains Council Stamp (100% WHOLE
                                                        $0.39        9.30%     $0.13      3.10%
GRAIN; 34g or more per serving)

                                                                                Price      Price
            Post Raisin Bran Cereal Affirmative Misrepresentation             Premium    Premium
                                                                                  $         %
No High Fructose Corn Syrup                                                    $0.33      7.03%
Healthy                                                                        $0.11      2.34%
Nutritious                                                                     $0.10      2.13%
Fiber is good for digestive health                                             $0.12      2.55%

                                                                              Adjusted   Adjusted
                                                        Price         Price
  Post Raisin Bran Cereal - Whole Grains Council                                Price      Price
                                                      Premium       Premium
                      Stamp                                                   Premium    Premium
                                                          $            %
                                                                                  $         %
Whole Grains Council Stamp (WHOLE GRAIN;
                                                        $0.38        8.10%     $0.12      2.55%
23g or more per serving)

                                                                                Price      Price
           Post Bran Flakes Cereal Affirmative Misrepresentation              Premium    Premium
                                                                                  $         %
CONTAINS DIETARY FIBER to Help Maintain Digestive Health                       $0.43      9.16%
Contains no high fructose corn syrup                                           $0.36      7.67%
Whole grains provide fiber and other important nutrients to help keep you
                                                                                $0.36     7.67%
healthy.
FIBER TO HELP WITH WEIGHT MANAGEMENT                                            $0.38     8.10%

                                                                              Adjusted   Adjusted
                                                        Price         Price
  Post Bran Flakes Cereal - Whole Grains Council                                Price      Price
                                                      Premium       Premium
                      Stamp                                                   Premium    Premium
                                                          $            %
                                                                                  $         %
Whole Grains Council Stamp (WHOLE GRAIN;
                                                        $0.59        12.5%     $0.36      7.67%
16g or more per serving)




                                               34
                                 REPORT OF STEVEN P. GASKIN
                                CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 35 of 448




                                                                                                      Price     Price
                  Post Honeycomb Cereal Affirmative Misrepresentation                               Premium   Premium
                                                                                                        $        %
 NUTRITIOUS SWEETENED CORN & OAT CEREAL                                                              $0.03     0.75%

                                                                                                   Adjusted   Adjusted
                                                                        Price          Price
      Post Honeycomb Cereal - Whole Grains Council                                                   Price      Price
                                                                      Premium        Premium
                        Stamp                                                                      Premium    Premium
                                                                          $             %
                                                                                                       $         %
 Whole Grains Council Stamp (WHOLE GRAIN; 8g
                                                                        $0.49         12.2%          $0.16     4.01%
 or more per serving)

                                                                                                      Price     Price
                  Post Alpha-Bits Cereal Affirmative Misrepresentation                              Premium   Premium
                                                                                                        $        %
 NO HIGH FRUCTOSE CORN SYRUP                                                                         $0.32     10.7%
 A GOOD SOURCE OF NUTRIENTS THAT ARE BUILDING BLOCKS
                                                                                                      $0.45    15.0%
 FOR YOUR CHILD’S DEVELOPING BRAIN

                                                                                                   Adjusted   Adjusted
                                                                        Price          Price
       Post Alpha-Bits Cereal - Whole Grains Council                                                 Price      Price
                                                                      Premium        Premium
                          Stamp                                                                    Premium    Premium
                                                                          $             %
                                                                                                       $         %
 Whole Grains Council Stamp (WHOLE GRAIN;
                                                                        $0.89         29.7%          $0.29     9.69%
 20g or more per serving)

                                                                                                      Price     Price
                  Post Waffle Crisp Cereal Affirmative Misrepresentation                            Premium   Premium
                                                                                                        $        %
 NO HIGH FRUCTOSE CORN SYRUP                                                                         $0.34     7.40%
 Iron & Zinc for Growth                                                                              $0.29     6.31%


           49.      When examining the results, I noted that the Whole Grains Council Stamp consistently

showed the largest premium among the affirmative misrepresentations for each cereal, where it was

present.46 As described above, during the introductory phase of each survey, respondents were shown the

actual Whole Grains Council Stamp graphic, and advised that the textual reference in the upcoming survey

was meant to evoke the graphic. It was necessary to do this in order to be consistent with Plaintiffs’ theory

of liability. As the Court previously noted:



46
     The Whole Grains Council Stamp is not at issue, and thus not included in the survey, for Waffle Crisp.
                                                         35
                                           REPORT OF STEVEN P. GASKIN
                                          CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 36 of 448




           With respect to the challenge to the Whole Grains Council Stamp itself, plaintiffs argue that
           they do not challenge the statements within the stamp disclosing actual per serving grams of
           whole grains, but the use of the Stamp itself because “it implies independent verification that
           the cereals are healthy” despite the fact the Council is an industry trade group and the added
           sugar makes the cereals unhealthy. Oppo. 18; FAC ¶¶ 244–249. Post responds that the use of
           the Stamp itself cannot be considered apart from the disclosure within the stamp of the grams
           of whole grains per serving (implying dietary fiber). Reply 9 n.6.

           There is no evidence that the Stamp itself has been approved by the FDA (although the FDA
           has determined that use of “symbols” can sometimes constitute nutrient content claims). Mot.
           15 n. 7. Moreover, whether the use of the Stamp itself conveys something other than the
           implied fiber content is not something appropriate for determination on this motion. Plaintiffs
           may pursue claims based on the use of the Stamp at this juncture.47

I have also reviewed the report of Plaintiffs’ marketing expert, Bruce Silverman, who discusses the

materiality to consumers of apparent third-party endorsements of products, which is what the Whole Grains

Council Stamp signifies.48 Given that, unlike many other affirmative misrepresentations in this case,

Plaintiffs challenge the graphical elements of the Whole Grains Council Stamp, and the extent to which

those elements imply a neutral, third-party endorsement of the healthiness of the products to which they are

attached, I do not find it unreasonable that this claim has the highest dollar value, compared to the other

claims in a given survey, among consumers.49

                                          XI. Conclusions (Conjoint Surveys)

           50.      The scientific methodology I used to design, conduct, and analyze the surveys in this report

is sound, reliable, and valid. The conjoint analyses I ran estimated the price premia (measured in dollars

and/or percentage terms) caused by the presence of the affirmative misrepresentations on boxes of Post

Great Grains, Honey Bunches of Oats Regular, Whole Grain, and Granola, Raisin Bran, Bran Flakes,


47
     Krommenhock v. Post Foods, LLC, 255 F.Supp.3d 938, 957-58 (N.D. Cal. 2017).
48
     See Report of Bruce Silverman, dated April 24, 2019, paragraphs 132-138.
49
  Nevertheless, if one were concerned about possible bias attributable to introducing the Whole Grains Council Stamp to
survey respondents in graphical form (despite that in the conjoint exercise itself, an abbreviated version of just the wording in
the stamp appeared, to adjust for possible biases), one could conceivably either reduce the value of the premium for the Whole
Grains Council Stamp to the value of any other whole grain claim for the cereal being tested, or, if there is no other whole grain
claim for that cereal, reduce it by a factor of between 1.6 and 3, since the reductions where another whole grain claim are
present would be by a factor of 1.6 to 3 (a reduction by a factor of 3 would be the most conservative implementation of this
type of adjustment). I have calculated such an adjustment, and provide the corresponding adjusted price premia in Exhibit K
and in paragraph 48.
                                                       36
                                         REPORT OF STEVEN P. GASKIN
                                        CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 37 of 448




Honeycomb, Alpha-Bits, and Waffle Crisp, meaning the difference in the value of these cereals or granola

with the affirmative misrepresentations compared to the value of these cereals or granola without the

affirmative misrepresentations.

                                           XII. Demand Modeling Surveys

           51.      As I stated previously, it is alleged that the Post products at issue contain high amounts of

sugar, yet also contain health and wellness claims or labels.50 These health and wellness labels “are

deceptive because they are incompatible with the dangers of the excessive sugar consumption to which

these foods contribute.”51 These cereals and granola contain statements or labels implying they are healthy,

but omit information regarding the dangers of excessive sugar consumption. I was asked by counsel for

Plaintiffs to design, conduct, and analyze two market research surveys that would enable me to test the

effect of the omitted information regarding the dangers of sugar consumption on demand for Great Grains

and Honey Bunches of Oats. This part of the report describes the methodology and analysis of these

Demand Modeling surveys.

                          XIII. Summary of Conclusions (Demand Modeling Surveys)

           52.      This analysis was designed to determine the effect of the omitted information regarding the

dangers of sugar consumption on the demand for Post Great Grains and Honey Bunches of Oats. The

scientific methodology I used to design, conduct, and analyze the surveys in this report is sound, reliable,

and valid. As discussed in more detail below, the survey results indicated that Great Grains customers

would have consumed, on average, 26.3% less Great Grains and Honey Bunches of Oats customers would

have consumed, on average, 28.1% less Honey Bunches of Oats had they been aware of the omitted

information.




50
     Second Amended Complaint (Part 1), p. 1.
51
     Id.
                                                      37
                                        REPORT OF STEVEN P. GASKIN
                                       CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 38 of 448




                                           XIV. Overview of Methodology

           53.       To measure the effect of the omissions on respondents’ servings of Great Grains or Honey

Bunches of Oats, I used a test and control experimental design.52 Respondents were randomly assigned to

the Test Group or the Control Group. It is necessary to use a control Group to account for guessing and

other forms of noise (e.g., possible confounding factors, guessing, preexisting beliefs, or yea-saying).53

This is analogous to the use of a placebo in the test of, say, a new drug. To test a new drug, some patients

are given the test product and some are given a placebo or sugar pill or some other drug with a known

efficacy. Patients are randomly assigned to receive either the test product or the control product. The effect

of the drug is measured by the difference in response between those receiving the test drug (the “Test

Group”) and those receiving the placebo (the “Control Group”). The use of a control in the drug testing

situation is important because some people will get well even with no treatment at all and some get well

just because they think their disease is being treated. The assignment of respondents at random to a Test

Group or a Control Group is a classic experimental design.54 In the demand surveys I have conducted, the

Test Group saw the claims with the information about the dangers of excessive sugar consumption omitted,

and the Control Group saw the claims with the information about the dangers of excessive sugar

consumption included.55

           54.       Respondents in the Test Group for Great Grains viewed the following statements:56



52
  Diamond, Shari S. (2012). Trademark and Deceptive Advertising Surveys (First Edition), Chicago, IL: ABA Publishing., p.
227.
53
     Id., pp. 203 – 206.
54
 Cook, Thomas D., and Donald T. Campbell (1979). Quasi-Experimentation: Design and Analysis Issues for Field Settings,
Boston, MA: Houghton-Mifflin Company, p. 5.
55
  This labeling of the Test and Control Groups is in line with that recommended for surveys used in trademark and deceptive
advertising litigation. See Diamond, Shari S., “Control Foundations: Rationales and Approaches,” in Diamond, Shari S. and
Jerre B. Swann (Editors) (2012). Trademark and Deceptive Advertising Surveys: Law, Science, and Design, Chicago, IL:
American Bar Association Section of Intellectual Property Law, pp. 201-216.
56
  These statements are the claims at issue for Great Grains, which were tested in the conjoint studies for damages, and their
order was randomized. As with those studies, for practical reasons, I did not include some of the longer claims that conveyed


                                                      38
                                        REPORT OF STEVEN P. GASKIN
                                       CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 39 of 448




           •     Less processed nutrition you can see

           •     Why less processed? Quite simply, because it’s good for you!

           •     It’s whole foods from the field to your bowl, with whole grains, fiber and nutritious ingredients
                 in every bite!

           •     HELPS SUPPORT A HEALTHY METABOLISM

           •     Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving; EAT 48g OR MORE
                 OF WHOLE GRAINS DAILY; wholegrainscouncil.org)

Respondents in the Test Group for Honey Bunches of Oats viewed the following statements:57

           •     Our Post Promise | No High Fructose Corn Syrup

           •     4 Wholesome Grains

           •     WHOLESOME NUTRITION

           •     Whole Grains Council Stamp (WHOLE GRAIN; 10g or more per serving; EAT 48g OR

                 MORE OF WHOLE GRAINS DAILY; wholegrainscouncil.org)

Respondents in the Control Group viewed the same statements as those in the Test Group in each survey,

with the addition of:

           WARNING: DUE TO ITS HIGH ADDED SUGAR CONTENT, CONSUMPTION OF
           [GREAT GRAINS/HONEY BUNCHES OF OATS] MAY LEAD YOU TO EXCEED THE
           USDA’S RECOMMENDED DAILY ADDED SUGAR MAXIMUM, WHICH CAN
           CAUSE TYPE 2 DIABETES, HEART DISEASE, FATTY LIVER DISEASE, AND
           TOOTH DECAY.

Since the only difference between the Test and Control groups was this warning, any difference observed

in responses between the two groups is due to this warning.

           55.      As I stated above, it is standard survey practice to avoid indicating the sponsor and purpose

of the survey to ensure respondents’ objectivity and to make respondents “blind” to the sponsor and purpose

of the survey. Pretest interviews were conducted to ensure this. It is standard survey practice to instruct


similar messaging. I also chose to use a purely textual version of the Whole Grains Council Stamp claim. Since it is used in
both the Test and Control stimuli, it will not have an effect on the results.
57
     These statements are the claims at issue for Honey Bunches of Oats. Their order was randomized.
                                                        39
                                          REPORT OF STEVEN P. GASKIN
                                         CASE NO. 3:16-cv-04958-WHO (JSC)
                   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 40 of 448




respondents not to guess. Accordingly, the instructions at the beginning of the survey stated, “If you don’t

know an answer to a question or if you are unsure, please indicate this by choosing the DON’T

KNOW/UNSURE option. It is very important that you do not guess.” To avoid influencing respondents’

answers and to minimize answers from uninformed respondents, I used filters in my survey question

response options, such as the answer option of “Don’t know/Unsure.” I also randomized answer options in

the survey screener questions where it was appropriate.58

                                          XV. Pretesting the Questionnaire

            56.       The demand modeling questionnaire was pretested with 15 total respondents prior to the

launch of the survey. The pretest consisted of 5 preliminary pretest interviews, in which no issues were

identified, and 10 final pretest interviews, which were verbal debriefs with respondents after they had

answered the survey questions. I, as well as my team of interviewers who are highly-trained market

researchers who work under my direction, tested that respondents understood and did not have difficulty

with the questions, instructions, and images. Additionally, I tested for demand artifacts, asking respondents

about their beliefs about the sponsor and purpose of the surveys, and if respondents felt the survey was

trying to get them to answer in a certain way. Following standard procedures, no pretest responses were

included in the final sample.

                                            XVI. Identifying the Sample

            57.       To reach a representative sample of the appropriate population, I interviewed respondents,

using a nationwide sample, aged 18 and older have personally purchased or shared in the decision to

purchase Post Great Grains in the past 3 months or Post Honey Bunches of Oats.

            58.       Internet surveys are a very common form of market research. In addition, there is evidence

that data collected using Internet surveys does not differ in quality from that collected using phone or mall-



58
     Id, p. 390.


                                                      40
                                        REPORT OF STEVEN P. GASKIN
                                       CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 41 of 448




intercept methodologies.59 The survey was conducted with Prodege, a consistently reliable and high-quality

supplier of qualified survey respondents. Email invitations to participate in the survey were sent to panel

members. As is customary for consumer surveys for litigation as well as other market research surveys,

respondents who qualified and completed the survey received a small monetary incentive. 60

                                               XVII. Survey Administration

           59.      Each survey began with question S0, a CAPTCHA test which ensured that appropriate

respondents, and not computers, were entering each survey. Next, respondents were reminded to wear

glasses or contact lenses if they normally use them when viewing a computer screen. Respondents next

indicated the device they were using to complete the surveys (S1). Only those on a desktop computer,

laptop computer, or tablet computer were permitted to continue. Respondents were next asked to indicate

where they live (S2). Respondents were able to continue as long as they selected any state in the US or the

District of Columbia. Gender (S3) and age (S4) were collected and validated to ensure they matched panel

records.61 Respondents who indicated they were under 18 years old were terminated from the surveys.

Respondents were asked which types of companies they or any member of their household work for (S5).

Respondents who indicated a company that makes or manufactures breakfast cereal or granola, a marketing

or market research firm, or a public relations or advertising agency were not allowed to continue. Next in

S6, respondents were presented with a list of grocery products and asked which, if any, of those products

have they personally purchased or shared in the decision to purchase.62 Respondents who selected cereal

were permitted to continue. Respondents were next presented with a list of types of cereals and asked to


59
  Poret, Hal (2010). “A comparative empirical analysis of online versus mall and phone methodologies for trademark
surveys,” The Trademark Reporter, Vol. 100, No. 3 (May -June), 756-807.
60
     For more information on Prodege and incentives see paragraph 28.
61
  This was done as a method of validating respondents’ identity. Specifically, respondents’ age and gender survey answers
were compared to the age and gender information on record with the panel company, and any respondents whose information
did not match were not allowed to complete the survey.
62
     In the Great Grains study, S6 asked which products they had purchased in the past 3 months.


                                                        41
                                          REPORT OF STEVEN P. GASKIN
                                         CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 42 of 448




select any of the cereals they had personally purchased of shared in the decision to purchase (S7). In the

Great Grains survey respondents had to indicate they had purchased Great Grains in the past 3 months, and

in the Honey Bunches of Oats survey, respondents had to indicate they had purchased Honey Bunches of

Oats. Next, in S8, respondents were asked which types of Great Grains or Honey Bunches of Oats they had

personally purchased or shared in the decision to purchase (S8).63 Respondents who selected Blueberry

Morning, Cranberry Almond Crunch, Crunchy Pecan, Banana Nut Crunch, or Raisins, Dates & Pecans in

the Great Grains survey were permitted to continue. Respondents who selected With Almonds, Honey

Roasted, Greek Honey Crunch, With Real Strawberries, With Cinnamon Bunches, or With Vanilla Bunches

in the Honey Bunches of Oats survey were permitted to continue. The final screening question was a quality

control question and asked respondents to select the cardinal direction (“NORTH,” “SOUTH,” “EAST,” or

“WEST”) that matched the cardinal direction in the question stem, in order to make sure respondents were

paying attention and not blindly selecting response options (S9). Respondents who did not select the

matching cardinal direction were terminated from the survey. At this point, qualified respondents were

asked to take the survey with their browser maximized in one session, to not consult other materials or

people while taking the survey, and to wear glasses or contact lenses if normally needed for viewing a

computer or tablet screen. Respondents who understood and agreed to these instructions were permitted to

continue (S10).

           60.      The main survey began by providing respondents with the introduction below:

During this survey, you will be asked about your cereal consumption in the near future.

If you usually wear glasses or contact lenses when reading on a computer, please make sure you use them
when viewing the screen.

If you don’t know an answer to a question, or if you are unsure, please indicate this in your response. It is
very important that you do not guess.

Click “NEXT” to continue.


63
     In the Great Grains study, S8 asked which type of Great Grains they purchased in the past 3 months.
                                                        42
                                          REPORT OF STEVEN P. GASKIN
                                         CASE NO. 3:16-cv-04958-WHO (JSC)
             Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 43 of 448




       61.      Respondents were assigned at random to either the Test Group or the Control Group and

given the following information in the Great Grains survey:

       Suppose you see the following statements on the boxes of Great Grains that you can buy when you
       shop in the near future:

       •     Less processed nutrition you can see
       •     Why less processed? Quite simply, because it’s good for you!
       •     It’s whole foods from the field to your bowl, with whole grains, fiber and nutritious
             ingredients in every bite!
       •     HELPS SUPPORT A HEALTHY METABOLISM
       •     Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving; EAT 48g OR
             MORE OF WHOLE GRAINS DAILY; wholegrainscouncil.org)
       •     [CONTROL GROUP ONLY] WARNING: DUE TO ITS HIGH ADDED SUGAR
             CONTENT, CONSUMPTION OF GREAT GRAINS MAY LEAD YOU TO EXCEED THE
             USDA’S RECOMMENDED DAILY ADDED SUGAR MAXIMUM, WHICH CAN CAUSE
             TYPE 2 DIABETES, HEART DISEASE, FATTY LIVER DISEASE, AND TOOTH DECAY.

In the Honey Bunches of Oats survey respondents were given the following information:

       Suppose you see the following statements on the boxes of Honey Bunches of Oats that you can
       buy when you shop in the near future:

       •     Our Post Promise | No High Fructose Corn Syrup
       •     4 Wholesome Grains
       •     WHOLESOME NUTRITION
       •     Whole Grains Council Stamp (WHOLE GRAIN; 10g or more per serving; EAT 48g OR
             MORE OF WHOLE GRAINS DAILY; wholegrainscouncil.org)
       •     [CONTROL GROUP ONLY] WARNING: DUE TO ITS HIGH ADDED SUGAR
             CONTENT, CONSUMPTION OF HONEY BUNCHES OF OATS MAY LEAD YOU TO
             EXCEED THE USDA’S RECOMMENDED DAILY ADDED SUGAR MAXIMUM,
             WHICH CAN CAUSE TYPE 2 DIABETES, HEART DISEASE, FATTY LIVER DISEASE,
             AND TOOTH DECAY.




                                                  43
                                    REPORT OF STEVEN P. GASKIN
                                   CASE NO. 3:16-cv-04958-WHO (JSC)
                 Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 44 of 448




           62.      Respondents were required to spend at least 10 seconds exposed to the statements before

they were allowed to proceed. Respondents then continued to Q1. These above statements remained in

view for Q1 through Q4. The statements were randomized for respondents, but the warning always

appeared last.

           63.      Q1 presented respondents with three different bowl sizes and asked respondents, which

bowl, if any, most closely matches in size and depth the bowl they will use when they eat Great Grains or

Honey Bunches of Oats in the near future.64 Each image was also displayed with a ruler and measurements

of the height and width to help respondents make a realistic choice (See Figure 2). Those who answered

“Don’t know/Unsure” or “I do not plan to be eating [Great Grains/Honey Bunches of Oats] in the near

future” skipped to the end of the survey.

       Q1. Please look at the bowls shown below. Which bowl, if any, most closely matches in size and
       depth the bowl you will use when you eat [Great Grains/Honey Bunches of Oats] in the near future?
       (Select one only)

       To see an enlarged view of each of the bowls, simply click on the image of the bowl or the button
       below the image of the bowl.
                                 Figure 2. Smallest Bowl Choice Available to Respondents65




64
  It is common practice to show respondents stimuli, obtain their reaction, and then apply it to the class period. It is done, for
example, with conjoint analyses that have been accepted by the courts.
65
     Screenshots of the Demand Modeling surveys are included in Exhibit D.
                                                       44
                                         REPORT OF STEVEN P. GASKIN
                                        CASE NO. 3:16-cv-04958-WHO (JSC)
              Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 45 of 448




        64.      Once respondents selected a bowl in Q1, they continued to Q2, and were asked to select the

serving size which most closely matches the amount of cereal they plan to pour in their bowl in the near

future. Respondents saw photos of the bowl they chose in Q1 filled with varying amounts of cereal.

Respondents who selected “Don’t know/Unsure” skipped to the end of the survey. Photos of the smallest

bowl showed the bowl with 0.5, 0.75, 1.5, 2, or 3 cups of cereal. The photos of the medium sized bowl

included those sizes and an additional bowl with 4 cups of cereal. The photos of the largest bowl included

those sizes and two more additional bowls, one with 5 cups and one with 6 cups of cereal.66 See Figure 3

for an example of a bowl that respondents could have seen in Q2 for Great Grains.

     Q2. Please look at the different serving sizes in the bowl you chose. Which serving size most closely
     matches the amount of cereal you plan to pour in the bowl when you eat [Great Grains/Honey
     Bunches of Oats] in the near future? (Select one only)

                                Figure 3. Smallest Bowl with 1.5 Cups of Great Grains




66
  I showed more options (in terms of number of cups) for the bigger bowls than the smaller one simply because the bigger
bowls were capable of holding a larger number of cups.
                                                     45
                                       REPORT OF STEVEN P. GASKIN
                                      CASE NO. 3:16-cv-04958-WHO (JSC)
              Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 46 of 448




        65.      Respondents who selected a bowl in Q2 continued to Q3 and were asked how often they

plan to eat bowls of Great Grains or Honey Bunches of Oats, like the one they chose in Q2, in the near

future. Respondents who selected “less than 1 bowl per month” or “Don’t know/Unsure” skipped to the

end.

   Q3. How often do you plan to eat bowls of [Great Grains/Honey Bunches of Oats], like
   the one you chose, in the near future?

   Please consider anytime of the day when you plan to eat [Great Grains/Honey Bunches of
   Oats] including breakfast, other meals, or snacks. If you cycle between [Great
   Grains/Honey Bunches of Oats] and other cereals please take this into account when giving
   your answer. (Select one only)
       At least 1 bowl per week
       Less than 1 bowl per week, but at least 1 bowl per month
       Less than 1 bowl per month
       Don’t know/Unsure

        66.      The final question, Q4, asked respondents how many bowls they plan to eat, either per week

or month in the near future. Respondents who selected “at least 1 bowl per week” in response to Q3 were

asked how many bowls per week they plan to eat in the near future. Respondents who selected “less than

1 bowl per week, but at least 1 bowl per month” in response to Q3 were asked how many bowls per month

they plan to eat in the near future.

        Q4. How many bowls of [Great Grains/Honey Bunches of Oats], like the one you chose, do you
        plan to eat per [PIPE: week/month BASED ON RESPONSE TO Q3] in the near future?

        Please indicate the number of bowls per [PIPE week/month], not simply the number of times you
        eat cereal per [PIPE week/month]. For example, if you eat 2 bowls of cereal at each sitting and
        you eat cereal 3 times a [PIPE week/month], that would be 6 bowls per [PIPE week/month]. If
        you cycle between [Great Grains/Honey Bunches of Oats] and other cereals please take this into
        account when giving your answer.

        (Please enter a number below.)

        [TEXT BOX] bowl(s) per [PIPE week/month based on Q3] in the near future

        [CHECK BOX FOR “DON’T KNOW/UNSURE”]




                                                  46
                                    REPORT OF STEVEN P. GASKIN
                                   CASE NO. 3:16-cv-04958-WHO (JSC)
              Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 47 of 448




        67.      At this point respondents were thanked for their time and the survey was completed. See

Exhibit H for detailed response statistics.

                                                 XVIII. Data Analysis

        68.      To calculate the change in consumption between the Test and Control Groups, I reviewed

respondents’ answers to Q1, Q2, Q3, and Q4 in the Test Group and Control Group.67 Respondents’ answers

to Q1 and Q2 were used to represent the number of cups of cereal each respondent planned to pour in the

bowl they selected in Q1 in the near future.

 Question                                                                                               Cups of Cereal
                                             Response Indication
 Response                                                                                                 per Bowl
               Respondent selected “Don’t know/Unsure” to which bowl most closely
     Q1=4      matches in size and depth the bowl they will use to eat the cereal shown                       NA68
               in the near future
               Respondent selected “I do not plan to eat [Great Grains/Honey Bunches
     Q1=5                                                                                                        0
               of Oats] in the near future”
               Respondent selected the bowl with 0.5 cups as the amount of cereal they
     Q2=1                                                                                                       0.5
               plan to pour in the near future
               Respondent selected the bowl with 0.75 cups as the amount of cereal
     Q2=2                                                                                                      0.75
               they plan to pour in the near future
               Respondent selected the bowl with 1.5 cups as the amount of cereal they
     Q2=3                                                                                                       1.5
               plan to pour in the near future
               Respondent selected the bowl with 2 cups as the amount of cereal they
     Q2=4                                                                                                        2
               plan to pour in the near future
               Respondent selected the bowl with 3 cups as the amount of cereal they
     Q2=5                                                                                                        3
               plan to pour in the near future
               Respondent selected the bowl with 4 cups as the amount of cereal they
     Q2=6                                                                                                        4
               plan to pour in the near future
               Respondent selected the bowl with 5 cups as the amount of cereal they
     Q2=7                                                                                                        5
               plan to pour in the near future


67
  The Test Group had a selection of statements that appear on the box, and the Control Group had the same statements with the
addition of the omitted health information about the dangers of excessive sugar consumption.
 Respondents with NA values for cereal consumption resulting from answering “Don’t Know/Unsure” to Q1, Q2, Q3, or Q4
68

were eliminated from the analysis.
                                                     47
                                       REPORT OF STEVEN P. GASKIN
                                      CASE NO. 3:16-cv-04958-WHO (JSC)
                Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 48 of 448




 Question                                                                                                  Cups of Cereal
                                              Response Indication
 Response                                                                                                    per Bowl
                 Respondent selected the bowl with 6 cups as the amount of cereal they
     Q2=8                                                                                                           6
                 plan to pour in the near future
                 Respondent selected “Don’t know/Unsure” to the bowl of cereal that
     Q2=DK       most closely matches the amount of cereal they plan to pour in the bowl                           NA
                 when they eat [Great Grains/Honey Bunches of Oats] in the near future

          69.      These servings were multiplied by either 12 or 52, depending on their answer to Q3 (how

often do they plan to eat bowls of cereal, like the one they chose in Q2, in the near future).

 Question                                                                                        Conversion Factor for
                                          Response Indication
 Response                                                                                        Weeks/Months to Year
     Q3=1        Respondent selected “At least 1 bowl per week”                                        Multiply by 52
                 Respondent selected “Less than 1 bowl per week, but at least 1
     Q3=2                                                                                              Multiply by 12
                 bowl per month”
     Q3=3        Respondent selected “Less than 1 bowl per month”                                              0
     Q3=4        Respondent selected “Don’t know/Unsure”                                                      NA

          70.      Finally, these cups of cereal were multiplied by the amount respondents indicated in Q4,

which asked how many bowls, like the one they chose, do they plan to eat per [week or month] in the near

future.

          71.      As indicated in Tables 1 and 2 below, respondents indicated that they would consume

significantly fewer servings of Great Grains or Honey Bunches of Oats per year69 had they been informed

about the dangers of sugar consumption when purchasing the cereal. For Great Grains, the survey showed

that those in the Test Group would have consumed 363.51 cups of Great Grains per year (or 6.99 cups per

week), and those in the Control Group would have consumed 268.07 cups of Great Grains per year (or 5.16

cups per week). Stated differently, respondents indicated that they would consume 26.3% less Great Grains


69
 t =4.22, p=.00003, using a two-tailed t-test for Great Grains; t =2.98, p=.003, using a two-tailed t-test for Honey Bunches of
Oats


                                                      48
                                        REPORT OF STEVEN P. GASKIN
                                       CASE NO. 3:16-cv-04958-WHO (JSC)
            Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 49 of 448




had they been aware of the omitted information regarding the dangers of sugar consumption.70 For Honey

Bunches of Oats, the survey showed that those in the Test Group would have consumed 347.48 cups of

Honey Bunches of Oats per year (or 6.68 cups per week), and those in the Control Group would have

consumed 249.92 cups of Honey Bunches of Oats per year (or 4.81 cups per week). Stated differently,

respondents indicated that they would consume 28.1% less Honey Bunches of Oats had they been aware of

the omitted information regarding the dangers of sugar consumption. Since the sample universe of

consumers age 18 and above represents          % of total consumption for Honey Bunches of Oats, I accounted

for how the presentation of the omitted information would change for children under age 18 as well. While

it is reasonable that the warning would reduce the consumption of children under age 18, another alternative

would be to assume that their consumption would not change at all. Using this assumption, the change in

overall consumption for Honey Bunches of Oats would be 28.1% x                   %, or       %.71 This is, perhaps,

overly conservative, because it seems unlikely that parents would have no influence whatever on their

children’s cereal consumption. It is possible that the drop in overall consumption could be higher than the

survey results, if children under age 18 reduce their consumption more than adults age 18 and above.


                                         TABLE 1: Great Grains
                                                                     TEST               CONTROL
           Sample Size (not including “NA” responses
                                                                       286                 282
                       as outlined above)
                       Sum of Cups Per Year                         103,964              75,597
                      Average Cups Per Year                          363.51              268.07
                     Average Cups Per Week                            6.99                5.16
                Percent Decline in Great Grains
                                                                              26.3%
                         Consumption




70
                                                     , according to a Post Great Grains Cereal F18 Brand Strategies
presentation of November 2018, p. 28 (Krom-POST00001019).
71
  The source for consumers over age 18 representing % of total Honey Bunches of Oats              ” is an NPD Group
presentation relied upon by Post in a response for an NAD matter (Krom-Post00058328).
                                                   49
                                     REPORT OF STEVEN P. GASKIN
                                    CASE NO. 3:16-cv-04958-WHO (JSC)
              Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 50 of 448




                                     TABLE 2: Honey Bunches of Oats
                                                                         TEST               CONTROL
           Sample Size (not including “NA” responses
                                                                           273                  277
                       as outlined above)
                        Sum of Cups Per Year                             94,863               69,228
                       Average Cups Per Year                             347.48               249.92
                       Average Cups Per Week                               6.68                 4.81
              Percent Decline in Honey Bunches of
                                                                                   28.1%
                      Oats Consumption
            Percent Decline (Conservatively Adjusting
                                                                                        %
                for Consumers age 18 and Below)

                              XIX. Conclusions for the Demand Modeling Surveys

        72.      This analysis was designed to determine the effect of the omitted information regarding the

dangers of sugar consumption on the demand for Post Great Grains and Honey Bunches of Oats. The

scientific methodology I used to design, conduct, and analyze the surveys in this report is sound, reliable,

and valid. The survey results indicated that Great Grains customers would have consumed, on average,

26.3% less Great Grains and Honey Bunches of Oats customers would have consumed, on average, 28.1%

less Honey Bunches of Oats had they been aware of the omitted information. The percentage I calculated

is applicable across all varieties of Great Grains and Honey Bunches of Oats cereal at issue in the class.

Moreover, given the similarity of the results, and their high statistical significance, I believe it is reasonable

to assume that a similar change in demand would apply to the remaining Class products. To be conservative,

I would estimate the demand change for the remaining products as the lower of the two survey results, i.e.,

the 26.3% observed with respect to Great Grains.72




72
  As with Honey Bunches of Oats, if it is necessary, an adjustment could be made for each cereal or granola to account for the
change in demand for children under 18, as discussed in paragraph 71.
                                                      50
                                        REPORT OF STEVEN P. GASKIN
                                       CASE NO. 3:16-cv-04958-WHO (JSC)
            Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 51 of 448




       I declare under penalty of perjury of the laws of the United States that the foregoing is true and

correct. Executed on April 24, 2019 in Waltham, Massachusetts.




                                                     ____________________________
                                                              Steven P. Gaskin

       Exhibits:

       A.      Gaskin CV

       B.      Materials Reviewed

       C.      Conjoint and Demand Modeling Questionnaires

       D.      Screenshots

       E.      Preliminary Pretesting

       F.      Final Pretests

       G.      Survey Invitations

       H.      Response Statistics

       I.      Average Partworths

       J.      Holdout Diagnostics

       K.      Price Premium

       L.      Data Glossary

       M-W. Data Listings (produced in native format)

       X.      CBC HB Settings




                                                51
                                  REPORT OF STEVEN P. GASKIN
                                 CASE NO. 3:16-cv-04958-WHO (JSC)
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 52 of 448




                        Exhibit A: Steve Gaskin Curriculum Vitae


Business Address:   Applied Marketing Science, Inc.
                    303 Wyman Street, Suite 205
                    Waltham, MA 02451
                    Work: (781) 250-6311
                    Cell: (781) 612-3226
                    Fax: (781) 684-0075

E-mail:             sgaskin@ams-inc.com

Web address:        www.ams-inc.com

Home Address:       50 Old Orchard Road
                    Sherborn, MA 01770
                    (508) 651-8396

Education:          MASSACHUSETTS INSTITUTE OF TECHNOLOGY, SLOAN
                    SCHOOL OF MANAGEMENT, Master of Science in Management, June 1983.
                    Brooks Prize for Best Master’s Thesis.

                    MASSACHUSETTS INSTITUTE OF TECHNOLOGY, Bachelor of Science
                    in Management, June 1977. Naval ROTC Award for Outstanding
                    Overall Achievement.

Career Positions:
2004-present        APPLIED MARKETING SCIENCE, INC., Waltham, MA
                    Principal. AMS is a marketing research and consulting organization with two
                    main practices in which I consult and oversee projects 1) Product And
                    Process Improvement which helps clients in a broad range of product and
                    service industries identify and use the Voice of the Customer to develop new
                    products and services and understand customer behavior and 2) Litigation
                    Services which supports expert testimony related to surveys, including
                    design, execution, analysis, reporting and critique of opposing expert
                    reports. Cases include patent damage lawsuits regarding the valuation of
                    particular product features using conjoint analysis, trademark, class action,
                    and copyright.

2000-2003           ADPILOT, INC., New York City and Sherborn, MA
                    Chief Technology Officer. Provided consulting on marketing models for
                    magazine advertising effectiveness, targeting for grocery store consumer
                    promotions, and consumer packaged goods store/week/upc level promotion
                    response.

1992-2000           THE DELPHI GROUP, INC., Sherborn, MA
                    President. Provided consulting on marketing models for forecasting and
                    promotion response to other market research firms, including the M/A/R/C
                    Group, Adpilot, Inc., Silknet Software, Sandoz, Schering-Plough, Warner-


                                                                                              A-1
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 53 of 448



                 Lambert, and Syncra Software. Worked with marketing expert witnesses and
                 economists on litigation research. Winner of competition to become
                 forecaster of new vehicle sales for all divisions worldwide for Ford Motor
                 Company.

1989-1992        M/A/R/C, INC., Waltham, MA
                 Director of Research and Development. Managed the Waltham, MA office.
                 Developed, sold and delivered marketing sciences model applications to
                 Fortune 500 firms. Developed and implemented the RAPIDS sales force
                 sizing and allocation model for pharmaceutical companies around the world.

1985-1989        INFORMATION RESOURCES, INC., Waltham, MA
                 Director of Research and Development. Rebuilt and enhanced the
                 ASSESSOR new product forecasting model. Participated in the early
                 development of the Voice of the Customer methodology for generating
                 customer needs.

1982-1985        MANAGEMENT DECISION SYSTEMS, INC., Waltham, MA
                 Director of Research and Development. Responsible for the development and
                 commercialization of numerous marketing science models including, CATALYST
                 and DEFENDER.

1977-1982        UNITED STATES NAVY, Lieutenant aboard guided missile cruiser USS
                 Leahy, CG-16. Served as Gunnery Officer, Electronic Warfare Officer, and
                 Intelligence Officer during cruises from San Diego to the Far East, Indian
                 Ocean, Persian Gulf and Africa. Top Secret Special Background Investigation
                 clearance. Managed extensive ship repairs in shipyard.

Publications:    Hauser, John R. and Steven P. Gaskin (1984). “Application of the
                 “DEFENDER” Consumer Model,” Marketing Science, Vol. 3, No. 4.

                 Urban, Glen L., Theresa Carter, Steven Gaskin and Zofia Mucha
                 (1986). “Market Share Rewards to Pioneering Brands: An Empirical
                 Analysis and Strategic Implications,” Management Science, Vol. 32,
                 No. 6 (June). Winner, TIMS College of Marketing Award for Best
                 Paper of 1986.

                 Gaskin, Steven, Theodoros Evgeniou and Daniel Bailiff (2007). “Two-Stage
                 Models: Identifying Non-Compensatory Heuristics for the Consideration Set
                 then Adaptive Polyhedral Methods within the Consideration Set,”
                 Proceedings of the Sawtooth Software 2007 Conference, Santa Rosa, CA.

                 Hauser, John R., Min Ding and Steven P. Gaskin (2009). “Non-compensatory
                 (and Compensatory) Models of Consideration-Set Decisions,” Proceedings of
                 the Sawtooth Software 2009 Conference, Delray Beach, FL




                                                                                         A-2
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 54 of 448




                Hauser, John R., Abbie Griffin, Robert L. Klein, Gerald M. Katz, and Steven
                P. Gaskin (2010). “Quality Function Deployment (QFD),” Wiley
                International Encyclopedia of Marketing, edited by Jagdish N. Sheth and
                Naresh K. Malhotra.

                Gaskin, Steven P., Abbie Griffin, John R. Hauser, Gerald M. Katz, and Robert
                L. Klein (2010). “Voice of the Customer,” Wiley International Encyclopedia
                of Marketing, edited by Jagdish N. Sheth and Naresh K. Malhotra.

                Ding, Min, John Hauser, Songting Dong, Daria Dzyabura, Zhilin Yang,
                Chenting Su and Steven Gaskin (2011). “Unstructured Direct Elicitation of
                non-compensatory and Compensatory Decision Rules,” Journal of Marketing
                Research, Vol. 48 (February), 116-127.

                Griffin, Abbie, Brett W. Josephson, Gary Lilien, Fred Wiersema, Barry
                Bayus, Rajesh Chandy, Ely Dahan, Steve Gaskin, Ajay Kohli, Christopher
                Miller, Ralph Oliva and Jelena Spanjol (2013). “Marketing’s roles in
                innovation in business-to-business firms: Status, issues, and research agenda,”
                Marketing Letters, Vol. 24 (May), 323-337.

                Gaskin, Steven P. (2015). “The David Vases: Considering Serpentine Waves
                on Yuan Blue and White,” Orientations, Vol. 46, No. 4 (May), pp. 29-37.


Expert
Testimony       Barbara Schwab et al. v. Philip Morris USA, Inc. et al.
                Case No. CV-04-1945 (JBW)(SMG), E.D. of New York
                Light Cigarettes Litigation, deposed in connection with support of John
                Hauser, expert for plaintiffs

                Computer Sciences Corporation v. Ascension Health
                AAA No. 58-117-Y-00290-08
                Customer Satisfaction Survey evaluation (2011 Report)

                Linares et al. v Securitas Security Services, USA et al.
                Superior Court, State of California, Los Angeles County
                Employment Survey (2011 Report, deposed Sept. 14, 2011)

                Devi Khoday and Danise Townsend, et al., v. Symantec Corp. and Digital
                River, Inc., United States District Court, District of Minnesota, 0:11-cv-
                00180 (JRT-FLN), Software Service Conjoint Analysis (2013 Report,
                deposed Aug. 15, 2013)




                                                                                           A-3
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 55 of 448




           JDS Therapeutics, LLC and Nutrition 21, LLC, v. Pfizer Inc., Wyeth LLC,
           Wyeth Consumer Healthcare Ltd. and Wyeth Consumer Healthcare LLC,
           United States District Court, Southern District Of New York, Case No.
           1:12-cv-09002-JSR, Customer Survey evaluation (2013 Report, deposed
           Oct. 1, 2013)

           Stone Creek, Inc. v. Omnia Italian Design and Bon-Ton Stores, Inc., United
           States District Court, District of Arizona, Case No. 13-cv-00688-NVW,
           Customer Survey evaluation (2014 Report, deposed March 25, 2014;
           testimony at trial October 23, 2015)

           Shannon Adams, et al., vs. Target Corporation, United States District Court
           for the Central District of California, Case No. CV13-05944-GHK (PJWx),
           Conjoint Analysis Design (2014 Declaration, deposed September 26, 2014)

           Veronica’s Auto Insurance Services, Inc. v. Veronica’s Services, Inc.,
           United States District Court for the Central District of California, Case No.
           CV13-05445-ODW, Analysis of Store Location Data (2014 Report)

           Eat Right Foods, Ltd. v. Whole Foods Market, Inc., Whole Foods Market
           Services, Inc., and Whole Foods Market Pacific Northwest, Inc., United
           States District Court for the Western District of Washington, Case No.
           3:13-cv-06032, Confusion Survey (2015 Report, deposed May 8, 2015)

           Angela Sanchez-Knutson, et al., vs. Ford Motor Company, United States
           District Court, Southern District of Florida, Case No. 14-61344-CIV-
           DIMITROULEAS (Report regarding a conjoint analysis, November 13,
           2015, deposed December 11, 2015)

           Kenai Batista, Andy Chance, and Crystal Quebral, et al., vs. Nissan North
           America, Inc., United States District Court, Southern District of Florida,
           Miami Division, Class Action: Case No. 1:14-cv-24728-Civ-Scola/Otazo-
           Reyez (Declaration regarding the methodology for a conjoint analysis,
           January 12, 2016)

           Robert Tomassini, et al., vs. Chrysler Group LLC (n/k/a FCA US LLC),
           United States District Court, Northern District of New York, Case No.
           3:14-cv-01226-MAD-DEP (Declaration regarding the methodology for a
           conjoint analysis, February 14, 2016, deposed July 25, 2017)

           In Re Azek Building Products, Inc. Marketing and Sales Practices
           Litigation, United States District Court, District of New Jersey, MDL No.
           2506 (KM)(MCA) Case No. 2:12-cv-06627 (MCA) (MAH) (Report
           regarding a conjoint analysis, May 16, 2016, deposed July 1, 2016)




                                                                                    A-4
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 56 of 448




           In Re: Lenovo Adware Litigation, United States District Court, District of
           Northern California, Case No. 5:15-md-02624-RMW (Declaration
           regarding the methodology for a conjoint analysis, July 22, 2016)

           In Re Shaun Sater, et al., vs. Chrysler Group LLC, et al., United States
           District Court, Central District of California, Eastern Division, Case No.
           5:14-cv-00700-VAP-DTB (Declaration regarding the methodology for a
           conjoint analysis, August 3, 2016, deposed September 16, 2016)

           In Re Simply Orange Orange Juice Marketing and Sales Practices
           Litigation, United States District Court, Western District of Missouri, MDL
           No. 2361 Master Case No. 4:12-md-02361-FJG (Declaration regarding the
           methodology for a conjoint analysis, July 8, 2016, Report, August 19,
           2016)

           Benjamin Hankinson et al. vs. R.T.G. Furniture Corp. et al., United States
           District Court, Southern District of Florida, Case No. 9:15-cv-81139-
           COHN/SETZLER (Declaration regarding the methodology for a conjoint
           analysis, September 1, 2016, Report, October 3, 2016)

           Billy Glenn et al. vs Hyundai Motor America and Hyundai Motor
           Company, United States District Court of California, Case No. 8:15-CV-
           02052-DOC-KES (Declaration regarding the methodology for a conjoint
           analysis, May 1, 2017, deposed July 21, 2017; Report, March 23, 2018)

           Tom Kondash et al. vs Kia Motors America, INC., and Kia Motors
           Corporation, United States District Court Southern District of Ohio, Case
           No. 1:15-cv-506 (Declaration regarding the methodology for a conjoint
           analysis, July 7, 2017, deposed Nov. 17, 2017)

           Jennifer Beardsall et al. vs CVS Pharmacy, Inc., Target Corporation,
           Walgreen Co., Wal-Mart Stores, Inc., and Fruit of the Earth, Inc., United
           States District Court, Northern District of Illinois, Case No. 1:16-cv-06103
           (Declaration regarding the methodology for a conjoint analysis, December
           22, 2017)

           In Re Arris Cable Modem Consumer Litigation, United States District
           Court, Northern District of California, San Jose Division, Case No. 17-cv-
           1834-LHK (Declaration regarding the methodology for a conjoint analysis,
           March 9, 2018, deposed April 5, 2018; Report, January 31, 2019; deposed
           Feb. 14, 2019)

           Teresa Elward et al. vs Electrolux Home Products, Inc., United States
           District Court Northern District of Illinois Eastern Division, Case No. 1:15-
           cv-09882 (Declaration regarding the methodology for a conjoint analysis,
           April 20, 2018, deposed July 27, 2018)



                                                                                    A-5
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 57 of 448




                 Stephen Hadley et al. vs Kellogg Sales Company, United States District
                 Court Northern District of California, Case No. 5:16-cv-04955-LHK-HRL
                 (Declaration regarding a demand analysis and the methodology for a
                 conjoint analysis, April 30, 2018, deposed May 30, 2018; Report,
                 September 17, 2018; deposed October 5, 2018)

                 Doru Ball et al. vs Fiat Chrysler Automobiles N.V., FCA US LLC, Sergio
                 Marchionne, VM Motori S.P.A., VM North America, Inc., Robert
                 Bosch Gmbh, and Robert Bosch LLC,, United States District Court,
                 Northern District of California, San Francisco Division, Case No. 3:17-md-
                 02777-EMC (Report regarding the methodology for and example of two
                 conjoint analyses, June 6, 2018, deposed July 23, 2018)

                 Michelle Gyorke-Takatri et al. vs Nestlé USA, INC. and Gerber Products
                 Company, Superior Court for The State of California in and for The County
                 of San Francisco, Case No. CGC 15-546850 (Declaration regarding the
                 methodology for a conjoint analysis, September 10, 2018)

                 Debbie Krommenhock and Stephen Hadley et al. vs Post Foods LLC,
                 United States District Court Northern District of California, Case No. 3:16-
                 cv-04958-WHO (JSC) (Declaration regarding a demand analysis and the
                 methodology for a conjoint analysis, January 11, 2019, deposed February
                 28, 2019)

                 Jacob Beaty and Jessica Beaty et al. vs Ford Motor America, United States
                 District Court Western District of Washington, Case No. 3:17-CV-
                 05201(Declaration regarding the methodology for a conjoint analysis,
                 February 22, 2019, deposed March 26, 2019)

                 Barry Braverman et al. vs. BMW of North America, LLC and BMW AG,
                 United States District Court, Central District of California, Western
                 Division, Case No. 8:16-cv-00966-BRO-SS Report regarding the
                 methodology for and example of a conjoint analysis, March 29, 2019)


Professional
Societies:       INFORMS (The Institute for Operations Research and Management
                 Science)




                                                                                         A-6
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 58 of 448




                               Exhibit B: Materials Reviewed


Brazell, Jeff D., Christopher G. Diener, Ekaterina Karniouchina, William L. Moore, Válerie
Séverin, and Pierre-Francois Uldry (2006). “The no-choice option and dual response choice
designs,” Marketing Letters, Vol. 17, No. 4 (Dec.), pp 255-268.

Cook, Thomas D., and Donald T. Campbell (1979). Quasi-Experimentation: Design and
Analysis Issues for Field Settings, Boston, MA: Houghton-Mifflin Company, p. 5.

Diamond, Shari S. and Jerre B. Swann (Editors) (2012). Trademark and Deceptive Advertising
Surveys: Law, Science, and Design, Chicago, IL: American Bar Association Section of
Intellectual Property Law

Louviere, Jordan (1988). “Conjoint Analysis Modelling of Stated Preferences: A Review of
Theory, Methods, Recent Developments and External Validity,” Journal of Transport
Economics and Policy: Stated Preference Methods in Transport Research, Vol. 22, No. 1 (Jan.),
pp. 93-119.

Orme, Bryan K. (2014). Getting Started with Conjoint Analysis: Strategies for Product Design
and Pricing Research, (Third Edition), Manhattan Beach, CA.: Research Publishers LLC.

Orme, Bryan K., and Keith Chrzan (2017). Becoming an Expert in Conjoint Analysis: Choice
Modeling for Pros, Orem, Utah: Sawtooth Software, Inc.

Poret, Hal (2010). “A comparative empirical analysis of online versus mall and phone
methodologies for trademark surveys,” The Trademark Reporter, Vol. 100, No. 3 (May-June),
pp. 756-807.

Singer, Eleanor (2012). “The Use and Effects of Incentives in Surveys,” Survey Research
Center, Institute for Social Research, University of Michigan, p. 17. See
https://iriss.stanford.edu/sites/g/files/sbiybj6196/f/singer_slides.pdf.

The CBC System for Choice-Based Conjoint Analysis (Version 9), Sawtooth Software Technical
Paper Series, 2017.

Fitzhenry-Russell v. Dr Pepper Snapple Group, Inc., 2018 WL 3126385 (N.D. Cal. June 26,
2018)

Hilsley v. Ocean Spray Cranberries, Inc., 2018 WL 6300479, at *15- (S.D. Cal. Nov. 29, 2018)

Hadley v. Kellogg Sales Company, No. 5:16-cv-04955-LHK-HRL (N.D. Cal. 2018)

In Re Arris Cable Modem Consumer Litigation, No. 17-cv-1834-LHK (N.D. Cal. August 10,
2018)

In re Dial Complete Mktg. & Sales Practices Litig., 320 F.R.D. 326 (D.N.H. 2017)

                                                                                             B-1
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 59 of 448




In Re: Lenovo Adware Litigation, No. 5:15-md-02624-RMW (N.D. Cal. 2016)

Khoday v. Symantec Corp. and Digital River, Inc., No. 0:11-cv-00180 (D. MN. March 15, 2015)

Sanchez-Knutson v. Ford Motor Co., No. 14-61344-CIV-DIMITROULEAS (S.D. Fla. April 5,
2016)

Cold Cereal.xlsx

Snacks & Granola Bars – HIGHLY CONFIDENTLAL AEO.xlsx

https://www.postconsumerbrands.com/ (Accessed Jan.9, 2019)

Second Amended Complaint (Part 1) & (Part 2)

Joint Stipulation and Order Adjusting Case Schedule and Setting Additional Case Deadlines

Post Foods LLC’s Motion and Notice to Dismiss the Second Amended Complaint, and Brief in
Support

Post Foods, LLC’s Answers to Plaintiffs First Set of Interrogatories

Krom-POST00001019

Krom-Post00058328

Krom-POST1339

Krom-POST1516

Krom-POST1635-6

Krom-POST1638-45

Krom-POST1648, 1645

Krom-POST1826, 1828

Krom-POST2772

Krom-POST3229-30

Krom-POST6116

Krom-POST6760-61

                                                                                            B-2
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 60 of 448




Krom-POST8305-8336 (at 8318)

Krom-POST10220

Krom-POST10749

Krom-POST11028

Krom_POST00000020 - Great Grains Protein Blend - Cinnamon Hazelnut

Krom_POST00000030 - Honey Bunches of Oats Honey Roasted

Krom_POST00000033 - Honey Bunches of Oats Almond

Krom_POST00000034 - Honey Bunches of Oats Pecan Bunches

Krom_POST00000035 - Honey Bunches of Oats Strawberries

Krom_POST00000036 - Honey Bunches of Oats Cinnamon

Krom_POST00000038 - Waffle Crisp

Krom_POST00000045 - Honey Bunches of Oats Raisin Medley

Krom_POST00000046 - Honey Bunches of Oats Vanilla Bunches

Krom_POST00000053 - Alpha-Bits

Krom_POST00000061 - Raisin Bran

Krom_POST00000069 - Great Grains Raisins, Dates & Pecans

Krom_POST00000071 - Honey Bunches of Oats Banana & Blueberry

Krom_POST00000072 - Honey Bunches of Oats Peach & Raspberry

Krom_POST00000077 - Honey Bunches of Oats Greek Mixed Berry

Krom_POST00000079 - Honey Bunches of Oats Mango & Coconut

Krom_POST00000083 - Great Grains Protein Blend - Honey, Oats, and Seeds

Krom_POST00000091 - Great Grains Banana Nut Crunch

Krom_POST00000093 - Honey Bunches of Oats Greek Honey Crunch

                                                                          B-3
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 61 of 448




Krom_POST00000112 - Great Grains Crunchy Pecans

Krom_POST00000124 - Blueberry Pomegranate

Krom_POST00000125 - Honey Bunches of Oats Granola Honey Roasted

Krom_POST00000129 - Great Grains Cranberry Almond

Krom_POST00000131 - Honey Bunches of Oats Apples & Cinnamon

Krom_POST00000134 - Honey Bunches of Oats Whole Grain Vanilla Bunches

Krom_POST00000135 - Honey Bunches of Oats Whole Grain Honey Crunch

Krom_POST00000141 - Honey Comb

Krom_POST00000157 - Honey Nut Shredded Wheat

Krom_POST00000166 - Bran Flakes

Krom_POST00000263 - Great Grains Blueberry Morning

Krom_POST00000292 - Honey Bunches of Oats Granola Cinnamon

Krom_POST00000296 - Honey Bunches of Oats Granola Raspberry




                                                                         B-4
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 62 of 448




                      Exhibit C: Conjoint and Demand Modeling Questionnaires


                                               TABLE OF CONTENTS
GREAT GRAINS CONJOINT SURVEY:.................................................................................................. 2
HONEY BUNCHES OF OATS CONJOINT SURVEY:.......................................................................... 10
HONEY BUNCHES OF OATS WHOLE GRAIN CONJOINT SURVEY:............................................. 18
HONEY BUNCHES OF OATS GRANOLA CONJOINT SURVEY: ..................................................... 26
RAISIN BRAN CONJOINT SURVEY: ................................................................................................... 34
BRAN FLAKES CONJOINT SURVEY:.................................................................................................. 42
ALPHA-BITS CONJOINT SURVEY: ..................................................................................................... 50
HONEYCOMB CONJOINT SURVEY: ................................................................................................... 58
WAFFLE CRISP CONJOINT SURVEY: ................................................................................................. 66
GREAT GRAINS DEMAND MODELING SURVEY: ........................................................................... 73
HONEY BUNCHES OF OATS DEMAND MODELING SURVEY: ..................................................... 82




                                                                                                                               C-1
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 63 of 448




                           GREAT GRAINS CONJOINT SURVEY
   LEGEND:
   [PROGRAMMER NOTES IN BOLD CAPS AND BRACKETS]
   Notes to respondent in italics

Overview

[NO SURVEY TITLE WILL BE DISPLAYED TO RESPONDENTS]

[EACH QUESTION WILL BE DISPLAYED ON ITS OWN PAGE, UNLESS
OTHERWISE SPECIFIED]

Introduction & Screening

[INTRODUCTION S1] Thank you for your willingness to participate in our study. The
responses you give to these questions are very important to us. If you don’t know an answer to a
question or if you are unsure, please indicate this by choosing the DON’T KNOW/UNSURE
option. It is very important that you do not guess.

Your answers will be kept in confidence. The results of this study will not be used to try to sell
you anything.

When you are ready to get started, please click the “NEXT” button.

[NEXT PAGE]

S0. Please enter the code exactly as it appears in the image above, and then click "NEXT" to
continue.

[INSERT CAPTCHA]

[NEXT PAGE]

[INTRODUCTION S2]

If you normally wear glasses or contact lenses when viewing a computer or tablet screen, please
put them on/in before continuing to the next page. When you are ready, please click the “NEXT”
button to continue.

[NEXT PAGE]

S1. What type of electronic device are you using to complete this survey? (Select one only)
[RANDOMIZE]
 Desktop computer [CONTINUE]
 Laptop computer [CONTINUE]


                                                                                                C-2
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 64 of 448




 Tablet computer (e.g., Apple iPad, Kindle Fire, Samsung Galaxy Tab, Motorola Xoom)
  [CONTINUE]
 Smartphone (e.g., Apple iPhone, Samsung Galaxy, HTC One) [ON HOLD]
 Other mobile or electronic device [ANCHOR; ON HOLD]

[IF “SMARTPHONE” OR “OTHER” SELECTED IN S1, DISPLAY: “This survey is not
formatted for viewing on a smartphone or other mobile device. Please return to the survey,
using the same link, from a desktop, laptop, or tablet computer.”]

[NEXT PAGE]

S2. In which state do you live? (Select one only) [DROP DOWN LIST OF 50 STATES + DC.
IF “MY AREA IS NOT LISTED HERE” IS SELECTED, TERMINATE.]

[TERMINATES ARE SENT TO PANEL TERMINATION/THANK-YOU PAGE]

[NEXT PAGE]

S3. Are you…? (Select one only)
 Male
 Female

[NEXT PAGE]

S4. Into which of the following categories does your age fall? (Select one only)
 Under 18 [TERMINATE]
 18-34 [CONTINUE]
 35-49 [CONTINUE]
 50-64 [CONTINUE]
 65+ [CONTINUE]

[NEXT PAGE]

[TERMINATE IF AGE OR GENDER DO NOT MATCH RESPONDENT
PARAMETERS PASSED BY PANEL PROVIDER]

[NEXT PAGE]

S5. Do you or does any member of your household work for any of the following types of
companies? (Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”
LAST]
 A company that makes or manufactures breakfast cereal or granola [TERMINATE]
 A company that makes or manufactures chewing gum or candy
 A company that makes or manufactures breads, buns, or rolls
 A company that makes or manufactures shampoo or conditioner
 A marketing or market research firm [TERMINATE]

                                                                                       C-3
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 65 of 448




 A public relations or advertising agency [TERMINATE]
 None of the above [EXCLUSIVE]

[TERMINATE IF “BREAKFAST CEREAL OR GRANOLA,” “MARKETING OR
MARKET RESEARCH FIRM,” OR “PUBLIC RELATIONS OR ADVERTISING
AGENCY” IS SELECTED]

[NEXT PAGE]

S6. Which, if any, of the following products have you purchased, in the past 3 months? Please
only indicate those products that you personally purchased or shared in the decision to purchase.
(Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
 Bottled water
 Bread
 Cereal
 Granola
 Cheese
 Dish soap
 Ice cream
 Laundry detergent
 Milk
 None of the above [EXCLUSIVE]

[TERMINATE IF “CEREAL” NOT SELECTED]

[NEXT PAGE]

S7. You previously mentioned that you had purchased cereal. Which, if any, types of cereal have
you purchased in the past 3 months? Please only indicate those products that you personally
purchased or shared in the decision to purchase. (Select all that apply) [ALPHABETIZE
WITHIN BRANDS AND RANDOMIZE BRANDS; ANCHOR “NONE OF THE ABOVE”]
  Kellogg’s Frosted Flakes
  Kellogg’s Frosted Mini Wheats
  Kellogg’s Rice Krispies
  Kellogg’s Special K
  General Mills Cheerios
  General Mills Fiber One
  General Mills Kix
  General Mills Lucky Charms
  Post Great Grains
  Post Honey Bunches of Oats
  Post Honeycomb
  Post Raisin Bran
  None of the above [EXCLUSIVE]

[TERMINATE IF “GREAT GRAINS” NOT SELECTED]

                                                                                              C-4
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 66 of 448




[NEXT PAGE]

S8. You previously mentioned that you had purchased Great Grains. Which, if any, of the
following types of Great Grains have you purchased in the past 3 months? Please only indicate
those products that you personally purchased or shared in the decision to purchase. (Select all
that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
  Blueberry Morning
  Cranberry Almond Crunch
  Crunchy Pecan
  Banana Nut Crunch
  Raisins, Dates & Pecans
  Coconut Almond Crunch
  None of the above [EXCLUSIVE]

[TERMINATE IF “BLUEBERRY MORNING,” “CRANBERRY ALMOND CRUNCH,”
“CRUNCHY PECAN,” “BANANA NUT CRUNCH,” OR “RAISINS, DATES &
PECANS” NOT SELECTED]

[NEXT PAGE]

S9. Please select [“NORTH”] [“SOUTH”] [“EAST”] [“WEST”] from the following list in order
to continue with this survey. (Select one only)
[RANDOMIZE THE FOUR QUESTION VERSIONS, CORRECT RESPONSE OPTION
SHOULD MATCH THAT OF QUESTION; RANDOMIZE ANSWER OPTIONS]
      NORTH
      SOUTH
      EAST
      WEST

[NEXT PAGE]

S10. You have qualified to take this survey. Before continuing, please carefully read these
instructions:
        • Please take the survey in one session without interruption.

       •   While taking the survey, please do not consult any other websites or other electronic
           or written materials.

       •   Please keep your browser maximized for the entire survey.

       •   Please answer all questions on your own without consulting any other person.

       •   If you normally wear glasses or contact lenses when viewing a computer or tablet
           screen, please put them on/in before continuing to the next page.


                                                                                              C-5
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 67 of 448




(Select one only)
 I understand and agree to the above instructions [CONTINUE]
 I do not understand or do not agree to the above instructions [TERMINATE]

[NEXT PAGE]

 MAIN QUESTIONNAIRE

[INTRODUCTION 1]
For the following questions, we will be focusing on the decision to purchase cereal.
[NEXT PAGE]

Now imagine that you are shopping for cereal.
The following questions will involve a series of exercises. In each exercise, you will make two
choices.

    •    First, in each exercise, you will be shown three different cereals that vary in terms of
         features and prices. You will be asked to choose the cereal with the set of features and
         price shown that you most prefer.

    •    You will also be asked whether you would actually be willing to buy the cereal that
         you chose at the price indicated.

[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
The cereals that will be shown to you include one or more features within each of the following
categories:
    1.   Brand
    2.   Flavor
    3.   Labels
    4.   Price

[NEXT PAGE]
For the purpose of these exercises, you should assume:
•    Each cereal will be described by the set of features you were just shown. Any other features
     beyond those shown in the exercise (Brand, Flavor, Labels, Price) are assumed to be the
     same for all the cereals presented.

•    All cereals are available at the store at which you typically shop. Each cereal option shown
     is offered by the same retailer or seller, so any preference you may have for a particular

                                                                                                    C-6
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 68 of 448




     retailer or seller should not matter.

•    No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to
     the purchase. The price shown is the price you will pay.

•    Each option shown is a 16-ounce box.

•    In the upcoming exercises, you will see references to a Whole Grains Council Stamp. The
     stamp, as it actually appears on the box, is shown below. When you see the words “Whole
     Grains Council Stamp” in the exercises, they refer to the stamp shown below, and you
     should think of that image when making your decisions. [INSERT STAMP]




Again, please assume that all other features will be the same across the cereals you will be
shown.
Click “NEXT” to continue. [WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
We will now give you a more detailed introduction to each feature.
[NEXT PAGE]
Brand
In this exercise, the cereals shown will be one of the following brands: [RANDOMIZE
BULLETS]
 •   Post Great Grains
 •   General Mills Basic 4
 •   Kashi Go Lean Crunch
 •   General Mills Fiber One Honey Clusters
 •   Store Brand Multigrain Flakes and Clusters

[NEXT PAGE; DELAY 3 SECONDS]
Flavor
In this exercise, the cereals shown come in the following flavors: [RANDOMIZE BULLETS]
 •   Blueberry Morning
 •   Cranberry Almond Crunch

                                                                                               C-7
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 69 of 448




 •   Crunchy Pecan
 •   Banana Nut Crunch
 •   Raisins, Dates & Pecans

[NEXT PAGE; DELAY 3 SECONDS]
Labels
In this exercise, the following labels may appear on the box: [RANDOMIZE BULLETS]
 •   Less processed nutrition you can see
 •   Why less processed? Quite simply, because it’s good for you!
 •   It’s whole foods from the field to your bowl, with whole grains, fiber and nutritious
     ingredients in every bite!
 •   HELPS SUPPORT A HEALTHY METABOLISM
 •   Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving)
 •   WHY BE GOOD WHEN YOU CAN BE GREAT?
 •   NEW LOOK SAME GREAT TASTE!
 •   FILLS YOU UP & SATISFIES YOU LONGER!
 •   THE TASTE YOU LOVE THE SUSTAINED ENERGY YOU NEED
 •   foods to power the lifestyle they cultivate
 •   is an excellent source of folic acid and iron

[NEXT PAGE; DELAY 3 SECONDS]
Price
The following prices will be used in the exercise. As a reminder, please assume the following:

No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the
purchase. The price shown is the price you will pay.
Each option shown is a 16-ounce box.
 •   $2.49
 •   $2.99
 •   $3.49
 •   $3.99
 •   $4.49

[NEXT PAGE; DELAY 3 SECONDS]
 CHOICE EXERCISE TUTORIAL

[NEXT PAGE]
Here is an example of what one particular set of choices might look like.

Each of the three columns shown represents one of the three cereals from which you will be
asked to choose.


                                                                                              C-8
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 70 of 448




This is just an example.

Please click the “NEXT” button after you have reviewed the example.

[INSERT SAMPLE IMAGE OF CHOICE TASK]

As a reminder, this is just an example. You cannot select the buttons in the image above.
[WAIT 5 SECONDS BEFORE SHOWING “NEXT” BUTTON]
[NEXT PAGE]

On each of the pages that follow there will be three hypothetical cereals presented, each with a
different set of features. You will be asked to choose the cereal you most prefer if there were no
other options available AND all other features not mentioned in the exercise were the same
across the cereals shown.

   •   Assume that the cereals do not vary on any features other than the features that are shown
       to vary.

Once you have chosen one of the three cereals as your most preferred option, you will then be
asked a second question:

       “Given your knowledge of the market, would you actually be willing to buy the cereal
       that you chose above?”
There will be twelve of these choice exercises, after which the survey will conclude.

Next, you will begin the choice exercises. Click the “NEXT” button to get started.


[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]

Choice Exercises

[CONJOINT EXERCISE TAKES PLACE HERE. CHOICE TASK REPEATED 12
TIMES.]

[NEXT PAGE]

[RESPONDENTS FORWARDED TO PANEL THANK-YOU PAGE]

[END OF SURVEY]




                                                                                              C-9
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 71 of 448




                    HONEY BUNCHES OF OATS CONJOINT SURVEY
   LEGEND:
   [PROGRAMMER NOTES IN BOLD CAPS AND BRACKETS]
   Notes to respondent in italics

Overview

[NO SURVEY TITLE WILL BE DISPLAYED TO RESPONDENTS]

[EACH QUESTION WILL BE DISPLAYED ON ITS OWN PAGE, UNLESS
OTHERWISE SPECIFIED]

Introduction & Screening

[INTRODUCTION S1] Thank you for your willingness to participate in our study. The
responses you give to these questions are very important to us. If you don’t know an answer to a
question or if you are unsure, please indicate this by choosing the DON’T KNOW/UNSURE
option. It is very important that you do not guess.

Your answers will be kept in confidence. The results of this study will not be used to try to sell
you anything.

When you are ready to get started, please click the “NEXT” button.

[NEXT PAGE]

S0. Please enter the code exactly as it appears in the image above, and then click "NEXT" to
continue.

[INSERT CAPTCHA]

[NEXT PAGE]

[INTRODUCTION S2]

If you normally wear glasses or contact lenses when viewing a computer or tablet screen, please
put them on/in before continuing to the next page. When you are ready, please click the “NEXT”
button to continue.

[NEXT PAGE]

S1. What type of electronic device are you using to complete this survey? (Select one only)
[RANDOMIZE]
 Desktop computer [CONTINUE]
 Laptop computer [CONTINUE]


                                                                                               C-10
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 72 of 448




 Tablet computer (e.g., Apple iPad, Kindle Fire, Samsung Galaxy Tab, Motorola Xoom)
  [CONTINUE]
 Smartphone (e.g., Apple iPhone, Samsung Galaxy, HTC One) [ON HOLD]
 Other mobile or electronic device [ANCHOR; ON HOLD]

[IF “SMARTPHONE” OR “OTHER” SELECTED IN S1, DISPLAY: “This survey is not
formatted for viewing on a smartphone or other mobile device. Please return to the survey,
using the same link, from a desktop, laptop, or tablet computer.”]

[NEXT PAGE]

S2. In which state do you live? (Select one only) [DROP DOWN LIST OF 50 STATES + DC.
MUST SELECT CA TO CONTINUE. IF “MY AREA IS NOT LISTED HERE” IS
SELECTED, TERMINATE.]

[TERMINATES ARE SENT TO PANEL TERMINATION/THANK-YOU PAGE]

[NEXT PAGE]

S3. Are you…? (Select one only)
 Male
 Female

[NEXT PAGE]

S4. Into which of the following categories does your age fall? (Select one only)
 Under 18 [TERMINATE]
 18-34 [CONTINUE]
 35-49 [CONTINUE]
 50-64 [CONTINUE]
 65+ [CONTINUE]

[NEXT PAGE]

[TERMINATE IF AGE OR GENDER DO NOT MATCH RESPONDENT
PARAMETERS PASSED BY PANEL PROVIDER]

[NEXT PAGE]

S5. Do you or does any member of your household work for any of the following types of
companies? (Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”
LAST]
 A company that makes or manufactures breakfast cereal or granola [TERMINATE]
 A company that makes or manufactures chewing gum or candy
 A company that makes or manufactures breads, buns, or rolls
 A company that makes or manufactures shampoo or conditioner

                                                                                       C-11
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 73 of 448




 A marketing or market research firm [TERMINATE]
 A public relations or advertising agency [TERMINATE]
 None of the above [EXCLUSIVE]

[TERMINATE IF “BREAKFAST CEREAL OR GRANOLA,” “MARKETING OR
MARKET RESEARCH FIRM,” OR “PUBLIC RELATIONS OR ADVERTISING
AGENCY” IS SELECTED]

[NEXT PAGE]

S6. Which, if any, of the following products have you purchased? Please only indicate those
products that you personally purchased or shared in the decision to purchase. (Select all that
apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
 Bottled water
 Bread
 Cereal
 Granola
 Cheese
 Dish soap
 Ice cream
 Laundry detergent
 Milk
 None of the above [EXCLUSIVE]

[TERMINATE IF “CEREAL” NOT SELECTED]

[NEXT PAGE]

S7. You previously mentioned that you had purchased cereal. Which, if any, types of cereal have
you purchased? Please only indicate those products that you personally purchased or shared in
the decision to purchase. (Select all that apply) [ALPHABETIZE WITHIN BRANDS AND
RANDOMIZE BRANDS; ANCHOR “NONE OF THE ABOVE”]
  Kellogg’s Frosted Flakes
  Kellogg’s Frosted Mini Wheats
  Kellogg’s Rice Krispies
  Kellogg’s Special K
  General Mills Cheerios
  General Mills Fiber One
  General Mills Kix
  General Mills Lucky Charms
  Post Great Grains
  Post Honey Bunches of Oats
  Post Honeycomb
  Post Raisin Bran
  None of the above [EXCLUSIVE]



                                                                                             C-12
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 74 of 448




[TERMINATE IF “HONEY BUNCHES OF OATS” NOT SELECTED]

[NEXT PAGE]

S8. You previously mentioned that you had purchased Honey Bunches of Oats. Which, if any,
of the following types of Honey Bunches of Oats have you purchased? Please only indicate those
products that you personally purchased or shared in the decision to purchase. (Select all that
apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
  With Almonds
  Honey Roasted
  Greek Honey Crunch
  With Real Strawberries
  With Cinnamon Bunches
  With Vanilla Bunches
  Banana Bunches
  Chocolate
  None of the above [EXCLUSIVE]

[TERMINATE IF “WITH ALMONDS,” “HONEY ROASTED,” “GREEK HONEY
CRUNCH,” “WITH REAL STRAWBERRIES,” “WITH CINNAMON BUNCHES,” OR
“WITH VANILLA BUNCHES” NOT SELECTED]

[NEXT PAGE]

S9. Please select [“NORTH”] [“SOUTH”] [“EAST”] [“WEST”] from the following list in order
to continue with this survey. (Select one only)
[RANDOMIZE THE FOUR QUESTION VERSIONS, CORRECT RESPONSE OPTION
SHOULD MATCH THAT OF QUESTION; RANDOMIZE ANSWER OPTIONS]
      NORTH
      SOUTH
      EAST
      WEST

[NEXT PAGE]

S10. You have qualified to take this survey. Before continuing, please carefully read these
instructions:
        • Please take the survey in one session without interruption.

       •   While taking the survey, please do not consult any other websites or other electronic
           or written materials.

       •   Please keep your browser maximized for the entire survey.

       •   Please answer all questions on your own without consulting any other person.

                                                                                              C-13
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 75 of 448




         •   If you normally wear glasses or contact lenses when viewing a computer or tablet
             screen, please put them on/in before continuing to the next page.

(Select one only)
 I understand and agree to the above instructions [CONTINUE]
 I do not understand or do not agree to the above instructions [TERMINATE]

[NEXT PAGE]

 MAIN QUESTIONNAIRE

[INTRODUCTION 1]
For the following questions, we will be focusing on the decision to purchase cereal.
[NEXT PAGE]

Now imagine that you are shopping for cereal.
The following questions will involve a series of exercises. In each exercise, you will make two
choices.

    •    First, in each exercise, you will be shown three different cereals that vary in terms of
         features and prices. You will be asked to choose the cereal with the set of features and
         price shown that you most prefer.

    •    You will also be asked whether you would actually be willing to buy the cereal that
         you chose at the price indicated.

[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
The cereals that will be shown to you include one or more features within each of the following
categories:
    1.   Brand
    2.   Flavor
    3.   Labels
    4.   Price

[NEXT PAGE]
For the purpose of these exercises, you should assume:
•    Each cereal will be described by the set of features you were just shown. Any other features
     beyond those shown in the exercise (Brand, Flavor, Labels, Price) are assumed to be the
     same for all the cereals presented.

                                                                                               C-14
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 76 of 448




•    All cereals are available at the store at which you typically shop. Each cereal option shown
     is offered by the same retailer or seller, so any preference you may have for a particular
     retailer or seller should not matter.

•    No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to
     the purchase. The price shown is the price you will pay.

•    Each option shown is a 18-ounce box.

•    In the upcoming exercises, you will see references to a Whole Grains Council Stamp. The
     stamp, as it actually appears on the box, is shown below. When you see the words “Whole
     Grains Council Stamp” in the exercises, they refer to the stamp shown below, and you
     should think of that image when making your decisions. [INSERT STAMP]




Again, please assume that all other features will be the same across the cereals you will be
shown.
Click “NEXT” to continue. [WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
We will now give you a more detailed introduction to each feature.
[NEXT PAGE]
Brand
In this exercise, the cereals shown will be one of the following brands: [RANDOMIZE
BULLETS]
 •   Post Honey Bunches of Oats
 •   Nature Valley Honey Oat Clusters
 •   Kellogg’s Special K
 •   Store Brand Honey Oat Clusters and Flakes

[NEXT PAGE; DELAY 3 SECONDS]
Flavor
In this exercise, the cereals shown come in the following flavors: [RANDOMIZE BULLETS]
 •   With Almonds
                                                                                               C-15
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 77 of 448




 •   Honey Roasted
 •   With Vanilla Bunches
 •   Greek Honey Crunch
 •   With Cinnamon Bunches
 •   With Real Strawberries

[NEXT PAGE; DELAY 3 SECONDS]
Labels
In this exercise, the following labels may appear on the box: [RANDOMIZE BULLETS]
 •   Our Promise | No High Fructose Corn Syrup
 •   4 Wholesome Grains
 •   WHOLESOME NUTRITION
 •   Whole Grains Council Stamp (WHOLE GRAIN; 10g or more per serving)
 •   It’s just the taste, it’s amazing.
 •   Made with Natural Wildflower Honey
 •   NO COLORS FROM ARTIFICIAL SOURCES
 •   NOURISHING CALORIES
 •   Start the Day Off Right!
 •   This is a cereal you can feel good about eating again and again.

[NEXT PAGE; DELAY 3 SECONDS]
Price
The following prices will be used in the exercise. As a reminder, please assume the following:

No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the
purchase. The price shown is the price you will pay.
Each option shown is a 18-ounce box.
 •   $2.69
 •   $3.19
 •   $3.69
 •   $4.19
 •   $4.69

[NEXT PAGE; DELAY 3 SECONDS]
 CHOICE EXERCISE TUTORIAL

[NEXT PAGE]
Here is an example of what one particular set of choices might look like.
Each of the three columns shown represents one of the three cereals from which you will be
asked to choose.

This is just an example.

                                                                                             C-16
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 78 of 448




Please click the “NEXT” button after you have reviewed the example.

[INSERT SAMPLE IMAGE OF CHOICE TASK]

As a reminder, this is just an example. You cannot select the buttons in the image above.


[WAIT 5 SECONDS BEFORE SHOWING “NEXT” BUTTON]
[NEXT PAGE]

On each of the pages that follow there will be three hypothetical cereals presented, each with a
different set of features. You will be asked to choose the cereal you most prefer if there were no
other options available AND all other features not mentioned in the exercise were the same
across the cereals shown.

   •   Assume that the cereals do not vary on any features other than the features that are shown
       to vary.

Once you have chosen one of the three cereals as your most preferred option, you will then be
asked a second question:

       “Given your knowledge of the market, would you actually be willing to buy the cereal
       that you chose above?”
There will be twelve of these choice exercises, after which the survey will conclude.

Next, you will begin the choice exercises. Click the “NEXT” button to get started.
[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]

Choice Exercises

[CONJOINT EXERCISE TAKES PLACE HERE. CHOICE TASK REPEATED 12
TIMES.]

[NEXT PAGE]

[RESPONDENTS FORWARDED TO PANEL THANK-YOU PAGE]

[END OF SURVEY]




                                                                                             C-17
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 79 of 448




          HONEY BUNCHES OF OATS WHOLE GRAIN CONJOINT SURVEY
    LEGEND:
   [PROGRAMMER NOTES IN BOLD CAPS AND BRACKETS]
   Notes to respondent in italics

Overview

[NO SURVEY TITLE WILL BE DISPLAYED TO RESPONDENTS]

[EACH QUESTION WILL BE DISPLAYED ON ITS OWN PAGE, UNLESS
OTHERWISE SPECIFIED]

Introduction & Screening

[INTRODUCTION S1] Thank you for your willingness to participate in our study. The
responses you give to these questions are very important to us. If you don’t know an answer to a
question or if you are unsure, please indicate this by choosing the DON’T KNOW/UNSURE
option. It is very important that you do not guess.

Your answers will be kept in confidence. The results of this study will not be used to try to sell
you anything.

When you are ready to get started, please click the “NEXT” button.

[NEXT PAGE]

S0. Please enter the code exactly as it appears in the image above, and then click "NEXT" to
continue.

[INSERT CAPTCHA]

[NEXT PAGE]

[INTRODUCTION S2]

If you normally wear glasses or contact lenses when viewing a computer or tablet screen, please
put them on/in before continuing to the next page. When you are ready, please click the “NEXT”
button to continue.

[NEXT PAGE]

S1. What type of electronic device are you using to complete this survey? (Select one only)
[RANDOMIZE]
 Desktop computer [CONTINUE]
 Laptop computer [CONTINUE]


                                                                                               C-18
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 80 of 448




 Tablet computer (e.g., Apple iPad, Kindle Fire, Samsung Galaxy Tab, Motorola Xoom)
  [CONTINUE]
 Smartphone (e.g., Apple iPhone, Samsung Galaxy, HTC One) [ON HOLD]
 Other mobile or electronic device [ANCHOR; ON HOLD]

[IF “SMARTPHONE” OR “OTHER” SELECTED IN S1, DISPLAY: “This survey is not
formatted for viewing on a smartphone or other mobile device. Please return to the survey,
using the same link, from a desktop, laptop, or tablet computer.”]

[NEXT PAGE]

S2. In which state do you live? (Select one only) [DROP DOWN LIST OF 50 STATES + DC.
IF “MY AREA IS NOT LISTED HERE” IS SELECTED, TERMINATE.]

[TERMINATES ARE SENT TO PANEL TERMINATION/THANK-YOU PAGE]

[NEXT PAGE]

S3. Are you…? (Select one only)
 Male
 Female

[NEXT PAGE]

S4. Into which of the following categories does your age fall? (Select one only)
 Under 18 [TERMINATE]
 18-34 [CONTINUE]
 35-49 [CONTINUE]
 50-64 [CONTINUE]
 65+ [CONTINUE]

[NEXT PAGE]

[TERMINATE IF AGE OR GENDER DO NOT MATCH RESPONDENT
PARAMETERS PASSED BY PANEL PROVIDER]

[NEXT PAGE]

S5. Do you or does any member of your household work for any of the following types of
companies? (Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”
LAST]
 A company that makes or manufactures breakfast cereal or granola [TERMINATE]
 A company that makes or manufactures chewing gum or candy
 A company that makes or manufactures breads, buns, or rolls
 A company that makes or manufactures shampoo or conditioner
 A marketing or market research firm [TERMINATE]

                                                                                       C-19
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 81 of 448




 A public relations or advertising agency [TERMINATE]
 None of the above [EXCLUSIVE]

[TERMINATE IF “BREAKFAST CEREAL OR GRANOLA,” “MARKETING OR
MARKET RESEARCH FIRM,” OR “PUBLIC RELATIONS OR ADVERTISING
AGENCY” IS SELECTED]

[NEXT PAGE]

S6. Which, if any, of the following products have you purchased? Please only indicate those
products that you personally purchased or shared in the decision to purchase. (Select all that
apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
 Bottled water
 Bread
 Cereal
 Granola
 Cheese
 Dish soap
 Ice cream
 Laundry detergent
 Milk
 None of the above [EXCLUSIVE]

[TERMINATE IF “CEREAL” NOT SELECTED]

[NEXT PAGE]

S7. You previously mentioned that you had purchased cereal. Which, if any, types of cereal have
you purchased? Please only indicate those products that you personally purchased or shared in
the decision to purchase. (Select all that apply) [ALPHABETIZE WITHIN BRANDS AND
RANDOMIZE BRANDS. ANCHOR “NONE OF THE ABOVE”]
  Kellogg’s Frosted Flakes
  Kellogg’s Frosted Mini Wheats
  Kellogg’s Special K
  Kellogg’s Special K Protein
  General Mills Cheerios
  General Mills Corn Chex
  General Mills Fiber One
  General Mills Wheat Chex
  Post Honey Bunches of Oats
  Post Honey Bunches of Oats Whole Grain
  Post Honeycomb
  Post Raisin Bran
  None of the above [EXCLUSIVE]

[TERMINATE IF “HONEY BUNCHES OF OATS WHOLE GRAIN” NOT SELECTED]

                                                                                             C-20
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 82 of 448




[NEXT PAGE]

S8. You previously mentioned that you had purchased Honey Bunches of Oats Whole Grain.
Which, if any, of the following types of Honey Bunches of Oats Whole Grain have you
purchased? Please only indicate those products that you personally purchased or shared in the
decision to purchase. (Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE
ABOVE”]
  Honey Crunch
  Vanilla Bunches
  Almond Crunch
  None of the above [EXCLUSIVE]

[TERMINATE IF “HONEY CRUNCH” OR “VANILLA BUNCHES” NOT SELECTED]

[NEXT PAGE]

S9. Please select [“NORTH”] [“SOUTH”] [“EAST”] [“WEST”] from the following list in order
to continue with this survey. (Select one only)
[RANDOMIZE THE FOUR QUESTION VERSIONS, CORRECT RESPONSE OPTION
SHOULD MATCH THAT OF QUESTION; RANDOMIZE ANSWER OPTIONS]
      NORTH
      SOUTH
      EAST
      WEST

[NEXT PAGE]

S10. You have qualified to take this survey. Before continuing, please carefully read these
instructions:
        • Please take the survey in one session without interruption.

       •   While taking the survey, please do not consult any other websites or other electronic
           or written materials.

       •   Please keep your browser maximized for the entire survey.

       •   Please answer all questions on your own without consulting any other person.

       •   If you normally wear glasses or contact lenses when viewing a computer or tablet
           screen, please put them on/in before continuing to the next page.

(Select one only)
 I understand and agree to the above instructions [CONTINUE]
 I do not understand or do not agree to the above instructions [TERMINATE]


                                                                                              C-21
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 83 of 448




[NEXT PAGE]

 MAIN QUESTIONNAIRE

[INTRODUCTION 1]
For the following questions, we will be focusing on the decision to purchase cereal.
[NEXT PAGE]

Now imagine that you are shopping for cereal.
The following questions will involve a series of exercises. In each exercise, you will make two
choices.

    •    First, in each exercise, you will be shown three different cereals that vary in terms of
         features and prices. You will be asked to choose the cereal with the set of features and
         price shown that you most prefer.

    •    You will also be asked whether you would actually be willing to buy the cereal that
         you chose at the price indicated.

[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
The cereals that will be shown to you include one or more features within each of the following
categories:
    1.   Brand
    2.   Flavor
    3.   Labels
    4.   Price


[NEXT PAGE]
For the purpose of these exercises, you should assume:
•    Each cereal will be described by the set of features you were just shown. Any other features
     beyond those shown in the exercise (Brand, Flavor, Labels, Price) are assumed to be the
     same for all the cereals presented.

•    All cereals are available at the store at which you typically shop. Each cereal option shown
     is offered by the same retailer or seller, so any preference you may have for a particular
     retailer or seller should not matter.
•    No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to
     the purchase. The price shown is the price you will pay.
                                                                                               C-22
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 84 of 448




•    Each option shown is a 18-ounce box.

•    In the upcoming exercises, you will see references to a Whole Grains Council Stamp. The
     stamp, as it actually appears on the box, is shown below. When you see the words “Whole
     Grains Council Stamp” in the exercises, they refer to the stamp shown below, and you
     should think of that image when making your decisions. [INSERT STAMP]




Again, please assume that all other features will be the same across the cereals you will be
shown.
Click “NEXT” to continue. [WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
We will now give you a more detailed introduction to each feature.
[NEXT PAGE]
Brand
In this exercise, the cereals shown will be one of the following brands: [RANDOMIZE
BULLETS]
 •   Post Honey Bunches of Oats Whole Grain
 •   Quaker Real Medley Multigrain Cereal
 •   Kellogg’s Mueslix
 •   Store Brand Honey Oat Clusters and Flakes Whole Grain

[NEXT PAGE; DELAY 3 SECONDS]
Flavor
In this exercise, the cereals shown come in the following flavors: [RANDOMIZE BULLETS]
 •   Honey Crunch
 •   Almond Crunch
 •   Blueberry Clusters
 •   Raisins, Dates & Almonds

                                                                                               C-23
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 85 of 448




[NEXT PAGE; DELAY 3 SECONDS]
Labels
In this exercise, the following labels may appear on the box: [RANDOMIZE BULLETS]
 •   Our Promise | No High Fructose Corn Syrup
 •   WHOLE GRAINS – good for your family, good for you.
 •   Starting your day with a bowl of this cereal is a smart step toward eating a balanced diet
 •   Rich in nutrients - important for moms-to-be and growing children.
 •   Whole Grains Council Stamp (WHOLE GRAIN; 33g or more per serving)
 •   Dig in for delight in every bite.
 •   NEW LOOK! SAME GREAT TASTE
 •   It’s the perfect way to start your day.
 •   Simple Inside - GOOD SOURCE OF FIBER - NO ARTIFICIAL COLORS OR
     FLAVORS
 •   This cereal is your great-day starter and your balanced-lifestyle supporter.
 •   OUR BEST IN EVERY BITE
 •   And with no artificial colors or flavors, this cereal is as good as it gets.

[NEXT PAGE; DELAY 3 SECONDS]
Price
The following prices will be used in the exercise. As a reminder, please assume the following:

No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the
purchase. The price shown is the price you will pay.
Each option shown is a 18-ounce box.
 •   $1.69
 •   $2.49
 •   $3.29
 •   $4.09
 •   $4.89

[NEXT PAGE; DELAY 3 SECONDS]


 CHOICE EXERCISE TUTORIAL

[NEXT PAGE]
Here is an example of what one particular set of choices might look like.

Each of the three columns shown represents one of the three cereals from which you will be
asked to choose.

This is just an example.

                                                                                             C-24
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 86 of 448




Please click the “NEXT” button after you have reviewed the example.
[INSERT SAMPLE IMAGE OF CHOICE TASK]

As a reminder, this is just an example. You cannot select the buttons in the image above.
[WAIT 5 SECONDS BEFORE SHOWING “NEXT” BUTTON]
[NEXT PAGE]

On each of the pages that follow there will be three hypothetical cereals presented, each with a
different set of features. You will be asked to choose the cereal you most prefer if there were no
other options available AND all other features not mentioned in the exercise were the same
across the cereals shown.

   •   Assume that the cereals do not vary on any features other than the features that are shown
       to vary.

Once you have chosen one of the three cereals as your most preferred option, you will then be
asked a second question:

       “Given your knowledge of the market, would you actually be willing to buy the cereal
       that you chose above?”
There will be twelve of these choice exercises, after which the survey will conclude.

Next, you will begin the choice exercises. Click the “NEXT” button to get started.
[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]

Choice Exercises

[CONJOINT EXERCISE TAKES PLACE HERE. CHOICE TASK REPEATED 12
TIMES.]

[NEXT PAGE]

[RESPONDENTS FORWARDED TO PANEL THANK-YOU PAGE]

[END OF SURVEY]




                                                                                             C-25
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 87 of 448




             HONEY BUNCHES OF OATS GRANOLA CONJOINT SURVEY
   LEGEND:
   [PROGRAMMER NOTES IN BOLD CAPS AND BRACKETS]
   Notes to respondent in italics

Overview

[NO SURVEY TITLE WILL BE DISPLAYED TO RESPONDENTS]

[EACH QUESTION WILL BE DISPLAYED ON ITS OWN PAGE, UNLESS
OTHERWISE SPECIFIED]

Introduction & Screening

[INTRODUCTION S1] Thank you for your willingness to participate in our study. The
responses you give to these questions are very important to us. If you don’t know an answer to a
question or if you are unsure, please indicate this by choosing the DON’T KNOW/UNSURE
option. It is very important that you do not guess.

Your answers will be kept in confidence. The results of this study will not be used to try to sell
you anything.

When you are ready to get started, please click the “NEXT” button.

[NEXT PAGE]

S0. Please enter the code exactly as it appears in the image above, and then click "NEXT" to
continue.

[INSERT CAPTCHA]

[NEXT PAGE]

[INTRODUCTION S2]

If you normally wear glasses or contact lenses when viewing a computer or tablet screen, please
put them on/in before continuing to the next page. When you are ready, please click the “NEXT”
button to continue.

[NEXT PAGE]

S1. What type of electronic device are you using to complete this survey? (Select one only)
[RANDOMIZE]
 Desktop computer [CONTINUE]
 Laptop computer [CONTINUE]


                                                                                               C-26
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 88 of 448




 Tablet computer (e.g., Apple iPad, Kindle Fire, Samsung Galaxy Tab, Motorola Xoom)
  [CONTINUE]
 Smartphone (e.g., Apple iPhone, Samsung Galaxy, HTC One) [ON HOLD]
 Other mobile or electronic device [ANCHOR; ON HOLD]

[IF “SMARTPHONE” OR “OTHER” SELECTED IN S1, DISPLAY: “This survey is not
formatted for viewing on a smartphone or other mobile device. Please return to the survey,
using the same link, from a desktop, laptop, or tablet computer.”]

[NEXT PAGE]

S2. In which state do you live? (Select one only) [DROP DOWN LIST OF 50 STATES + DC.
IF “MY AREA IS NOT LISTED HERE” IS SELECTED, TERMINATE.]

[TERMINATES ARE SENT TO PANEL TERMINATION/THANK-YOU PAGE]

[NEXT PAGE]

S3. Are you…? (Select one only)
 Male
 Female

[NEXT PAGE]

S4. Into which of the following categories does your age fall? (Select one only)
 Under 18 [TERMINATE]
 18-34 [CONTINUE]
 35-49 [CONTINUE]
 50-64 [CONTINUE]
 65+ [CONTINUE]

[NEXT PAGE]

[TERMINATE IF AGE OR GENDER DO NOT MATCH RESPONDENT
PARAMETERS PASSED BY PANEL PROVIDER]

[NEXT PAGE]

S5. Do you or does any member of your household work for any of the following types of
companies? (Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”
LAST]
 A company that makes or manufactures breakfast cereal or granola [TERMINATE]
 A company that makes or manufactures chewing gum or candy
 A company that makes or manufactures breads, buns, or rolls
 A company that makes or manufactures shampoo or conditioner
 A marketing or market research firm [TERMINATE]

                                                                                       C-27
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 89 of 448




 A public relations or advertising agency [TERMINATE]
 None of the above [EXCLUSIVE]

[TERMINATE IF “BREAKFAST CEREAL OR GRANOLA,” “MARKETING OR
MARKET RESEARCH FIRM,” OR “PUBLIC RELATIONS OR ADVERTISING
AGENCY” IS SELECTED]

[NEXT PAGE]

S6. Which, if any, of the following products have you purchased, in the past 3 months? Please
only indicate those products that you personally purchased or shared in the decision to purchase.
(Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
 Bottled water
 Bread
 Cereal
 Granola
 Cheese
 Dish soap
 Ice cream
 Laundry detergent
 Milk
 None of the above [EXCLUSIVE]

[TERMINATE IF “GRANOLA” NOT SELECTED]

[NEXT PAGE]

S7. You previously mentioned that you had purchased granola. Which, if any, types of granola
have you purchased in the past 3 months? Please only indicate those products that you
personally purchased or shared in the decision to purchase. (Select all that apply)
[RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
 Post Honey Bunches of Oats Granola
 General Mills Nature Valley Granola
 Kellogg’s Special K Granola
 Quaker Simply Granola
 None of the above [EXCLUSIVE]

[TERMINATE IF “HONEY BUNCHES OF OATS” NOT SELECTED]

[NEXT PAGE]

S8. You previously mentioned that you had purchased Post Honey Bunches of Oats Granola.
Which, if any, of the following types of Post Honey Bunches of Oats Granola have you
purchased in the past 3 months? Please only indicate those products that you personally
purchased or shared in the decision to purchase. (Select all that apply) [RANDOMIZE;
ANCHOR “NONE OF THE ABOVE”]

                                                                                             C-28
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 90 of 448




   Honey Roasted
   French Vanilla Almond
   Toffee Almond
   Maple Pecan
   None of the above [EXCLUSIVE]

[TERMINATE IF “HONEY ROASTED” NOT SELECTED]

[NEXT PAGE]

S9. Please select [“NORTH”] [“SOUTH”] [“EAST”] [“WEST”] from the following list in order
to continue with this survey. (Select one only)
[RANDOMIZE THE FOUR QUESTION VERSIONS, CORRECT RESPONSE OPTION
SHOULD MATCH THAT OF QUESTION; RANDOMIZE ANSWER OPTIONS]
       NORTH
       SOUTH
       EAST
       WEST

[NEXT PAGE]

S10. You have qualified to take this survey. Before continuing, please carefully read these
instructions:
        • Please take the survey in one session without interruption.

        •   While taking the survey, please do not consult any other websites or other electronic
            or written materials.

        •   Please keep your browser maximized for the entire survey.

        •   Please answer all questions on your own without consulting any other person.

        •   If you normally wear glasses or contact lenses when viewing a computer or tablet
            screen, please put them on/in before continuing to the next page.

(Select one only)
 I understand and agree to the above instructions [CONTINUE]
 I do not understand or do not agree to the above instructions [TERMINATE]

[NEXT PAGE]

 MAIN QUESTIONNAIRE

[INTRODUCTION 1]
For the following questions, we will be focusing on the decision to purchase granola.
                                                                                              C-29
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 91 of 448




[NEXT PAGE]

Now imagine that you are shopping for granola.
The following questions will involve a series of exercises. In each exercise, you will make two
choices.

    •    First, in each exercise, you will be shown three different granolas that vary in terms of
         features and prices. You will be asked to choose the granola with the set of features and
         price shown that you most prefer.

    •    You will also be asked whether you would actually be willing to buy the granola that
         you chose at the price indicated.

[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
The granolas that will be shown to you include one or more features within each of the following
categories:
    1.   Brand
    2.   Flavor
    3.   Labels
    4.   Price

[NEXT PAGE]
For the purpose of these exercises, you should assume:
•    Each granola will be described by the set of features you were just shown. Any other
     features beyond those shown in the exercise (Brand, Flavor, Labels, Price) are assumed to
     be the same for all the granolas presented.

•    All granolas are available at the store at which you typically shop. Each granola option
     shown is offered by the same retailer or seller, so any preference you may have for a
     particular retailer or seller should not matter.

•    No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to
     the purchase. The price shown is the price you will pay.

•    Each option shown is a 11-ounce package.

•    In the upcoming exercises, you will see references to a Whole Grains Council Stamp. The
     stamp, as it actually appears on the package is shown below. When you see the words


                                                                                                C-30
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 92 of 448




     “Whole Grains Council Stamp” in the exercises, they refer to the stamp shown below, and
     you should think of that image when making your decisions. [INSERT STAMP]




Again, please assume that all other features will be the same across the granolas you will be
shown.
Click “NEXT” to continue. [WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
We will now give you a more detailed introduction to each feature.
[NEXT PAGE]
Brand
In this exercise, the granolas shown will be one of the following brands: [RANDOMIZE
BULLETS]
 •   Post Honey Bunches of Oats Granola
 •   General Mills Nature Valley Granola
 •   Kellogg’s Special K Granola
 •   Quaker Simply Granola
 •   Store Brand Granola

[NEXT PAGE; DELAY 3 SECONDS]
Flavor
In this exercise, the granolas shown come in the following flavors: [RANDOMIZE BULLETS]
 •   Honey Roasted
 •   French Vanilla Almond
 •   Toffee Almond
 •   Maple Pecan
 •   Peanut Butter

[NEXT PAGE; DELAY 3 SECONDS]
Labels
In this exercise, the following labels may appear on the package: [RANDOMIZE BULLETS]
 •   it’s the perfect combination of wholesome goodness and honey-sweet crunch that everyone
     in your entire family will love.

                                                                                                C-31
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 93 of 448




 •   Whole Grains Council Stamp (100% WHOLE GRAIN; 34g or more per serving)
 •   NO PRESERVATIVES OR ARTIFICIAL FLAVORS
 •   Enjoy It Your Way!
 •   Bring your bunch together, anytime anywhere with delicious granola.
 •   ingredients you can see & pronounce
 •   We choose healthy and tasty, convenient and wholesome, economically sustainable and
     socially impactful.
 •   add PROTEIN to your day!

[NEXT PAGE; DELAY 3 SECONDS]
Price
The following prices will be used in the exercise. As a reminder, please assume the following:

No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the
purchase. The price shown is the price you will pay.
Each option shown is a 11-ounce package.
 •   $2.59
 •   $2.99
 •   $3.39
 •   $3.79
 •   $4.19

[NEXT PAGE; DELAY 3 SECONDS]


 CHOICE EXERCISE TUTORIAL

[NEXT PAGE]
Here is an example of what one particular set of choices might look like.

Each of the three columns shown represents one of the three granolas from which you will be
asked to choose.

This is just an example.

Please click the “NEXT” button after you have reviewed the example.

[INSERT SAMPLE IMAGE OF CHOICE TASK]

As a reminder, this is just an example. You cannot select the buttons in the image above.
[WAIT 5 SECONDS BEFORE SHOWING “NEXT” BUTTON]
[NEXT PAGE]


                                                                                             C-32
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 94 of 448




On each of the pages that follow there will be three hypothetical granolas presented, each with a
different set of features. You will be asked to choose the granola you most prefer if there were
no other options available AND all other features not mentioned in the exercise were the
same across the granolas shown.

   •   Assume that the granolas do not vary on any features other than the features that are
       shown to vary.

Once you have chosen one of the three granolas as your most preferred option, you will then be
asked a second question:

       “Given your knowledge of the market, would you actually be willing to buy the
       granola that you chose above?”
There will be twelve of these choice exercises, after which the survey will conclude.

Next, you will begin the choice exercises. Click the “NEXT” button to get started.
[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]

Choice Exercises

[CONJOINT EXERCISE TAKES PLACE HERE. CHOICE TASK REPEATED 12
TIMES.]

[NEXT PAGE]

[RESPONDENTS FORWARDED TO PANEL THANK-YOU PAGE]

[END OF SURVEY]




                                                                                               C-33
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 95 of 448




                             RAISIN BRAN CONJOINT SURVEY
   LEGEND:
   [PROGRAMMER NOTES IN BOLD CAPS AND BRACKETS]
   Notes to respondent in italics

Overview

[NO SURVEY TITLE WILL BE DISPLAYED TO RESPONDENTS]

[EACH QUESTION WILL BE DISPLAYED ON ITS OWN PAGE, UNLESS
OTHERWISE SPECIFIED]

Introduction & Screening

[INTRODUCTION S1] Thank you for your willingness to participate in our study. The
responses you give to these questions are very important to us. If you don’t know an answer to a
question or if you are unsure, please indicate this by choosing the DON’T KNOW/UNSURE
option. It is very important that you do not guess.

Your answers will be kept in confidence. The results of this study will not be used to try to sell
you anything.

When you are ready to get started, please click the “NEXT” button.

[NEXT PAGE]

S0. Please enter the code exactly as it appears in the image above, and then click "NEXT" to
continue.

[INSERT CAPTCHA]

[NEXT PAGE]

[INTRODUCTION S2]

If you normally wear glasses or contact lenses when viewing a computer or tablet screen, please
put them on/in before continuing to the next page. When you are ready, please click the “NEXT”
button to continue.

[NEXT PAGE]

S1. What type of electronic device are you using to complete this survey? (Select one only)
[RANDOMIZE]
 Desktop computer [CONTINUE]
 Laptop computer [CONTINUE]


                                                                                               C-34
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 96 of 448




 Tablet computer (e.g., Apple iPad, Kindle Fire, Samsung Galaxy Tab, Motorola Xoom)
  [CONTINUE]
 Smartphone (e.g., Apple iPhone, Samsung Galaxy, HTC One) [ON HOLD]
 Other mobile or electronic device [ANCHOR; ON HOLD]

[IF “SMARTPHONE” OR “OTHER” SELECTED IN S1, DISPLAY: “This survey is not
formatted for viewing on a smartphone or other mobile device. Please return to the survey,
using the same link, from a desktop, laptop, or tablet computer.”]

[NEXT PAGE]

S2. In which state do you live? (Select one only) [DROP DOWN LIST OF 50 STATES + DC.
MUST SELECT CA TO CONTINUE. IF “MY AREA IS NOT LISTED HERE” IS
SELECTED, TERMINATE.]

[TERMINATES ARE SENT TO PANEL TERMINATION/THANK-YOU PAGE]

[NEXT PAGE]

S3. Are you…? (Select one only)
 Male
 Female

[NEXT PAGE]

S4. Into which of the following categories does your age fall? (Select one only)
 Under 18 [TERMINATE]
 18-34 [CONTINUE]
 35-49 [CONTINUE]
 50-64 [CONTINUE]
 65+ [CONTINUE]

[NEXT PAGE]

[TERMINATE IF AGE OR GENDER DO NOT MATCH RESPONDENT
PARAMETERS PASSED BY PANEL PROVIDER]

[NEXT PAGE]

S5. Do you or does any member of your household work for any of the following types of
companies? (Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”
LAST]
 A company that makes or manufactures breakfast cereal or granola [TERMINATE]
 A company that makes or manufactures chewing gum or candy
 A company that makes or manufactures breads, buns, or rolls
 A company that makes or manufactures shampoo or conditioner

                                                                                       C-35
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 97 of 448




 A marketing or market research firm [TERMINATE]
 A public relations or advertising agency [TERMINATE]
 None of the above [EXCLUSIVE]

[TERMINATE IF “BREAKFAST CEREAL OR GRANOLA,” “MARKETING OR
MARKET RESEARCH FIRM,” OR “PUBLIC RELATIONS OR ADVERTISING
AGENCY” IS SELECTED]

[NEXT PAGE]

S6. Which, if any, of the following products have you purchased, in the past 3 months? Please
only indicate those products that you personally purchased or shared in the decision to purchase.
(Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
 Bottled water
 Bread
 Cereal
 Granola
 Cheese
 Dish soap
 Ice cream
 Laundry detergent
 Milk
 None of the above [EXCLUSIVE]

[TERMINATE IF “CEREAL” NOT SELECTED]

[NEXT PAGE]

S7. You previously mentioned that you had purchased cereal. Which, if any, types of cereal have
you purchased in the past 3 months? Please only indicate those products that you personally
purchased or shared in the decision to purchase. (Select all that apply) [ALPHABETIZE
WITHIN BRANDS AND RANDOMIZE BRANDS. ANCHOR “NONE OF THE ABOVE”]
  Kellogg’s Frosted Flakes
  Kellogg’s Frosted Mini Wheats
  Kellogg’s Special K
  Kellogg’s Special K Protein
  General Mills Cheerios
  General Mills Corn Chex
  General Mills Fiber One
  General Mills Wheat Chex
  Post Great Grains
  Post Honey Bunches of Oats
  Post Honeycomb
  Post Raisin Bran
  None of the above [EXCLUSIVE]



                                                                                             C-36
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 98 of 448




[TERMINATE IF “RAISIN BRAN” NOT SELECTED]

[NEXT PAGE]

S8. Please select [“NORTH”] [“SOUTH”] [“EAST”] [“WEST”] from the following list in order
to continue with this survey. (Select one only)
[RANDOMIZE THE FOUR QUESTION VERSIONS, CORRECT RESPONSE OPTION
SHOULD MATCH THAT OF QUESTION; RANDOMIZE ANSWER OPTIONS]
      NORTH
      SOUTH
      EAST
      WEST

[NEXT PAGE]

S9. You have qualified to take this survey. Before continuing, please carefully read these
instructions:
        • Please take the survey in one session without interruption.

       •   While taking the survey, please do not consult any other websites or other electronic
           or written materials.

       •   Please keep your browser maximized for the entire survey.

       •   Please answer all questions on your own without consulting any other person.

       •   If you normally wear glasses or contact lenses when viewing a computer or tablet
           screen, please put them on/in before continuing to the next page.

(Select one only)
 I understand and agree to the above instructions [CONTINUE]
 I do not understand or do not agree to the above instructions [TERMINATE]

[NEXT PAGE]

 MAIN QUESTIONNAIRE

[INTRODUCTION 1]
For the following questions, we will be focusing on the decision to purchase cereal.
[NEXT PAGE]

Now imagine that you are shopping for cereal.



                                                                                             C-37
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 99 of 448




The following questions will involve a series of exercises. In each exercise, you will make two
choices.
   • First, in each exercise, you will be shown three different cereals that vary in terms of
       features and prices. You will be asked to choose the cereal with the set of features and
       price shown that you most prefer.

    •   You will also be asked whether you would actually be willing to buy the cereal that
        you chose at the price indicated.

[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
The cereals that will be shown to you include one or more features within each of the following
categories:
    1. Brand
    2. Labels
    3. Price

[NEXT PAGE]
For the purpose of these exercises, you should assume:
•   Each cereal will be described by the set of features you were just shown. Any other features
    beyond those shown in the exercise (Brand, Labels, Price) are assumed to be the same for all
    the cereals presented.

•   All cereals are available at the store at which you typically shop. Each cereal option shown
    is offered by the same retailer or seller, so any preference you may have for a particular
    retailer or seller should not matter.

•   No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to
    the purchase. The price shown is the price you will pay.

•   Each option shown is a 20-ounce box.

•   In the upcoming exercises, you will see references to a Whole Grains Council Stamp. The
    stamp, as it actually appears on the box, is shown below. When you see the words “Whole
    Grains Council Stamp” in the exercises, they refer to the stamp shown below, and you
    should think of that image when making your decisions. [INSERT STAMP]




                                                                                            C-38
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 100 of 448




Again, please assume that all other features will be the same across the cereals you will be
shown.
Click “NEXT” to continue. [WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
We will now give you a more detailed introduction to each feature.
[NEXT PAGE]
Brand
In this exercise, the cereals shown will be one of the following brands: [RANDOMIZE
BULLETS]
 •   Kellogg’s Raisin Bran
 •   Kellogg’s Raisin Bran Crunch
 •   General Mills Total Raisin Bran
 •   Post Raisin Bran
 •   Store Brand Raisin Bran

[NEXT PAGE; DELAY 3 SECONDS]
Labels
In this exercise, the following labels may appear on the box: [RANDOMIZE BULLETS]
 •   No High Fructose Corn Syrup
 •   Healthy
 •   Nutritious
 •   Fiber is good for digestive health
 •   Whole Grains Council Stamp (WHOLE GRAIN; 23g or more per serving)
 •   HUNDREDS OF RAISINS IN EVERY BOX
 •   has delicious crunchy whole grain wheat and bran flakes
 •   EXCELLENT SOURCE OF FIBER
 •   Delicious raisins perfectly balanced with crisp, toasted bran flakes.
 •   REAL FRUIT- Delicious raisins add a sweetness you’ll love to every morning.
 •   MADE WITH REAL FRUIT

[NEXT PAGE; DELAY 3 SECONDS]

                                                                                               C-39
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 101 of 448




Price
The following prices will be used in the exercise. As a reminder, please assume the following:

No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the
purchase. The price shown is the price you will pay.
Each option shown is a 20-ounce box.
 •       $1.89
 •       $2.59
 •       $3.29
 •       $3.99
 •       $4.69

[NEXT PAGE; DELAY 3 SECONDS]


 CHOICE EXERCISE TUTORIAL

[NEXT PAGE]
Here is an example of what one particular set of choices might look like.

Each of the three columns shown represents one of the three cereals from which you will be
asked to choose.

This is just an example.

Please click the “NEXT” button after you have reviewed the example.

[INSERT SAMPLE IMAGE OF CHOICE TASK]


As a reminder, this is just an example. You cannot select the buttons in the image above.


[WAIT 5 SECONDS BEFORE SHOWING “NEXT” BUTTON]
[NEXT PAGE]

On each of the pages that follow there will be three hypothetical cereals presented, each with a
different set of features. You will be asked to choose the cereal you most prefer if there were no
other options available AND all other features not mentioned in the exercise were the same
across the cereals shown.

     •    Assume that the cereals do not vary on any features other than the features that are shown
          to vary.



                                                                                               C-40
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 102 of 448




Once you have chosen one of the three cereals as your most preferred option, you will then be
asked a second question:

       “Given your knowledge of the market, would you actually be willing to buy the cereal
       that you chose above?”
There will be twelve of these choice exercises, after which the survey will conclude.

Next, you will begin the choice exercises. Click the “NEXT” button to get started.
[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]

Choice Exercises

[CONJOINT EXERCISE TAKES PLACE HERE. CHOICE TASK REPEATED 12
TIMES.]

[NEXT PAGE]

[RESPONDENTS FORWARDED TO PANEL THANK-YOU PAGE]

[END OF SURVEY]




                                                                                           C-41
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 103 of 448




                            BRAN FLAKES CONJOINT SURVEY
   LEGEND:
   [PROGRAMMER NOTES IN BOLD CAPS AND BRACKETS]
   Notes to respondent in italics

Overview

[NO SURVEY TITLE WILL BE DISPLAYED TO RESPONDENTS]

[EACH QUESTION WILL BE DISPLAYED ON ITS OWN PAGE, UNLESS
OTHERWISE SPECIFIED]

Introduction & Screening

[INTRODUCTION S1] Thank you for your willingness to participate in our study. The
responses you give to these questions are very important to us. If you don’t know an answer to a
question or if you are unsure, please indicate this by choosing the DON’T KNOW/UNSURE
option. It is very important that you do not guess.

Your answers will be kept in confidence. The results of this study will not be used to try to sell
you anything.

When you are ready to get started, please click the “NEXT” button.

[NEXT PAGE]

S0. Please enter the code exactly as it appears in the image above, and then click "NEXT" to
continue.

[INSERT CAPTCHA]

[NEXT PAGE]

[INTRODUCTION S2]

If you normally wear glasses or contact lenses when viewing a computer or tablet screen, please
put them on/in before continuing to the next page. When you are ready, please click the “NEXT”
button to continue.

[NEXT PAGE]

S1. What type of electronic device are you using to complete this survey? (Select one only)
[RANDOMIZE]
 Desktop computer [CONTINUE]
 Laptop computer [CONTINUE]


                                                                                               C-42
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 104 of 448




 Tablet computer (e.g., Apple iPad, Kindle Fire, Samsung Galaxy Tab, Motorola Xoom)
  [CONTINUE]
 Smartphone (e.g., Apple iPhone, Samsung Galaxy, HTC One) [ON HOLD]
 Other mobile or electronic device [ANCHOR; ON HOLD]

[IF “SMARTPHONE” OR “OTHER” SELECTED IN S1, DISPLAY: “This survey is not
formatted for viewing on a smartphone or other mobile device. Please return to the survey,
using the same link, from a desktop, laptop, or tablet computer.”]

[NEXT PAGE]

S2. In which state do you live? (Select one only) [DROP DOWN LIST OF 50 STATES + DC.
MUST SELECT CA TO CONTINUE. IF “MY AREA IS NOT LISTED HERE” IS
SELECTED, TERMINATE.]

[TERMINATES ARE SENT TO PANEL TERMINATION/THANK-YOU PAGE]

[NEXT PAGE]

S3. Are you…? (Select one only)
 Male
 Female

[NEXT PAGE]

S4. Into which of the following categories does your age fall? (Select one only)
 Under 18 [TERMINATE]
 18-34 [CONTINUE]
 35-49 [CONTINUE]
 50-64 [CONTINUE]
 65+ [CONTINUE]

[NEXT PAGE]

[TERMINATE IF AGE OR GENDER DO NOT MATCH RESPONDENT
PARAMETERS PASSED BY PANEL PROVIDER]

[NEXT PAGE]

S5. Do you or does any member of your household work for any of the following types of
companies? (Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”
LAST]
 A company that makes or manufactures breakfast cereal or granola [TERMINATE]
 A company that makes or manufactures chewing gum or candy
 A company that makes or manufactures breads, buns, or rolls
 A company that makes or manufactures shampoo or conditioner

                                                                                       C-43
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 105 of 448




 A marketing or market research firm [TERMINATE]
 A public relations or advertising agency [TERMINATE]
 None of the above [EXCLUSIVE]

[TERMINATE IF “BREAKFAST CEREAL OR GRANOLA,” “MARKETING OR
MARKET RESEARCH FIRM,” OR “PUBLIC RELATIONS OR ADVERTISING
AGENCY” IS SELECTED]

[NEXT PAGE]

S6. Which, if any, of the following products have you purchased, in the past 3 months? Please
only indicate those products that you personally purchased or shared in the decision to purchase.
(Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
 Bottled water
 Bread
 Cereal
 Granola
 Cheese
 Dish soap
 Ice cream
 Laundry detergent
 Milk
 None of the above [EXCLUSIVE]

[TERMINATE IF “CEREAL” NOT SELECTED]

[NEXT PAGE]

S7. You previously mentioned that you had purchased cereal. Which, if any, types of cereal have
you purchased in the past 3 months? Please only indicate those products that you personally
purchased or shared in the decision to purchase. (Select all that apply) [ALPHABETIZE
WITHIN BRANDS AND RANDOMIZE BRANDS. ANCHOR “NONE OF THE ABOVE”]
  Kellogg’s Frosted Flakes
  Kellogg’s Frosted Mini Wheats
  Kellogg’s Rice Krispies
  Kellogg’s Special K
  General Mills Cheerios
  General Mills Fiber One
  General Mills Kix
  General Mills Lucky Charms
  Post Bran Flakes
  Post Great Grains
  Post Honey Bunches of Oats
  Post Honeycomb
  None of the above [EXCLUSIVE]



                                                                                             C-44
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 106 of 448




[TERMINATE IF “BRAN FLAKES” NOT SELECTED]

[NEXT PAGE]

S8. Please select [“NORTH”] [“SOUTH”] [“EAST”] [“WEST”] from the following list in order
to continue with this survey. (Select one only)
[RANDOMIZE THE FOUR QUESTION VERSIONS, CORRECT RESPONSE OPTION
SHOULD MATCH THAT OF QUESTION; RANDOMIZE ANSWER OPTIONS]
      NORTH
      SOUTH
      EAST
      WEST

[NEXT PAGE]

S9. You have qualified to take this survey. Before continuing, please carefully read these
instructions:
        • Please take the survey in one session without interruption.

       •   While taking the survey, please do not consult any other websites or other electronic
           or written materials.

       •   Please keep your browser maximized for the entire survey.

       •   Please answer all questions on your own without consulting any other person.

       •   If you normally wear glasses or contact lenses when viewing a computer or tablet
           screen, please put them on/in before continuing to the next page.

(Select one only)
 I understand and agree to the above instructions [CONTINUE]
 I do not understand or do not agree to the above instructions [TERMINATE]

[NEXT PAGE]

 MAIN QUESTIONNAIRE

[INTRODUCTION 1]
For the following questions, we will be focusing on the decision to purchase cereal.
[NEXT PAGE]

Now imagine that you are shopping for cereal.



                                                                                             C-45
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 107 of 448




The following questions will involve a series of exercises. In each exercise, you will make two
choices.

    •    First, in each exercise, you will be shown three different cereals that vary in terms of
         features and prices. You will be asked to choose the cereal with the set of features and
         price shown that you most prefer.

    •    You will also be asked whether you would actually be willing to buy the cereal that
         you chose at the price indicated.

[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
The cereals that will be shown to you include one or more features within each of the following
categories:
    1. Brand
    2. Labels
    3. Price

[NEXT PAGE]
For the purpose of these exercises, you should assume:
•   Each cereal will be described by the set of features you were just shown. Any other features
    beyond those shown in the exercise (Brand, Labels, Price) are assumed to be the same for all
    the cereals presented.

•   All cereals are available at the store at which you typically shop. Each cereal option shown
    is offered by the same retailer or seller, so any preference you may have for a particular
    retailer or seller should not matter.

•   No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to
    the purchase. The price shown is the price you will pay.

•   Each option shown is a 16-ounce box.

•   In the upcoming exercises, you will see references to a Whole Grains Council Stamp. The
    stamp, as it actually appears on the box, is shown below. When you see the words “Whole
    Grains Council Stamp” in the exercises, they refer to the stamp shown below, and you
    should think of that image when making your decisions. [INSERT STAMP]




                                                                                               C-46
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 108 of 448




Again, please assume that all other features will be the same across the cereals you will be
shown.
Click “NEXT” to continue. [WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
We will now give you a more detailed introduction to each feature.
[NEXT PAGE]
Brand
In this exercise, the cereals shown will be one of the following brands: [RANDOMIZE
BULLETS]
 •      Kellogg’s All Bran
 •      General Mills Fiber One Original Bran Cereal
 •      Post Bran Flakes
 •      Store Brand Bran Flakes

[NEXT PAGE; DELAY 3 SECONDS]
Labels
In this exercise, the following labels may appear on the box: [RANDOMIZE BULLETS]
 •      CONTAINS DIETARY FIBER to Help Maintain Digestive Health
 •      Contains no high fructose corn syrup
 •      Whole grains provide fiber and other important nutrients to help keep you healthy.
 •      FIBER TO HELP WITH WEIGHT MANAGEMENT
 •      Whole Grains Council Stamp (WHOLE GRAIN; 16g or more per serving)
 •      Made from oven toasted, whole grain wheat and wheat bran
 •      NO artificial flavors
 •      NO colors from artificial sources
 •      Excellent Source of Iron
 •      Make fit for life, fit your life!
 •      Energize your active lifestyle with a great breakfast!

[NEXT PAGE; DELAY 3 SECONDS]
Price

                                                                                               C-47
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 109 of 448




The following prices will be used in the exercise. As a reminder, please assume the following:

No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the
purchase. The price shown is the price you will pay.
Each option shown is a 16-ounce box.
 •       $2.69
 •       $3.19
 •       $3.69
 •       $4.19
 •       $4.69

[NEXT PAGE; DELAY 3 SECONDS]


 CHOICE EXERCISE TUTORIAL

[NEXT PAGE]
Here is an example of what one particular set of choices might look like.

Each of the three columns shown represents one of the three cereals from which you will be
asked to choose.

This is just an example.

Please click the “NEXT” button after you have reviewed the example.

[INSERT SAMPLE IMAGE OF CHOICE TASK]

As a reminder, this is just an example. You cannot select the buttons in the image above.


[WAIT 5 SECONDS BEFORE SHOWING “NEXT” BUTTON]
[NEXT PAGE]

On each of the pages that follow there will be three hypothetical cereals presented, each with a
different set of features. You will be asked to choose the cereal you most prefer if there were no
other options available AND all other features not mentioned in the exercise were the same
across the cereals shown.

     •    Assume that the cereals do not vary on any features other than the features that are shown
          to vary.

Once you have chosen one of the three cereals as your most preferred option, you will then be
asked a second question:

                                                                                               C-48
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 110 of 448




       “Given your knowledge of the market, would you actually be willing to buy the cereal
       that you chose above?”
There will be twelve of these choice exercises, after which the survey will conclude.

Next, you will begin the choice exercises. Click the “NEXT” button to get started.
[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]

Choice Exercises

[CONJOINT EXERCISE TAKES PLACE HERE. CHOICE TASK REPEATED 12
TIMES.]

[NEXT PAGE]

[RESPONDENTS FORWARDED TO PANEL THANK-YOU PAGE]

[END OF SURVEY]




                                                                                        C-49
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 111 of 448




                             ALPHA-BITS CONJOINT SURVEY
   LEGEND:
   [PROGRAMMER NOTES IN BOLD CAPS AND BRACKETS]
   Notes to respondent in italics

Overview

[NO SURVEY TITLE WILL BE DISPLAYED TO RESPONDENTS]

[EACH QUESTION WILL BE DISPLAYED ON ITS OWN PAGE, UNLESS
OTHERWISE SPECIFIED]

Introduction & Screening

[INTRODUCTION S1] Thank you for your willingness to participate in our study. The
responses you give to these questions are very important to us. If you don’t know an answer to a
question or if you are unsure, please indicate this by choosing the DON’T KNOW/UNSURE
option. It is very important that you do not guess.

Your answers will be kept in confidence. The results of this study will not be used to try to sell
you anything.

When you are ready to get started, please click the “NEXT” button.

[NEXT PAGE]

S0. Please enter the code exactly as it appears in the image above, and then click "NEXT" to
continue.

[INSERT CAPTCHA]

[NEXT PAGE]

[INTRODUCTION S2]

If you normally wear glasses or contact lenses when viewing a computer or tablet screen, please
put them on/in before continuing to the next page. When you are ready, please click the “NEXT”
button to continue.

[NEXT PAGE]

S1. What type of electronic device are you using to complete this survey? (Select one only)
[RANDOMIZE]
 Desktop computer [CONTINUE]
 Laptop computer [CONTINUE]


                                                                                               C-50
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 112 of 448




 Tablet computer (e.g., Apple iPad, Kindle Fire, Samsung Galaxy Tab, Motorola Xoom)
  [CONTINUE]
 Smartphone (e.g., Apple iPhone, Samsung Galaxy, HTC One) [ON HOLD]
 Other mobile or electronic device [ANCHOR; ON HOLD]

[IF “SMARTPHONE” OR “OTHER” SELECTED IN S1, DISPLAY: “This survey is not
formatted for viewing on a smartphone or other mobile device. Please return to the survey,
using the same link, from a desktop, laptop, or tablet computer.”]

[NEXT PAGE]

S2. In which state do you live? (Select one only) [DROP DOWN LIST OF 50 STATES + DC.
IF “MY AREA IS NOT LISTED HERE” IS SELECTED, TERMINATE.]

[TERMINATES ARE SENT TO PANEL TERMINATION/THANK-YOU PAGE]

[NEXT PAGE]

S3. Are you…? (Select one only)
 Male
 Female

[NEXT PAGE]

S4. Into which of the following categories does your age fall? (Select one only)
 Under 18 [TERMINATE]
 18-34 [CONTINUE]
 35-49 [CONTINUE]
 50-64 [CONTINUE]
 65+ [CONTINUE]

[NEXT PAGE]

[TERMINATE IF AGE OR GENDER DO NOT MATCH RESPONDENT
PARAMETERS PASSED BY PANEL PROVIDER]

[NEXT PAGE]

S5. Do you or does any member of your household work for any of the following types of
companies? (Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”
LAST]
 A company that makes or manufactures breakfast cereal or granola [TERMINATE]
 A company that makes or manufactures chewing gum or candy
 A company that makes or manufactures breads, buns, or rolls
 A company that makes or manufactures shampoo or conditioner
 A marketing or market research firm [TERMINATE]

                                                                                       C-51
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 113 of 448




 A public relations or advertising agency [TERMINATE]
 None of the above [EXCLUSIVE]

[TERMINATE IF “BREAKFAST CEREAL OR GRANOLA,” “MARKETING OR
MARKET RESEARCH FIRM,” OR “PUBLIC RELATIONS OR ADVERTISING
AGENCY” IS SELECTED]

[NEXT PAGE]

S6. Which, if any, of the following products have you purchased, in the past 3 months? Please
only indicate those products that you personally purchased or shared in the decision to purchase.
(Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
 Bottled water
 Bread
 Cereal
 Granola
 Cheese
 Dish soap
 Ice cream
 Laundry detergent
 Milk
 None of the above [EXCLUSIVE]

[TERMINATE IF “CEREAL” NOT SELECTED]

[NEXT PAGE]

S7. You previously mentioned that you had purchased cereal. Which, if any, types of cereal have
you purchased in the past 3 months? Please only indicate those products that you personally
purchased or shared in the decision to purchase. (Select all that apply) [ALPHABETIZE
WITHIN BRANDS AND RANDOMIZE BRANDS. ANCHOR “NONE OF THE ABOVE”]
  Kellogg’s Frosted Flakes
  Kellogg’s Frosted Mini Wheats
  Kellogg’s Rice Krispies
  Kellogg’s Special K
  General Mills Cheerios
  General Mills Fiber One
  General Mills Kix
  General Mills Lucky Charms
  Post Alpha-Bits
  Post Honey Bunches of Oats
  Post Honeycomb
  Post Waffle Crisp
  None of the above [EXCLUSIVE]

[TERMINATE IF “ALPHA-BITS” NOT SELECTED]

                                                                                             C-52
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 114 of 448




[NEXT PAGE]

S8. Please select [“NORTH”] [“SOUTH”] [“EAST”] [“WEST”] from the following list in order
to continue with this survey. (Select one only)
[RANDOMIZE THE FOUR QUESTION VERSIONS, CORRECT RESPONSE OPTION
SHOULD MATCH THAT OF QUESTION; RANDOMIZE ANSWER OPTIONS]
      NORTH
      SOUTH
      EAST
      WEST

[NEXT PAGE]

S9. You have qualified to take this survey. Before continuing, please carefully read these
instructions:
        • Please take the survey in one session without interruption.

       •   While taking the survey, please do not consult any other websites or other electronic
           or written materials.

       •   Please keep your browser maximized for the entire survey.

       •   Please answer all questions on your own without consulting any other person.

       •   If you normally wear glasses or contact lenses when viewing a computer or tablet
           screen, please put them on/in before continuing to the next page.

(Select one only)
 I understand and agree to the above instructions [CONTINUE]
 I do not understand or do not agree to the above instructions [TERMINATE]

[NEXT PAGE]

 MAIN QUESTIONNAIRE

[INTRODUCTION 1]
For the following questions, we will be focusing on the decision to purchase cereal.
[NEXT PAGE]

Now imagine that you are shopping for cereal.
The following questions will involve a series of exercises. In each exercise, you will make two
choices.

                                                                                             C-53
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 115 of 448




    •    First, in each exercise, you will be shown three different cereals that vary in terms of
         features and prices. You will be asked to choose the cereal with the set of features and
         price shown that you most prefer.

    •    You will also be asked whether you would actually be willing to buy the cereal that
         you chose at the price indicated.

[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
The cereals that will be shown to you include one or more features within each of the following
categories:
    1. Brand
    2. Labels
    3. Price

[NEXT PAGE]
For the purpose of these exercises, you should assume:
•   Each cereal will be described by the set of features you were just shown. Any other features
    beyond those shown in the exercise (Brand, Labels, Price) are assumed to be the same for all
    the cereals presented.

•   All cereals are available at the store at which you typically shop. Each cereal option shown
    is offered by the same retailer or seller, so any preference you may have for a particular
    retailer or seller should not matter.

•   No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to
    the purchase. The price shown is the price you will pay.

•   Each option shown is a 12-ounce box.

•   In the upcoming exercises, you will see references to a Whole Grains Council Stamp. The
    stamp, as it actually appears on the box, is shown below. When you see the words “Whole
    Grains Council Stamp” in the exercises, they refer to the stamp shown below, and you
    should think of that image when making your decisions. [INSERT STAMP]




                                                                                               C-54
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 116 of 448




Again, please assume that all other features will be the same across the cereals you will be
shown.
Click “NEXT” to continue. [WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
We will now give you a more detailed introduction to each feature.
[NEXT PAGE]
Brand
In this exercise, the cereals shown will be one of the following brands: [RANDOMIZE
BULLETS]
 •   Post Alpha-Bits
 •   General Mills Lucky Charms
 •   Quaker Life
 •   General Mills Kix

[NEXT PAGE; DELAY 3 SECONDS]
Labels
In this exercise, the following labels may appear on the box: [RANDOMIZE BULLETS]
 •   NO HIGH FRUCTOSE CORN SYRUP
 •   A GOOD SOURCE OF NUTRIENTS THAT ARE BUILDING BLOCKS FOR YOUR
     CHILD’S DEVELOPING BRAIN
 •   Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving)
 •   NO ARTIFICIAL FLAVORS
 •   12 ESSENTIAL VITAMINS AND MINERALS
 •   satisfies the kid in everyone with just the right touch of sweetness and crispy goodness.
 •   FUEL UP ON GOODNESS
 •   Start the morning simply, start life right.
 •   great taste = happy kids

[NEXT PAGE; DELAY 3 SECONDS]
Price
The following prices will be used in the exercise. As a reminder, please assume the following:
                                                                                               C-55
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 117 of 448




No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the
purchase. The price shown is the price you will pay.
Each option shown is a 12-ounce box.
 •       $1.99
 •       $2.24
 •       $2.49
 •       $2.74
 •       $2.99

[NEXT PAGE; DELAY 3 SECONDS]
 CHOICE EXERCISE TUTORIAL

[NEXT PAGE]
Here is an example of what one particular set of choices might look like.

Each of the three columns shown represents one of the three cereals from which you will be
asked to choose.

This is just an example.

Please click the “NEXT” button after you have reviewed the example.

[INSERT SAMPLE IMAGE OF CHOICE TASK]

As a reminder, this is just an example. You cannot select the buttons in the image above.


[WAIT 5 SECONDS BEFORE SHOWING “NEXT” BUTTON]
[NEXT PAGE]

On each of the pages that follow there will be three hypothetical cereals presented, each with a
different set of features. You will be asked to choose the cereal you most prefer if there were no
other options available AND all other features not mentioned in the exercise were the same
across the cereals shown.

     •    Assume that the cereals do not vary on any features other than the features that are shown
          to vary.

Once you have chosen one of the three cereals as your most preferred option, you will then be
asked a second question:

          “Given your knowledge of the market, would you actually be willing to buy the cereal
          that you chose above?”

                                                                                               C-56
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 118 of 448




There will be twelve of these choice exercises, after which the survey will conclude.

Next, you will begin the choice exercises. Click the “NEXT” button to get started.
[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]

Choice Exercises

[CONJOINT EXERCISE TAKES PLACE HERE. CHOICE TASK REPEATED 12
TIMES.]

[NEXT PAGE]

[RESPONDENTS FORWARDED TO PANEL THANK-YOU PAGE]

[END OF SURVEY]




                                                                                        C-57
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 119 of 448




                            HONEYCOMB CONJOINT SURVEY
   LEGEND:
   [PROGRAMMER NOTES IN BOLD CAPS AND BRACKETS]
   Notes to respondent in italics

Overview

[NO SURVEY TITLE WILL BE DISPLAYED TO RESPONDENTS]

[EACH QUESTION WILL BE DISPLAYED ON ITS OWN PAGE, UNLESS
OTHERWISE SPECIFIED]

Introduction & Screening

[INTRODUCTION S1] Thank you for your willingness to participate in our study. The
responses you give to these questions are very important to us. If you don’t know an answer to a
question or if you are unsure, please indicate this by choosing the DON’T KNOW/UNSURE
option. It is very important that you do not guess.

Your answers will be kept in confidence. The results of this study will not be used to try to sell
you anything.

When you are ready to get started, please click the “NEXT” button.

[NEXT PAGE]

S0. Please enter the code exactly as it appears in the image above, and then click "NEXT" to
continue.

[INSERT CAPTCHA]

[NEXT PAGE]

[INTRODUCTION S2]

If you normally wear glasses or contact lenses when viewing a computer or tablet screen, please
put them on/in before continuing to the next page. When you are ready, please click the “NEXT”
button to continue.

[NEXT PAGE]

S1. What type of electronic device are you using to complete this survey? (Select one only)
[RANDOMIZE]
 Desktop computer [CONTINUE]
 Laptop computer [CONTINUE]


                                                                                               C-58
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 120 of 448




 Tablet computer (e.g., Apple iPad, Kindle Fire, Samsung Galaxy Tab, Motorola Xoom)
  [CONTINUE]
 Smartphone (e.g., Apple iPhone, Samsung Galaxy, HTC One) [ON HOLD]
 Other mobile or electronic device [ANCHOR; ON HOLD]

[IF “SMARTPHONE” OR “OTHER” SELECTED IN S1, DISPLAY: “This survey is not
formatted for viewing on a smartphone or other mobile device. Please return to the survey,
using the same link, from a desktop, laptop, or tablet computer.”]

[NEXT PAGE]

S2. In which state do you live? (Select one only) [DROP DOWN LIST OF 50 STATES + DC.
IF “MY AREA IS NOT LISTED HERE” IS SELECTED, TERMINATE.]

[TERMINATES ARE SENT TO PANEL TERMINATION/THANK-YOU PAGE]

[NEXT PAGE]

S3. Are you…? (Select one only)
 Male
 Female

[NEXT PAGE]

S4. Into which of the following categories does your age fall? (Select one only)
 Under 18 [TERMINATE]
 18-34 [CONTINUE]
 35-49 [CONTINUE]
 50-64 [CONTINUE]
 65+ [CONTINUE]

[NEXT PAGE]

[TERMINATE IF AGE OR GENDER DO NOT MATCH RESPONDENT
PARAMETERS PASSED BY PANEL PROVIDER]

[NEXT PAGE]

S5. Do you or does any member of your household work for any of the following types of
companies? (Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”
LAST]
 A company that makes or manufactures breakfast cereal or granola [TERMINATE]
 A company that makes or manufactures chewing gum or candy
 A company that makes or manufactures breads, buns, or rolls
 A company that makes or manufactures shampoo or conditioner
 A marketing or market research firm [TERMINATE]

                                                                                       C-59
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 121 of 448




 A public relations or advertising agency [TERMINATE]
 None of the above [EXCLUSIVE]

[TERMINATE IF “BREAKFAST CEREAL OR GRANOLA,” “MARKETING OR
MARKET RESEARCH FIRM,” OR “PUBLIC RELATIONS OR ADVERTISING
AGENCY” IS SELECTED]

[NEXT PAGE]

S6. Which, if any, of the following products have you purchased, in the past 3 months? Please
only indicate those products that you personally purchased or shared in the decision to purchase.
(Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
 Bottled water
 Bread
 Cereal
 Granola
 Cheese
 Dish soap
 Ice cream
 Laundry detergent
 Milk
 None of the above [EXCLUSIVE]

[TERMINATE IF “CEREAL” NOT SELECTED]

[NEXT PAGE]

S7. You previously mentioned that you had purchased cereal. Which, if any, types of cereal have
you purchased in the past 3 months? Please only indicate those products that you personally
purchased or shared in the decision to purchase. (Select all that apply) [ALPHABETIZE
WITHIN BRANDS AND RANDOMIZE BRANDS. ANCHOR “NONE OF THE ABOVE”]
  Kellogg’s Frosted Flakes
  Kellogg’s Frosted Mini Wheats
  Kellogg’s Rice Krispies
  Kellogg’s Special K
  General Mills Cheerios
  General Mills Fiber One
  General Mills Kix
  General Mills Lucky Charms
  Post Great Grains
  Post Honey Bunches of Oats
  Post Honeycomb
  Post Raisin Bran
  None of the above [EXCLUSIVE]

[TERMINATE IF “HONEYCOMB” NOT SELECTED]

                                                                                             C-60
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 122 of 448




[NEXT PAGE]

S8. Please select [“NORTH”] [“SOUTH”] [“EAST”] [“WEST”] from the following list in order
to continue with this survey. (Select one only)
[RANDOMIZE THE FOUR QUESTION VERSIONS, CORRECT RESPONSE OPTION
SHOULD MATCH THAT OF QUESTION; RANDOMIZE ANSWER OPTIONS]
      NORTH
      SOUTH
      EAST
      WEST

[NEXT PAGE]

S9. You have qualified to take this survey. Before continuing, please carefully read these
instructions:
        • Please take the survey in one session without interruption.

       •   While taking the survey, please do not consult any other websites or other electronic
           or written materials.

       •   Please keep your browser maximized for the entire survey.

       •   Please answer all questions on your own without consulting any other person.

       •   If you normally wear glasses or contact lenses when viewing a computer or tablet
           screen, please put them on/in before continuing to the next page.

(Select one only)
 I understand and agree to the above instructions [CONTINUE]
 I do not understand or do not agree to the above instructions [TERMINATE]

[NEXT PAGE]

 MAIN QUESTIONNAIRE

[INTRODUCTION 1]
For the following questions, we will be focusing on the decision to purchase cereal.
[NEXT PAGE]

Now imagine that you are shopping for cereal.
The following questions will involve a series of exercises. In each exercise, you will make two
choices.


                                                                                             C-61
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 123 of 448




    •    First, in each exercise, you will be shown three different cereals that vary in terms of
         features and prices. You will be asked to choose the cereal with the set of features and
         price shown that you most prefer.

    •    You will also be asked whether you would actually be willing to buy the cereal that
         you chose at the price indicated.

[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
The cereals that will be shown to you include one or more features within each of the following
categories:
    1. Brand
    2. Labels
    3. Price

[NEXT PAGE]
For the purpose of these exercises, you should assume:
•   Each cereal will be described by the set of features you were just shown. Any other features
    beyond those shown in the exercise (Brand, Labels, Price) are assumed to be the same for all
    the cereals presented.

•   All cereals are available at the store at which you typically shop. Each cereal option shown
    is offered by the same retailer or seller, so any preference you may have for a particular
    retailer or seller should not matter.

•   No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to
    the purchase. The price shown is the price you will pay.

•   Each option shown is a 12.5-ounce box.


•   In the upcoming exercises, you will see references to a Whole Grains Council Stamp. The
    stamp, as it actually appears on the box, is shown below. When you see the words “Whole
    Grains Council Stamp” in the exercises, they refer to the stamp shown below, and you
    should think of that image when making your decisions. [INSERT STAMP]




                                                                                               C-62
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 124 of 448




Again, please assume that all other features will be the same across the cereals you will be
shown.
Click “NEXT” to continue. [WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
We will now give you a more detailed introduction to each feature.
[NEXT PAGE]
Brand
In this exercise, the cereals shown will be one of the following brands: [RANDOMIZE
BULLETS]
 •   Post Honeycomb
 •   Kellogg’s Apple Jacks
 •   Quaker Cap’n Crunch
 •   Kellogg’s Froot Loops

[NEXT PAGE; DELAY 3 SECONDS]
Labels
In this exercise, the following labels may appear on the box: [RANDOMIZE BULLETS]
 •   NUTRITIOUS SWEETENED CORN & OAT CEREAL
 •   Whole Grains Council Stamp (WHOLE GRAIN; 8g or more per serving)
 •   SWEETENED CORN & OAT CEREAL
 •   THIS CEREAL CAN HELP FUEL YOUR DREAMS!
 •   Simple Inside
 •   GOOD SOURCE OF 11 VITAMINS AND MINERALS
 •   COLLECT POINTS. EARN REWARDS.
 •   IT’S NOT WHAT YOU DO, IT’S HOW YOU MAKE IT YOURS.
 •   OUR BEST IN EVERY BITE

[NEXT PAGE; DELAY 3 SECONDS]
Price
The following prices will be used in the exercise. As a reminder, please assume the following:

No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the
purchase. The price shown is the price you will pay.

                                                                                               C-63
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 125 of 448




Each option shown is a 12.5-ounce box.
 •       $1.99
 •       $2.49
 •       $2.99
 •       $3.49
 •       $3.99

[NEXT PAGE; DELAY 3 SECONDS]


 CHOICE EXERCISE TUTORIAL

[NEXT PAGE]
Here is an example of what one particular set of choices might look like.

Each of the three columns shown represents one of the three cereals from which you will be
asked to choose.

This is just an example.

Please click the “NEXT” button after you have reviewed the example.

[INSERT SAMPLE IMAGE OF CHOICE TASK]


As a reminder, this is just an example. You cannot select the buttons in the image above.


[WAIT 5 SECONDS BEFORE SHOWING “NEXT” BUTTON]
[NEXT PAGE]

On each of the pages that follow there will be three hypothetical cereals presented, each with a
different set of features. You will be asked to choose the cereal you most prefer if there were no
other options available AND all other features not mentioned in the exercise were the same
across the cereals shown.

     •    Assume that the cereals do not vary on any features other than the features that are shown
          to vary.

Once you have chosen one of the three cereals as your most preferred option, you will then be
asked a second question:

          “Given your knowledge of the market, would you actually be willing to buy the cereal
          that you chose above?”


                                                                                               C-64
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 126 of 448




There will be twelve of these choice exercises, after which the survey will conclude.

Next, you will begin the choice exercises. Click the “NEXT” button to get started.
[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]

Choice Exercises

[CONJOINT EXERCISE TAKES PLACE HERE. CHOICE TASK REPEATED 12
TIMES.]

[NEXT PAGE]

[RESPONDENTS FORWARDED TO PANEL THANK-YOU PAGE]

[END OF SURVEY]




                                                                                        C-65
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 127 of 448




                           WAFFLE CRISP CONJOINT SURVEY
   LEGEND:
   [PROGRAMMER NOTES IN BOLD CAPS AND BRACKETS]
   Notes to respondent in italics

Overview

[NO SURVEY TITLE WILL BE DISPLAYED TO RESPONDENTS]

[EACH QUESTION WILL BE DISPLAYED ON ITS OWN PAGE, UNLESS
OTHERWISE SPECIFIED]

Introduction & Screening

[INTRODUCTION S1] Thank you for your willingness to participate in our study. The
responses you give to these questions are very important to us. If you don’t know an answer to a
question or if you are unsure, please indicate this by choosing the DON’T KNOW/UNSURE
option. It is very important that you do not guess.

Your answers will be kept in confidence. The results of this study will not be used to try to sell
you anything.

When you are ready to get started, please click the “NEXT” button.

[NEXT PAGE]

S0. Please enter the code exactly as it appears in the image above, and then click "NEXT" to
continue.

[INSERT CAPTCHA]

[NEXT PAGE]

[INTRODUCTION S2]

If you normally wear glasses or contact lenses when viewing a computer or tablet screen, please
put them on/in before continuing to the next page. When you are ready, please click the “NEXT”
button to continue.

[NEXT PAGE]

S1. What type of electronic device are you using to complete this survey? (Select one only)
[RANDOMIZE]
 Desktop computer [CONTINUE]
 Laptop computer [CONTINUE]


                                                                                               C-66
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 128 of 448




 Tablet computer (e.g., Apple iPad, Kindle Fire, Samsung Galaxy Tab, Motorola Xoom)
  [CONTINUE]
 Smartphone (e.g., Apple iPhone, Samsung Galaxy, HTC One) [ON HOLD]
 Other mobile or electronic device [ANCHOR; ON HOLD]

[IF “SMARTPHONE” OR “OTHER” SELECTED IN S1, DISPLAY: “This survey is not
formatted for viewing on a smartphone or other mobile device. Please return to the survey,
using the same link, from a desktop, laptop, or tablet computer.”]

[NEXT PAGE]

S2. In which state do you live? (Select one only) [DROP DOWN LIST OF 50 STATES + DC.
IF “MY AREA IS NOT LISTED HERE” IS SELECTED, TERMINATE.]

[TERMINATES ARE SENT TO PANEL TERMINATION/THANK-YOU PAGE]

[NEXT PAGE]

S3. Are you…? (Select one only)
 Male
 Female

[NEXT PAGE]

S4. Into which of the following categories does your age fall? (Select one only)
 Under 18 [TERMINATE]
 18-34 [CONTINUE]
 35-49 [CONTINUE]
 50-64 [CONTINUE]
 65+ [CONTINUE]

[NEXT PAGE]

[TERMINATE IF AGE OR GENDER DO NOT MATCH RESPONDENT
PARAMETERS PASSED BY PANEL PROVIDER]

[NEXT PAGE]

S5. Do you or does any member of your household work for any of the following types of
companies? (Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”
LAST]
 A company that makes or manufactures breakfast cereal or granola [TERMINATE]
 A company that makes or manufactures chewing gum or candy
 A company that makes or manufactures breads, buns, or rolls
 A company that makes or manufactures shampoo or conditioner
 A marketing or market research firm [TERMINATE]

                                                                                       C-67
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 129 of 448




 A public relations or advertising agency [TERMINATE]
 None of the above [EXCLUSIVE]

[TERMINATE IF “BREAKFAST CEREAL OR GRANOLA,” “MARKETING OR
MARKET RESEARCH FIRM,” OR “PUBLIC RELATIONS OR ADVERTISING
AGENCY” IS SELECTED]

[NEXT PAGE]

S6. Which, if any, of the following products have you purchased, in the past 6 months? Please
only indicate those products that you personally purchased or shared in the decision to purchase.
(Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
 Bottled water
 Bread
 Cereal
 Granola
 Cheese
 Dish soap
 Ice cream
 Laundry detergent
 Milk
 None of the above [EXCLUSIVE]

[TERMINATE IF “CEREAL” NOT SELECTED]

[NEXT PAGE]

S7. You previously mentioned that you had purchased cereal. Which, if any, types of cereal have
you purchased in the past 6 months? Please only indicate those products that you personally
purchased or shared in the decision to purchase. (Select all that apply) [ALPHABETIZE
WITHIN BRANDS AND RANDOMIZE BRANDS. ANCHOR “NONE OF THE ABOVE”]
  Kellogg’s Frosted Flakes
  Kellogg’s Frosted Mini Wheats
  Kellogg’s Rice Krispies
  Kellogg’s Special K
  General Mills Cheerios
  General Mills Fiber One
  General Mills Kix
  General Mills Lucky Charms
  Post Alpha-Bits
  Post Honey Bunches of Oats
  Post Honeycomb
  Post Waffle Crisp
  None of the above [EXCLUSIVE]

[TERMINATE IF “WAFFLE CRISP” NOT SELECTED]

                                                                                             C-68
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 130 of 448




[NEXT PAGE]

S8. Please select [“NORTH”] [“SOUTH”] [“EAST”] [“WEST”] from the following list in order
to continue with this survey. (Select one only)
[RANDOMIZE THE FOUR QUESTION VERSIONS, CORRECT RESPONSE OPTION
SHOULD MATCH THAT OF QUESTION; RANDOMIZE ANSWER OPTIONS]
      NORTH
      SOUTH
      EAST
      WEST

[NEXT PAGE]

S9. You have qualified to take this survey. Before continuing, please carefully read these
instructions:
        • Please take the survey in one session without interruption.

       •   While taking the survey, please do not consult any other websites or other electronic
           or written materials.

       •   Please keep your browser maximized for the entire survey.

       •   Please answer all questions on your own without consulting any other person.

       •   If you normally wear glasses or contact lenses when viewing a computer or tablet
           screen, please put them on/in before continuing to the next page.

(Select one only)
 I understand and agree to the above instructions [CONTINUE]
 I do not understand or do not agree to the above instructions [TERMINATE]

[NEXT PAGE]

 MAIN QUESTIONNAIRE

[INTRODUCTION 1]
For the following questions, we will be focusing on the decision to purchase cereal.
[NEXT PAGE]

Now imagine that you are shopping for cereal.
The following questions will involve a series of exercises. In each exercise, you will make two
choices.


                                                                                             C-69
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 131 of 448




    •    First, in each exercise, you will be shown three different cereals that vary in terms of
         features and prices. You will be asked to choose the cereal with the set of features and
         price shown that you most prefer.

    •    You will also be asked whether you would actually be willing to buy the cereal that
         you chose at the price indicated.

[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
The cereals that will be shown to you include one or more features within each of the following
categories:
    1. Brand
    2. Labels
    3. Price

[NEXT PAGE]
For the purpose of these exercises, you should assume:
•   Each cereal will be described by the set of features you were just shown. Any other features
    beyond those shown in the exercise (Brand, Labels, Price) are assumed to be the same for all
    the cereals presented.

•   All cereals are available at the store at which you typically shop. Each cereal option shown
    is offered by the same retailer or seller, so any preference you may have for a particular
    retailer or seller should not matter.

•   No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to
    the purchase. The price shown is the price you will pay.

•   Each option shown is a 11.5-ounce box.

Again, please assume that all other features will be the same across the cereals you will be
shown.
Click “NEXT” to continue. [WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]
We will now give you a more detailed introduction to each feature.
[NEXT PAGE]



                                                                                               C-70
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 132 of 448




Brand
In this exercise, the cereals shown will be one of the following brands: [RANDOMIZE
BULLETS]
 •   Post Waffle Crisp
 •   General Mills Cinnamon Toast Crunch
 •   General Mills French Toast Crunch
 •   Quaker Oatmeal Squares

[NEXT PAGE; DELAY 3 SECONDS]
Labels
In this exercise, the following labels may appear on the box: [RANDOMIZE BULLETS]
 •   NO HIGH FRUCTOSE CORN SYRUP
 •   Iron & Zinc for Growth
 •   LABELS FOR EDUCATION
 •   NO COLORS FROM ARTIFICIAL SOURCES
 •   NO ARTIFICIAL FLAVORS
 •   fill you up with a satisfying crunch and sweetness that’s just right
 •   FUEL UP ON GOODNESS
 •   GET A STRONG START

[NEXT PAGE; DELAY 3 SECONDS]
Price
The following prices will be used in the exercise. As a reminder, please assume the following:

No coupons, store promotions, discounts, store rewards, or loyalty cards will be applied to the
purchase. The price shown is the price you will pay.
Each option shown is a 11.5-ounce box.
 •   $1.59
 •   $2.34
 •   $3.09
 •   $3.84
 •   $4.59

[NEXT PAGE; DELAY 3 SECONDS]
 CHOICE EXERCISE TUTORIAL

[NEXT PAGE]
Here is an example of what one particular set of choices might look like.

Each of the three columns shown represents one of the three cereals from which you will be
asked to choose.

                                                                                             C-71
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 133 of 448




This is just an example.

Please click the “NEXT” button after you have reviewed the example.

[INSERT SAMPLE IMAGE OF CHOICE TASK]

As a reminder, this is just an example. You cannot select the buttons in the image above.


[WAIT 5 SECONDS BEFORE SHOWING “NEXT” BUTTON]
[NEXT PAGE]

On each of the pages that follow there will be three hypothetical cereals presented, each with a
different set of features. You will be asked to choose the cereal you most prefer if there were no
other options available AND all other features not mentioned in the exercise were the same
across the cereals shown.

   •    Assume that the cereals do not vary on any features other than the features that are shown
        to vary.

Once you have chosen one of the three cereals as your most preferred option, you will then be
asked a second question:

        “Given your knowledge of the market, would you actually be willing to buy the cereal
        that you chose above?”
There will be twelve of these choice exercises, after which the survey will conclude.

Next, you will begin the choice exercises. Click the “NEXT” button to get started.

[WAIT 5 SECONDS BEFORE SHOWING ‘NEXT’ BUTTON]
[NEXT PAGE]

Choice Exercises

[CONJOINT EXERCISE TAKES PLACE HERE. CHOICE TASK REPEATED 12
TIMES.]

[NEXT PAGE]

[RESPONDENTS FORWARDED TO PANEL THANK-YOU PAGE]

[END OF SURVEY]




                                                                                             C-72
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 134 of 448




                          GREAT GRAINS DEMAND MODELING
   LEGEND:
   [PROGRAMMER NOTES IN BOLD CAPS AND BRACKETS]
   Notes to respondent in italics

Overview

[NO SURVEY TITLE WILL BE DISPLAYED TO RESPONDENTS]

[EACH QUESTION WILL BE DISPLAYED ON ITS OWN PAGE, UNLESS
OTHERWISE SPECIFIED]

Introduction & Screening

[INTRODUCTION S1] Thank you for your willingness to participate in our study. The
responses you give to these questions are very important to us. If you don’t know an answer to a
question or if you are unsure, please indicate this by choosing the DON’T KNOW/UNSURE
option. It is very important that you do not guess.

Your answers will be kept in confidence. The results of this study will not be used to try to sell
you anything.

When you are ready to get started, please click the “NEXT” button.

[NEXT PAGE]

S0. Please enter the code exactly as it appears in the image above, and then click "NEXT" to
continue.

[INSERT CAPTCHA]

[NEXT PAGE]

[INTRODUCTION S2]

If you normally wear glasses or contact lenses when viewing a computer or tablet screen, please
put them on/in before continuing to the next page. When you are ready, please click the “NEXT”
button to continue.

[NEXT PAGE]

S1. What type of electronic device are you using to complete this survey? (Select one only)
[RANDOMIZE]
 Desktop computer [CONTINUE]
 Laptop computer [CONTINUE]


                                                                                               C-73
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 135 of 448




 Tablet computer (e.g., Apple iPad, Kindle Fire, Samsung Galaxy Tab, Motorola Xoom)
  [CONTINUE]
 Smartphone (e.g., Apple iPhone, Samsung Galaxy, HTC One) [ON HOLD]
 Other mobile or electronic device [ANCHOR; ON HOLD]

[IF “SMARTPHONE” OR “OTHER” SELECTED IN S1, DISPLAY: “This survey is not
formatted for viewing on a smartphone or other mobile device. Please return to the survey,
using the same link, from a desktop, laptop, or tablet computer.”]

[NEXT PAGE]

S2. In which state do you live? (Select one only) [DROP DOWN LIST OF 50 STATES + DC.
IF “MY AREA IS NOT LISTED HERE” IS SELECTED, TERMINATE.]

[TERMINATES ARE SENT TO PANEL TERMINATION/THANK-YOU PAGE]

[NEXT PAGE]

S3. Are you…? (Select one only)
 Male
 Female

[NEXT PAGE]

S4. Into which of the following categories does your age fall? (Select one only)
 Under 18 [TERMINATE]
 18-34 [CONTINUE]
 35-49 [CONTINUE]
 50-64 [CONTINUE]
 65+ [CONTINUE]

[NEXT PAGE]

[TERMINATE IF AGE OR GENDER DO NOT MATCH RESPONDENT
PARAMETERS PASSED BY PANEL PROVIDER]

[NEXT PAGE]

S5. Do you or does any member of your household work for any of the following types of
companies? (Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”
LAST]
 A company that makes or manufactures breakfast cereal or granola [TERMINATE]
 A company that makes or manufactures chewing gum or candy
 A company that makes or manufactures breads, buns, or rolls
 A company that makes or manufactures shampoo or conditioner
 A marketing or market research firm [TERMINATE]

                                                                                       C-74
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 136 of 448




 A public relations or advertising agency [TERMINATE]
 None of the above [EXCLUSIVE]

[TERMINATE IF “BREAKFAST CEREAL OR GRANOLA,” “MARKETING OR
MARKET RESEARCH FIRM,” OR “PUBLIC RELATIONS OR ADVERTISING
AGENCY” IS SELECTED]

[NEXT PAGE]

S6. Which, if any, of the following products have you purchased, in the past 3 months? Please
only indicate those products that you personally purchased or shared in the decision to purchase.
(Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
 Bottled water
 Bread
 Cereal
 Granola
 Cheese
 Dish soap
 Ice cream
 Laundry detergent
 Milk
 None of the above [EXCLUSIVE]

[TERMINATE IF “CEREAL” NOT SELECTED]

[NEXT PAGE]

S7. You previously mentioned that you had purchased cereal. Which, if any, types of cereal have
you purchased in the past 3 months? Please only indicate those products that you personally
purchased or shared in the decision to purchase. (Select all that apply) [ALPHABETIZE
WITHIN BRANDS AND RANDOMIZE BRANDS; ANCHOR “NONE OF THE ABOVE”]
  Kellogg’s Frosted Flakes
  Kellogg’s Frosted Mini Wheats
  Kellogg’s Rice Krispies
  Kellogg’s Special K
  General Mills Cheerios
  General Mills Fiber One
  General Mills Kix
  General Mills Lucky Charms
  Post Great Grains
  Post Honey Bunches of Oats
  Post Honeycomb
  Post Raisin Bran
  None of the above [EXCLUSIVE]

[TERMINATE IF “GREAT GRAINS” NOT SELECTED]

                                                                                             C-75
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 137 of 448




[NEXT PAGE]

S8. You previously mentioned that you had purchased Great Grains. Which, if any, of the
following types of Great Grains have you purchased in the past 3 months? Please only indicate
those products that you personally purchased or shared in the decision to purchase. (Select all
that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
  Blueberry Morning
  Cranberry Almond Crunch
  Crunchy Pecan
  Banana Nut Crunch
  Raisins, Dates & Pecans
  Coconut Almond Crunch
  None of the above [EXCLUSIVE]

[TERMINATE IF “BLUEBERRY MORNING,” “CRANBERRY ALMOND CRUNCH,”
“CRUNCHY PECAN,” “BANANA NUT CRUNCH,” OR “RAISINS, DATES &
PECANS” NOT SELECTED]

[NEXT PAGE]

S9. Please select [“NORTH”] [“SOUTH”] [“EAST”] [“WEST”] from the following list in order
to continue with this survey. (Select one only)
[RANDOMIZE THE FOUR QUESTION VERSIONS, CORRECT RESPONSE OPTION
SHOULD MATCH THAT OF QUESTION; RANDOMIZE ANSWER OPTIONS]
      NORTH
      SOUTH
      EAST
      WEST

[NEXT PAGE]

S10. You have qualified to take this survey. Before continuing, please carefully read these
instructions:
        • Please take the survey in one session without interruption.

       •   While taking the survey, please do not consult any other websites or other electronic
           or written materials.

       •   Please keep your browser maximized for the entire survey.

       •   Please answer all questions on your own without consulting any other person.

       •   If you normally wear glasses or contact lenses when viewing a computer or tablet
           screen, please put them on/in before continuing to the next page.


                                                                                              C-76
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 138 of 448




(Select one only)
 I understand and agree to the above instructions [CONTINUE]
 I do not understand or do not agree to the above instructions [TERMINATE]

[NEXT PAGE]

 MAIN QUESTIONNAIRE

[INTRODUCTION]
During this survey, you will be asked about your cereal consumption in the near future.

If you usually wear glasses or contact lenses when reading on a computer, please make sure you
use them when viewing the screen.

If you don’t know an answer to a question, or if you are unsure, please indicate this in your
response. It is very important that you do not guess.

Click “NEXT” to continue.

[NEXT PAGE]

Q0. Suppose you see the following statements on the boxes of Great Grains that you can buy when
you shop in the near future:
[RANDOMIZE BULLETS]

TEST CELL
   • Less processed nutrition you can see

   •    Why less processed? Quite simply, because it’s good for you!

   •    It’s whole foods from the field to your bowl, with whole grains, fiber and nutritious
        ingredients in every bite!

   •    HELPS SUPPORT A HEALTHY METABOLISM

   •    Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving; EAT 48g OR
        MORE OF WHOLE GRAINS DAILY; wholegrainscouncil.org)


CONTROL CELL
  • Less processed nutrition you can see

   •    Why less processed? Quite simply, because it’s good for you!

   •    It’s whole foods from the field to your bowl, with whole grains, fiber and nutritious
        ingredients in every bite!

                                                                                                C-77
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 139 of 448




   •    HELPS SUPPORT A HEALTHY METABOLISM

   •    Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving; EAT 48g OR
        MORE OF WHOLE GRAINS DAILY; wholegrainscouncil.org)

   •    WARNING: DUE TO ITS HIGH ADDED SUGAR CONTENT, CONSUMPTION OF
        GREAT GRAINS MAY LEAD YOU TO EXCEED THE USDA’S RECOMMENDED
        DAILY ADDED SUGAR MAXIMUM, WHICH CAN CAUSE TYPE 2 DIABETES,
        HEART DISEASE, FATTY LIVER DISEASE, AND TOOTH DECAY. [ANCHOR]

[10 SECOND DELAY]

[NEXT PAGE]

[DISPLAY ABOVE Q1 – Q4]

 When answering the following questions, please assume the statements below appear on the
 boxes of Great Grains when you shop in the near future:
 [TEST/CONTROL CELL BULLETS FROM Q0]

Q1. Please look at the bowls shown below. Which bowl, if any, most closely matches in size
and depth the bowl you will use when you eat Great Grains in the near future? (Select one only)

To see an enlarged view of each of the bowls, simply click on the image of the bowl or the button
below the image of the bowl.




[PUT A RADIO BUTTON BELOW EACH BOWL OPTION, RADIO BUTTON FOR
“DON’T KNOW/UNSURE” AND “I DO NOT PLAN TO BE EATING GREAT GRAINS
IN THE NEAR FUTURE”, IF “DON’T KNOW/UNSURE” OR “DO NOT PLAN TO
EAT” SELECTED SKIP TO END]

[NEXT PAGE]

Q2. Please look at the different serving sizes in the bowl you chose. Which serving size most
closely matches the amount of cereal you plan to pour in the bowl when you eat Great Grains in
the near future? (Select one only)


                                                                                            C-78
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 140 of 448




To see an enlarged view of each of the bowls, simply click on the image of the bowl or the button
below the image of the bowl.

[INSERT IMAGES OF BOWLS WITH CEREAL – SEE END OF SURVEY FOR
IMAGES]

[PUT A RADIO BUTTON BELOW EACH BOWL OPTION, RADIO BUTTON FOR
“DON’T KNOW/UNSURE”; IF DON’T KNOW/UNSURE SELECTED SKIP TO END]

[NEXT PAGE]

Q3. How often do you plan to eat bowls of Great Grains, like the one you chose, in the near
future?

Please consider anytime of the day when you plan to eat Great Grains including breakfast, other
meals, or snacks. If you cycle between Great Grains and other cereals please take this into
account when giving your answer. (Select one only)

      At least 1 bowl per week
      Less than 1 bowl per week, but at least 1 bowl per month
      Less than 1 bowl per month [SKIP TO END]
      Don’t know/Unsure [SKIP TO END]

[NEXT PAGE]

Q4. How many bowls of Great Grains, like the one you chose, do you plan to eat per [PIPE:
week/month BASED ON RESPONSE TO Q3] in the near future?

Please indicate the number of bowls per [PIPE week/month], not simply the number of times you
eat cereal per [PIPE week/month]. For example, if you eat 2 bowls of cereal at each sitting and
you eat cereal 3 times a [PIPE week/month], that would be 6 bowls per [PIPE week/month]. If
you cycle between Great Grains and other cereals please take this into account when giving your
answer.

(Please enter a number below.)

[TEXT BOX] bowl(s) per [PIPE week/month based on Q3] in the near future

[CHECK BOX FOR “DON’T KNOW/UNSURE”]

[NEXT PAGE]

[END OF SURVEY]




                                                                                            C-79
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 141 of 448




[SMALL BOWLS]




[MEDIUM BOWLS]




                                                                        C-80
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 142 of 448




[LARGE BOWLS]




                                                                        C-81
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 143 of 448




                   HONEY BUNCHES OF OATS DEMAND MODELING
   LEGEND:
   [PROGRAMMER NOTES IN BOLD CAPS AND BRACKETS]
   Notes to respondent in italics

Overview

[NO SURVEY TITLE WILL BE DISPLAYED TO RESPONDENTS]

[EACH QUESTION WILL BE DISPLAYED ON ITS OWN PAGE, UNLESS
OTHERWISE SPECIFIED]

Introduction & Screening

[INTRODUCTION S1] Thank you for your willingness to participate in our study. The
responses you give to these questions are very important to us. If you don’t know an answer to a
question or if you are unsure, please indicate this by choosing the DON’T KNOW/UNSURE
option. It is very important that you do not guess.

Your answers will be kept in confidence. The results of this study will not be used to try to sell
you anything.

When you are ready to get started, please click the “NEXT” button.

[NEXT PAGE]

S0. Please enter the code exactly as it appears in the image above, and then click "NEXT" to
continue.

[INSERT CAPTCHA]

[NEXT PAGE]

[INTRODUCTION S2]

If you normally wear glasses or contact lenses when viewing a computer or tablet screen, please
put them on/in before continuing to the next page. When you are ready, please click the “NEXT”
button to continue.

[NEXT PAGE]

S1. What type of electronic device are you using to complete this survey? (Select one only)
[RANDOMIZE]
 Desktop computer [CONTINUE]
 Laptop computer [CONTINUE]


                                                                                               C-82
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 144 of 448




 Tablet computer (e.g., Apple iPad, Kindle Fire, Samsung Galaxy Tab, Motorola Xoom)
  [CONTINUE]
 Smartphone (e.g., Apple iPhone, Samsung Galaxy, HTC One) [ON HOLD]
 Other mobile or electronic device [ANCHOR; ON HOLD]

[IF “SMARTPHONE” OR “OTHER” SELECTED IN S1, DISPLAY: “This survey is not
formatted for viewing on a smartphone or other mobile device. Please return to the survey,
using the same link, from a desktop, laptop, or tablet computer.”]

[NEXT PAGE]

S2. In which state do you live? (Select one only) [DROP DOWN LIST OF 50 STATES + DC.
IF “MY AREA IS NOT LISTED HERE” IS SELECTED, TERMINATE.]

[TERMINATES ARE SENT TO PANEL TERMINATION/THANK-YOU PAGE]

[NEXT PAGE]

S3. Are you…? (Select one only)
 Male
 Female

[NEXT PAGE]

S4. Into which of the following categories does your age fall? (Select one only)
 Under 18 [TERMINATE]
 18-34 [CONTINUE]
 35-49 [CONTINUE]
 50-64 [CONTINUE]
 65+ [CONTINUE]

[NEXT PAGE]

[TERMINATE IF AGE OR GENDER DO NOT MATCH RESPONDENT
PARAMETERS PASSED BY PANEL PROVIDER]

[NEXT PAGE]

S5. Do you or does any member of your household work for any of the following types of
companies? (Select all that apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”
LAST]
 A company that makes or manufactures breakfast cereal or granola [TERMINATE]
 A company that makes or manufactures chewing gum or candy
 A company that makes or manufactures breads, buns, or rolls
 A company that makes or manufactures shampoo or conditioner
 A marketing or market research firm [TERMINATE]

                                                                                       C-83
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 145 of 448




 A public relations or advertising agency [TERMINATE]
 None of the above [EXCLUSIVE]

[TERMINATE IF “BREAKFAST CEREAL OR GRANOLA,” “MARKETING OR
MARKET RESEARCH FIRM,” OR “PUBLIC RELATIONS OR ADVERTISING
AGENCY” IS SELECTED]

[NEXT PAGE]

S6. Which, if any, of the following products have you purchased? Please only indicate those
products that you personally purchased or shared in the decision to purchase. (Select all that
apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
 Bottled water
 Bread
 Cereal
 Granola
 Cheese
 Dish soap
 Ice cream
 Laundry detergent
 Milk
 None of the above [EXCLUSIVE]

[TERMINATE IF “CEREAL” NOT SELECTED]

[NEXT PAGE]

S7. You previously mentioned that you had purchased cereal. Which, if any, types of cereal have
you purchased? Please only indicate those products that you personally purchased or shared in
the decision to purchase. (Select all that apply) [ALPHABETIZE WITHIN BRANDS AND
RANDOMIZE BRANDS; ANCHOR “NONE OF THE ABOVE”]
  Kellogg’s Frosted Flakes
  Kellogg’s Frosted Mini Wheats
  Kellogg’s Rice Krispies
  Kellogg’s Special K
  General Mills Cheerios
  General Mills Fiber One
  General Mills Kix
  General Mills Lucky Charms
  Post Great Grains
  Post Honey Bunches of Oats
  Post Honeycomb
  Post Raisin Bran
  None of the above [EXCLUSIVE]

[TERMINATE IF “HONEY BUNCHES OF OATS” NOT SELECTED]

                                                                                             C-84
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 146 of 448




[NEXT PAGE]

S8. You previously mentioned that you had purchased Honey Bunches of Oats. Which, if any,
of the following types of Honey Bunches of Oats have you purchased? Please only indicate those
products that you personally purchased or shared in the decision to purchase. (Select all that
apply) [RANDOMIZE; ANCHOR “NONE OF THE ABOVE”]
  With Almonds
  Honey Roasted
  Greek Honey Crunch
  With Real Strawberries
  With Cinnamon Bunches
  With Vanilla Bunches
  Banana Bunches
  Chocolate
  None of the above [EXCLUSIVE]

[TERMINATE IF “WITH ALMONDS,” “HONEY ROASTED,” “GREEK HONEY
CRUNCH,” “WITH REAL STRAWBERRIES,” “WITH CINNAMON BUNCHES,” OR
“WITH VANILLA BUNCHES” NOT SELECTED]

[NEXT PAGE]

S9. Please select [“NORTH”] [“SOUTH”] [“EAST”] [“WEST”] from the following list in order
to continue with this survey. (Select one only)
[RANDOMIZE THE FOUR QUESTION VERSIONS, CORRECT RESPONSE OPTION
SHOULD MATCH THAT OF QUESTION; RANDOMIZE ANSWER OPTIONS]
      NORTH
      SOUTH
      EAST
      WEST

[NEXT PAGE]

S10. You have qualified to take this survey. Before continuing, please carefully read these
instructions:
        • Please take the survey in one session without interruption.

       •   While taking the survey, please do not consult any other websites or other electronic
           or written materials.

       •   Please keep your browser maximized for the entire survey.

       •   Please answer all questions on your own without consulting any other person.




                                                                                              C-85
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 147 of 448




        •   If you normally wear glasses or contact lenses when viewing a computer or tablet
            screen, please put them on/in before continuing to the next page.

(Select one only)
 I understand and agree to the above instructions [CONTINUE]
 I do not understand or do not agree to the above instructions [TERMINATE]

[NEXT PAGE]

 MAIN QUESTIONNAIRE

[INTRODUCTION]
During this survey, you will be asked about your cereal consumption in the near future.

If you usually wear glasses or contact lenses when reading on a computer, please make sure you
use them when viewing the screen.

If you don’t know an answer to a question, or if you are unsure, please indicate this in your
response. It is very important that you do not guess.

Click “NEXT” to continue.

[NEXT PAGE]

Q0. Suppose you see the following statements on the boxes of Honey Bunches of Oats that you
can buy when you shop in the near future:

[RANDOMIZE BULLETS]

TEST CELL
   • Our Post Promise | No High Fructose Corn Syrup

   •    4 Wholesome Grains

   •    WHOLESOME NUTRITION

   •    Whole Grains Council Stamp (WHOLE GRAIN; 10g or more per serving; EAT 48g OR
        MORE OF WHOLE GRAINS DAILY; wholegrainscouncil.org)

CONTROL CELL
  • Our Promise | No High Fructose Corn Syrup

   •    4 Wholesome Grains

   •    WHOLESOME NUTRITION


                                                                                                C-86
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 148 of 448




   •    Whole Grains Council Stamp (WHOLE GRAIN; 10g or more per serving; EAT 48g OR
        MORE OF WHOLE GRAINS DAILY; wholegrainscouncil.org)

   •    WARNING: DUE TO ITS HIGH ADDED SUGAR CONTENT, CONSUMPTION OF
        HONEY BUNCHES OF OATS MAY LEAD YOU TO EXCEED THE USDA’S
        RECOMMENDED DAILY ADDED SUGAR MAXIMUM, WHICH CAN CAUSE
        TYPE 2 DIABETES, HEART DISEASE, FATTY LIVER DISEASE, AND TOOTH
        DECAY. [ANCHOR]

[10 SECOND DELAY]

[NEXT PAGE]

[DISPLAY ABOVE Q1 – Q4]

 When answering the following questions, please assume the statements below appear on the
 boxes of Honey Bunches of Oats when you shop in the near future:
 [TEST/CONTROL CELL BULLETS FROM Q0]

Q1. Please look at the bowls shown below. Which bowl, if any, most closely matches in size
and depth the bowl you will use when you eat Honey Bunches of Oats in the near future? (Select
one only)

To see an enlarged view of each of the bowls, simply click on the image of the bowl or the button
below the image of the bowl.




[PUT A RADIO BUTTON BELOW EACH BOWL OPTION, RADIO BUTTON FOR
“DON’T KNOW/UNSURE” AND “I DO NOT PLAN TO BE EATING HONEY
BUNCHES OF OATS IN THE NEAR FUTURE”, IF “DON’T KNOW/UNSURE” OR
“DO NOT PLAN TO EAT” SELECTED SKIP TO END]

[NEXT PAGE]

Q2. Please look at the different serving sizes in the bowl you chose. Which serving size most
closely matches the amount of cereal you plan to pour in the bowl when you eat Honey Bunches
of Oats in the near future? (Select one only)



                                                                                            C-87
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 149 of 448




To see an enlarged view of each of the bowls, simply click on the image of the bowl or the button
below the image of the bowl.

[INSERT IMAGES OF BOWLS WITH CEREAL – SEE END OF SURVEY FOR
IMAGES]

[PUT A RADIO BUTTON BELOW EACH BOWL OPTION, RADIO BUTTON FOR
“DON’T KNOW/UNSURE”; IF DON’T KNOW/UNSURE SELECTED SKIP TO END]

[NEXT PAGE]

Q3. How often do you plan to eat bowls of Honey Bunches of Oats, like the one you chose, in
the near future?

Please consider anytime of the day when you plan to eat Honey Bunches of Oats including
breakfast, other meals, or snacks. If you cycle between Honey Bunches of Oats and other cereals
please take this into account when giving your answer. (Select one only)

      At least 1 bowl per week
      Less than 1 bowl per week, but at least 1 bowl per month
      Less than 1 bowl per month [SKIP TO END]
      Don’t know/Unsure [SKIP TO END]

[NEXT PAGE]

Q4. How many bowls of Honey Bunches of Oats, like the one you chose, do you plan to eat per
[PIPE: week/month BASED ON RESPONSE TO Q3] in the near future?

Please indicate the number of bowls per [PIPE week/month], not simply the number of times you
eat cereal per [PIPE week/month]. For example, if you eat 2 bowls of cereal at each sitting and
you eat cereal 3 times a [PIPE week/month], that would be 6 bowls per [PIPE week/month]. If
you cycle between Honey Bunches of Oats and other cereals please take this into account when
giving your answer.

(Please enter a number below.)

[TEXT BOX] bowl(s) per [PIPE week/month based on Q3] in the near future

[CHECK BOX FOR “DON’T KNOW/UNSURE”]

[NEXT PAGE]

[END OF SURVEY]




                                                                                            C-88
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 150 of 448




[SMALL BOWLS]




[MEDIUM BOWLS]




                                                                        C-89
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 151 of 448




[LARGE BOWLS]




                                                                        C-90
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 152 of 448




                            Exhibit D: Screenshots

                                  Conjoint
Introduction & Screening

INTRODUCTION S1




S0




                                                                          D-1
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 153 of 448




INTRODUCTION S2




SCREENING QUALIFICATION (“S” SERIES OF QUESTIONS)

S1




                                                                          D-2
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 154 of 448




S2




S3




                                                                          D-3
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 155 of 448




S4




S5




                                                                          D-4
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 156 of 448




S6




                                                                          D-5
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 157 of 448




GREAT GRAINS (CONJOINT) – S7 & S8

S7




S8




                                                                          D-6
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 158 of 448




HONEY BUNCHES OF OATS – S7 & S8

S7




S8




                                                                          D-7
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 159 of 448




HONEY BUNCHES OF OATS – WHOLE GRAIN S7 & S8

S7




S8




                                                                          D-8
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 160 of 448




HONEY BUNCHES OF OATS – GRANOLA S7 & S8

S7




S8




                                                                          D-9
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 161 of 448




RAISIN BRAN – S7




                                                                         D-10
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 162 of 448




BRAN FLAKES – S7




                                                                         D-11
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 163 of 448




ALPHA-BITS – S7




                                                                         D-12
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 164 of 448




HONEYCOMB – S7




                                                                        D-13
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 165 of 448




WAFFLE CRISP – S7




                                                                         D-14
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 166 of 448




Raisin Bran, Bran Flakes, Alpha-Bits, Honeycomb, Waffle Crisp – S8

Great Grains, Honey Bunches of Oats, Honey Bunches of Oats Whole Grain, Honey Bunches of
Oats Granola – S9




Raisin Bran, Bran Flakes, Alpha-Bits, Honeycomb, Waffle Crisp – S9

Great Grains, Honey Bunches of Oats, Honey Bunches of Oats Whole Grain, Honey Bunches of
Oats Granola – S10




                                                                                    D-15
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 167 of 448




Choice Exercise Setup – GRANOLA

INTRODUCTION 1




                                                                         D-16
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 168 of 448




Choice Exercise Setup - CEREAL

INTRODUCTION 1




                                                                         D-17
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 169 of 448




CEREAL WITH FLAVOR




CEREAL WITHOUT FLAVOR




GRANOLA




                                                                        D-18
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 170 of 448




CEREAL WITH FLAVOR




                                                                        D-19
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 171 of 448




CEREAL WITHOUT FLAVOR




                                                                        D-20
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 172 of 448




GRANOLA




                                                                        D-21
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 173 of 448




GREAT GRAINS (CONJOINT)

Brand




Flavor




                                                                          D-22
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 174 of 448




Labels




                                                                          D-23
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 175 of 448




Price




                                                                             D-24
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 176 of 448




HONEY BUNCHES OF OATS (CONJOINT)

Brand




Flavor




                                                                          D-25
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 177 of 448




Labels




                                                                          D-26
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 178 of 448




Price




                                                                             D-27
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 179 of 448




HONEY BUNCHES OF OATS – WHOLE GRAIN

Brand




Flavor




                                                                          D-28
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 180 of 448




Labels




                                                                          D-29
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 181 of 448




Price




                                                                             D-30
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 182 of 448




HONEY BUNCHES OF OATS – GRANOLA

Brand




Flavor




                                                                          D-31
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 183 of 448




Labels




                                                                          D-32
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 184 of 448




Price




                                                                             D-33
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 185 of 448




RAISIN BRAN

Brand




                                                                         D-34
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 186 of 448




Labels




                                                                          D-35
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 187 of 448




Price




                                                                             D-36
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 188 of 448




BRAN FLAKES

Brand




                                                                         D-37
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 189 of 448




Labels




                                                                          D-38
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 190 of 448




Price




                                                                             D-39
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 191 of 448




ALPHA-BITS

Brand




                                                                         D-40
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 192 of 448




Labels




                                                                          D-41
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 193 of 448




Price




                                                                             D-42
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 194 of 448




HONEYCOMB

Brand




                                                                         D-43
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 195 of 448




Labels




                                                                          D-44
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 196 of 448




Price




                                                                             D-45
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 197 of 448




WAFFLE CRISP

Brand




                                                                         D-46
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 198 of 448




Labels




                                                                          D-47
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 199 of 448




Price




                                                                             D-48
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 200 of 448




Choice Exercise Tutorial (Great Grains)




                                                                          D-49
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 201 of 448




CEREAL




GRANOLA




                                                                        D-50
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 202 of 448




Choice Exercises
GREAT GRAINS (CONJOINT)




                                                                        D-51
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 203 of 448




HONEY BUNCHES OF OATS




                                                                        D-52
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 204 of 448




HONEY BUNCHES OF OATS (WHOLE GRAIN)




                                                                        D-53
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 205 of 448




HONEY BUNCHES OF OATS (GRANOLA)




                                                                        D-54
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 206 of 448




RAISIN BRAN




                                                                        D-55
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 207 of 448




BRAN FLAKES




                                                                        D-56
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 208 of 448




ALPHA-BITS




                                                                        D-57
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 209 of 448




HONEYCOMB




                                                                        D-58
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 210 of 448




WAFFLE CRISP




                                                                        D-59
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 211 of 448




                              Demand Modeling
Introduction & Screening

INTRODUCTION S1




S0




                                                                          D-60
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 212 of 448




INTRODUCTION S2




SCREENING QUALIFICATION (“S” SERIES OF QUESTIONS)

S1




                                                                          D-61
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 213 of 448




S2




S3




                                                                          D-62
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 214 of 448




S4




S5




                                                                          D-63
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 215 of 448




GREAT GRAINS (DEMAND MODELING) – S6, S7, & S8

S6




S7




                                                                          D-64
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 216 of 448




S8




                                                                          D-65
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 217 of 448




HONEY BUNCHES OF OATS (DEMAND MODELING) – S6, S7, & S8

S6




                                                                          D-66
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 218 of 448




S7




S8




                                                                          D-67
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 219 of 448




S9




S10




                                                                           D-68
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 220 of 448




INTRODUCTION




GREAT GRAINS (DEMAND MODELING) – Q0, Q1, Q2, Q3, & Q4

Q0 (TEST)




                                                                         D-69
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 221 of 448




Q0 (CONTROL)




                                                                        D-70
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 222 of 448




Q1




                                                                          D-71
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 223 of 448




Q2




                                                                          D-72
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 224 of 448




Q3




                                                                          D-73
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 225 of 448




Q4




                                                                          D-74
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 226 of 448




HONEY BUNCHES OF OATS (DEMAND MODELING) – Q0, Q1, Q2, Q3, Q4

Q0 (TEST)




Q0 (CONTROL)




                                                                         D-75
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 227 of 448




Q1




                                                                          D-76
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 228 of 448




Q2




                                                                          D-77
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 229 of 448




Q3




                                                                          D-78
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 230 of 448




Q4




                                                                          D-79
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 231 of 448




             Exhibit E: Changes Made to Surveys Due to Preliminary Pretesting

Overview
AMS conducted pretesting of the nine conjoint surveys under the direction of Steven Gaskin to
ensure that the survey content and questions were understood by the respondents. The pretesting
process is divided into two stages. In the first stage, preliminary pretesting, the focus is to
identify and correct possible issues in the survey. Twenty-seven conjoint pretest respondents and
5 demand modeling pretests were sufficient to proceed to the second stage, final pretesting. The
purpose of final pretesting is to confirm the study will be understood and found not to be biased
or leading by respondents. Twenty-seven respondents completed the conjoint final pretests and
10 respondents completed the demand modeling final pretests.
One potential issue in the conjoint survey was identified in the course of preliminary pretesting
of the conjoint surveys. The potential issue is summarized below, along with the associated
findings and solutions. No potential issues were identified in the demand modeling survey.


                           Conjoint Surveys Preliminary Pretesting

                 Potential Issue                               Finding and Solution

1. A respondent thought that there would          I added the words “in each exercise” to the
   only be one exercise with three cereals for    introduction bullet, “First, in each exercise,
   the respondent to choose from, instead of      you will be shown three different
   twelve exercises, each with three cereals,     [cereals/granolas] that vary in terms of features
   for the respondent to choose from.             and prices. You will be asked to choose the
                                                  [cereal/granola] with the set of features and
                                                  price shown that you most prefer.” This
                                                  change was applied to all conjoint surveys.




                                                                                                E-1
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 232 of 448




                                   Exhibit F: Final Pretests

CONJOINT PRETEST – GREAT GRAINS FINAL PRETEST 1
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☐ Yes… If yes, who? ENTER TEXT HERE:
        ☒ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: market survey, gather opinion about
        price and quality.
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
        ☐ Yes, I had difficulty understanding the questions and instructions
        ☒ No, I did not have difficulty understanding the questions and instructions
        ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?


                                                                                              F-1
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 233 of 448




What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
     ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure



                                                                                              F-2
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 234 of 448




CONJOINT PRETEST – GREAT GRAINS FINAL PRETEST 2
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: Great Grains
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: For the box and the labels, for their
        brand
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:

                                                                                              F-3
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 235 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-4
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 236 of 448




CONJOINT PRETEST – GREAT GRAINS FINAL PRETEST 3
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☐ Yes… If yes, who? ENTER TEXT HERE:
        ☒ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: They would probably send me coupons
        at the store I shop at.
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:

                                                                                              F-5
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 237 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-6
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 238 of 448




CONJOINT PRETEST – HONEY BUNCHES OF OATS FINAL PRETEST 1
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☐ Yes… If yes, who? ENTER TEXT HERE:
        ☒ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: further knowledge of how consumers
        buy cereal
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:

                                                                                              F-7
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 239 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure


Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-8
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 240 of 448




CONJOINT PRETEST – HONEY BUNCHES OF OATS FINAL PRETEST 2
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: Post
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: Evaluate options in terms of price with
        competitors
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:

                                                                                              F-9
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 241 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure



Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-10
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 242 of 448




CONJOINT PRETEST – HONEY BUNCHES OF OATS FINAL PRETEST 3
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: One of the brands in the survey I would
        assume
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: So they can set their prices and
        determine what to say on packaging
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

                                                                                             F-11
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 243 of 448




      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-12
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 244 of 448




CONJOINT PRETEST – HONEY BUNCHES OF OATS (WHOLE GRAIN) FINAL
PRETEST 1
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☐ Yes… If yes, who? ENTER TEXT HERE:
        ☒ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: develop new cereal and see what things
        on the box draw them to buy it
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

                                                                                             F-13
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 245 of 448




      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-14
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 246 of 448




CONJOINT PRETEST – HONEY BUNCHES OF OATS (WHOLE GRAIN) FINAL
PRETEST 2
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: Kellogg’s or General Mills
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☐ Yes… If yes, how? ENTER TEXT HERE:
        ☒ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:

                                                                                             F-15
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 247 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-16
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 248 of 448




CONJOINT PRETEST – HONEY BUNCHES OF OATS (WHOLE GRAIN) FINAL
PRETEST 3
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☐ Yes… If yes, who? ENTER TEXT HERE:
        ☒ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: I guess possibly in their next cereal
        marketing decision. If they were in the process of making a cereal, they would probably
        take into consideration these surveys.
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?


                                                                                             F-17
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 249 of 448




What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure


                                                                                              F-18
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 250 of 448




CONJOINT PRETEST – HONEY BUNCHES OF OATS (GRANOLA) FINAL PRETEST
1
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: Cereal company, maybe Post might be
        one of them.
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: I would think that they would survey
        what people would like, what kind of cereal they like, the price, how much cereal they
        would get. They could base the overall answers on a product that maybe they would be
        trying to sell.
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey

                                                                                             F-19
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 251 of 448




was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure

                                                                                              F-20
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 252 of 448




CONJOINT PRETEST – HONEY BUNCHES OF OATS (GRANOLA) FINAL PRETEST
2
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☐ Yes… If yes, who? ENTER TEXT HERE:
        ☒ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☐ Yes… If yes, how? ENTER TEXT HERE:
        ☒ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:

                                                                                             F-21
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 253 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure


[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-22
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 254 of 448




CONJOINT PRETEST – HONEY BUNCHES OF OATS (GRANOLA) FINAL PRETEST
3
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: Honey Bunches of Oats
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: Tailor pricing and packaging
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:

                                                                                             F-23
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 255 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-24
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 256 of 448




CONJOINT PRETEST – RAISIN BRAN FINAL PRETEST 1
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☐ Yes… If yes, who? ENTER TEXT HERE:
        ☒ No
        ☐ Unsure

Q2.Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☐ Yes… If yes, how? ENTER TEXT HERE:
        ☒ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:
Q5. Were you able to answer all of the questions?

                                                                                             F-25
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 257 of 448




         ☒ Yes, I was able to answer all of the questions
         ☐ No, I was not able to answer all of the questions
         ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-26
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 258 of 448




CONJOINT PRETEST – RAISIN BRAN FINAL PRETEST 2
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: A cereal company
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: Wanted to know whether labeling and
        information provided is significant or not.
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:

                                                                                             F-27
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 259 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-28
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 260 of 448




CONJOINT PRETEST – RAISIN BRAN FINAL PRETEST 3
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☐ Yes… If yes, who? ENTER TEXT HERE:
        ☒ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: Product testing
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:
Q5. Were you able to answer all of the questions?

                                                                                             F-29
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 261 of 448




         ☒ Yes, I was able to answer all of the questions
         ☐ No, I was not able to answer all of the questions
         ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-30
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 262 of 448




CONJOINT PRETEST – BRAN FLAKES FINAL PRETEST 1
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☐ Yes… If yes, who? ENTER TEXT HERE:
        ☒ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: To see if its important that that certified
        label would make a difference. If sugar or corn syrup would make a difference, if fiber
        would make a difference, and the impact of cost.
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

                                                                                             F-31
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 263 of 448




      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-32
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 264 of 448




CONJOINT PRETEST – BRAN FLAKES FINAL PRETEST 2
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: Kellogg’s
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: to create a cereal that the average
        customer would want to purchase
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]


                                                                                             F-33
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 265 of 448




      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☐ Yes, I considered some features to be more important than others
         ☒ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-34
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 266 of 448




CONJOINT PRETEST – BRAN FLAKES FINAL PRETEST 3
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: I think it is probably a cereal
        manufacturer, but I couldn’t tell you which one.
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: I think they are going to parlay
        everybody’s responses, look at age and demographics, and figure out what attributes
        are most important and successful to see what products they should produce.
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?


                                                                                             F-35
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 267 of 448




What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure


Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure

                                                                                              F-36
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 268 of 448




CONJOINT PRETEST – ALPHA-BITS FINAL PRETEST 1
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: General Mills, Post
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: Tells what people are willing to pick
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:
Q5. Were you able to answer all of the questions?

                                                                                             F-37
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 269 of 448




         ☒ Yes, I was able to answer all of the questions
         ☐ No, I was not able to answer all of the questions
         ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure


Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-38
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 270 of 448




CONJOINT PRETEST – ALPHA-BITS FINAL PRETEST 2
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: General Mills
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: Try to figure out what key features are
        more important to people
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:

                                                                                             F-39
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 271 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure


Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-40
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 272 of 448




CONJOINT PRETEST – ALPHA-BITS FINAL PRETEST 3
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: Alpha-bits
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☐ Yes… If yes, how? ENTER TEXT HERE:
        ☒ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

                                                                                             F-41
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 273 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-42
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 274 of 448




CONJOINT PRETEST – HONEYCOMB FINAL PRETEST 1
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☐ Yes… If yes, who? ENTER TEXT HERE:
        ☐ No
        ☒ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: They want to find out how to better
        penetrate the market.
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:

                                                                                             F-43
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 275 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure


Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-44
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 276 of 448




CONJOINT PRETEST – HONEYCOMB FINAL PRETEST 2
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: Cereal brand (Kellogg’s, Post)
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: Use to choose how to market their
        product
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]


                                                                                             F-45
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 277 of 448




      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure


Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-46
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 278 of 448




CONJOINT PRETEST – HONEYCOMB FINAL PRETEST 3
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: Post
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: How combination of labeling and
        pricing affects decision making
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:

                                                                                             F-47
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 279 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure


Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-48
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 280 of 448




CONJOINT PRETEST – WAFFLE CRISP FINAL PRETEST 1
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: General Mills
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: making decisions
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

                                                                                             F-49
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 281 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure


Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-50
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 282 of 448




CONJOINT PRETEST – WAFFLE CRISP FINAL PRETEST 2
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: General Mills or Post
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: On how to market the different cereals
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

                                                                                             F-51
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 283 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure


Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-52
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 284 of 448




CONJOINT PRETEST – WAFFLE CRISP FINAL PRETEST 3
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: General Mills
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: use to determine in terms of quality in
        their cereal
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]
      ENTER TEXT HERE:

                                                                                             F-53
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 285 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q6. In doing the choice exercises, did you or did you not understand that you were asked to
   imagine that you were shopping for [cereal/granola]?
        ☒ Yes, I understood
        ☐ No, I did not understand
        ☐ Unsure

[READ] Please think back to the part of the survey where you were asked to choose your most
preferred [cereal/granola] …

Q7. Did you or did you not understand that the [cereals/granolas] you were asked to choose
   among only varied on the features described and that all the other features of the
   [cereals/granolas] choices were the same for all the cereals presented?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure


Q8. Did or did you not look at all or almost all of the features in making your choices?
         ☒ Yes, I looked at all or almost all of the features in making my choices
         ☐ No, I did not look at all or almost all of the features in making my choices
         ☐ Unsure

Q9. In making your choices, did you or did you not consider some features to be more important
than others?
         ☒ Yes, I considered some features to be more important than others
         ☐ No, I did not consider some features to be more important than others
         ☐ Unsure




                                                                                              F-54
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 286 of 448




DEMAND MODELING PRETEST 1
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: Probably Post
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: To see if people thought if having much
        less processed and having more whole grains would they sell more product?
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]


                                                                                             F-55
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 287 of 448




      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q6. Did you or did you not understand that the cereal bowl you chose was supposed to most
closely match in size and depth the bowl that you will use when you eat Great Grains in the near
future?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why didn’t you understand that the bowl was
supposed to match most closely in size and depth the bowl you use when you eat Great Grains?
ASK "Anything else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q7. Were you able to indicate the serving size that most closely matches the amount of cereal
   you plan to pour in the bowl when you eat Great Grains in the near future?
        ☒ Yes, I was able to
        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the serving
size that most closely matches the amount of cereal you plan to pour in the bowl when you eat
Great Grains in the near future? ASK "Anything else?" UNTIL THE RESPONDENT SAYS,
"Nothing else."]

       ENTER TEXT HERE:

Q8. Were you able to indicate how many bowls of Great Grains you plan to eat per week/month
   in the near future?
         ☒ Yes, I was able to

                                                                                            F-56
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 288 of 448




        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the amount
of bowls of Great Grains you plan to eat in the near future? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:




                                                                                       F-57
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 289 of 448




DEMAND MODELING PRETEST 2
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: I assume that it is Post Great Grains
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☐ Yes… If yes, how? ENTER TEXT HERE: I hope that they would use it
        appropriately, but don’t have an opinion for what.
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]


                                                                                             F-58
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 290 of 448




      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q6. Did you or did you not understand that the cereal bowl you chose was supposed to most
closely match in size and depth the bowl that you will use when you eat Great Grains in the near
future?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why didn’t you understand that the bowl was
supposed to match most closely in size and depth the bowl you use when you eat Great Grains?
ASK "Anything else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q7. Were you able to indicate the serving size that most closely matches the amount of cereal
   you plan to pour in the bowl when you eat Great Grains in the near future?
        ☒ Yes, I was able to
        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the serving
size that most closely matches the amount of cereal you plan to pour in the bowl when you eat
Great Grains in the near future? ASK "Anything else?" UNTIL THE RESPONDENT SAYS,
"Nothing else."]

       ENTER TEXT HERE:

Q8. Were you able to indicate how many bowls of Great Grains you plan to eat per week/month
   in the near future?
         ☒ Yes, I was able to

                                                                                            F-59
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 291 of 448




        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the amount
of bowls of Great Grains you plan to eat in the near future? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:




                                                                                       F-60
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 292 of 448




DEMAND MODELING PRETEST 3
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: Maybe Post Cereal
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: I’m guessing to improve the cereal or to
        see how many people are using the cereal.
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]


                                                                                             F-61
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 293 of 448




      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q6. Did you or did you not understand that the cereal bowl you chose was supposed to most
closely match in size and depth the bowl that you will use when you eat Great Grains in the near
future?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why didn’t you understand that the bowl was
supposed to match most closely in size and depth the bowl you use when you eat Great Grains?
ASK "Anything else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q7. Were you able to indicate the serving size that most closely matches the amount of cereal
   you plan to pour in the bowl when you eat Great Grains in the near future?
        ☒ Yes, I was able to
        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the serving
size that most closely matches the amount of cereal you plan to pour in the bowl when you eat
Great Grains in the near future? ASK "Anything else?" UNTIL THE RESPONDENT SAYS,
"Nothing else."]

       ENTER TEXT HERE:

Q8. Were you able to indicate how many bowls of Great Grains you plan to eat per week/month
   in the near future?
         ☒ Yes, I was able to

                                                                                            F-62
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 294 of 448




        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the amount
of bowls of Great Grains you plan to eat in the near future? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:




                                                                                       F-63
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 295 of 448




DEMAND MODELING PRETEST 4
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: people that make great grains, Post
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: how people respond to their platform,
        how they would describe and market their packaging. Mentions the warning, too much
        sugar.
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

                                                                                             F-64
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 296 of 448




      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q6. Did you or did you not understand that the cereal bowl you chose was supposed to most
closely match in size and depth the bowl that you will use when you eat Great Grains in the near
future?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why didn’t you understand that the bowl was
supposed to match most closely in size and depth the bowl you use when you eat Great Grains?
ASK "Anything else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q7. Were you able to indicate the serving size that most closely matches the amount of cereal
   you plan to pour in the bowl when you eat Great Grains in the near future?
        ☒ Yes, I was able to
        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the serving
size that most closely matches the amount of cereal you plan to pour in the bowl when you eat
Great Grains in the near future? ASK "Anything else?" UNTIL THE RESPONDENT SAYS,
"Nothing else."]

       ENTER TEXT HERE:

Q8. Were you able to indicate how many bowls of Great Grains you plan to eat per week/month
   in the near future?
         ☒ Yes, I was able to

                                                                                            F-65
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 297 of 448




        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the amount
of bowls of Great Grains you plan to eat in the near future? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:




                                                                                       F-66
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 298 of 448




DEMAND MODELING PRETEST 5
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: I assume the Great Grains people. The
        Post company.
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: Possibly for branding purposes. I’m not
        sure. Help them know what their consumers are doing.
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

                                                                                             F-67
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 299 of 448




      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q6. Did you or did you not understand that the cereal bowl you chose was supposed to most
closely match in size and depth the bowl that you will use when you eat Great Grains in the near
future?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why didn’t you understand that the bowl was
supposed to match most closely in size and depth the bowl you use when you eat Great Grains?
ASK "Anything else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q7. Were you able to indicate the serving size that most closely matches the amount of cereal
   you plan to pour in the bowl when you eat Great Grains in the near future?
        ☒ Yes, I was able to
        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the serving
size that most closely matches the amount of cereal you plan to pour in the bowl when you eat
Great Grains in the near future? ASK "Anything else?" UNTIL THE RESPONDENT SAYS,
"Nothing else."]

       ENTER TEXT HERE:

Q8. Were you able to indicate how many bowls of Great Grains you plan to eat per week/month
   in the near future?
         ☒ Yes, I was able to

                                                                                            F-68
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 300 of 448




        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the amount
of bowls of Great Grains you plan to eat in the near future? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:




                                                                                       F-69
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 301 of 448




DEMAND MODELING PRETEST 6
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: Great Grains or Post
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: See what flavors are most popular, how
        consumers use their product (what size serving they are using)
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]


                                                                                             F-70
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 302 of 448




      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q6. Did you or did you not understand that the cereal bowl you chose was supposed to most
closely match in size and depth the bowl that you will use when you eat Great Grains in the near
future?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why didn’t you understand that the bowl was
supposed to match most closely in size and depth the bowl you use when you eat Great Grains?
ASK "Anything else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q7. Were you able to indicate the serving size that most closely matches the amount of cereal
   you plan to pour in the bowl when you eat Great Grains in the near future?
        ☒ Yes, I was able to
        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the serving
size that most closely matches the amount of cereal you plan to pour in the bowl when you eat
Great Grains in the near future? ASK "Anything else?" UNTIL THE RESPONDENT SAYS,
"Nothing else."]

       ENTER TEXT HERE:

Q8. Were you able to indicate how many bowls of Great Grains you plan to eat per week/month
   in the near future?
         ☒ Yes, I was able to

                                                                                            F-71
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 303 of 448




        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the amount
of bowls of Great Grains you plan to eat in the near future? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:




                                                                                       F-72
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 304 of 448




DEMAND MODELING PRETEST 7
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: I would think it would be the Post
        Cereal people.
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: To decide whether people like their
        cereal or not.
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

                                                                                             F-73
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 305 of 448




      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q6. Did you or did you not understand that the cereal bowl you chose was supposed to most
closely match in size and depth the bowl that you will use when you eat Great Grains in the near
future?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why didn’t you understand that the bowl was
supposed to match most closely in size and depth the bowl you use when you eat Great Grains?
ASK "Anything else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q7. Were you able to indicate the serving size that most closely matches the amount of cereal
   you plan to pour in the bowl when you eat Great Grains in the near future?
        ☒ Yes, I was able to
        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the serving
size that most closely matches the amount of cereal you plan to pour in the bowl when you eat
Great Grains in the near future? ASK "Anything else?" UNTIL THE RESPONDENT SAYS,
"Nothing else."]

       ENTER TEXT HERE:

Q8. Were you able to indicate how many bowls of Great Grains you plan to eat per week/month
   in the near future?
         ☒ Yes, I was able to

                                                                                            F-74
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 306 of 448




        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the amount
of bowls of Great Grains you plan to eat in the near future? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:




                                                                                       F-75
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 307 of 448




DEMAND MODELING PRETEST 8
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: Post
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☐ Yes… If yes, how? ENTER TEXT HERE:
        ☒ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

                                                                                             F-76
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 308 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q6. Did you or did you not understand that the cereal bowl you chose was supposed to most
closely match in size and depth the bowl that you will use when you eat Great Grains in the near
future?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why didn’t you understand that the bowl was
supposed to match most closely in size and depth the bowl you use when you eat Great Grains?
ASK "Anything else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q7. Were you able to indicate the serving size that most closely matches the amount of cereal
   you plan to pour in the bowl when you eat Great Grains in the near future?
        ☒ Yes, I was able to
        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the serving
size that most closely matches the amount of cereal you plan to pour in the bowl when you eat
Great Grains in the near future? ASK "Anything else?" UNTIL THE RESPONDENT SAYS,
"Nothing else."]

       ENTER TEXT HERE:

Q8. Were you able to indicate how many bowls of Great Grains you plan to eat per week/month
   in the near future?
         ☒ Yes, I was able to
         ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
         OPTION]

                                                                                            F-77
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 309 of 448




        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the amount
of bowls of Great Grains you plan to eat in the near future? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:




                                                                                       F-78
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 310 of 448




DEMAND MODELING PRETEST 9
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: great grains
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: portion sizes
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

                                                                                             F-79
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 311 of 448




Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q6. Did you or did you not understand that the cereal bowl you chose was supposed to most
closely match in size and depth the bowl that you will use when you eat Great Grains in the near
future?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why didn’t you understand that the bowl was
supposed to match most closely in size and depth the bowl you use when you eat Great Grains?
ASK "Anything else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q7. Were you able to indicate the serving size that most closely matches the amount of cereal
   you plan to pour in the bowl when you eat Great Grains in the near future?
        ☒ Yes, I was able to
        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the serving
size that most closely matches the amount of cereal you plan to pour in the bowl when you eat
Great Grains in the near future? ASK "Anything else?" UNTIL THE RESPONDENT SAYS,
"Nothing else."]

       ENTER TEXT HERE:

Q8. Were you able to indicate how many bowls of Great Grains you plan to eat per week/month
   in the near future?
         ☒ Yes, I was able to
         ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
         OPTION]

                                                                                            F-80
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 312 of 448




        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the amount
of bowls of Great Grains you plan to eat in the near future? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:




                                                                                       F-81
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 313 of 448




DEMAND MODELING PRETEST 10
▪ The following questions will be asked after the respondent has completed the survey

Thank you for taking the time to complete the survey. As a reminder, your responses will be kept
completely confidential and we will not use any of your responses to sell you anything. We
would now like to ask you a few additional questions.

Q1. Do you or do you not have a belief about who might be the sponsor of this study?
        ☒ Yes… If yes, who? ENTER TEXT HERE: Assume it would be General Mills
        ☐ No
        ☐ Unsure

Q2. Do you or do you not have an opinion about how the sponsor would use the results of this
   survey?
        ☒ Yes… If yes, how? ENTER TEXT HERE: Their labeling. How many whole
        grains. How to portray cereal as being a healthier choice.
        ☐ No
        ☐ Unsure

Q3. Did you or did you not have difficulty understanding the questions and instructions?
         ☐ Yes, I had difficulty understanding the questions and instructions
         ☒ No, I did not have difficulty understanding the questions and instructions
         ☐ Unsure

[IF “YES,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION OR INSTRUCTION
THAT THEY FOUND DIFFICULT TO ANSWER ASK OPEN ENDED QUESTIONS: Why
was the question or instruction difficult to answer? Would you have preferred a different way to
ask the question or give the instruction? Would you please give an example? ASK "Anything
else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q4. Did you or did you not feel like the survey was trying to get you to answer in a certain way,
   that you otherwise would not? [IF RESPONDENT ASKS FOR CLARIFICATION: In other
   words, did you or did you not find any of the questions leading or biased?]
         ☐ Yes, I felt the survey was trying to get me to answer in a certain way
         ☒ No, I did not feel the survey was trying to get me to answer in a certain way
         ☐ Unsure

[IF “YES,” PROBE. FOR EACH QUESTION OR INSTRUCTION THAT THEY FOUND
LEADING OR BIASED ASK OPEN ENDED QUESTIONS: You indicated you felt the survey
was trying to get you to answer in a certain way. Can you please explain why you felt this way?
What about the question was leading or biased? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]


                                                                                             F-82
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 314 of 448




      ENTER TEXT HERE:

Q5. Were you able to answer all of the questions?
        ☒ Yes, I was able to answer all of the questions
        ☐ No, I was not able to answer all of the questions
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. FOR EACH QUESTION THAT THEY COULDN’T
ANSWER, ASK OPEN ENDED QUESTIONS: Why was the question difficult to provide an
answer? Would you have preferred a different way to ask the question or give the instruction?
Would you please give an example? ASK "Anything else?" UNTIL THE RESPONDENT
SAYS, "Nothing else."]

      ENTER TEXT HERE:

Q6. Did you or did you not understand that the cereal bowl you chose was supposed to most
closely match in size and depth the bowl that you will use when you eat Great Grains in the near
future?
         ☒ Yes, I understood
         ☐ No, I did not understand
         ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why didn’t you understand that the bowl was
supposed to match most closely in size and depth the bowl you use when you eat Great Grains?
ASK "Anything else?" UNTIL THE RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:

Q7. Were you able to indicate the serving size that most closely matches the amount of cereal
   you plan to pour in the bowl when you eat Great Grains in the near future?
        ☒ Yes, I was able to
        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the serving
size that most closely matches the amount of cereal you plan to pour in the bowl when you eat
Great Grains in the near future? ASK "Anything else?" UNTIL THE RESPONDENT SAYS,
"Nothing else."]

       ENTER TEXT HERE:

Q8. Were you able to indicate how many bowls of Great Grains you plan to eat per week/month
   in the near future?
         ☒ Yes, I was able to

                                                                                            F-83
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 315 of 448




        ☐ No, I was not able to [IF “NO” ASK IF THEY USED THE DK ANSWER
        OPTION]
        ☐ Unsure

[IF “NO,” PROBE FOR DIFFICULTIES. ASK: Why weren’t you able to indicate the amount
of bowls of Great Grains you plan to eat in the near future? ASK "Anything else?" UNTIL THE
RESPONDENT SAYS, "Nothing else."]

       ENTER TEXT HERE:




                                                                                       F-84
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 316 of 448




                    Exhibit G: Survey Invitations


                 CONJOINT SURVEYS INVITATION




                                                                     G-1
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 317 of 448




             DEMAND MODELING SURVEYS INVITATION




                                                                     G-2
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 318 of 448




                        Exhibit H: Response Statistics


                                Great Grains

           (A) Invitations sent                           106400
           (B) Completed surveys                            344
           (C) Disqualified                                7160
           Terminates                                      7022
           Failed Gender and/or Age Validation             138
           (D) Incomplete/Breakoffs                         70
           Screener                                         65
           Conjoint Introduction                             3
           Conjoint Exercise                                 2
           (E) Total Responding                            7574
           Qualification Rate = (E-C)/(E)                 5.47%
           Completion Rate = (B)/(B+D)                    83.09%
           Response Rate = (E)/(A)                         7.12%

           Survey start date                              3/27/19
           Survey end date                                 4/1/19
           Initial sample size                              344
           Speeders entire survey (less than 4 minutes)      29
           Speeders conjoint tasks (less than 1 minute)       2
           Laggers (over 60 minutes)                          4
           Straightliners                                     1
           Final sample size                                308




                                                                     H-1
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 319 of 448




                          Honey Bunches of Oats

           (A) Invitations sent                            7890
           (B) Completed surveys                            326
           (C) Disqualified                                 550
           Terminates                                      536
           Failed Gender and/or Age Validation              14
           (D) Incomplete/Breakoffs                         9
           Screener                                          6
           Conjoint Introduction                             2
           Conjoint Exercise                                 1
           (E) Total Responding                             885
           Qualification Rate = (E-C)/(E)                 37.85%
           Completion Rate = (B)/(B+D)                    97.31%
           Response Rate = (E)/(A)                        11.22%

           Survey start date                              3/11/19
           Survey end date                                3/15/19
           Initial sample size                              326
           Speeders entire survey (less than 4 minutes)      14
           Speeders conjoint tasks (less than 1 minute)       2
           Laggers (over 60 minutes)                          6
           Straightliners                                     0
           Final sample size                                304




                                                                     H-2
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 320 of 448




                   Honey Bunches of Oats Whole Grain

           (A) Invitations sent                           25700
           (B) Completed surveys                            332
           (C) Disqualified                                2531
           Terminates                                      2487
           Failed Gender and/or Age Validation              44
           (D) Incomplete/Breakoffs                         25
           Screener                                         23
           Conjoint Introduction                             1
           Conjoint Exercise                                 1
           (E) Total Responding                            2888
           Qualification Rate = (E-C)/(E)                 12.36%
           Completion Rate = (B)/(B+D)                    93.00%
           Response Rate = (E)/(A)                        11.24%

           Survey start date                              3/11/19
           Survey end date                                3/21/19
           Initial sample size                              332
           Speeders entire survey (less than 4 minutes)      12
           Speeders conjoint tasks (less than 1 minute)       1
           Laggers (over 60 minutes)                         13
           Straightliners                                     0
           Final sample size                                306




                                                                     H-3
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 321 of 448




                     Honey Bunches of Oats Granola

           (A) Invitations sent                           28400
           (B) Completed surveys                            337
           (C) Disqualified                                2707
           Terminates                                      2643
           Failed Gender and/or Age Validation              64
           (D) Incomplete/Breakoffs                         27
           Screener                                         24
           Conjoint Introduction                             1
           Conjoint Exercise                                 2
           (E) Total Responding                            3071
           Qualification Rate = (E-C)/(E)                 11.85%
           Completion Rate = (B)/(B+D)                    92.58%
           Response Rate = (E)/(A)                        10.81%

           Survey start date                              3/11/19
           Survey end date                                3/28/19
           Initial sample size                              337
           Speeders entire survey (less than 3 minutes)       6
           Speeders conjoint tasks (less than 1 minute)       4
           Laggers (over 60 minutes)                         11
           Straightliners                                     4
           Final sample size                                312




                                                                     H-4
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 322 of 448




                                Raisin Bran

           (A) Invitations sent                           11090
           (B) Completed surveys                            332
           (C) Disqualified                                1080
           Terminates                                      1051
           Failed Gender and/or Age Validation              29
           (D) Incomplete/Breakoffs                         18
           Screener                                         18
           Conjoint Introduction                             0
           Conjoint Exercise                                 0
           (E) Total Responding                            1430
           Qualification Rate = (E-C)/(E)                 24.48%
           Completion Rate = (B)/(B+D)                    94.86%
           Response Rate = (E)/(A)                        12.89%

           Survey start date                              3/11/19
           Survey end date                                3/16/19
           Initial sample size                              332
           Speeders entire survey (less than 4 minutes)      12
           Speeders conjoint tasks (less than 1 minute)       1
           Laggers (over 60 minutes)                         11
           Straightliners                                     4
           Final sample size                                304




                                                                     H-5
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 323 of 448




                                Bran Flakes

           (A) Invitations sent                             31500
           (B) Completed surveys                              331
           (C) Disqualified                                  2857
           Terminates                                        2793
           Failed Gender and/or Age Validation                64
           (D) Incomplete/Breakoffs                           38
           Screener                                           30
           Conjoint Introduction                               5
           Conjoint Exercise                                   3
           (E) Total Responding                              3226
           Qualification Rate = (E-C)/(E)                   11.44%
           Completion Rate = (B)/(B+D)                      89.70%
           Response Rate = (E)/(A)                          10.24%

           Survey start date                                3/12/19
           Survey end date                                  3/20/19
           Initial sample size                                331
           Speeders entire survey (less than 3 minutes 30
                                                              9
           seconds)
           Speeders conjoint tasks (less than 1 minute)        1
           Laggers (over 60 minutes)                          15
           Straightliners                                      6
           Final sample size                                 300




                                                                      H-6
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 324 of 448




                                 Alpha Bits

           (A) Invitations sent                           83400
           (B) Completed surveys                            329
           (C) Disqualified                                7991
           Terminates                                      7881
           Failed Gender and/or Age Validation             110
           (D) Incomplete/Breakoffs                         67
           Screener                                          65
           Conjoint Introduction                              0
           Conjoint Exercise                                  2
           (E) Total Responding                             8387
           Qualification Rate = (E-C)/(E)                  4.72%
           Completion Rate = (B)/(B+D)                    83.08%
           Response Rate = (E)/(A)                        10.06%

           Survey start date                              3/11/19
           Survey end date                                3/21/19
           Initial sample size                              329
           Speeders entire survey (less than 3 minutes)      5
           Speeders conjoint tasks (less than 1 minute)      5
           Laggers (over 60 minutes)                         8
           Straightliners                                    3
           Final sample size                                308




                                                                     H-7
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 325 of 448




                                Honeycomb

           (A) Invitations sent                           22,300
           (B) Completed surveys                            333
           (C) Disqualified                                2198
           Terminates                                      2163
           Failed Gender and/or Age Validation              35
           (D) Incomplete/Breakoffs                         25
           Screener                                         22
           Conjoint Introduction                             2
           Conjoint Exercise                                 1
           (E) Total Responding                            2556
           Qualification Rate = (E-C)/(E)                 14.01%
           Completion Rate = (B)/(B+D)                    93.02%
           Response Rate = (E)/(A)                        11.46%

           Survey start date                              3/11/19
           Survey end date                                3/21/19
           Initial sample size                              333
           Speeders entire survey (less than 3 minutes)       5
           Speeders conjoint tasks (less than 1 minute)       7
           Laggers (over 60 minutes)                         10
           Straightliners                                     1
           Final sample size                                310




                                                                     H-8
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 326 of 448




                                Waffle Crisp

           (A) Invitations sent                           46600
           (B) Completed surveys                            331
           (C) Disqualified                                4904
           Terminates                                      4831
           Failed Gender and/or Age Validation              73
           (D) Incomplete/Breakoffs                         69
           Screener                                          67
           Conjoint Introduction                              1
           Conjoint Exercise                                  1
           (E) Total Responding                             5304
           Qualification Rate = (E-C)/(E)                  7.54%
           Completion Rate = (B)/(B+D)                    82.75%
           Response Rate = (E)/(A)                        11.38%

           Survey start date                              3/11/19
           Survey end date                                3/21/19
           Initial sample size                              331
           Speeders entire survey (less than 3 minutes)      8
           Speeders conjoint tasks (less than 1 minute)      8
           Laggers (over 60 minutes)                         5
           Straightliners                                    4
           Final sample size                                306




                                                                     H-9
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 327 of 448




                    Great Grains (Demand Modeling)

           (A) Invitations sent                      123000
           (B) Completed surveys                       643
           (C) Disqualified                           12601
           Terminates                                12422
           Failed Gender and/or Age Validation        179
           (D) Incomplete/Breakoffs                    107
           (E) Total Responding                       13351
           Qualification Rate = (E-C)/(E)             5.62%
           Completion Rate = (B)/(B+D)               85.73%
           Response Rate = (E)/(A)                   10.85%

           Survey start date                         3/11/19
           Survey end date                           3/28/19
           Initial sample size                         643
           Laggers (over 60 minutes)                     9
           Straightliners                               39
           Final sample size                           595

               Honey Bunches of Oats (Demand Modeling)

           (A) Invitations sent                      20600
           (B) Completed surveys                      622
           (C) Disqualified                           1668
           Terminates                                 1641
           Failed Gender and/or Age Validation         27
           (D) Incomplete/Breakoffs                    35
           (E) Total Responding                       2325
           Qualification Rate = (E-C)/(E)            28.26%
           Completion Rate = (B)/(B+D)               94.67%
           Response Rate = (E)/(A)                   11.29%

           Survey start date                      4/8/2019
           Survey end date                       4/10/2019
           Initial sample size                       622
           Laggers (over 60 minutes)                   4
           Straightliners                             11
           Final sample size                         607


                                                                     H-10
             Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 328 of 448




                                                    Exhibit I: Average Partworths

                                                                  Great Grains
                                                                                              Average
                                                                                             Partworth             Lower      Upper
                Great Grains Survey Attribute/Level
                                                                                              Values               95% CI    95% CI
                                                                                         (Zero Centered Diffs) 1
    Brand
                                                                  Post Great Grains               40.11              35.96     44.26
                                                              General Mills Basic 4                8.50               5.90     11.10
                                                             Kashi Go Lean Crunch                  1.71              -2.31     5.73
                                            General Mills Fiber One Honey Clusters                 1.32              -1.03     3.67
                                         Store Brand Multigrain Flakes and Clusters              -51.63             -54.79    -48.47

    Flavor
                                                                 Blueberry Morning               -18.30             -26.46    -10.13
                                                          Cranberry Almond Crunch                 12.65               7.27     18.03
                                                                     Crunchy Pecan                 4.75              -2.01     11.51
                                                                Banana Nut Crunch                 -4.76             -13.04     3.52
                                                            Raisins, Dates & Pecans                5.66              -2.94     14.26

    Label A – Less processed
                                             Less processed nutrition you can see                -5.54              -7.92     -3.17
                     Why less processed? Quite simply, because it’s good for you!                 4.67               3.02      6.32
     Less processed nutrition you can see AND Why less processed? Quite simply,                  10.77               8.33     13.20
                                                       because it’s good for you!
                                                                 Label A - Blank                 -9.90              -12.52    -7.27

    Label B – Whole Grains
        Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving)                         7.99               5.55     10.42
          It’s whole foods from the field to your bowl, with whole grains, fiber and             -0.43              -2.69     1.84
                                                 nutritious ingredients in every bite!
        Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving)                        31.35              27.66     35.03
    AND It’s whole foods from the field to your bowl, with whole grains, fiber and
                                                 nutritious ingredients in every bite!
                                                                     Label B - Blank             -38.91             -42.63    -35.19

    Label C – Metabolism
                                 HELPS SUPPORT A HEALTHY METABOLISM                               5.31               3.63      6.99
                                                         Label C - Blank                         -5.31              -6.99     -3.63

    Label D – Non Key Labels
    WHY BE GOOD WHEN YOU CAN BE GREAT? AND is an excellent source                                 5.32              2.92      7.72
                                                           of folic acid and iron
      NEW LOOK SAME GREAT TASTE! AND foods to power the lifestyle they                           15.97              12.99     18.94
                 cultivate AND FILLS YOU UP & SATISFIES YOU LONGER!
                               FILLS YOU UP & SATISFIES YOU LONGER!                              -1.88              -4.50     0.74
     THE TASTE YOU LOVE THE SUSTAINED ENERGY YOU NEED AND is                                      6.35               4.45     8.24
                                       an excellent source of folic acid and iron
                                      foods to power the lifestyle they cultivate                -12.70             -15.52     -9.87
                                    is an excellent source of folic acid and iron                -13.06             -15.56    -10.56

    Price
                                                                                $2.49             89.48              82.36     96.60
                                                                                $2.99             65.29              60.06     70.51
                                                                                $3.49              2.19               0.09     4.29
                                                                                $3.99            -47.72             -52.43    -43.01
                                                                                $4.49           -109.24            -116.51   -101.97

                                                                                None             -65.95             -81.45    -50.44

1The zero centered difference figures shown were calculated using the Sawtooth Software simulator. For details on how the
software calculates them, see https://sawtoothsoftware.com/forum/6140/is-there-a-formula-for-calculating-the-zero-centered-diffs


                                                                                                                                       I-1
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 329 of 448




                                 Honey Bunches of Oats
                                                    Average
                                                   Partworth                                                Lower      Upper
    Honey Bunches of Oats Survey Attribute/Level     Values                                                 95% CI    95% CI
                                                                                           (Zero Centered
                                                                                               Diffs)
Brand
                                                     Post Honey Bunches of Oats                 49.57         44.66     54.48
                                                Nature Valley Honey Oat Clusters                12.92         10.29     15.55
                                                             Kellogg’s Special K               -11.27        -17.67     -4.87
                                       Store Brand Honey Oat Clusters and Flakes               -51.21        -56.40    -46.02

Flavor
                                                                     With Almonds               17.31         11.05     23.57
                                                                     Honey Roasted              12.52          8.91     16.13
                                                              With Vanilla Bunches              1.61          -2.55     5.78
                                                               Greek Honey Crunch              -17.70        -21.91    -13.49
                                                            With Cinnamon Bunches              -17.58        -24.06    -11.09
                                                             With Real Strawberries             3.84          -3.22     10.89

Label A – No high fructose corn syrup
                                  Our Promise | No High Fructose Corn Syrup                     16.28         13.97     18.58
                                                            Label A - Blank                    -16.28        -18.58    -13.97

Label B – Whole Grains
                                                 4 Wholesome Grains                            -13.91        -16.41    -11.42
     Whole Grains Council Stamp (WHOLE GRAIN; 10g or more per serving)                          21.08         18.43     23.73
     Whole Grains Council Stamp (WHOLE GRAIN; 10g or more per serving)                          27.29         23.89     30.68
                                            AND 4 Wholesome Grains
                                                      Label B – Blank                          -34.45        -38.19    -30.72

Label C – Wholesome Nutrition
                                                      WHOLESOME NUTRITION                       8.52          7.13      9.90
                                                              Label C – Blank                  -8.52         -9.90     -7.13

Label D – Non Key Labels
                   It’s just the taste, it’s amazing. AND Start the Day Off Right!             -7.57         -10.35    -4.80
                                               Made with Natural Wildflower Honey              -9.14         -11.56    -6.72
 NO COLORS FROM ARTIFICIAL SOURCES AND This is a cereal you can                                19.70          17.36    22.03
                                              feel good about eating again and again.
NOURISHING CALORIES AND Made with Natural Wildflower Honey AND                                 23.52         19.95     27.10
                                                      It’s just the taste, it’s amazing.
                                                             Start the Day Off Right!          -21.95        -25.37    -18.53
  This is a cereal you can feel good about eating again and again. AND It’s just                -4.55         -6.46     -2.63
                                                                the taste, it’s amazing.

Price
                                                                                 $2.69          96.45         88.36    104.53
                                                                                 $3.19          53.66         50.29     57.02
                                                                                 $3.69          15.44         12.78     18.10
                                                                                 $4.19         -56.65        -60.77    -52.53
                                                                                 $4.69        -108.89       -115.53   -102.26

                                                                                  None         -43.25        -56.36    -30.14




                                                                                                                                I-2
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 330 of 448




                             Honey Bunches of Oats Whole Grain
                                                      Average
        Honey Bunches of Oats Whole Grain Survey     Partworth                                          Lower      Upper
                    Attribute/Level                    Values                                           95% CI    95% CI
                                                                                       (Zero Centered
                                                                                           Diffs)
Brand
                                    Post Honey Bunches of Oats Whole Grain                  49.84         45.21     54.47
                                       Quaker Real Medley Multigrain Cereal                 4.52          2.09       6.95
                                                           Kellogg’s Mueslix               -14.39        -19.02     -9.76
                       Store Brand Honey Oat Clusters and Flakes Whole Grain               -39.97        -44.22    -35.72

Flavor
                                                                   Honey Crunch             17.11         12.43     21.78
                                                                 Almond Crunch              10.70          6.46     14.95
                                                               Blueberry Clusters           -2.51         -8.28     3.25
                                                       Raisins, Dates & Almonds            -25.30        -31.59    -19.01

Label A – No high fructose corn syrup
                                  Our Promise | No High Fructose Corn Syrup                 11.30         8.93     13.67
                                                            Label A - Blank                -11.30        -13.67    -8.93

Label B – Whole Grains
                    WHOLE GRAINS – good for your family, good for you.                     -13.24        -16.07    -10.40
    Whole Grains Council Stamp (WHOLE GRAIN; 33g or more per serving)                       23.36         20.97     25.75
  WHOLE GRAINS – good for your family, good for you. AND Whole Grains                       29.40         26.01     32.78
                 Council Stamp (WHOLE GRAIN; 33g or more per serving)
                                                       Label B - Blank                     -39.52        -42.48    -36.56

Label C – Smart step balanced diet and rich in nutrients
     Starting your day with a bowl of this cereal is a smart step toward eating a          -0.31         -2.53     1.90
                                                                    balanced diet
            Rich in nutrients - important for moms-to-be and growing children.             1.95          -0.20     4.11
     Starting your day with a bowl of this cereal is a smart step toward eating a          20.15         17.75     22.54
 balanced diet AND Rich in nutrients - important for moms-to-be and growing
                                                                        children.
                                                                 Label C - Blank           -21.79        -23.89    -19.69

Label D – Non Key Labels
    Dig in for delight in every bite. AND It’s the perfect way to start your day.          -2.88         -5.49     -0.27
  NEW LOOK! SAME GREAT TASTE AND And with no artificial colors or                          15.84         13.72     17.97
                                         flavors, this cereal is as good as it gets.
                                            It’s the perfect way to start your day.        -14.46        -17.42    -11.50
   Simple Inside - GOOD SOURCE OF FIBER - NO ARTIFICIAL COLORS                              16.32         13.43     19.21
                           OR FLAVORS AND OUR BEST IN EVERY BITE
     This cereal is your great-day starter and your balanced-lifestyle supporter.          12.64         10.03     15.25
     AND It’s the perfect way to start your day. AND OUR BEST IN EVERY
                                                                              BITE
                                                    OUR BEST IN EVERY BITE                 -23.44        -25.81    -21.08
        And with no artificial colors or flavors, this cereal is as good as it gets.        -4.02         -6.73     -1.31

Price
                                                                              $1.69        100.52         92.97    108.08
                                                                              $2.49         74.78         70.14     79.41
                                                                              $3.29         15.11         12.36     17.86
                                                                              $4.09        -69.33        -74.29    -64.36
                                                                              $4.89       -121.08       -128.66   -113.51

                                                                              None         -47.88        -60.11    -35.65




                                                                                                                            I-3
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 331 of 448




                               Honey Bunches of Oats Granola
                                                       Average
          Honey Bunches of Oats Granola Survey        Partworth                                       Lower      Upper
                    Attribute/Level                    Values                                         95% CI    95% CI
                                                                                     (Zero Centered
                                                                                         Diffs)
Brand
                                           Post Honey Bunches of Oats Granola             17.28         13.82     20.74
                                           General Mills Nature Valley Granola            7.27           4.58     9.95
                                                   Kellogg’s Special K Granola            0.61          -1.63     2.85
                                                        Quaker Simply Granola             6.06           4.12     7.99
                                                          Store Brand Granola            -31.22        -34.94    -27.50

Flavor
                                                                Honey Roasted             39.84         33.39     46.29
                                                         French Vanilla Almond            -0.47         -5.28      4.34
                                                                Toffee Almond             -7.66        -12.93     -2.40
                                                                   Maple Pecan            -8.66        -14.55     -2.77
                                                                  Peanut Butter          -23.05        -31.17    -14.94

Label A – Key Labels
  it’s the perfect combination of wholesome goodness and honey-sweet crunch              -11.54        -14.06    -9.03
                                    that everyone in your entire family will love.
        Whole Grains Council Stamp (100% WHOLE GRAIN; 34g or more per                    18.14         15.43     20.85
                                                                         serving)
  it’s the perfect combination of wholesome goodness and honey-sweet crunch              37.66         33.74     41.58
      that everyone in your entire family will love. AND Whole Grains Council
                      Stamp (100% WHOLE GRAIN; 34g or more per serving)
                                                                  Label A - Blank        -44.25        -48.55    -39.96

Label B – Non Key Labels
  NO PRESERVATIVES OR ARTIFICIAL FLAVORS AND ingredients you                             16.59         13.77     19.42
                                                          can see & pronounce
   Enjoy It Your Way! AND add PROTEIN to your day! AND ingredients you                   13.88         12.30     15.45
                                                          can see & pronounce
          Bring your bunch together, anytime anywhere with delicious granola.            -18.22        -20.46    -15.97
                                          ingredients you can see & pronounce             -8.58        -10.45     -6.71
       We choose healthy and tasty, convenient and wholesome, economically                -4.83         -7.06     -2.61
                                            sustainable and socially impactful.
         add PROTEIN to your day! AND Bring your bunch together, anytime                 1.15          -1.37     3.68
                                              anywhere with delicious granola.

Price
                                                                            $2.59         47.37         41.99     52.76
                                                                            $2.99         29.67         26.59     32.76
                                                                            $3.39         2.83          1.71      3.96
                                                                            $3.79        -13.26        -16.25    -10.26
                                                                            $4.19        -66.63        -71.99    -61.26

                                                                            None        -174.09       -191.73   -156.45




                                                                                                                          I-4
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 332 of 448




                                                            Raisin Bran
                                                                                   Average
                                                                                  Partworth        Lower      Upper
            Raisin Bran Survey Attribute/Level                                     Values          95% CI    95% CI
                                                                                  (Zero Centered
                                                                                      Diffs)
Brand
                                                       Kellogg’s Raisin Bran           30.68         26.67     34.69
                                               Kellogg’s Raisin Bran Crunch            16.31         11.03     21.59
                                              General Mills Total Raisin Bran          3.72          1.36      6.08
                                                             Post Raisin Bran          12.93         9.28      16.58
                                                     Store Brand Raisin Bran          -63.64        -69.10    -58.19

Label A – No high fructose corn syrup
                                                No High Fructose Corn Syrup            27.03         23.21     30.84
                                                            Label A - Blank           -27.03        -30.84    -23.21

Label B – Healthy and Nutritious
                                                                     Healthy            1.80          0.30     3.30
                                                                   Nutritious          -1.11         -2.45     0.24
                                                      Healthy AND Nutritious           13.19         11.30     15.07
                                                              Label B - Blank         -13.88        -15.61    -12.15

Label C – Fiber/Whole Grains
                                            Fiber is good for digestive health        -17.70        -20.14    -15.26
     Whole Grains Council Stamp (WHOLE GRAIN; 23g or more per serving)                 19.29         17.14     21.44
Fiber is good for digestive health AND Whole Grains Council Stamp (WHOLE               39.80         36.00     43.59
                                           GRAIN; 23g or more per serving)
                                                              Label C - Blank         -41.39        -45.16    -37.62

Label D – Non Key Labels
                                 HUNDREDS OF RAISINS IN EVERY BOX                     -29.46        -31.29    -27.63
 has delicious crunchy whole grain wheat and bran flakes AND HUNDREDS                  32.97         30.50     35.44
   OF RAISINS IN EVERY BOX AND EXCELLENT SOURCE OF FIBER
   EXCELLENT SOURCE OF FIBER AND HUNDREDS OF RAISINS IN                               6.20          4.08      8.31
                                                                 EVERY BOX
     Delicious raisins perfectly balanced with crisp, toasted bran flakes. AND        9.80          8.26      11.33
                                          EXCELLENT SOURCE OF FIBER
REAL FRUIT- Delicious raisins add a sweetness you’ll love to every morning.           -16.86        -18.45    -15.26
 MADE WITH REAL FRUIT AND has delicious crunchy whole grain wheat                      -2.65         -4.57     -0.73
                                                                and bran flakes

Price
                                                                         $1.89         89.37         81.70     97.04
                                                                         $2.59         52.53         48.94     56.11
                                                                         $3.29         14.35         12.16     16.55
                                                                         $3.99        -32.93        -36.52    -29.33
                                                                         $4.69       -123.32       -130.74   -115.91

                                                                         None         -89.75       -103.39    -76.11




                                                                                                                       I-5
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 333 of 448




                                                                 Bran Flakes
                                                                                         Average
                                                                                        Partworth        Lower      Upper
             Bran Flakes Survey Attribute/Level                                          Values          95% CI    95% CI
                                                                                        (Zero Centered
                                                                                            Diffs)
Brand
                                                             Kellogg’s All Bran              11.21         7.07      15.36
                                   General Mills Fiber One Original Bran Cereal              7.70          3.36      12.04
                                                               Post Bran Flakes              9.58          6.05      13.11
                                                        Store Brand Bran Flakes             -28.49        -33.64    -23.34

Label A – No high fructose corn syrup
                                             Contains no high fructose corn syrup            22.58         19.68     25.47
                                                                 Label A - Blank            -22.58        -25.47    -19.68

Label B – Fiber
            CONTAINS DIETARY FIBER to Help Maintain Digestive Health                        9.75           7.33     12.16
                     FIBER TO HELP WITH WEIGHT MANAGEMENT                                   2.54          -0.66     5.73
      CONTAINS DIETARY FIBER to Help Maintain Digestive Health AND                          28.90         25.01     32.79
                     FIBER TO HELP WITH WEIGHT MANAGEMENT
                                                    Label B - Blank                         -41.18        -45.59    -36.78

Label C – Whole Grains
     Whole grains provide fiber and other important nutrients to help keep you              -10.23        -13.18    -7.28
                                                                       healthy.
    Whole Grains Council Stamp (WHOLE GRAIN; 16g or more per serving)                       14.14         11.48     16.79
     Whole grains provide fiber and other important nutrients to help keep you              46.68         42.51     50.84
  healthy. AND Whole Grains Council Stamp (WHOLE GRAIN; 16g or more
                                                                   per serving)
                                                               Label C - Blank              -50.58        -55.14    -46.02

Label D – Non Key Labels
                   Made from oven toasted, whole grain wheat and wheat bran                 -25.51        -28.79    -22.23
                   NO artificial flavors AND NO colors from artificial sources                4.35          0.21      8.48
                                                NO colors from artificial sources            -6.04         -9.98     -2.11
      Excellent Source of Iron AND Energize your active lifestyle with a great               13.09          9.73     16.45
                                                                          breakfast!
                                                    Make fit for life, fit your life!       -19.52        -23.26    -15.78
 Energize your active lifestyle with a great breakfast! AND Make fit for life, fit           33.63         28.83     38.43
                                        your life! AND Excellent Source of Iron

Price
                                                                              $2.69          59.99         52.59     67.39
                                                                              $3.19          40.28         36.28     44.28
                                                                              $3.69          13.24         10.69     15.78
                                                                              $4.19         -38.99        -43.15    -34.84
                                                                              $4.69         -74.52        -81.40    -67.63

                                                                               None        -284.58       -321.37   -247.79




                                                                                                                             I-6
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 334 of 448




                                                                 Alpha-Bits
                                                                                        Average
                                                                                       Partworth        Lower      Upper
              Alpha-Bits Survey Attribute/Level                                         Values          95% CI    95% CI
                                                                                       (Zero Centered
                                                                                           Diffs)
Brand
                                                                  Post Alpha-Bits           24.19         15.37     33.00
                                                     General Mills Lucky Charms             9.54          -0.50     19.57
                                                                     Quaker Life           -15.86        -25.57     -6.16
                                                              General Mills Kix            -17.86        -25.32    -10.40

Label A – No high fructose corn syrup
                                         NO HIGH FRUCTOSE CORN SYRUP                        20.02         16.78     23.25
                                                         Label A - Blank                   -20.02        -23.25    -16.78

Label B – Nutritious
    A GOOD SOURCE OF NUTRIENTS THAT ARE BUILDING BLOCKS                                    27.23         24.22     30.24
                      FOR YOUR CHILD’S DEVELOPING BRAIN
                                            Label B - Blank                                -27.23        -30.24    -24.22

Label C – Whole Grains
    Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving)                       38.20         34.09     42.31
                                                     Label C - Blank                       -38.20        -42.31    -34.09

Label D – Non Key Labels
                                                     NO ARTIFICIAL FLAVORS                 -16.05        -19.89    -12.21
           12 ESSENTIAL VITAMINS AND MINERALS AND FUEL UP ON                                10.08         6.00      14.16
                                                                     GOODNESS
   satisfies the kid in everyone with just the right touch of sweetness and crispy         8.97          4.59      13.36
                                          goodness. AND great taste = happy kids
   FUEL UP ON GOODNESS AND NO ARTIFICIAL FLAVORS AND Start                                 26.27         22.03     30.52
                                               the morning simply, start life right.
                                         Start the morning simply, start life right.       -33.13        -37.53    -28.73
                     great taste = happy kids AND NO ARTIFICIAL FLAVORS                     3.86          0.46      7.26

Price
                                                                              $1.99         45.30         38.89     51.71
                                                                              $2.24         20.04         17.13     22.95
                                                                              $2.49         3.64          1.99      5.29
                                                                              $2.74        -19.88        -23.40    -16.37
                                                                              $2.99        -49.09        -54.71    -43.48

                                                                              None        -239.36       -262.66   -216.07




                                                                                                                            I-7
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 335 of 448




                                                      Honeycomb
                                                                           Average
                                                                          Partworth        Lower      Upper
            Honeycomb Survey Attribute/Level                               Values          95% CI    95% CI
                                                                          (Zero Centered
                                                                              Diffs)
Brand
                                                       Post Honeycomb          16.75          8.49     25.00
                                                  Kellogg’s Apple Jacks       -17.90        -24.63    -11.17
                                                  Quaker Cap’n Crunch           2.19         -5.42     9.80
                                                  Kellogg’s Froot Loops        -1.04         -7.31     5.23

Label A – Nutritious
                       NUTRITIOUS SWEETENED CORN & OAT CEREAL                  3.37          2.04      4.71
                                  SWEETENED CORN & OAT CEREAL                 -3.37         -4.71     -2.04

Label b – Whole Grains
      Whole Grains Council Stamp (WHOLE GRAIN; 8g or more per serving)         28.68         25.31     32.05
                                                      Label B - Blank         -28.68        -32.05    -25.31

Label D – Non Key Labels
                     THIS CEREAL CAN HELP FUEL YOUR DREAMS!                   -29.92        -32.91    -26.93
                         Simple Inside AND OUR BEST IN EVERY BITE              -4.00         -5.88     -2.12
    GOOD SOURCE OF 11 VITAMINS AND MINERALS AND COLLECT                        51.50         46.77     56.23
 POINTS. EARN REWARDS. AND IT’S NOT WHAT YOU DO, IT’S HOW
                                             YOU MAKE IT YOURS.
                                 COLLECT POINTS. EARN REWARDS.                -12.13        -15.22    -9.05
     IT’S NOT WHAT YOU DO, IT’S HOW YOU MAKE IT YOURS. AND                     -6.18         -9.25    -3.10
                     THIS CEREAL CAN HELP FUEL YOUR DREAMS!
       OUR BEST IN EVERY BITE AND THIS CEREAL CAN HELP FUEL                   0.73          -1.79     3.25
                                                   YOUR DREAMS!

Price
                                                                 $1.99         75.15         68.60     81.70
                                                                 $2.49         43.40         40.25     46.56
                                                                 $2.99         11.15         9.46      12.83
                                                                 $3.49        -42.82        -46.86    -38.79
                                                                 $3.99        -86.87        -92.52    -81.23

                                                                  None       -153.68       -171.51   -135.85




                                                                                                               I-8
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 336 of 448




                                                             Waffle Crisp
                                                                                     Average
                                                                                    Partworth        Lower      Upper
            Waffle Crisp Survey Attribute/Level                                      Values          95% CI    95% CI
                                                                                    (Zero Centered
                                                                                        Diffs)
Brand
                                                            Post Waffle Crisp            -3.05         -6.99     0.89
                                         General Mills Cinnamon Toast Crunch             21.08         16.09     26.06
                                           General Mills French Toast Crunch              4.65          0.89     8.40
                                                      Quaker Oatmeal Squares            -22.67        -29.73    -15.61

Label A – Key Labels
                             NO HIGH FRUCTOSE CORN SYRUP                                  5.77          3.32      8.22
                                         Iron & Zinc for Growth                          -5.61         -8.03     -3.19
         NO HIGH FRUCTOSE CORN SYRUP AND Iron & Zinc for Growth                          32.37         28.65     36.10
                                                Label A - Blank                         -32.53        -36.32    -28.75

Label B – Non Key Labels
           LABELS FOR EDUCATION AND NO ARTIFICIAL FLAVORS                               5.81          3.57      8.06
          NO COLORS FROM ARTIFICIAL SOURCES AND FUEL UP ON                              20.29         16.33     24.25
                                 GOODNESS AND GET A STRONG START
              NO ARTIFICIAL FLAVORS AND FUEL UP ON GOODNESS                               6.00          3.42      8.58
             fill you up with a satisfying crunch and sweetness that’s just right       -10.29        -12.80     -7.78
                   FUEL UP ON GOODNESS AND GET A STRONG START                            -7.00         -9.21     -4.80
                                                     GET A STRONG START                 -14.81        -17.17    -12.46

Price
                                                                           $1.59         63.66         57.47     69.85
                                                                           $2.34         40.37         37.23     43.52
                                                                           $3.09         4.63          3.09      6.16
                                                                           $3.84        -24.23        -27.62    -20.83
                                                                           $4.59        -84.44        -90.25    -78.63

                                                                           None        -134.57       -151.85   -117.28




                                                                                                                         I-9
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 337 of 448




                             Exhibit J: Model Fit and Holdout Diagnostics

In order to establish the appropriateness of using the partworths to forecast changes in market
value, I tested the fit and predictive ability of the conjoint analysis estimates by determining the
holdout performance, which measures how well the partworth estimates predict the actual
choices made by survey respondents when looking at a subset of the choice sets not used in the
estimation.
In very simple terms, I ask the model, “Given the preferences obtained from the partworths
estimated from just 11 choice sets, how well can you predict the product choice in the 12th?” To
get a valid indicator of holdout performance, I used the HB regression excluding one of the
twelve choice sets for each respondent from the estimation. I repeated this process three times
using a different choice set each time and calculated the percentage of choices that could be
predicted correctly with the HB estimates.

Key to Model Types:

Price Constrained: Main-effects model with price partworths constrained so that partworths for
prices monotonically decrease as price increases.

Unconstrained: Standard main-effects model.

Interactions: Main effects model with attributes that interact. Typically models with
interactions fit better in the calibration sample (which is natural, since the interactions give the
model additional explanatory variables). However, the interactions tend not to help models’
ability to predict choices in the holdout sample.

No Interactions: Standard main-effects model

Holdout Diagnostics: Conducted using designs employing 11 choice sets in the calibration, and
leaving out one question for holdout prediction1




1
  A purely random approach would predict the choice correctly only 33.3 percent of the time (one time out of three).
It is my opinion that the HB estimates are appropriate for making predictions with respect to alternative scenarios.

                                                                                                                 J-1
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 338 of 448




                                                   Great Grains2

                                        Price                   Price                                            Price
                                                                                 Price Constrained,
                                   Constrained, No         Unconstrained,                                  Unconstrained,
                                                                                 With Interactions
                                    Interactions           No Interactions                                 With Interactions
Holdout = Choice Task 4
     Hit Rate (Fit):                     0.9374                 0.9486                  0.9478                    0.9590
  Hit Rate (Holdout):                    0.6494                 0.6591                  0.6396                    0.6526

Holdout = Choice Task 8
     Hit Rate (Fit):                     0.9365                 0.9483                  0.9507                    0.9554
  Hit Rate (Holdout):                    0.6396                 0.6786                  0.6591                    0.6526

Holdout = Choice Task 12
     Hit Rate (Fit):                     0.9380                 0.9534                  0.9507                    0.9578
   Hit Rate (Holdout):                   0.6266                 0.6591                  0.6299                    0.6266

  Average Hit Rate (Fit)                 0.9373                 0.9501                  0.9497                    0.9574
Average Hit Rate (Holdout)               0.6385                 0.6656                  0.6429                    0.6439




   2
     When I used the Sawtooth Software Interaction Search tool and the Counts tool I found that Flavor had a possible
   interaction with Label C – Metabolism. However, using this interaction had very little predictive advantage (less
   than 1%) in the holdout calculations for the price constrained model. Therefore, I used the price constrained no
   interactions model in my analysis.

                                                                                                                   J-2
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 339 of 448




                                              Honey Bunches of Oats3

                                         Price                   Price                                              Price
                                                                                   Price Constrained,
                                    Constrained, No         Unconstrained,                                    Unconstrained,
                                                                                   With Interactions
                                     Interactions           No Interactions                                   With Interactions
Holdout = Choice Task 4
     Hit Rate (Fit):                      0.9719                 0.9767                   0.9901                    0.9901
  Hit Rate (Holdout):                     0.7171                 0.7237                   0.6974                    0.6842

Holdout = Choice Task 8
     Hit Rate (Fit):                      0.9689                 0.9743                   0.9868                    0.9946
  Hit Rate (Holdout):                     0.6645                 0.6645                   0.6645                    0.6447

Holdout = Choice Task 12
     Hit Rate (Fit):                      0.9707                 0.9764                   0.9901                    0.9943
   Hit Rate (Holdout):                    0.6645                 0.7039                   0.6743                    0.6842

  Average Hit Rate (Fit)                  0.9705                 0.9758                   0.9890                    0.9930
Average Hit Rate (Holdout)                0.6820                 0.6974                   0.6787                    0.6710




   3
     When I used the Sawtooth Software Interaction Search tool and the Counts tool I found that Flavor had a possible
   interaction with Label C – Wholesome Nutrition, and Label A – No high fructose corn syrup had a possible
   interaction with Label D – Non Key Labels. However, using these interactions had no predictive advantage in the
   holdout calculations for the price constrained model. Therefore, I used the price constrained no interactions model in
   my analysis.

                                                                                                                     J-3
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 340 of 448




                                     Honey Bunches of Oats Whole Grain4

                                        Price                   Price                                             Price
                                                                                  Price Constrained,
                                   Constrained, No         Unconstrained,                                   Unconstrained,
                                                                                  With Interactions
                                    Interactions           No Interactions                                  With Interactions
Holdout = Choice Task 4
     Hit Rate (Fit):                     0.9727                  0.9753                  0.9878                    0.9908
  Hit Rate (Holdout):                    0.6732                  0.7026                  0.6993                    0.6863

Holdout = Choice Task 8
     Hit Rate (Fit):                     0.9703                  0.9771                  0.9866                    0.9911
  Hit Rate (Holdout):                    0.6667                  0.6667                  0.6503                    0.6601

Holdout = Choice Task 12
     Hit Rate (Fit):                     0.9688                  0.9759                  0.9887                    0.9908
   Hit Rate (Holdout):                   0.6732                  0.6569                  0.6797                    0.6569

  Average Hit Rate (Fit)                 0.9706                  0.9761                  0.9877                    0.9909
Average Hit Rate (Holdout)               0.6710                  0.6754                  0.6764                    0.6678

                                        Honey Bunches of Oats Granola5

                                                               Price                   Price
                                                          Constrained, No         Unconstrained,
                                                           Interactions           No Interactions
                     Holdout = Choice Task 4
                          Hit Rate (Fit):                       0.9030                  0.9187
                       Hit Rate (Holdout):                      0.5929                  0.5962

                     Holdout = Choice Task 8
                          Hit Rate (Fit):                       0.9024                  0.9231
                       Hit Rate (Holdout):                      0.6154                  0.6474

                     Holdout = Choice Task 12
                          Hit Rate (Fit):                       0.9021                  0.9248
                        Hit Rate (Holdout):                     0.6667                  0.6603

                       Average Hit Rate (Fit)                   0.9025                  0.9222
                     Average Hit Rate (Holdout)                 0.6250                  0.6346

   4
     When I used the Sawtooth Software Interaction Search tool and the Counts tool I found that Flavor had a possible
   interaction with Label B – Whole Grains. However, using this interaction had very little predictive advantage (less
   than 1%) in the holdout calculations for the price constrained model. Therefore, I used the price constrained no
   interactions model in my analysis.
   5
     No significant interactions were found using either the Sawtooth Software Interaction Search tool and the Counts
   tool for Honey Bunches of Oats Granola. Thus, no testing of interactions using holdouts was needed.

                                                                                                                    J-4
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 341 of 448




                                                     Raisin Bran6

                                                                Price                   Price
                                                           Constrained, No         Unconstrained,
                                                            Interactions           No Interactions
                      Holdout = Choice Task 4
                           Hit Rate (Fit):                       0.9309                 0.9393
                        Hit Rate (Holdout):                      0.6842                 0.7039

                      Holdout = Choice Task 8
                           Hit Rate (Fit):                       0.9339                 0.9423
                        Hit Rate (Holdout):                      0.7303                 0.7270

                     Holdout = Choice Task 12
                          Hit Rate (Fit):                        0.9267                 0.9375
                        Hit Rate (Holdout):                      0.7664                 0.7697

                       Average Hit Rate (Fit)                    0.9305                 0.9397
                     Average Hit Rate (Holdout)                  0.7270                 0.7335

                                                     Bran Flakes7

                                         Price                   Price                                             Price
                                                                                  Price Constrained,
                                    Constrained, No         Unconstrained,                                   Unconstrained,
                                                                                  With Interactions
                                     Interactions           No Interactions                                  With Interactions
Holdout = Choice Task 4
     Hit Rate (Fit):                     0.9118                  0.9385                  0.9630                    0.9918
  Hit Rate (Holdout):                    0.5600                  0.6000                  0.5767                    0.6367

Holdout = Choice Task 8
     Hit Rate (Fit):                     0.9118                  0.9424                  0.9661                    0.9952
  Hit Rate (Holdout):                    0.5767                  0.6067                  0.5867                    0.6133

Holdout = Choice Task 12
     Hit Rate (Fit):                     0.9109                  0.9330                  0.9597                    0.9924
   Hit Rate (Holdout):                   0.6000                  0.6433                  0.6233                    0.6300

  Average Hit Rate (Fit)                 0.9115                  0.9380                  0.9629                    0.9931
Average Hit Rate (Holdout)               0.5789                  0.6167                  0.5956                    0.6267

   6
     No significant interactions were found for Raisin Bran. Thus, no testing of interactions using holdouts was needed.
   7
     When I used the Sawtooth Software Interaction Search tool and the Counts tool I found that Brand had a possible
   interaction with Price, and Label A – No high fructose corn syrup had a possible interaction with Label D – Non
   Key Labels. However, using these interactions had very little predictive advantage (less than 2%) in the holdout
   calculations for the price constrained model. Therefore, I used the price constrained no interactions model in my
   analysis.

                                                                                                                     J-5
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 342 of 448




                                                  Alpha-Bits8

                                                            Price                   Price
                                                       Constrained, No         Unconstrained,
                                                        Interactions           No Interactions
                  Holdout = Choice Task 4
                       Hit Rate (Fit):                       0.9188                  0.9513
                    Hit Rate (Holdout):                      0.5779                  0.5844

                  Holdout = Choice Task 8
                       Hit Rate (Fit):                       0.9129                  0.9436
                    Hit Rate (Holdout):                      0.6266                  0.6688

                  Holdout = Choice Task 12
                       Hit Rate (Fit):                       0.9129                  0.9525
                     Hit Rate (Holdout):                     0.6558                  0.6461

                    Average Hit Rate (Fit)                   0.9149                  0.9491
                  Average Hit Rate (Holdout)                 0.6201                  0.6331

                                                 Waffle Crisp9

                                                            Price                   Price
                                                       Constrained, No         Unconstrained,
                                                        Interactions           No Interactions
                  Holdout = Choice Task 4
                       Hit Rate (Fit):                       0.8877                  0.9124
                    Hit Rate (Holdout):                      0.6176                  0.6601

                  Holdout = Choice Task 8
                       Hit Rate (Fit):                       0.8862                  0.9109
                    Hit Rate (Holdout):                      0.6863                  0.6993

                  Holdout = Choice Task 12
                       Hit Rate (Fit):                       0.8853                  0.9064
                     Hit Rate (Holdout):                     0.6307                  0.6797

                    Average Hit Rate (Fit)                   0.8864                  0.9099
                  Average Hit Rate (Holdout)                 0.6449                  0.6797




8
 No significant interactions were found for Alpha-Bits. Thus, no testing of interactions using holdouts was needed.
9
 No significant interactions were found for Waffle Crisp. Thus, no testing of interactions using holdouts was
needed.

                                                                                                                J-6
         Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 343 of 448




                                                    Honeycomb10

                                        Price                   Price                                             Price
                                                                                  Price Constrained,
                                   Constrained, No         Unconstrained,                                   Unconstrained,
                                                                                  With Interactions
                                    Interactions           No Interactions                                  With Interactions
Holdout = Choice Task 4
     Hit Rate (Fit):                     0.9035                  0.9276                  0.9581                   0.9856
  Hit Rate (Holdout):                    0.6871                  0.6968                  0.6839                   0.6806

Holdout = Choice Task 8
     Hit Rate (Fit):                     0.9038                  0.9349                  0.9604                   0.9865
  Hit Rate (Holdout):                    0.6806                  0.6935                  0.6677                   0.6710

Holdout = Choice Task 12
     Hit Rate (Fit):                     0.9021                  0.9320                  0.9598                   0.9889
   Hit Rate (Holdout):                   0.6806                  0.7000                  0.6871                   0.6839

  Average Hit Rate (Fit)                 0.9031                  0.9315                  0.9594                   0.9870
Average Hit Rate (Holdout)               0.6828                  0.6968                  0.6796                   0.6785




   10
      When I used the Sawtooth Software Interaction Search tool and the Counts tool I found that Brand had a possible
   interaction with Label A – Nutritious, Brand had a possible interaction with Price, and Label B – Whole Grain had a
   possible interaction with Label C – Non Key Labels. However, using these interactions had no predictive advantage
   in the holdout calculations for the price constrained model. Therefore, I used the price constrained no interactions
   model in my analysis.

                                                                                                                   J-7
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 344 of 448




    Exhibit K: Calculation of the Price Premia Resulting from the Presence of the Affirmative
                      Misrepresentations on Post Cereal/Granola Products

                                          Price Premium Calculations
For each of the cereals in the simulation, I held all other features (except price) constant at
specific levels; the exact levels I chose for these other features did not affect our calculations.
The prices of each of the two cereals in the simulator were initially set at the lowest available
price (for example, $2.49 in the Great Grains survey). In this simulated market, for each of the
affirmative misrepresentations, I found the higher price of the first cereal/granola with the level
that included the affirmative misrepresentation such that half of the market chose the first
cereal/granola and half of the market chose the second cereal/granola with the level that did not
have the affirmative misrepresentation (i.e., the blank level). The price premium equals the
difference between the two prices that represents the change in value due to the presence of the
affirmative misrepresentations. This process was then repeated at the other price levels to get one
measure of the price premium, and then lowering the price of the cereal/granola without the
affirmative misrepresentations to get another.1,2

Key to Model Types:

Price Constrained: Main-effects model with price partworths constrained so that partworths for
prices monotonically decrease as price increases

Key to Simulation Types:

Randomized First Choice: This model adds a degree of random error to the partworths and then
simulates a respondent’s product choice over a large number of trials (with a different random
error term each time). Product share is a function of the distribution of product choices over
these trials.

Price Premium Calculations: I specified two hypothetical cereals/granolas that varied only on
the affirmative misrepresentation shown. Other features were held constant at specific baseline
levels, and the analysis was conducted separately for each different price level. The choice of
baseline levels for attributes other than the affirmative misrepresentations and price have no
effect on the simulation since they are held constant across the two products. The values below
represent the price premium for the Post cereals and granola that have the affirmative
misrepresentations, or the lesser price for the cereals and granola that do not have the affirmative
misrepresentations.

1
  To calculate the price premium, it is possible to lower the price of the less desirable cereal/granola, or to raise the
price of the more desirable one. I used both methods, starting at all price points for each cereal/granola, and
reported the price premium as the smallest value found across all starting price points. Note, however, that I cannot
raise or lower the price beyond the boundaries used in the conjoint analysis (e.g., $2.49 and $4.49 for Great Grains).
For example, in the Great Grains survey, from the lower bound price of $2.49 I can only raise the price for the more
desirable cereal, and for the upper bound price of $4.49 I can only lower the price of the less desirable cereal.
2
  In this case, the most conservative price premium is calculated by taking the smallest dollar value for the price
premium and dividing it by the largest price across all cereals in the survey (i.e., $4.89 for Honey Bunches of Oats -
Whole Grain Cereal). The lowest value in the tables below is bolded.

                                                                                                                     K-1
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 345 of 448




                                     Great Grains (16 oz)

  Lowering the Price of Great Grains without the Affirmative Misrepresentation (Less
                           processed nutrition you can see)

“Less processed nutrition you
                                      $2.49 per   $2.99 per   $3.49 per   $3.99 per   $4.49 per
can see”
                                       box of      box of      box of      box of      box of
(Value compared to Great Grains
                                        Great       Great       Great       Great       Great
with “Less processed nutrition you
                                       Grains      Grains      Grains      Grains      Grains
can see”)
Price Constrained Model
          Randomized First Choice
                                          -        $0.00       $0.00       $0.00       $0.00
                        Simulation


Raising the Price of Great Grains with the Affirmative Misrepresentation (Less processed
                                  nutrition you can see)

“Less processed nutrition you can
                                   $2.49 per      $2.99 per   $3.49 per   $3.99 per   $4.49 per
see”
                                    box of         box of      box of      box of      box of
(Value compared to Great Grains
                                     Great          Great       Great       Great       Great
without “Less processed nutrition
                                    Grains         Grains      Grains      Grains      Grains
you can see”)
Price Constrained Model
          Randomized First Choice
                                     $0.00         $0.00       $0.00       $0.00          -
                        Simulation




                                                                                              K-2
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 346 of 448




Lowering the Price of Great Grains without the Affirmative Misrepresentation (Why less
                  processed? Quite simply, because it’s good for you!)

“Why less processed? Quite
simply, because it’s good for
                                      $2.49 per   $2.99 per   $3.49 per   $3.99 per   $4.49 per
you!”
                                       box of      box of      box of      box of      box of
(Value compared to Great Grains
                                        Great       Great       Great       Great       Great
with “Why less processed? Quite
                                       Grains      Grains      Grains      Grains      Grains
simply, because it’s good for
you!”)
Price Constrained Model
          Randomized First Choice
                                          -        $0.23       $0.08       $0.11       $0.09
                         Simulation


  Raising the Price of Great Grains with the Affirmative Misrepresentation (Why less
                  processed? Quite simply, because it’s good for you!)

“Why less processed? Quite
simply, because it’s good for
                                    $2.49 per     $2.99 per   $3.49 per   $3.99 per   $4.49 per
you!”
                                     box of        box of      box of      box of      box of
(Value compared to Great Grains
                                      Great         Great       Great       Great       Great
without “Why less processed?
                                     Grains        Grains      Grains      Grains      Grains
Quite simply, because it’s good for
you!”)
Price Constrained Model
          Randomized First Choice
                                      $0.23        $0.08       $0.11       $0.09          -
                         Simulation




                                                                                              K-3
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 347 of 448




  Lowering the Price of Great Grains without the Affirmative Misrepresentation (Less
processed nutrition you can see AND Why less processed? Quite simply, because it’s good
                                      for you!)

“Less processed nutrition you
can see” AND “Why less
processed? Quite simply, because
                                     $2.49 per   $2.99 per   $3.49 per   $3.99 per   $4.49 per
it’s good for you!”
                                      box of      box of      box of      box of      box of
(Value compared to Great Grains
                                       Great       Great       Great       Great       Great
with “Less processed nutrition you
                                      Grains      Grains      Grains      Grains      Grains
can see” AND “Why less
processed? Quite simply, because
it’s good for you!”)
Price Constrained Model
           Randomized First Choice
                                         -        $0.31       $0.11       $0.15       $0.12
                        Simulation


Raising the Price of Great Grains with the Affirmative Misrepresentation (Less processed
nutrition you can see AND Why less processed? Quite simply, because it’s good for you!)

“Less processed nutrition you can
see” AND “Why less processed?
Quite simply, because it’s good
                                   $2.49 per     $2.99 per   $3.49 per   $3.99 per   $4.49 per
for you!”
                                    box of        box of      box of      box of      box of
(Value compared to Great Grains
                                     Great         Great       Great       Great       Great
without “Less processed nutrition
                                    Grains        Grains      Grains      Grains      Grains
you can see” AND “Why less
processed? Quite simply, because
it’s good for you!”)
Price Constrained Model
           Randomized First Choice
                                     $0.31        $0.11       $0.15       $0.12          -
                        Simulation




                                                                                             K-4
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 348 of 448




 Lowering the Price of Great Grains without the Affirmative Misrepresentation (Whole
         Grains Council Stamp (WHOLE GRAIN; 20g or more per serving))

“Whole Grains Council Stamp
(WHOLE GRAIN; 20g or more
                                    $2.49 per   $2.99 per   $3.49 per   $3.99 per   $4.49 per
per serving)”
                                     box of      box of      box of      box of      box of
(Value compared to Great Grains
                                      Great       Great       Great       Great       Great
with “Whole Grains Council Stamp
                                     Grains      Grains      Grains      Grains      Grains
(WHOLE GRAIN; 20g or more per
serving)”)
Price Constrained Model
          Randomized First Choice
                                        -        >$0.50      $0.31       $0.42       $0.35
                      Simulation


Raising the Price of Great Grains with the Affirmative Misrepresentation (Whole Grains
              Council Stamp (WHOLE GRAIN; 20g or more per serving))

“Whole Grains Council Stamp
(WHOLE GRAIN; 20g or more
                                  $2.49 per     $2.99 per   $3.49 per   $3.99 per   $4.49 per
per serving)”
                                   box of        box of      box of      box of      box of
(Value compared to Great Grains
                                    Great         Great       Great       Great       Great
without “Whole Grains Council
                                   Grains        Grains      Grains      Grains      Grains
Stamp (WHOLE GRAIN; 20g or
more per serving)”)
Price Constrained Model
          Randomized First Choice
                                    $0.63        $0.32       $0.42       $0.35          -
                       Simulation




                                                                                            K-5
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 349 of 448




Lowering the Price of Great Grains without the Affirmative Misrepresentation (It’s whole
 foods from the field to your bowl, with whole grains, fiber and nutritious ingredients in
                                       every bite!)

“It’s whole foods from the field
to your bowl, with whole grains,
fiber and nutritious ingredients
                                       $2.49 per   $2.99 per   $3.49 per   $3.99 per   $4.49 per
in every bite!”
                                        box of      box of      box of      box of      box of
(Value compared to Great Grains
                                         Great       Great       Great       Great       Great
with “It’s whole foods from the
                                        Grains      Grains      Grains      Grains      Grains
field to your bowl, with whole
grains, fiber and nutritious
ingredients in every bite!”)
Price Constrained Model
           Randomized First Choice
                                           -        >$0.50      $0.26       $0.34       $0.28
                          Simulation


Raising the Price of Great Grains with the Affirmative Misrepresentation (It’s whole foods
 from the field to your bowl, with whole grains, fiber and nutritious ingredients in every
                                           bite!)

“It’s whole foods from the field to
your bowl, with whole grains,
fiber and nutritious ingredients
                                     $2.49 per     $2.99 per   $3.49 per   $3.99 per   $4.49 per
in every bite!”
                                      box of        box of      box of      box of      box of
(Value compared to Great Grains
                                       Great         Great       Great       Great       Great
without “It’s whole foods from the
                                      Grains        Grains      Grains      Grains      Grains
field to your bowl, with whole
grains, fiber and nutritious
ingredients in every bite!”)
Price Constrained Model
           Randomized First Choice
                                       $0.57        $0.26       $0.34       $0.28          -
                          Simulation




                                                                                               K-6
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 350 of 448




 Lowering the Price of Great Grains without the Affirmative Misrepresentation (Whole
Grains Council Stamp (WHOLE GRAIN; 20g or more per serving) AND It’s whole foods
 from the field to your bowl, with whole grains, fiber and nutritious ingredients in every
                                          bite!)

“Whole Grains Council Stamp
(WHOLE GRAIN; 20g or more
per serving)” AND “It’s whole
foods from the field to your bowl,
with whole grains, fiber and
nutritious ingredients in every        $2.49 per   $2.99 per   $3.49 per   $3.99 per   $4.49 per
bite!”                                  box of      box of      box of      box of      box of
(Value compared to Great Grains          Great       Great       Great       Great       Great
with “Whole Grains Council Stamp        Grains      Grains      Grains      Grains      Grains
(WHOLE GRAIN; 20g or more per
serving)” AND “It’s whole foods
from the field to your bowl, with
whole grains, fiber and nutritious
ingredients in every bite!”)
Price Constrained Model
           Randomized First Choice
                                           -        >$0.50      $0.46       $0.58       $0.49
                          Simulation

 Raising the Price of Great Grains with the Affirmative Misrepresentation (Whole Grains
Council Stamp (WHOLE GRAIN; 20g or more per serving) AND It’s whole foods from the
   field to your bowl, with whole grains, fiber and nutritious ingredients in every bite!)

“Whole Grains Council Stamp
(WHOLE GRAIN; 20g or more
per serving)” AND “It’s whole
foods from the field to your bowl,
with whole grains, fiber and
nutritious ingredients in every
                                     $2.49 per     $2.99 per   $3.49 per   $3.99 per   $4.49 per
bite!”
                                      box of        box of      box of      box of      box of
(Value compared to Great Grains
                                       Great         Great       Great       Great       Great
without “Whole Grains Council
                                      Grains        Grains      Grains      Grains      Grains
Stamp (WHOLE GRAIN; 20g or
more per serving”) AND “It’s
whole foods from the field to your
bowl, with whole grains, fiber and
nutritious ingredients in every
bite!”)
Price Constrained Model
           Randomized First Choice
                                       $0.78        $0.46       $0.59       $0.49          -
                          Simulation


                                                                                               K-7
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 351 of 448




Lowering the Price of Great Grains without the Affirmative Misrepresentation (HELPS
                      SUPPORT A HEALTHY METABOLISM)

“HELPS SUPPORT A
                                   $2.49 per   $2.99 per   $3.49 per   $3.99 per   $4.49 per
HEALTHY METABOLISM”
                                    box of      box of      box of      box of      box of
(Value compared to Great Grains
                                     Great       Great       Great       Great       Great
with “HELPS SUPPORT A
                                    Grains      Grains      Grains      Grains      Grains
HEALTHY METABOLISM”)
Price Constrained Model
         Randomized First Choice
                                       -        $0.18       $0.06       $0.08       $0.07
                      Simulation


   Raising the Price of Great Grains with the Affirmative Misrepresentation (HELPS
                       SUPPORT A HEALTHY METABOLISM)

“HELPS SUPPORT A
                                  $2.49 per    $2.99 per   $3.49 per   $3.99 per   $4.49 per
HEALTHY METABOLISM”
                                   box of       box of      box of      box of      box of
(Value compared to Great Grains
                                    Great        Great       Great       Great       Great
without “HELPS SUPPORT A
                                   Grains       Grains      Grains      Grains      Grains
HEALTHY METABOLISM”)
Price Constrained Model
          Randomized First Choice
                                    $0.18       $0.06       $0.08       $0.07          -
                       Simulation




                                                                                           K-8
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 352 of 448




                            Honey Bunches of Oats (18 oz)

Lowering the Price of Honey Bunches of Oats without the Affirmative Misrepresentation
                    (Our Promise | No High Fructose Corn Syrup)

“Our Promise | No High Fructose
                                    $2.69 per   $3.19 per   $3.69 per   $4.19 per   $4.69 per
Corn Syrup”
                                     box of      box of      box of      box of      box of
(Value compared to Honey
                                     Honey       Honey       Honey       Honey       Honey
Bunches of Oats with “Our
                                    Bunches     Bunches     Bunches     Bunches     Bunches
Promise | No High Fructose Corn
                                     of Oats     of Oats     of Oats     of Oats     of Oats
Syrup”)
Price Constrained Model
          Randomized First Choice
                                        -        $0.33       $0.35       $0.20       $0.26
                       Simulation


Raising the Price of Honey Bunches of Oats with the Affirmative Misrepresentation (Our
                        Promise | No High Fructose Corn Syrup)

“Our Promise | No High Fructose $2.69 per       $3.19 per   $3.69 per   $4.19 per   $4.69 per
Corn Syrup”                        box of        box of      box of      box of      box of
(Value compared to Honey Bunches   Honey         Honey       Honey       Honey       Honey
of Oats without “Our Promise | No Bunches       Bunches     Bunches     Bunches     Bunches
High Fructose Corn Syrup”)        of Oats        of Oats     of Oats     of Oats     of Oats
Price Constrained Model
          Randomized First Choice
                                   $0.33         $0.35       $0.20       $0.26          -
                       Simulation




                                                                                            K-9
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 353 of 448




Lowering the Price of Honey Bunches of Oats without the Affirmative Misrepresentation (4
                                 Wholesome Grains)

                                     $2.69 per   $3.19 per   $3.69 per   $4.19 per   $4.69 per
 “4 Wholesome Grains”
                                      box of      box of      box of      box of      box of
 (Value compared to Honey
                                      Honey       Honey       Honey       Honey       Honey
 Bunches of Oats with “4
                                     Bunches     Bunches     Bunches     Bunches     Bunches
 Wholesome Grains”)
                                      of Oats     of Oats     of Oats     of Oats     of Oats
 Price Constrained Model
          Randomized First Choice
                                         -        $0.20       $0.21       $0.12       $0.16
                       Simulation


  Raising the Price of Honey Bunches of Oats with the Affirmative Misrepresentation (4
                                 Wholesome Grains)

                                     $2.69 per   $3.19 per   $3.69 per   $4.19 per   $4.69 per
 “4 Wholesome Grains”
                                      box of      box of      box of      box of      box of
 (Value compared to Honey Bunches
                                      Honey       Honey       Honey       Honey       Honey
 of Oats without “4 Wholesome
                                     Bunches     Bunches     Bunches     Bunches     Bunches
 Grains”)
                                      of Oats     of Oats     of Oats     of Oats     of Oats
 Price Constrained Model
          Randomized First Choice
                                      $0.20       $0.21       $0.12       $0.16          -
                        Simulation




                                                                                        K-10
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 354 of 448




 Lowering the Price of Honey Bunches of Oats without the Affirmative Misrepresentation
      (Whole Grains Council Stamp (WHOLE GRAIN; 10g or more per serving))

 “Whole Grains Council Stamp
 (WHOLE GRAIN; 10g or more
                                     $2.69 per   $3.19 per   $3.69 per   $4.19 per   $4.69 per
 per serving)”
                                      box of      box of      box of      box of      box of
 (Value compared to Honey
                                      Honey       Honey       Honey       Honey       Honey
 Bunches of Oats with “Whole
                                     Bunches     Bunches     Bunches     Bunches     Bunches
 Grains Council Stamp (WHOLE
                                      of Oats     of Oats     of Oats     of Oats     of Oats
 GRAIN; 10g or more per
 serving)”)
 Price Constrained Model
           Randomized First Choice
                                         -        >$0.50      $0.64       $0.36       $0.47
                        Simulation


Raising the Price of Honey Bunches of Oats with the Affirmative Misrepresentation (Whole
            Grains Council Stamp (WHOLE GRAIN; 10g or more per serving))

 “Whole Grains Council Stamp
 (WHOLE GRAIN; 10g or more          $2.69 per    $3.19 per   $3.69 per   $4.19 per   $4.69 per
 per serving)”                       box of       box of      box of      box of      box of
 (Value compared to Honey Bunches    Honey        Honey       Honey       Honey       Honey
 of Oats without “Whole Grains      Bunches      Bunches     Bunches     Bunches     Bunches
 Council Stamp (WHOLE GRAIN;         of Oats      of Oats     of Oats     of Oats     of Oats
 10g or more per serving)”)
 Price Constrained Model
           Randomized First Choice
                                      $0.65       $0.57       $0.36       $0.47          -
                         Simulation




                                                                                        K-11
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 355 of 448




Lowering the Price of Honey Bunches of Oats without the Affirmative Misrepresentation (4
Wholesome Grains AND Whole Grains Council Stamp (WHOLE GRAIN; 10g or more per
                                       serving))

 “4 Wholesome Grains” AND
 “Whole Grains Council Stamp
 (WHOLE GRAIN; 10g or more
                                      $2.69 per   $3.19 per   $3.69 per   $4.19 per   $4.69 per
 per serving)”
                                       box of      box of      box of      box of      box of
 (Value compared to Honey
                                       Honey       Honey       Honey       Honey       Honey
 Bunches of Oats with “4
                                      Bunches     Bunches     Bunches     Bunches     Bunches
 Wholesome Grains” AND “Whole
                                       of Oats     of Oats     of Oats     of Oats     of Oats
 Grains Council Stamp (WHOLE
 GRAIN; 10g or more per
 serving)”)
 Price Constrained Model
           Randomized First Choice
                                          -        >$0.50      $0.71       $0.38       $0.50
                         Simulation


 Raising the Price of Honey Bunches of Oats with the Affirmative Misrepresentation (4
Wholesome Grains AND Whole Grains Council Stamp (WHOLE GRAIN; 10g or more per
                                       serving))

 “4 Wholesome Grains” AND
 “Whole Grains Council Stamp
 (WHOLE GRAIN; 10g or more          $2.69 per     $3.19 per   $3.69 per   $4.19 per   $4.69 per
 per serving)”                       box of        box of      box of      box of      box of
 (Value compared to Honey Bunches    Honey         Honey       Honey       Honey       Honey
 of Oats without “4 Wholesome       Bunches       Bunches     Bunches     Bunches     Bunches
 Grains” AND “Whole Grains           of Oats       of Oats     of Oats     of Oats     of Oats
 Council Stamp (WHOLE GRAIN;
 10g or more per serving)”)
 Price Constrained Model
           Randomized First Choice
                                      $0.72        $0.60       $0.38       >$0.50         -
                         Simulation




                                                                                         K-12
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 356 of 448




Lowering the Price of Honey Bunches of Oats without the Affirmative Misrepresentation
                           (WHOLESOME NUTRITION)

                                    $2.69 per   $3.19 per   $3.69 per   $4.19 per   $4.69 per
“WHOLESOME NUTRITION”
                                     box of      box of      box of      box of      box of
(Value compared to Honey
                                     Honey       Honey       Honey       Honey       Honey
Bunches of Oats with
                                    Bunches     Bunches     Bunches     Bunches     Bunches
“WHOLESOME NUTRITION”)
                                     of Oats     of Oats     of Oats     of Oats     of Oats
Price Constrained Model
         Randomized First Choice
                                        -        $0.17       $0.19       $0.11       $0.14
                      Simulation


  Raising the Price of Honey Bunches of Oats with the Affirmative Misrepresentation
                           (WHOLESOME NUTRITION)

                                    $2.69 per   $3.19 per   $3.69 per   $4.19 per   $4.69 per
“WHOLESOME NUTRITION”
                                     box of      box of      box of      box of      box of
(Value compared to Honey Bunches
                                     Honey       Honey       Honey       Honey       Honey
of Oats without “WHOLESOME
                                    Bunches     Bunches     Bunches     Bunches     Bunches
NUTRITION”)
                                     of Oats     of Oats     of Oats     of Oats     of Oats
Price Constrained Model
         Randomized First Choice
                                     $0.17       $0.18       $0.11       $0.14          -
                       Simulation




                                                                                       K-13
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 357 of 448




                     Honey Bunches of Oats Whole Grain (18 oz)

  Lowering the Price of Honey Bunches of Oats Whole Grain without the Affirmative
          Misrepresentation (Our Promise | No High Fructose Corn Syrup)

                                    $1.69 per   $2.49 per   $3.29 per   $4.09 per   $4.89 per
“Our Promise | No High Fructose
                                     box of      box of      box of      box of      box of
Corn Syrup”
                                     Honey       Honey       Honey       Honey       Honey
(Value compared to Honey
                                    Bunches     Bunches     Bunches     Bunches     Bunches
Bunches of Oats Whole Grain with
                                     of Oats     of Oats     of Oats     of Oats     of Oats
“Our Promise | No High Fructose
                                     Whole       Whole       Whole       Whole       Whole
Corn Syrup”)
                                      Grain       Grain       Grain       Grain       Grain
Price Constrained Model
         Randomized First Choice
                                        -        $0.60       $0.24       $0.17       $0.30
                      Simulation


     Raising the Price of Honey Bunches of Oats Whole Grain with the Affirmative
           Misrepresentation (Our Promise | No High Fructose Corn Syrup)

                                    $1.69 per   $2.49 per   $3.29 per   $4.09 per   $4.89 per
“Our Promise | No High Fructose
                                     box of      box of      box of      box of      box of
Corn Syrup”
                                     Honey       Honey       Honey       Honey       Honey
(Value compared to Honey Bunches
                                    Bunches     Bunches     Bunches     Bunches     Bunches
of Oats Whole Grain without “Our
                                     of Oats     of Oats     of Oats     of Oats     of Oats
Promise | No High Fructose Corn
                                     Whole       Whole       Whole       Whole       Whole
Syrup”)
                                      Grain       Grain       Grain       Grain       Grain
Price Constrained Model
         Randomized First Choice
                                     $0.60       $0.24       $0.18       $0.30          -
                       Simulation




                                                                                       K-14
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 358 of 448




  Lowering the Price of Honey Bunches of Oats Whole Grain without the Affirmative
    Misrepresentation (WHOLE GRAINS – good for your family, good for you.)

                                    $1.69 per   $2.49 per   $3.29 per   $4.09 per   $4.89 per
“WHOLE GRAINS – good for
                                     box of      box of      box of      box of      box of
your family, good for you.”
                                     Honey       Honey       Honey       Honey       Honey
(Value compared to Honey
                                    Bunches     Bunches     Bunches     Bunches     Bunches
Bunches of Oats Whole Grain with
                                     of Oats     of Oats     of Oats     of Oats     of Oats
“WHOLE GRAINS – good for your
                                     Whole       Whole       Whole       Whole       Whole
family, good for you.”)
                                      Grain       Grain       Grain       Grain       Grain
Price Constrained Model
         Randomized First Choice
                                        -        $0.72       $0.29       $0.21       $0.35
                      Simulation


     Raising the Price of Honey Bunches of Oats Whole Grain with the Affirmative
     Misrepresentation (WHOLE GRAINS – good for your family, good for you.)

                                    $1.69 per   $2.49 per   $3.29 per   $4.09 per   $4.89 per
“WHOLE GRAINS – good for
                                     box of      box of      box of      box of      box of
your family, good for you.”
                                     Honey       Honey       Honey       Honey       Honey
(Value compared to Honey Bunches
                                    Bunches     Bunches     Bunches     Bunches     Bunches
of Oats Whole Grain without
                                     of Oats     of Oats     of Oats     of Oats     of Oats
“WHOLE GRAINS – good for your
                                     Whole       Whole       Whole       Whole       Whole
family, good for you.”)
                                      Grain       Grain       Grain       Grain       Grain
Price Constrained Model
         Randomized First Choice
                                     $0.72       $0.28       $0.21       $0.35          -
                       Simulation




                                                                                       K-15
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 359 of 448




  Lowering the Price of Honey Bunches of Oats Whole Grain without the Affirmative
  Misrepresentation (Whole Grains Council Stamp (WHOLE GRAIN; 33g or more per
                                     serving))

“Whole Grains Council Stamp
                                    $1.69 per   $2.49 per   $3.29 per   $4.09 per   $4.89 per
(WHOLE GRAIN; 33g or more
                                     box of      box of      box of      box of      box of
per serving)”
                                     Honey       Honey       Honey       Honey       Honey
(Value compared to Honey
                                    Bunches     Bunches     Bunches     Bunches     Bunches
Bunches of Oats Whole Grain with
                                     of Oats     of Oats     of Oats     of Oats     of Oats
“Whole Grains Council Stamp
                                     Whole       Whole       Whole       Whole       Whole
(WHOLE GRAIN; 33g or more per
                                      Grain       Grain       Grain       Grain       Grain
serving)”)
Price Constrained Model
          Randomized First Choice
                                        -        >$0.80      $0.72       $0.51       $0.85
                      Simulation


     Raising the Price of Honey Bunches of Oats Whole Grain with the Affirmative
Misrepresentation (Whole Grains Council Stamp (Whole Grains Council Stamp (WHOLE
                           GRAIN; 33g or more per serving))

“Whole Grains Council Stamp
                                   $1.69 per    $2.49 per   $3.29 per   $4.09 per   $4.89 per
(WHOLE GRAIN; 33g or more
                                    box of       box of      box of      box of      box of
per serving)”
                                    Honey        Honey       Honey       Honey       Honey
(Value compared to Honey Bunches
                                   Bunches      Bunches     Bunches     Bunches     Bunches
of Oats Whole Grain without
                                    of Oats      of Oats     of Oats     of Oats     of Oats
“Whole Grains Council Stamp
                                    Whole        Whole       Whole       Whole       Whole
(WHOLE GRAIN; 33g or more per
                                     Grain        Grain       Grain       Grain       Grain
serving)”)
Price Constrained Model
           Randomized First Choice
                                     $1.23       $0.71       $0.51       >$0.80         -
                       Simulation




                                                                                       K-16
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 360 of 448




  Lowering the Price of Honey Bunches of Oats Whole Grain without the Affirmative
Misrepresentation (WHOLE GRAINS – good for your family, good for you. AND Whole
         Grains Council Stamp (WHOLE GRAIN; 33g or more per serving))

“WHOLE GRAINS – good for
your family, good for you.” AND
“Whole Grains Council Stamp
                                     $1.69 per   $2.49 per   $3.29 per   $4.09 per   $4.89 per
(WHOLE GRAIN; 33g or more
                                      box of      box of      box of      box of      box of
per serving)”
                                      Honey       Honey       Honey       Honey       Honey
(Value compared to Honey
                                     Bunches     Bunches     Bunches     Bunches     Bunches
Bunches of Oats Whole Grain with
                                      of Oats     of Oats     of Oats     of Oats     of Oats
“Whole Grains Council Stamp
                                      Whole       Whole       Whole       Whole       Whole
(WHOLE GRAINS – good for your
                                       Grain       Grain       Grain       Grain       Grain
family, good for you.” AND
“WHOLE GRAIN; 33g or more per
serving)”)
Price Constrained Model
          Randomized First Choice
                                         -        >$0.80      $0.78       $0.55       $0.90
                        Simulation


    Raising the Price of Honey Bunches of Oats Whole Grain with the Affirmative
Misrepresentation (WHOLE GRAINS – good for your family, good for you. AND Whole
         Grains Council Stamp (WHOLE GRAIN; 33g or more per serving))

“WHOLE GRAINS – good for
your family, good for you.” AND
“Whole Grains Council Stamp
                                   $1.69 per     $2.49 per   $3.29 per   $4.09 per   $4.89 per
(WHOLE GRAIN; 33g or more
                                    box of        box of      box of      box of      box of
per serving)”
                                    Honey         Honey       Honey       Honey       Honey
(Value compared to Honey Bunches
                                   Bunches       Bunches     Bunches     Bunches     Bunches
of Oats Whole Grain without
                                    of Oats       of Oats     of Oats     of Oats     of Oats
“WHOLE GRAINS – good for your
                                    Whole         Whole       Whole       Whole       Whole
family, good for you.” AND
                                     Grain         Grain       Grain       Grain       Grain
“Whole Grains Council Stamp
(WHOLE GRAIN; 33g or more per
serving)”)
Price Constrained Model
           Randomized First Choice
                                     $1.32        $0.78       $0.55       >$0.80         -
                        Simulation




                                                                                        K-17
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 361 of 448




 Lowering the Price of Honey Bunches of Oats Whole Grain without the Affirmative
 Misrepresentation (Starting your day with a bowl of this cereal is a smart step toward
                                eating a balanced diet)

“Starting your day with a bowl of
                                       $1.69 per   $2.49 per   $3.29 per   $4.09 per   $4.89 per
this cereal is a smart step toward
                                        box of      box of      box of      box of      box of
eating a balanced diet”
                                        Honey       Honey       Honey       Honey       Honey
(Value compared to Honey
                                       Bunches     Bunches     Bunches     Bunches     Bunches
Bunches of Oats Whole Grain with
                                        of Oats     of Oats     of Oats     of Oats     of Oats
“Starting your day with a bowl of
                                        Whole       Whole       Whole       Whole       Whole
this cereal is a smart step toward
                                         Grain       Grain       Grain       Grain       Grain
eating a balanced diet”)
Price Constrained Model
           Randomized First Choice
                                           -        $0.53       $0.22       $0.16       $0.28
                          Simulation


    Raising the Price of Honey Bunches of Oats Whole Grain with the Affirmative
 Misrepresentation (Starting your day with a bowl of this cereal is a smart step toward
                                eating a balanced diet)

“Starting your day with a bowl of
                                      $1.69 per    $2.49 per   $3.29 per   $4.09 per   $4.89 per
this cereal is a smart step toward
                                       box of       box of      box of      box of      box of
eating a balanced diet”
                                       Honey        Honey       Honey       Honey       Honey
(Value compared to Honey Bunches
                                      Bunches      Bunches     Bunches     Bunches     Bunches
of Oats Whole Grain without
                                       of Oats      of Oats     of Oats     of Oats     of Oats
“Starting your day with a bowl of
                                       Whole        Whole       Whole       Whole       Whole
this cereal is a smart step toward
                                        Grain        Grain       Grain       Grain       Grain
eating a balanced diet”)
Price Constrained Model
           Randomized First Choice
                                        $0.53       $0.22       $0.16       $0.28          -
                           Simulation




                                                                                          K-18
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 362 of 448




 Lowering the Price of Honey Bunches of Oats Whole Grain without the Affirmative
Misrepresentation (Rich in nutrients - important for moms-to-be and growing children.)

“Rich in nutrients - important
                                      $1.69 per   $2.49 per   $3.29 per   $4.09 per   $4.89 per
for moms-to-be and growing
                                       box of      box of      box of      box of      box of
children.”
                                       Honey       Honey       Honey       Honey       Honey
(Value compared to Honey
                                      Bunches     Bunches     Bunches     Bunches     Bunches
Bunches of Oats Whole Grain with
                                       of Oats     of Oats     of Oats     of Oats     of Oats
“Rich in nutrients - important for
                                       Whole       Whole       Whole       Whole       Whole
moms-to-be and growing
                                        Grain       Grain       Grain       Grain       Grain
children.”)
Price Constrained Model
          Randomized First Choice
                                          -        $0.56       $0.24       $0.18       $0.31
                         Simulation


    Raising the Price of Honey Bunches of Oats Whole Grain with the Affirmative
Misrepresentation (Rich in nutrients - important for moms-to-be and growing children.)

“Rich in nutrients - important for $1.69 per      $2.49 per   $3.29 per   $4.09 per   $4.89 per
moms-to-be and growing               box of        box of      box of      box of      box of
children.”                           Honey         Honey       Honey       Honey       Honey
(Value compared to Honey Bunches Bunches          Bunches     Bunches     Bunches     Bunches
of Oats Whole Grain without “Rich    of Oats       of Oats     of Oats     of Oats     of Oats
in nutrients - important for moms-   Whole         Whole       Whole       Whole       Whole
to-be and growing children.”)         Grain         Grain       Grain       Grain       Grain
Price Constrained Model
           Randomized First Choice
                                      $0.57        $0.24       $0.18       $0.31          -
                          Simulation




                                                                                         K-19
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 363 of 448




  Lowering the Price of Honey Bunches of Oats Whole Grain without the Affirmative
 Misrepresentation (Starting your day with a bowl of this cereal is a smart step toward
 eating a balanced diet AND Rich in nutrients - important for moms-to-be and growing
                                      children.)

“Starting your day with a bowl of
this cereal is a smart step toward
eating a balanced diet” AND
“Rich in nutrients - important
                                       $1.69 per   $2.49 per   $3.29 per   $4.09 per   $4.89 per
for moms-to-be and growing
                                        box of      box of      box of      box of      box of
children.”
                                        Honey       Honey       Honey       Honey       Honey
(Value compared to Honey
                                       Bunches     Bunches     Bunches     Bunches     Bunches
Bunches of Oats Whole Grain with
                                        of Oats     of Oats     of Oats     of Oats     of Oats
“Starting your day with a bowl of
                                        Whole       Whole       Whole       Whole       Whole
this cereal is a smart step toward
                                         Grain       Grain       Grain       Grain       Grain
eating a balanced diet” AND
“Rich in nutrients - important for
moms-to-be and growing
children.”)
Price Constrained Model
           Randomized First Choice
                                           -        >$0.80      $0.48       $0.35       $0.61
                          Simulation


     Raising the Price of Honey Bunches of Oats Whole Grain with the Affirmative
 Misrepresentation (Starting your day with a bowl of this cereal is a smart step toward
 eating a balanced diet AND Rich in nutrients - important for moms-to-be and growing
                                      children.)

“Starting your day with a bowl of
this cereal is a smart step toward
eating a balanced diet” AND
“Rich in nutrients - important for $1.69 per       $2.49 per   $3.29 per   $4.09 per   $4.89 per
moms-to-be and growing                box of        box of      box of      box of      box of
children.”                            Honey         Honey       Honey       Honey       Honey
(Value compared to Honey Bunches Bunches           Bunches     Bunches     Bunches     Bunches
of Oats Whole Grain without           of Oats       of Oats     of Oats     of Oats     of Oats
“Starting your day with a bowl of     Whole         Whole       Whole       Whole       Whole
this cereal is a smart step toward     Grain         Grain       Grain       Grain       Grain
eating a balanced diet” AND “Rich
in nutrients - important for moms-
to-be and growing children.”)
Price Constrained Model
           Randomized First Choice
                                       $0.97        $0.48       $0.35       $0.62          -
                           Simulation


                                                                                          K-20
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 364 of 448




                           Honey Bunches of Oats Granola (11 oz)

    Lowering the Price of Honey Bunches of Oats Granola without the Affirmative
Misrepresentation (it’s the perfect combination of wholesome goodness and honey-sweet
                 crunch that everyone in your entire family will love.)

“it’s the perfect combination of
wholesome goodness and honey-
sweet crunch that everyone in           $2.59 per   $2.99 per   $3.39 per   $3.79 per   $4.19 per
your entire family will love.”           package     package     package     package     package
(Value compared to Honey                of Honey    of Honey    of Honey    of Honey    of Honey
Bunches of Oats Granola with “it’s      Bunches     Bunches     Bunches     Bunches     Bunches
the perfect combination of               of Oats     of Oats     of Oats     of Oats     of Oats
wholesome goodness and honey-            Granola     Granola     Granola     Granola     Granola
sweet crunch that everyone in your
entire family will love.”)
Price Constrained Model
           Randomized First Choice
                                            -        >$0.40      $0.35       $0.51       $0.19
                           Simulation


      Raising the Price of Honey Bunches of Oats Granola with the Affirmative
Misrepresentation (it’s the perfect combination of wholesome goodness and honey-sweet
                 crunch that everyone in your entire family will love.)

“it’s the perfect combination of
wholesome goodness and honey-
sweet crunch that everyone in       $2.59 per       $2.99 per   $3.39 per   $3.79 per   $4.19 per
your entire family will love.”       package         package     package     package     package
(Value compared to Honey Bunches of Honey           of Honey    of Honey    of Honey    of Honey
of Oats Granola without “it’s the   Bunches         Bunches     Bunches     Bunches     Bunches
perfect combination of wholesome     of Oats         of Oats     of Oats     of Oats     of Oats
goodness and honey-sweet crunch      Granola         Granola     Granola     Granola     Granola
that everyone in your entire family
will love.”)
Price Constrained Model
           Randomized First Choice
                                      $0.49          $0.35       $0.46       $0.19          -
                         Simulation




                                                                                           K-21
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 365 of 448




    Lowering the Price of Honey Bunches of Oats Granola without the Affirmative
Misrepresentation (Whole Grains Council Stamp (100% WHOLE GRAIN; 34g or more
                                   per serving))

“Whole Grains Council Stamp
(100% WHOLE GRAIN; 34g or           $2.59 per   $2.99 per   $3.39 per   $3.79 per   $4.19 per
more per serving)”                   package     package     package     package     package
(Value compared to Honey            of Honey    of Honey    of Honey    of Honey    of Honey
Bunches of Oats Granola with        Bunches     Bunches     Bunches     Bunches     Bunches
“Whole Grains Council Stamp          of Oats     of Oats     of Oats     of Oats     of Oats
(100% WHOLE GRAIN; 34g or            Granola     Granola     Granola     Granola     Granola
more per serving)”)
Price Constrained Model
          Randomized First Choice
                                        -        >$0.40      >$0.80      >$1.20      $0.39
                       Simulation


      Raising the Price of Honey Bunches of Oats Granola with the Affirmative
Misrepresentation (Whole Grains Council Stamp (100% WHOLE GRAIN; 34g or more
                                   per serving))

“Whole Grains Council Stamp
(100% WHOLE GRAIN; 34g or          $2.59 per    $2.99 per   $3.39 per   $3.79 per   $4.19 per
more per serving)”                  package      package     package     package     package
(Value compared to Honey Bunches of Honey       of Honey    of Honey    of Honey    of Honey
of Oats Granola without “Whole     Bunches      Bunches     Bunches     Bunches     Bunches
Grains Council Stamp (100%          of Oats      of Oats     of Oats     of Oats     of Oats
WHOLE GRAIN; 34g or more per        Granola      Granola     Granola     Granola     Granola
serving)”)
Price Constrained Model
           Randomized First Choice
                                     $1.20       $0.89       $0.67       $0.39          -
                        Simulation




                                                                                       K-22
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 366 of 448




    Lowering the Price of Honey Bunches of Oats Granola without the Affirmative
Misrepresentation (it’s the perfect combination of wholesome goodness and honey-sweet
crunch that everyone in your entire family will love. AND Whole Grains Council Stamp
                 (100% WHOLE GRAIN; 34g or more per serving))
“it’s the perfect combination of
wholesome goodness and honey-
sweet crunch that everyone in
your entire family will love.”
AND “Whole Grains Council
Stamp (100% WHOLE GRAIN;               $2.59 per   $2.99 per   $3.39 per   $3.79 per   $4.19 per
34g or more per serving)”               package     package     package     package     package
(Value compared to Honey               of Honey    of Honey    of Honey    of Honey    of Honey
Bunches of Oats Granola with “it’s     Bunches     Bunches     Bunches     Bunches     Bunches
the perfect combination of              of Oats     of Oats     of Oats     of Oats     of Oats
wholesome goodness and honey-           Granola     Granola     Granola     Granola     Granola
sweet crunch that everyone in your
entire family will love.” AND
“Whole Grains Council Stamp
(100% WHOLE GRAIN; 34g or
more per serving)”)
Price Constrained Model
           Randomized First Choice
                                           -        >$0.40      >$0.80      >$1.20      $0.80
                          Simulation




                                                                                          K-23
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 367 of 448




      Raising the Price of Honey Bunches of Oats Granola with the Affirmative
Misrepresentation (it’s the perfect combination of wholesome goodness and honey-sweet
crunch that everyone in your entire family will love. AND Whole Grains Council Stamp
                 (100% WHOLE GRAIN; 34g or more per serving))

“it’s the perfect combination of
wholesome goodness and honey-
sweet crunch that everyone in
your entire family will love.”
AND “Whole Grains Council
Stamp (100% WHOLE GRAIN;            $2.59 per   $2.99 per   $3.39 per   $3.79 per   $4.19 per
34g or more per serving)”            package     package     package     package     package
(Value compared to Honey Bunches of Honey       of Honey    of Honey    of Honey    of Honey
of Oats Granola with “it’s the      Bunches     Bunches     Bunches     Bunches     Bunches
perfect combination of wholesome     of Oats     of Oats     of Oats     of Oats     of Oats
goodness and honey-sweet crunch      Granola     Granola     Granola     Granola     Granola
that everyone in your entire family
will love.” AND “Whole Grains
Council Stamp (100% WHOLE
GRAIN; 34g or more per
serving)”)
Price Constrained Model
           Randomized First Choice
                                      $1.33      $1.03       >$0.80      >$0.40         -
                         Simulation




                                                                                       K-24
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 368 of 448




                                   Raisin Bran (20 oz)

 Lowering the Price of Raisin Bran without the Affirmative Misrepresentation (No High
                                 Fructose Corn Syrup)

“No High Fructose
Corn Syrup”
                         $1.89 per      $2.59 per     $3.29 per     $3.99 per     $4.69 per
(Value compared to
                          box of         box of        box of        box of        box of
Raisin Bran with “No
                        Raisin Bran    Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran
High Fructose Corn
Syrup”)
Price Constrained
Model
       Randomized First
                             -           >$0.70          $0.81       $0.63         $0.33
      Choice Simulation


Raising the Price of Raisin Bran with the Affirmative Misrepresentation (No High Fructose
                                       Corn Syrup)

“No High Fructose
Corn Syrup”
                         $1.89 per      $2.59 per     $3.29 per     $3.99 per     $4.69 per
(Value compared to
                          box of         box of        box of        box of        box of
Raisin Bran without
                        Raisin Bran    Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran
“No High Fructose
Corn Syrup”)
Price Constrained
Model
       Randomized First
                           $0.84         $0.78           $0.63       $0.33            -
      Choice Simulation




                                                                                      K-25
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 369 of 448




Lowering the Price of Raisin Bran without the Affirmative Misrepresentation (Healthy)

“Healthy”
                         $1.89 per     $2.59 per     $3.29 per     $3.99 per     $4.69 per
(Value compared to
                          box of        box of        box of        box of        box of
Raisin Bran with
                        Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran
“Healthy”)
Price Constrained
Model
       Randomized First
                             -          $0.24         $0.23         $0.21         $0.11
      Choice Simulation


   Raising the Price of Raisin Bran with the Affirmative Misrepresentation (Healthy)

“Healthy”
                         $1.89 per     $2.59 per     $3.29 per     $3.99 per     $4.69 per
(Value compared to
                          box of        box of        box of        box of        box of
Raisin Bran without
                        Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran
“Healthy”)
Price Constrained
Model
       Randomized First
                           $0.24        $0.23         $0.20         $0.11            -
      Choice Simulation




                                                                                     K-26
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 370 of 448




Lowering the Price of Raisin Bran without the Affirmative Misrepresentation (Nutritious)

“Nutritious”
                         $1.89 per     $2.59 per     $3.29 per     $3.99 per     $4.69 per
(Value compared to
                          box of        box of        box of        box of        box of
Raisin Bran with
                        Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran
“Nutritious”)
Price Constrained
Model
       Randomized First
                             -           $0.21        $0.20         $0.18         $0.10
      Choice Simulation


  Raising the Price of Raisin Bran with the Affirmative Misrepresentation (Nutritious)

“Nutritious”
                         $1.89 per     $2.59 per     $3.29 per     $3.99 per     $4.69 per
(Value compared to
                          box of        box of        box of        box of        box of
Raisin Bran without
                        Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran
“Nutritious”)
Price Constrained
Model
       Randomized First
                           $0.21         $0.20        $0.18         $0.10            -
      Choice Simulation




                                                                                     K-27
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 371 of 448




 Lowering the Price of Raisin Bran without the Affirmative Misrepresentation (Healthy
                                   AND Nutritious)

“Healthy AND
Nutritious”
                         $1.89 per     $2.59 per     $3.29 per     $3.99 per     $4.69 per
(Value compared to
                          box of        box of        box of        box of        box of
Raisin Bran with
                        Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran
“Healthy” AND
“Nutritious”)
Price Constrained
Model
       Randomized First
                             -          $0.37         $0.35         $0.31         $0.16
      Choice Simulation


Raising the Price of Raisin Bran with the Affirmative Misrepresentation (Healthy AND
                                      Nutritious)

“Healthy AND
Nutritious”
                         $1.89 per     $2.59 per     $3.29 per     $3.99 per     $4.69 per
(Value compared to
                          box of        box of        box of        box of        box of
Raisin Bran without
                        Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran
“Healthy” AND
“Nutritious”)
Price Constrained
Model
       Randomized First
                           $0.37        $0.35         $0.31         $0.16            -
      Choice Simulation




                                                                                     K-28
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 372 of 448




 Lowering the Price of Raisin Bran without the Affirmative Misrepresentation (Fiber is
                               good for digestive health)

“Fiber is good for
digestive health”
                         $1.89 per      $2.59 per     $3.29 per     $3.99 per     $4.69 per
(Value compared to
                          box of         box of        box of        box of        box of
Raisin Bran with “Fiber
                        Raisin Bran    Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran
is good for digestive
health”)
Price Constrained
Model
       Randomized First
                             -            $0.29        $0.28         $0.23         $0.12
      Choice Simulation


Raising the Price of Raisin Bran with the Affirmative Misrepresentation (Fiber is good for
                                     digestive health)

“Fiber is good for
digestive health”
                         $1.89 per      $2.59 per     $3.29 per     $3.99 per     $4.69 per
(Value compared to
                          box of         box of        box of        box of        box of
Raisin Bran without
                        Raisin Bran    Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran
“Fiber is good for
digestive health”)
Price Constrained
Model
       Randomized First
                           $0.29          $0.28        $0.23         $0.12            -
      Choice Simulation




                                                                                      K-29
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 373 of 448




 Lowering the Price of Raisin Bran without the Affirmative Misrepresentation (Whole
        Grains Council Stamp (WHOLE GRAIN; 23g or more per serving))

“Whole Grains
Council Stamp
(WHOLE GRAIN;
23g or more per
serving)”                $1.89 per     $2.59 per     $3.29 per     $3.99 per     $4.69 per
(Value compared to        box of        box of        box of        box of        box of
Raisin Bran with        Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran
“Whole Grains Council
Stamp (WHOLE
GRAIN; 23g or more
per serving)”)
Price Constrained
Model
       Randomized First
                             -          >$0.70        $1.04         $0.73         $0.38
      Choice Simulation


Raising the Price of Raisin Bran with the Affirmative Misrepresentation (Whole Grains
             Council Stamp (WHOLE GRAIN; 23g or more per serving))

“Whole Grains
Council Stamp
(WHOLE GRAIN;
23g or more per
serving)”                $1.89 per     $2.59 per     $3.29 per     $3.99 per     $4.69 per
(Value compared to        box of        box of        box of        box of        box of
Raisin Bran without     Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran
“Whole Grains Council
Stamp (WHOLE
GRAIN; 23g or more
per serving)”)
Price Constrained
Model
       Randomized First
                           $1.07        $0.90         $0.71         $0.38            -
      Choice Simulation




                                                                                     K-30
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 374 of 448




 Lowering the Price of Raisin Bran without the Affirmative Misrepresentation (Fiber is
 good for digestive health AND Whole Grains Council Stamp (WHOLE GRAIN; 23g or
                                  more per serving))

“Fiber is good for
digestive health” AND
“Whole Grains
Council Stamp
(WHOLE GRAIN;
23g or more per
                         $1.89 per      $2.59 per     $3.29 per     $3.99 per     $4.69 per
serving)”
                          box of         box of        box of        box of        box of
(Value compared to
                        Raisin Bran    Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran
Raisin Bran with “Fiber
is good for digestive
health” AND “Whole
Grains Council Stamp
(WHOLE GRAIN; 23g
or more per serving)”)
Price Constrained
Model
       Randomized First
                             -           >$0.70        >$1.40        $1.01         $0.49
      Choice Simulation

Raising the Price of Raisin Bran with the Affirmative Misrepresentation (Fiber is good for
 digestive health AND Whole Grains Council Stamp (WHOLE GRAIN; 23g or more per
                                         serving))

“Fiber is good for
digestive health” AND
“Whole Grains
Council Stamp
(WHOLE GRAIN;
23g or more per
serving)”                $1.89 per      $2.59 per     $3.29 per     $3.99 per     $4.69 per
(Value compared to        box of         box of        box of        box of        box of
Raisin Bran without     Raisin Bran    Raisin Bran   Raisin Bran   Raisin Bran   Raisin Bran
“Fiber is good for
digestive health” AND
“Whole Grains Council
Stamp (WHOLE
GRAIN; 23g or more
per serving)”)
Price Constrained
Model
       Randomized First
                           $1.46          $1.14        $0.82         $0.49            -
      Choice Simulation


                                                                                      K-31
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 375 of 448




                                     Bran Flakes (16 oz)

Lowering the Price of Bran Flakes without the Affirmative Misrepresentation (Contains no
                               high fructose corn syrup)

“Contains no high fructose corn
                                      $2.69 per   $3.19 per   $3.69 per   $4.19 per   $4.69 per
syrup”
                                       box of      box of      box of      box of      box of
(Value compared to Bran Flakes
                                        Bran        Bran        Bran        Bran        Bran
with “Contains no high fructose
                                       Flakes      Flakes      Flakes      Flakes      Flakes
corn syrup”)
Price Constrained Model
          Randomized First Choice
                                          -        >$0.50      $0.93       $0.36       $0.50
                        Simulation


Raising the Price of Bran Flakes with the Affirmative Misrepresentation (Contains no high
                                   fructose corn syrup)

“Contains no high fructose corn
                                   $2.69 per      $3.19 per   $3.69 per   $4.19 per   $4.69 per
syrup”
                                    box of         box of      box of      box of      box of
(Value compared to Bran Flakes
                                     Bran           Bran        Bran        Bran        Bran
without “Contains no high fructose
                                    Flakes         Flakes      Flakes      Flakes      Flakes
corn syrup”)
Price Constrained Model
          Randomized First Choice
                                     $0.96         $0.58       $0.36       >$0.50         -
                        Simulation




                                                                                         K-32
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 376 of 448




Lowering the Price of Bran Flakes without the Affirmative Misrepresentation (CONTAINS
                  DIETARY FIBER to Help Maintain Digestive Health)

 “CONTAINS DIETARY FIBER
 to Help Maintain Digestive
                                     $2.69 per   $3.19 per   $3.69 per   $4.19 per   $4.69 per
 Health”
                                      box of      box of      box of      box of      box of
 (Value compared to Bran Flakes
                                       Bran        Bran        Bran        Bran        Bran
 with “CONTAINS DIETARY
                                      Flakes      Flakes      Flakes      Flakes      Flakes
 FIBER to Help Maintain Digestive
 Health”)
 Price Constrained Model
          Randomized First Choice
                                         -        >$0.50      >$1.00      $0.43       $0.56
                        Simulation


  Raising the Price of Bran Flakes with the Affirmative Misrepresentation (CONTAINS
                  DIETARY FIBER to Help Maintain Digestive Health)

 “CONTAINS DIETARY FIBER
 to Help Maintain Digestive
                                   $2.69 per     $3.19 per   $3.69 per   $4.19 per   $4.69 per
 Health”
                                    box of        box of      box of      box of      box of
 (Value compared to Bran Flakes
                                     Bran          Bran        Bran        Bran        Bran
 without “CONTAINS DIETARY
                                    Flakes        Flakes      Flakes      Flakes      Flakes
 FIBER to Help Maintain Digestive
 Health”)
 Price Constrained Model
           Randomized First Choice
                                     $1.06        $0.65       $0.43       >$0.50         -
                        Simulation




                                                                                        K-33
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 377 of 448




Lowering the Price of Bran Flakes without the Affirmative Misrepresentation (FIBER TO
                       HELP WITH WEIGHT MANAGEMENT)

“FIBER TO HELP WITH
                                    $2.69 per   $3.19 per   $3.69 per   $4.19 per   $4.69 per
WEIGHT MANAGEMENT”
                                     box of      box of      box of      box of      box of
(Value compared to Bran Flakes
                                      Bran        Bran        Bran        Bran        Bran
with “FIBER TO HELP WITH
                                     Flakes      Flakes      Flakes      Flakes      Flakes
WEIGHT MANAGEMENT”)
Price Constrained Model
         Randomized First Choice
                                        -        >$0.50      $0.93       $0.38       $0.51
                       Simulation


  Raising the Price of Bran Flakes with the Affirmative Misrepresentation (FIBER TO
                       HELP WITH WEIGHT MANAGEMENT)

“FIBER TO HELP WITH
                                  $2.69 per     $3.19 per   $3.69 per   $4.19 per   $4.69 per
WEIGHT MANAGEMENT”
                                   box of        box of      box of      box of      box of
(Value compared to Bran Flakes
                                    Bran          Bran        Bran        Bran        Bran
without “FIBER TO HELP WITH
                                   Flakes        Flakes      Flakes      Flakes      Flakes
WEIGHT MANAGEMENT”)
Price Constrained Model
          Randomized First Choice
                                    $0.96        $0.59       $0.38       >$0.50         -
                       Simulation




                                                                                       K-34
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 378 of 448




Lowering the Price of Bran Flakes without the Affirmative Misrepresentation (CONTAINS
  DIETARY FIBER to Help Maintain Digestive Health AND FIBER TO HELP WITH
                              WEIGHT MANAGEMENT)

 “CONTAINS DIETARY FIBER
 to Help Maintain Digestive
 Health” AND “FIBER TO HELP
 WITH WEIGHT                         $2.69 per   $3.19 per   $3.69 per   $4.19 per   $4.69 per
 MANAGEMENT”                          box of      box of      box of      box of      box of
 (Value compared to Bran Flakes        Bran        Bran        Bran        Bran        Bran
 with “CONTAINS DIETARY               Flakes      Flakes      Flakes      Flakes      Flakes
 FIBER to Help Maintain Digestive
 Health” AND “FIBER TO HELP
 WITH WEIGHT MANAGEMENT”)
 Price Constrained Model
          Randomized First Choice
                                         -        >$0.50      >$1.00      $0.64       $0.71
                        Simulation


  Raising the Price of Bran Flakes with the Affirmative Misrepresentation (CONTAINS
  DIETARY FIBER to Help Maintain Digestive Health AND FIBER TO HELP WITH
                               WEIGHT MANAGEMENT)

 “CONTAINS DIETARY FIBER
 to Help Maintain Digestive
 Health” AND “FIBER TO HELP
 WITH WEIGHT                       $2.69 per     $3.19 per   $3.69 per   $4.19 per   $4.69 per
 MANAGEMENT”                        box of        box of      box of      box of      box of
 (Value compared to Bran Flakes      Bran          Bran        Bran        Bran        Bran
 without “CONTAINS DIETARY          Flakes        Flakes      Flakes      Flakes      Flakes
 FIBER to Help Maintain Digestive
 Health” AND “FIBER TO HELP
 WITH WEIGHT MANAGEMENT”)
 Price Constrained Model
           Randomized First Choice
                                     $1.24        $0.83       $0.61       >$0.50         -
                        Simulation




                                                                                        K-35
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 379 of 448




 Lowering the Price of Bran Flakes without the Affirmative Misrepresentation (Whole
    grains provide fiber and other important nutrients to help keep you healthy.)

“Whole grains provide fiber and
other important nutrients to help
                                      $2.69 per   $3.19 per   $3.69 per   $4.19 per   $4.69 per
keep you healthy.”
                                       box of      box of      box of      box of      box of
(Value compared to Bran Flakes
                                        Bran        Bran        Bran        Bran        Bran
with “Whole grains provide fiber
                                       Flakes      Flakes      Flakes      Flakes      Flakes
and other important nutrients to
help keep you healthy.”)
Price Constrained Model
          Randomized First Choice
                                          -        >$0.50      $0.86       $0.36       $0.49
                         Simulation


 Raising the Price of Bran Flakes with the Affirmative Misrepresentation (Whole grains
         provide fiber and other important nutrients to help keep you healthy.)

“Whole grains provide fiber and
other important nutrients to help
                                    $2.69 per     $3.19 per   $3.69 per   $4.19 per   $4.69 per
keep you healthy.”
                                     box of        box of      box of      box of      box of
(Value compared to Bran Flakes
                                      Bran          Bran        Bran        Bran        Bran
without “Whole grains provide
                                     Flakes        Flakes      Flakes      Flakes      Flakes
fiber and other important nutrients
to help keep you healthy.”)
Price Constrained Model
           Randomized First Choice
                                      $0.94        $0.57       $0.36       $0.49          -
                         Simulation




                                                                                         K-36
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 380 of 448




 Lowering the Price of Bran Flakes without the Affirmative Misrepresentation (Whole
        Grains Council Stamp (WHOLE GRAIN; 16g or more per serving))

“Whole Grains Council Stamp
(WHOLE GRAIN; 16g or more
                                    $2.69 per   $3.19 per   $3.69 per   $4.19 per   $4.69 per
per serving)”
                                     box of      box of      box of      box of      box of
(Value compared to Bran Flakes
                                      Bran        Bran        Bran        Bran        Bran
with “Whole Grains Council Stamp
                                     Flakes      Flakes      Flakes      Flakes      Flakes
(WHOLE GRAIN; 16g or more per
serving)”)
Price Constrained Model
          Randomized First Choice
                                        -        >$0.50      >$1.00      $0.60       $0.69
                       Simulation


Raising the Price of Bran Flakes with the Affirmative Misrepresentation (Whole Grains
             Council Stamp (WHOLE GRAIN; 16g or more per serving))

“Whole Grains Council Stamp
(WHOLE GRAIN; 16g or more
                                  $2.69 per     $3.19 per   $3.69 per   $4.19 per   $4.69 per
per serving)”
                                   box of        box of      box of      box of      box of
(Value compared to Bran Flakes
                                    Bran          Bran        Bran        Bran        Bran
without “Whole Grains Council
                                   Flakes        Flakes      Flakes      Flakes      Flakes
Stamp (WHOLE GRAIN; 16g or
more per serving)”)
Price Constrained Model
          Randomized First Choice
                                    $1.19        $0.79       $0.59       >$0.50         -
                       Simulation




                                                                                       K-37
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 381 of 448




  Lowering the Price of Bran Flakes without the Affirmative Misrepresentation (Whole
grains provide fiber and other important nutrients to help keep you healthy. AND Whole
          Grains Council Stamp (WHOLE GRAIN; 16g or more per serving))

“Whole grains provide fiber and
other important nutrients to help
keep you healthy.” AND “Whole
Grains Council Stamp (WHOLE
GRAIN; 16g or more per
                                     $2.69 per   $3.19 per   $3.69 per   $4.19 per   $4.69 per
serving)”
                                      box of      box of      box of      box of      box of
(Value compared to Bran Flakes
                                       Bran        Bran        Bran        Bran        Bran
with “Whole grains provide fiber
                                      Flakes      Flakes      Flakes      Flakes      Flakes
and other important nutrients to
help keep you healthy.” AND
“Whole Grains Council Stamp
(WHOLE GRAIN; 16g or more per
serving)”)
Price Constrained Model
          Randomized First Choice
                                         -        >$0.50      >$1.00      $1.41       $0.96
                        Simulation


 Raising the Price of Bran Flakes with the Affirmative Misrepresentation (Whole grains
provide fiber and other important nutrients to help keep you healthy. AND Whole Grains
               Council Stamp (WHOLE GRAIN; 16g or more per serving))

“Whole grains provide fiber and
other important nutrients to help
keep you healthy.” AND “Whole
Grains Council Stamp (WHOLE
GRAIN; 16g or more per
                                    $2.69 per    $3.19 per   $3.69 per   $4.19 per   $4.69 per
serving)”
                                     box of       box of      box of      box of      box of
(Value compared to Bran Flakes
                                      Bran         Bran        Bran        Bran        Bran
without “Whole grains provide
                                     Flakes       Flakes      Flakes      Flakes      Flakes
fiber and other important nutrients
to help keep you healthy.” AND
“Whole Grains Council Stamp
(WHOLE GRAIN; 16g or more per
serving)”)
Price Constrained Model
           Randomized First Choice
                                      $1.48       $1.12       $0.95       >$0.50         -
                         Simulation




                                                                                        K-38
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 382 of 448




                                    Alpha-Bits (12 oz)

Lowering the Price of Alpha-Bits without the Affirmative Misrepresentation (NO HIGH
                            FRUCTOSE CORN SYRUP)

“NO HIGH FRUCTOSE CORN
                                    $1.99 per   $2.24 per   $2.49 per   $2.74 per   $2.99 per
SYRUP”
                                     box of      box of      box of      box of      box of
(Value compared to Alpha-Bits
                                     Alpha-      Alpha-      Alpha-      Alpha-      Alpha-
with “NO HIGH FRUCTOSE
                                      Bits        Bits        Bits        Bits        Bits
CORN SYRUP”)
Price Constrained Model
         Randomized First Choice
                                        -       > $0.25     > $0.50      $0.51       $0.32
                       Simulation


   Raising the Price of Alpha-Bits with the Affirmative Misrepresentation (NO HIGH
                             FRUCTOSE CORN SYRUP)

“NO HIGH FRUCTOSE CORN
                                  $1.99 per     $2.24 per   $2.49 per   $2.74 per   $2.99 per
SYRUP”
                                   box of        box of      box of      box of      box of
(Value compared to Alpha-Bits
                                   Alpha-        Alpha-      Alpha-      Alpha-      Alpha-
without “NO HIGH FRUCTOSE
                                     Bits         Bits        Bits        Bits        Bits
CORN SYRUP”)
Price Constrained Model
          Randomized First Choice
                                    $0.52        $0.50       $0.36      > $0.25         -
                       Simulation




                                                                                       K-39
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 383 of 448




 Lowering the Price of Alpha-Bits without the Affirmative Misrepresentation (A GOOD
 SOURCE OF NUTRIENTS THAT ARE BUILDING BLOCKS FOR YOUR CHILD’S
                               DEVELOPING BRAIN)

“A GOOD SOURCE OF
NUTRIENTS THAT ARE
BUILDING BLOCKS FOR
YOUR CHILD’S DEVELOPING             $1.99 per   $2.24 per   $2.49 per   $2.74 per   $2.99 per
BRAIN”                               box of      box of      box of      box of      box of
(Value compared to Alpha-Bits        Alpha-      Alpha-      Alpha-      Alpha-      Alpha-
with “A GOOD SOURCE OF                Bits        Bits        Bits        Bits        Bits
NUTRIENTS THAT ARE
BUILDING BLOCKS FOR YOUR
CHILD’S DEVELOPING BRAIN”)
Price Constrained Model
         Randomized First Choice
                                        -       > $0.25     > $0.50      $0.66       $0.45
                       Simulation


   Raising the Price of Alpha-Bits with the Affirmative Misrepresentation (A GOOD
 SOURCE OF NUTRIENTS THAT ARE BUILDING BLOCKS FOR YOUR CHILD’S
                               DEVELOPING BRAIN)

“A GOOD SOURCE OF
NUTRIENTS THAT ARE
BUILDING BLOCKS FOR
YOUR CHILD’S DEVELOPING $1.99 per               $2.24 per   $2.49 per   $2.74 per   $2.99 per
BRAIN”                            box of         box of      box of      box of      box of
(Value compared to Alpha-Bits     Alpha-         Alpha-      Alpha-      Alpha-      Alpha-
without “A GOOD SOURCE OF          Bits           Bits        Bits        Bits        Bits
NUTRIENTS THAT ARE
BUILDING BLOCKS FOR YOUR
CHILD’S DEVELOPING BRAIN”)
Price Constrained Model
          Randomized First Choice
                                  $0.67          $0.59       $0.46      > $0.25         -
                       Simulation




                                                                                       K-40
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 384 of 448




  Lowering the Price of Alpha-Bits without the Affirmative Misrepresentation (Whole
         Grains Council Stamp (WHOLE GRAIN; 20g or more per serving))

“Whole Grains Council Stamp
(WHOLE GRAIN; 20g or more
                                    $1.99 per   $2.24 per   $2.49 per   $2.74 per   $2.99 per
per serving)”
                                     box of      box of      box of      box of      box of
(Value compared to Alpha-Bits
                                     Alpha-      Alpha-      Alpha-      Alpha-      Alpha-
with “Whole Grains Council Stamp
                                      Bits        Bits        Bits        Bits        Bits
(WHOLE GRAIN; 20g or more per
serving)”)
Price Constrained Model
          Randomized First Choice
                                        -        >$0.25      >$0.50      >$0.75      $0.89
                       Simulation


 Raising the Price of Alpha-Bits with the Affirmative Misrepresentation (Whole Grains
              Council Stamp (WHOLE GRAIN; 20g or more per serving))

“A GOOD SOURCE OF
NUTRIENTS THAT ARE
BUILDING BLOCKS FOR
                                  $1.99 per     $2.24 per   $2.49 per   $2.74 per   $2.99 per
YOUR CHILD’S DEVELOPING
                                   box of        box of      box of      box of      box of
BRAIN”
                                   Alpha-        Alpha-      Alpha-      Alpha-      Alpha-
(Value compared to Alpha-Bits
                                     Bits         Bits        Bits        Bits        Bits
without “Whole Grains Council
Stamp (WHOLE GRAIN; 20g or
more per serving)”)
Price Constrained Model
          Randomized First Choice
                                    $0.94        >$0.75      >$0.50      >$0.25         -
                       Simulation




                                                                                       K-41
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 385 of 448




                              Honeycomb (12.5 oz)

    Lowering the Price of Honeycomb without the Affirmative Misrepresentation
                    (SWEETENED CORN & OAT CEREAL)

“NUTRITIOUS
SWEETENED CORN
& OAT CEREAL”
                         $1.99 per $2.49 per $2.99 per $3.49 per $3.99 per
(Value compared to
                          box of    box of    box of    box of    box of
Honeycomb with
                        Honeycomb Honeycomb Honeycomb Honeycomb Honeycomb
“NUTRITIOUS
SWEETENED CORN &
OAT CEREAL”)
Price Constrained
Model
      Randomized First
                             -       $0.05     $0.05     $0.03     $0.04
      Choice Simulation


Raising the Price of Honeycomb with the Affirmative Misrepresentation (NUTRITIOUS
                       SWEETENED CORN & OAT CEREAL)

“NUTRITIOUS
SWEETENED CORN
& OAT CEREAL”            $1.99 per $2.49 per $2.99 per $3.49 per $3.99 per
(Value compared to        box of    box of    box of    box of    box of
Honeycomb with          Honeycomb Honeycomb Honeycomb Honeycomb Honeycomb
“SWEETENED CORN
& OAT CEREAL”)
Price Constrained
Model
      Randomized First
                           $0.05     $0.05     $0.03     $0.04       -
      Choice Simulation




                                                                                K-42
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 386 of 448




 Lowering the Price of Honeycomb without the Affirmative Misrepresentation (Whole
         Grains Council Stamp (WHOLE GRAIN; 8g or more per serving))

“Whole Grains
Council Stamp
(WHOLE GRAIN; 8g
or more per serving)”
                         $1.99 per $2.49 per $2.99 per $3.49 per $3.99 per
(Value compared to
                          box of    box of    box of    box of    box of
Honeycomb with
                        Honeycomb Honeycomb Honeycomb Honeycomb Honeycomb
“Whole Grains Council
Stamp (WHOLE
GRAIN; 8g or more per
serving)”)
Price Constrained
Model
       Randomized First
                             -      >$0.50     $0.82     $0.49     $0.57
      Choice Simulation


Raising the Price of Honeycomb with the Affirmative Misrepresentation (Whole Grains
              Council Stamp (WHOLE GRAIN; 8g or more per serving))

“Whole Grains
Council Stamp
(WHOLE GRAIN; 8g
or more per serving)”
                         $1.99 per $2.49 per $2.99 per $3.49 per $3.99 per
(Value compared to
                          box of    box of    box of    box of    box of
Honeycomb without
                        Honeycomb Honeycomb Honeycomb Honeycomb Honeycomb
“Whole Grains Council
Stamp (WHOLE
GRAIN; 8g or more per
serving)”)
Price Constrained
Model
       Randomized First
                           $0.82     $0.68     $0.49    >$0.50       -
      Choice Simulation




                                                                                K-43
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 387 of 448




                                  Waffle Crisp (11.5 oz)

Lowering the Price of Waffle Crisp without the Affirmative Misrepresentation (NO HIGH
                             FRUCTOSE CORN SYRUP)

“NO HIGH
FRUCTOSE CORN
                          $1.59 per     $2.34 per     $3.09 per   $3.84 per   $4.59 per
SYRUP”
                           box of        box of        box of      box of      box of
(Value compared to
                           Waffle        Waffle        Waffle      Waffle      Waffle
Waffle Crisp with “NO
                            Crisp         Crisp         Crisp       Crisp       Crisp
HIGH FRUCTOSE
CORN SYRUP”)
Price Constrained
Model
       Randomized First
                              -          >$0.75        $0.48       $0.62       $0.34
      Choice Simulation


  Raising the Price of Waffle Crisp with the Affirmative Misrepresentation (NO HIGH
                              FRUCTOSE CORN SYRUP)

“NO HIGH
FRUCTOSE CORN
SYRUP”                    $1.59 per     $2.34 per     $3.09 per   $3.84 per   $4.59 per
(Value compared to         box of        box of        box of      box of      box of
Waffle Crisp without       Waffle        Waffle        Waffle      Waffle      Waffle
“NO HIGH                    Crisp         Crisp         Crisp       Crisp       Crisp
FRUCTOSE CORN
SYRUP”)
Price Constrained
Model
       Randomized First
                           $0.78          $0.48        $0.62       $0.34          -
      Choice Simulation




                                                                                  K-44
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 388 of 448




 Lowering the Price of Waffle Crisp without the Affirmative Misrepresentation (Iron &
                                   Zinc for Growth)

“Iron & Zinc for
                          $1.59 per     $2.34 per    $3.09 per    $3.84 per     $4.59 per
Growth”
                           box of        box of       box of       box of        box of
(Value compared to
                           Waffle        Waffle       Waffle       Waffle        Waffle
Waffle Crisp with “Iron
                            Crisp         Crisp        Crisp        Crisp         Crisp
& Zinc for Growth”)
Price Constrained
Model
       Randomized First
                              -          $0.60         $0.39        $0.51         $0.29
      Choice Simulation


Raising the Price of Waffle Crisp with the Affirmative Misrepresentation (Iron & Zinc for
                                         Growth)

“Iron & Zinc for
Growth”                   $1.59 per     $2.34 per    $3.09 per    $3.84 per     $4.59 per
(Value compared to         box of        box of       box of       box of        box of
Waffle Crisp without       Waffle        Waffle       Waffle       Waffle        Waffle
“Iron & Zinc for            Crisp         Crisp        Crisp        Crisp         Crisp
Growth”)
Price Constrained
Model
       Randomized First
                            $0.60        $0.39         $0.51        $0.29           -
      Choice Simulation




                                                                                     K-45
    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 389 of 448




Lowering the Price of Waffle Crisp without the Affirmative Misrepresentation (NO HIGH
              FRUCTOSE CORN SYRUP AND Iron & Zinc for Growth)

“NO HIGH
FRUCTOSE CORN
SYRUP” AND “Iron
& Zinc for Growth”        $1.59 per   $2.34 per    $3.09 per    $3.84 per    $4.59 per
(Value compared to         box of      box of       box of       box of       box of
Waffle Crisp with “NO      Waffle      Waffle       Waffle       Waffle       Waffle
HIGH FRUCTOSE               Crisp       Crisp        Crisp        Crisp        Crisp
CORN SYRUP” AND
“Iron & Zinc for
Growth”)
Price Constrained
Model
       Randomized First
                              -        >$0.75       $1.01        $1.03        $0.59
      Choice Simulation


  Raising the Price of Waffle Crisp with the Affirmative Misrepresentation (NO HIGH
               FRUCTOSE CORN SYRUP AND Iron & Zinc for Growth)

“NO HIGH
FRUCTOSE CORN
SYRUP” AND “Iron
& Zinc for Growth”        $1.59 per   $2.34 per    $3.09 per    $3.84 per    $4.59 per
(Value compared to         box of      box of       box of       box of       box of
Waffle Crisp without       Waffle      Waffle       Waffle       Waffle       Waffle
“NO HIGH                    Crisp       Crisp        Crisp        Crisp        Crisp
FRUCTOSE CORN
SYRUP” AND “Iron &
Zinc for Growth”)
Price Constrained
Model
       Randomized First
                           $1.26       $0.92        $0.94        $0.59           -
      Choice Simulation




                                                                                 K-46
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 390 of 448




                                         Ratio Table

This table shows the ratio of the price premium for the Whole Grain Council Stamp to the price
premium for the other whole grain affirmative misrepresentation at issue for that cereal or
granola, should one be present.




                 Whole Grain       Other whole
                Council Stamp      grain claim       Ratio     Other whole grain claim
                                                                It’s whole foods from the field to your
                                                               bowl, with whole grains, fiber, and
 Great Grains       $   0.31         $    0.26         1.19    nutritious ingredients in every bite!
 Honey
 Bunches of
 Oats               $   0.36         $    0.12         3.00    4 Wholesome Grains
 HBO Whole                                                     WHOLE GRAINS – good for your family,
 Grain              $   0.51         $    0.21         2.43    good for you.
                                                               Whole grains provide fiber and other
                                                               important nutrients to help keep you
 Bran Flakes        $   0.59         $    0.36         1.64    healthy.




                                                                                              K-47
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 391 of 448




                 Price Premia – Whole Grain Council Stamp Adjustments

These tables summarize the price premia, in dollar and percentage form, for the Whole Grains
Council Stamp in the conjoint analysis surveys. Results are rounded down to the nearest cent
and three significant figures. The column descriptions are as follows:

   1) Whole Grains Council Stamp text from survey
   2) The price premium in dollars and cents
   3) The price premium as a percentage of the maximum price in each of the surveys
   4) The price premium in dollars and cents, with the premia for the Whole Grains Council
      Stamp (“WGCS”) adjusted downwards to compensate for any possible bias due to
      showing the stamp as a graphic in the descriptions of the attributes and levels, prior to the
      choice tasks, in the surveys. This was done to be conservative.
          a. If the cereal in question had another whole grain-related affirmative
              misrepresentation, the price premium for the WGCS was set equal to the premium
              of the latter. These price premia will be followed by “(a).”
          b. If the cereal in question did not have another whole grain-related affirmative
              misrepresentation, the price premium for the WGCS was lowered by a factor of 3,
              which is equal to the largest ratio of the unadjusted price premium for the WGCS
              to the premium of the other whole grain-related affirmative misrepresentation
              across all of the brands of cereals and granola in the surveys. See the table on the
              previous page for these ratios. These price premia will be followed by “(b).”
   5) The price premium as a percentage of the maximum price in each survey, based on
      column 4, which has the adjustments to the value for the WGCS.




                                                                                              K-48
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 392 of 448




                               Price     Price       Price      Price
                             Premium   Premium     Premium    Premium
                                       $4.49 Max    WGCS      $4.49 Max
Post Great Grains Cereals                          Adjusted
                                                                WGCS
                                                               Adjusted
                                $         %           $          %
Whole Grains Council Stamp
(WHOLE GRAIN; 20g or          $0.31     6.90%       $0.26     5.79% (a)
more per serving)

                               Price     Price       Price      Price
                             Premium   Premium     Premium    Premium
                                       $4.69 Max    WGCS      $4.69 Max
  Post Honey Bunches of                            Adjusted
          Oats                                                  WGCS
                                                               Adjusted
                                $         %           $          %
Whole Grains Council Stamp
(WHOLE GRAIN; 10g or          $0.36     7.67%       $0.12     2.55% (a)
more per serving)

                               Price     Price       Price      Price
                             Premium   Premium     Premium    Premium
                                       $4.89 Max    WGCS      $4.89 Max
  Post Honey Bunches of                            Adjusted
   Oats – Whole Grain                                           WGCS
                                                               Adjusted
                                $         %           $          %
Whole Grains Council Stamp
(WHOLE GRAIN; 33g or          $0.51     10.4%       $0.21     4.29% (a)
more per serving)




                                                                        K-49
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 393 of 448




                               Price     Price       Price      Price
                             Premium   Premium     Premium    Premium
                                       $4.19 Max    WGCS      $4.19 Max
  Post Honey Bunches of                            Adjusted
       Oats Granola                                             WGCS
                                                               Adjusted
                                $         %           $          %
Whole Grains Council Stamp
(100% WHOLE GRAIN; 34g        $0.39     9.30%       $0.13     3.10% (b)
or more per serving)



                               Price     Price       Price      Price
                             Premium   Premium     Premium    Premium
                                       $4.69 Max    WGCS      $4.69 Max
     Post Raisin Bran                              Adjusted
                                                                WGCS
                                                               Adjusted
                                $         %           $          %
Whole Grains Council Stamp
(WHOLE GRAIN; 23g or          $0.38     8.10%       $0.12     2.55% (b)
more per serving)



                               Price     Price       Price      Price
                             Premium   Premium     Premium    Premium
                                       $4.69 Max    WGCS      $4.69 Max
     Post Bran Flakes                              Adjusted
                                                                WGCS
                                                               Adjusted
                                $         %           $          %
Whole Grains Council Stamp
(WHOLE GRAIN; 16g or          $0.59     12.5%       $0.36     7.67% (a)
more per serving)




                                                                        K-50
   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 394 of 448




                               Price     Price       Price      Price
                             Premium   Premium     Premium    Premium
                                       $2.99 Max    WGCS      $2.99 Max
     Post Alpha-Bits                               Adjusted
                                                                WGCS
                                                               Adjusted
                                $         %           $          %
Whole Grains Council Stamp
(WHOLE GRAIN; 20g or          $0.89     29.7%       $0.29     9.69% (b)
more per serving)



                               Price     Price       Price      Price
                             Premium   Premium     Premium    Premium
                                       $3.99 Max    WGCS      $3.99 Max
     Post Honeycomb                                Adjusted
                                                                WGCS
                                                               Adjusted
                                $         %           $          %
Whole Grains Council Stamp
(WHOLE GRAIN; 8g or           $0.49     12.2%       $0.16     4.01% (b)
more per serving)




                                                                        K-51
           Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 395 of 448




                                   Exhibit L: Data Glossary
                                         Conjoint Surveys

Variable                   Description                                Code
ID
                                                                      1 = Desktop computer
                                                                      2 = Laptop computer
                           What type of electronic device are you     3 = Tablet computer
S1
                           using to complete this survey?             4 = Smartphone
                                                                      5 = Other mobile or
                                                                      electronic device
S2                         In which state do you live?
                                                                      1 = Male
S3                         Are you…?
                                                                      2 = Female
                                                                      1 = Under 18
                                                                      2 = 18-34
                           Into which of the following categories
S4                                                                    3 = 35-49
                           does your age fall?
                                                                      4 = 50-64
                                                                      5 = 65+
                           Do you or does any member of your          1 = A company that makes
S5_1                       household work for any of the following    or manufactures breakfast
                           types of companies?                        cereal or granola
                           Do you or does any member of your          1 = A company that makes
S5_2                       household work for any of the following    or manufactures chewing
                           types of companies?                        gum or candy
                           Do you or does any member of your          1 = A company that makes
S5_3                       household work for any of the following    or manufactures breads,
                           types of companies?                        buns, or rolls
                           Do you or does any member of your          1 = A company that makes
S5_4                       household work for any of the following    or manufactures shampoo or
                           types of companies?                        conditioner
                           Do you or does any member of your
                                                                      1 = A marketing or market
S5_5                       household work for any of the following
                                                                      research firm
                           types of companies?
                           Do you or does any member of your
                                                                      1 = A public relations or
S5_6                       household work for any of the following
                                                                      advertising agency
                           types of companies?
                           Do you or does any member of your
S5_7                       household work for any of the following    1 = None of the above
                           types of companies?
                           Which, if any, of the following products
S6_1                       have you purchased [, in the past X        1 = Bottled water
                           months]?


                                                                                              L-1
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 396 of 448




                             Which, if any, of the following products
S6_2                         have you purchased [, in the past X        1 = Bread
                             months]?
                             Which, if any, of the following products
S6_3                         have you purchased [, in the past X        1 = Cereal
                             months]?
                             Which, if any, of the following products
S6_4                         have you purchased [, in the past X        1 = Granola
                             months]?
                             Which, if any, of the following products
S6_5                         have you purchased [, in the past X        1 = Cheese
                             months]?
                             Which, if any, of the following products
S6_6                         have you purchased [, in the past X        1 = Dish soap
                             months]?
                             Which, if any, of the following products
S6_7                         have you purchased [, in the past X        1 = Ice cream
                             months]?
                             Which, if any, of the following products
S6_8                         have you purchased [, in the past X        1 = Laundry detergent
                             months]?
                             Which, if any, of the following products
S6_9                         have you purchased [, in the past X        1 = Milk
                             months]?
                             Which, if any, of the following products
S6_10                        have you purchased [, in the past X        1 = None of the above
                             months]?


S7 Great Grains - You previously mentioned that you had purchased cereal. Which, if any, types of
cereal have you purchased in the past 3 months?
S7_1 – Great Grains                                   1 = Kellogg’s Frosted Flakes
S7_2 – Great Grains                                   1 = Kellogg’s Frosted Mini Wheats
S7_3 – Great Grains                                   1 = Kellogg’s Rice Krispies
S7_4 – Great Grains                                   1 = Kellogg’s Special K
S7_5 – Great Grains                                   1 = General Mills Cheerios
S7_6 – Great Grains                                   1 = General Mills Fiber One
S7_7 – Great Grains                                   1 = General Mills Kix
S7_8 – Great Grains                                   1 = General Mills Lucky Charms
S7_9 – Great Grains                                   1 = Post Great Grains
S7_10 – Great Grains                                  1 = Post Honey Bunches of Oats
S7_11 – Great Grains                                  1 = Post Honeycomb
S7_12 – Great Grains                                  1 = Post Raisin Bran
S7_13 – Great Grains                                  1 = None of the above


                                                                                                L-2
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 397 of 448




S7 Honey Bunches of Oats - You previously mentioned that you had purchased cereal. Which, if any,
types of cereal have you purchased?
S7_1 – Honey Bunches of Oats                         1 = Kellogg’s Frosted Flakes
S7_2 – Honey Bunches of Oats                         1 = Kellogg’s Frosted Mini Wheats
S7_3 – Honey Bunches of Oats                         1 = Kellogg’s Rice Krispies
S7_4 – Honey Bunches of Oats                         1 = Kellogg’s Special K
S7_5 – Honey Bunches of Oats                         1 = General Mills Cheerios
S7_6 – Honey Bunches of Oats                         1 = General Mills Fiber One
S7_7 – Honey Bunches of Oats                         1 = General Mills Kix
S7_8 – Honey Bunches of Oats                         1 = General Mills Lucky Charms
S7_9 – Honey Bunches of Oats                         1 = Post Great Grains
S7_10 – Honey Bunches of Oats                        1 = Post Honey Bunches of Oats
S7_11 – Honey Bunches of Oats                        1 = Post Honeycomb
S7_12 – Honey Bunches of Oats                        1 = Post Raisin Bran
S7_13 – Honey Bunches of Oats                        1 = None of the above


S7 Honey Bunches of Oats Whole Grain - You previously mentioned that you had purchased cereal.
Which, if any, types of cereal have you purchased?
S7_1 – Honey Bunches of Oats Whole Grain            1 = Kellogg’s Frosted Flakes
S7_2 – Honey Bunches of Oats Whole Grain            1 = Kellogg’s Frosted Mini Wheats
S7_3 – Honey Bunches of Oats Whole Grain            1 = Kellogg’s Special K
S7_4 – Honey Bunches of Oats Whole Grain            1 = Kellogg’s Special K Protein
S7_5 – Honey Bunches of Oats Whole Grain            1 = General Mills Cheerios
S7_6 – Honey Bunches of Oats Whole Grain            1 = General Mills Corn Chex
S7_7 – Honey Bunches of Oats Whole Grain            1 = General Mills Fiber One
S7_8 – Honey Bunches of Oats Whole Grain            1 = General Mills Wheat Chex
S7_9 – Honey Bunches of Oats Whole Grain            1 = Post Honey Bunches of Oats
S7_10 – Honey Bunches of Oats Whole Grain           1 = Post Honey Bunches of Oats Whole Grain
S7_11 – Honey Bunches of Oats Whole Grain           1 = Post Honeycomb
S7_12 – Honey Bunches of Oats Whole Grain           1 = Post Raisin Bran
S7_13 – Honey Bunches of Oats Whole Grain           1 = None of the above


S7 – Honey Bunches of Oats Granola: You previously mentioned that you had purchased granola.
Which, if any, types of granola have you purchased in the past 3 months?
S7_1 – Honey Bunches of Oats Granola                    1 = Post Honey Bunches of Oats Granola
S7_2 – Honey Bunches of Oats Granola                    1 = General Mills Nature Valley Granola
S7_3 – Honey Bunches of Oats Granola                    1 = Kellogg’s Special K Granola
S7_4 – Honey Bunches of Oats Granola                    1 = Quaker Simply Granola
S7_5 – Honey Bunches of Oats Granola                    1 = None of the above


S7 – Raisin Bran: You previously mentioned that you had purchased cereal. Which, if any, types of
cereal have you purchased in the past 3 months?
S7_1 – Raisin Bran                                    1 = Kellogg’s Frosted Flakes
                                                                                              L-3
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 398 of 448




S7_2 – Raisin Bran                                     1 = Kellogg’s Frosted Mini Wheats
S7_3 – Raisin Bran                                     1 = Kellogg’s Special K
S7_4 – Raisin Bran                                     1 = Kellogg’s Special K Protein
S7_ 5 – Raisin Bran                                    1 = General Mills Cheerios
S7_ 6 – Raisin Bran                                    1 = General Mills Corn Chex
S7_ 7 – Raisin Bran                                    1 = General Mills Fiber One
S7_ 8 – Raisin Bran                                    1 = General Mills Wheat Chex
S7_ 9 – Raisin Bran                                    1 = Post Great Grains
S7_ 10 – Raisin Bran                                   1 = Post Honey Bunches of Oats
S7_ 11 – Raisin Bran                                   1 = Post Honeycomb
S7_12 – Raisin Bran                                    1 = Post Raisin Bran
S7_13 – Raisin Bran                                    1 = None of the above


S7 – Bran Flakes: You previously mentioned that you had purchased cereal. Which, if any, types of
cereal have you purchased in the past 3 months?
S7_1 – Bran Flakes                                    1 = Kellogg’s Frosted Flakes
S7_2 – Bran Flakes                                    1 = Kellogg’s Frosted Mini Wheats
S7_3 – Bran Flakes                                    1 = Kellogg’s Rice Krispies
S7_4 – Bran Flakes                                    1 = Kellogg’s Special K
S7_5 – Bran Flakes                                    1 = General Mills Cheerios
S7_6 – Bran Flakes                                    1 = General Mills Fiber One
S7_7 – Bran Flakes                                    1 = General Mills Kix
S7_8 – Bran Flakes                                    1 = General Mills Lucky Charms
S7_9 – Bran Flakes                                    1 = Post Bran Flakes
S7_10 – Bran Flakes                                   1 = Post Great Grains
S7_11 – Bran Flakes                                   1 = Post Honey Bunches of Oats
S7_12 – Bran Flakes                                   1 = Post Honeycomb
S7_13 – Bran Flakes                                   1 = None of the above


S7 – Alpha-Bits: You previously mentioned that you had purchased cereal. Which, if any, types of
cereal have you purchased in the past 3 months?
S7_1 – Alpha-Bits                                     1 = Kellogg’s Frosted Flakes
S7_2 – Alpha-Bits                                     1 = Kellogg’s Frosted Mini Wheats
S7_3 – Alpha-Bits                                     1 = Kellogg’s Rice Krispies
S7_4 – Alpha-Bits                                     1 = Kellogg’s Special K
S7_5 – Alpha-Bits                                     1 = General Mills Cheerios
S7_6 – Alpha-Bits                                     1 = General Mills Fiber One
S7_7 – Alpha-Bits                                     1 = General Mills Kix
S7_8 – Alpha-Bits                                     1 = General Mills Lucky Charms
S7_9 – Alpha-Bits                                     1 = Post Alpha-Bits
S7_10 – Alpha-Bits                                    1 = Post Honey Bunches of Oats
S7_11 – Alpha-Bits                                    1 = Post Honeycomb
S7_12 – Alpha-Bits                                    1 = Post Waffle Crisp
                                                                                              L-4
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 399 of 448




S7_13 – Alpha-Bits                                     1 = None of the above


S7 – Honeycomb: You previously mentioned that you had purchased cereal. Which, if any, types of
cereal have you purchased in the past 3 months?
S7_1 – Honeycomb                                    1 = Kellogg’s Frosted Flakes
S7_2 – Honeycomb                                    1 = Kellogg’s Frosted Mini Wheats
S7_3 – Honeycomb                                    1 = Kellogg’s Rice Krispies
S7_4 – Honeycomb                                    1 = Kellogg’s Special K
S7_5 – Honeycomb                                    1 = General Mills Cheerios
S7_6 – Honeycomb                                    1 = General Mills Fiber One
S7_7 – Honeycomb                                    1 = General Mills Kix
S7_8 – Honeycomb                                    1 = General Mills Lucky Charms
S7_9 – Honeycomb                                    1 = Post Great Grains
S7_10 – Honeycomb                                   1 = Post Honey Bunches of Oats
S7_11 – Honeycomb                                   1 = Post Honeycomb
S7_12 – Honeycomb                                   1 = Post Raisin Bran
S7_13 – Honeycomb                                   1 = None of the above


S7 – Waffle Crisp: You previously mentioned that you had purchased cereal. Which, if any, types of
cereal have you purchased in the past 6 months?
S7_1 – Waffle Crisp                                   1 = Kellogg’s Frosted Flakes
S7_2 – Waffle Crisp                                   1 = Kellogg’s Frosted Mini Wheats
S7_3 – Waffle Crisp                                   1 = Kellogg’s Rice Krispies
S7_4 – Waffle Crisp                                   1 = Kellogg’s Special K
S7_5 – Waffle Crisp                                   1 = General Mills Cheerios
S7_6 – Waffle Crisp                                   1 = General Mills Fiber One
S7_7 – Waffle Crisp                                   1 = General Mills Kix
S7_8 – Waffle Crisp                                   1 = General Mills Lucky Charms
S7_9 – Waffle Crisp                                   1 = Post Alpha-Bits
S7_10 – Waffle Crisp                                  1 = Post Honey Bunches of Oats
S7_11 – Waffle Crisp                                  1 = Post Honeycomb
S7_12 – Waffle Crisp                                  1 = Post Waffle Crisp
S7_13 – Waffle Crisp                                  1 = None of the above


S8 - Great Grains: You previously mentioned that you had purchased Great Grains. Which, if any, of
the following types of Great Grains have you purchased in the past 3 months?
S8_1 – Great Grains                                     1 = Blueberry Morning
S8_2 – Great Grains                                     1 = Cranberry Almond Crunch
S8_3 – Great Grains                                     1 = Crunchy Pecan
S8_4 – Great Grains                                     1 = Banana Nut Crunch
S8_5 – Great Grains                                     1 = Raisins, Dates & Pecans
S8_6 – Great Grains                                     1 = Coconut Almond Crunch

                                                                                              L-5
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 400 of 448




S8_7 – Great Grains                                     1 = None of the above


S8 - Honey Bunches of Oats: You previously mentioned that you had purchased Honey Bunches of
Oats. Which, if any, of the following types of Honey Bunches of Oats have you purchased?
S8_1 – Honey Bunches of Oats                            1 = With Almonds
S8_2 – Honey Bunches of Oats                            1 = Honey Roasted
S8_3 – Honey Bunches of Oats                            1 = Greek Honey Crunch
S8_4 – Honey Bunches of Oats                            1 = With Real Strawberries
S8_5 – Honey Bunches of Oats                            1 = With Cinnamon Bunches
S8_6 – Honey Bunches of Oats                            1 = With Vanilla Bunches
S8_7 – Honey Bunches of Oats                            1 = Banana Bunches
S8_8 – Honey Bunches of Oats                            1 = Chocolate
S8_9 – Honey Bunches of Oats                            1 = None of the above


S8 - Honey Bunches of Oats Whole Grain: You previously mentioned that you had purchased Honey
Bunches of Oats Whole Grain. Which, if any, of the following types of Honey Bunches of Oats Whole
Grain have you purchased?
S8_1 – Honey Bunches of Oats Whole Grain                1 = Honey Crunch
S8_2 – Honey Bunches of Oats Whole Grain                1 = Vanilla Bunches
S8_3 – Honey Bunches of Oats Whole Grain                1 = Almond Crunch
S8_4 – Honey Bunches of Oats Whole Grain                1 = None of the above


S8 - Honey Bunches of Oats Granola: You previously mentioned that you had purchased Honey
Bunches of Oats Granola. Which, if any, of the following types of Honey Bunches of Oats Granola
have you purchased in the past 3 months?
S8_1 – Honey Bunches of Oats Granola                    1 = Honey Roasted
S8_2 – Honey Bunches of Oats Granola                    1 = French Vanilla Almond
S8_3 – Honey Bunches of Oats Granola                    1 = Toffee Almond
S8_4 – Honey Bunches of Oats Granola                    1 = Maple Pecan
S8_5 – Honey Bunches of Oats Granola                    1 = None of the above


S8 – Raisin Bran, Bran
Flakes, Alpha-Bits,
Honeycomb, Waffle Crisp
                                                                          1 = NORTH
                            Please select [“NORTH”] [“SOUTH”]
                                                                          2 = SOUTH
S9 – Great Grains, Honey    [“EAST”] [“WEST”] from the following
                                                                          3 = EAST
Bunches of Oats, Honey      list in order to continue with this survey.
                                                                          4 = WEST
Bunches of Oats Whole
Grain, Honey Bunches of
Oats Granola



                                                                                            L-6
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 401 of 448




S9 – Raisin Bran, Bran
Flakes, Alpha-Bits,
Honeycomb, Waffle Crisp                                                1 = I understand and agree
                            You have qualified to take this survey.    to the above instructions
S10 – Great Grains, Honey   Before continuing, please carefully read   2 = I do not understand or
Bunches of Oats, Honey      these instructions…                        do not agree to the above
Bunches of Oats Whole                                                  instructions
Grain, Honey Bunches of
Oats Granola
StartTime                   Date and time the survey was started
EndTime                     Date and time the survey was completed




                                                                                            L-7
           Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 402 of 448




                                   Demand Modeling Surveys

Variable                   Description                                Code
ID
                                                                      1 = Desktop computer
                                                                      2 = Laptop computer
                           What type of electronic device are you     3 = Tablet computer
S1
                           using to complete this survey?             4 = Smartphone
                                                                      5 = Other mobile or
                                                                      electronic device
S2                         In which state do you live?
                                                                      1 = Male
S3                         Are you…?
                                                                      2 = Female
                                                                      1 = Under 18
                                                                      2 = 18-34
                           Into which of the following categories
S4                                                                    3 = 35-49
                           does your age fall?
                                                                      4 = 50-64
                                                                      5 = 65+
                           Do you or does any member of your          1 = A company that makes
S5_1                       household work for any of the following    or manufactures breakfast
                           types of companies?                        cereal or granola
                           Do you or does any member of your          1 = A company that makes
S5_2                       household work for any of the following    or manufactures chewing
                           types of companies?                        gum or candy
                           Do you or does any member of your          1 = A company that makes
S5_3                       household work for any of the following    or manufactures breads,
                           types of companies?                        buns, or rolls
                           Do you or does any member of your          1 = A company that makes
S5_4                       household work for any of the following    or manufactures shampoo or
                           types of companies?                        conditioner
                           Do you or does any member of your
                                                                      1 = A marketing or market
S5_5                       household work for any of the following
                                                                      research firm
                           types of companies?
                           Do you or does any member of your
                                                                      1 = A public relations or
S5_6                       household work for any of the following
                                                                      advertising agency
                           types of companies?
                           Do you or does any member of your
S5_7                       household work for any of the following    1 = None of the above
                           types of companies?
                           Which, if any, of the following products
S6_1                       have you purchased [, in the past X        1 = Bottled water
                           months]?
                           Which, if any, of the following products
S6_2                       have you purchased [, in the past X        1 = Bread
                           months]?

                                                                                              L-8
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 403 of 448




                        Which, if any, of the following products
S6_3                    have you purchased [, in the past X         1 = Cereal
                        months]?
                        Which, if any, of the following products
S6_4                    have you purchased [, in the past X         1 = Granola
                        months]?
                        Which, if any, of the following products
S6_5                    have you purchased [, in the past X         1 = Cheese
                        months]?
                        Which, if any, of the following products
S6_6                    have you purchased [, in the past X         1 = Dish soap
                        months]?
                        Which, if any, of the following products
S6_7                    have you purchased [, in the past X         1 = Ice cream
                        months]?
                        Which, if any, of the following products
S6_8                    have you purchased [, in the past X         1 = Laundry detergent
                        months]?
                        Which, if any, of the following products
S6_9                    have you purchased [, in the past X         1 = Milk
                        months]?
                        Which, if any, of the following products
S6_10                   have you purchased [, in the past X         1 = None of the above
                        months]?
                        You previously mentioned that you had
                        purchased cereal. Which, if any, types of   1 = Kellogg’s Frosted
S7_1
                        cereal have you purchased [in the past X    Flakes
                        months]?
                        You previously mentioned that you had
                        purchased cereal. Which, if any, types of   1 = Kellogg’s Frosted Mini
S7_2
                        cereal have you purchased [in the past X    Wheats
                        months]?
                        You previously mentioned that you had
                        purchased cereal. Which, if any, types of
S7_3                                                                1 = Kellogg’s Rice Krispies
                        cereal have you purchased [in the past X
                        months]?
                        You previously mentioned that you had
                        purchased cereal. Which, if any, types of
S7_4                                                                1 = Kellogg’s Special K
                        cereal have you purchased [in the past X
                        months]?
                        You previously mentioned that you had
                        purchased cereal. Which, if any, types of
S7_5                                                                1 = General Mills Cheerios
                        cereal have you purchased [in the past X
                        months]?


                                                                                            L-9
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 404 of 448




                             You previously mentioned that you had
                             purchased cereal. Which, if any, types of
S7_6                                                                     1 = General Mills Fiber One
                             cereal have you purchased [in the past X
                             months]?
                             You previously mentioned that you had
                             purchased cereal. Which, if any, types of
S7_7                                                                     1 = General Mills Kix
                             cereal have you purchased [in the past X
                             months]?
                             You previously mentioned that you had
                             purchased cereal. Which, if any, types of   1 = General Mills Lucky
S7_8
                             cereal have you purchased [in the past X    Charms
                             months]?
                             You previously mentioned that you had
                             purchased cereal. Which, if any, types of
S7_9                                                                     1 = Post Great Grains
                             cereal have you purchased [in the past X
                             months]?
                             You previously mentioned that you had
                             purchased cereal. Which, if any, types of   1 = Post Honey Bunches of
S7_10
                             cereal have you purchased [in the past X    Oats
                             months]?
                             You previously mentioned that you had
                             purchased cereal. Which, if any, types of
S7_11                                                                    1 = Post Honeycomb
                             cereal have you purchased [in the past X
                             months]?
                             You previously mentioned that you had
                             purchased cereal. Which, if any, types of
S7_12                                                                    1 = Post Raisin Bran
                             cereal have you purchased [in the past X
                             months]?
                             You previously mentioned that you had
                             purchased cereal. Which, if any, types of
S7_13                                                                    1 = None of the above
                             cereal have you purchased [in the past X
                             months]?


S8 - Great Grains: You previously mentioned that you had purchased Great Grains. Which, if any, of
the following types of Great Grains have you purchased in the past 3 months?
S8_1 – Great Grains                                     1 = Blueberry Morning
S8_2 – Great Grains                                     1 = Cranberry Almond Crunch
S8_3 – Great Grains                                     1 = Crunchy Pecan
S8_4 – Great Grains                                     1 = Banana Nut Crunch
S8_5 – Great Grains                                     1 = Raisins, Dates & Pecans
S8_6 – Great Grains                                     1 = Coconut Almond Crunch
S8_7 – Great Grains                                     1 = None of the above



                                                                                                L-10
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 405 of 448




S8 – Honey Bunches of Oats: You previously mentioned that you had purchased Honey Bunches of
Oats. Which, if any, of the following types of Honey Bunches of Oats have you purchased?
S8_1 – Honey Bunches of Oats                            1 = With Almonds
S8_2 – Honey Bunches of Oats                            1 = Honey Roasted
S8_3 – Honey Bunches of Oats                            1 = Greek Honey Crunch
S8_4 – Honey Bunches of Oats                            1 = With Real Strawberries
S8_5 – Honey Bunches of Oats                            1 = With Cinnamon Bunches
S8_6 – Honey Bunches of Oats                            1 = With Vanilla Bunches
S8_7 – Honey Bunches of Oats                            1 = Banana Bunches
S8_8 – Honey Bunches of Oats                            1 = Chocolate
S8_9 – Honey Bunches of Oats                            1 = None of the above


                                                                         1 = NORTH
                           Please select [“NORTH”] [“SOUTH”]
                                                                         2 = SOUTH
S9                         [“EAST”] [“WEST”] from the following
                                                                         3 = EAST
                           list in order to continue with this survey.
                                                                         4 = WEST
                                                                         1 = I understand and agree
                           You have qualified to take this survey.       to the above instructions
S10                        Before continuing, please carefully read      2 = I do not understand or
                           these instructions…                           do not agree to the above
                                                                         instructions
                                                                         1= Small size bowl (Width 5
                                                                         ¾” by Height 2 ¾”)
                                                                         2= Medium size bowl
                           Please look at the bowls shown below.
                                                                         (Width 6 ¼” by Height 3”)
                           Which bowl, if any, most closely matches
Q1 – Great Grains/Honey                                                  3= Large size bowl (Width 8
                           in size and depth the bowl you will use
Bunches of Oats                                                          ¼” by Height 2 ¾”)
                           when you eat [Great Grains/Honey
                                                                         4= Don’t know/Unsure
                           Bunches of Oats] in the near future?
                                                                         5= I do not plan to be eating
                                                                         [Great Grains/HBOO] in the
                                                                         near future
                                                                         1= 0.5 cups of Great Grains
                                                                         2= 0.75 cups of Great
                                                                         Grains
                           Please look at the different serving sizes
                                                                         3= 1.5 cups of Great Grains
                           in the bowl you chose. Which serving
                                                                         4= 2 cups of Great Grains
Q2 – Great Grains          size most closely matches the amount of
                                                                         5 = 3 cups of Great Grains
                           cereal you plan to pour in the bowl when
                                                                         6 = 4 cups of Great Grains
                           you eat Great Grains in the near future?
                                                                         7 = 5 cups of Great Grains
                                                                         8 = 6 cups of Great Grains
                                                                         DK = Don’t know/Unsure




                                                                                              L-11
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 406 of 448




                                                                        1= 0.5 cups of HBOO
                                                                        2= 0.75 cups of HBOO
                          Please look at the different serving sizes
                                                                        3= 1.5 cups of HBOO
                          in the bowl you chose. Which serving
                                                                        4= 2 cups of HBOO
Q2 – Honey Bunches of     size most closely matches the amount of
                                                                        5 = 3 cups of HBOO
Oats                      cereal you plan to pour in the bowl when
                                                                        6 = 4 cups of HBOO
                          you eat Honey Bunches of Oats in the
                                                                        7 = 5 cups of HBOO
                          near future?
                                                                        8 = 6 cups of HBOO
                                                                        DK = Don’t know/Unsure
                                                                        1 = At least 1 bowl per week
                                                                        2 = Less than 1 bowl per
                          How often do you plan to eat bowls of         week, but at least 1 bowl per
Q3 – Great Grains/Honey
                          [Great Grains/Honey Bunches of Oats],         month
Bunches of Oats
                          like the one you chose, in the near future?   3 = Less than 1 bowl per
                                                                        month
                                                                        4 = Don’t know/Unsure
                          How many bowls of [Great Grains/Honey
Q4 – Great Grains/Honey   Bunches of Oats], like the one you chose,
                                                                        DK = Don’t know/Unsure
Bunches of Oats           do you plan to eat per [week/month] in
                          the near future?
                                                                        T=Test
sVersion                  Cell Assignment
                                                                        C=Control
StartTime                 Date and time the survey was started
EndTime                   Date and time the survey was completed




                                                                                             L-12
Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 407 of 448




                         Exhibit M-W: Data Files


              Native Data Files                    Exhibit Letter
                 Great Grains                       Exhibit M
           Honey Bunches of Oats                    Exhibit N
      Honey Bunches of Oats Whole Grain             Exhibit O
        Honey Bunches of Oats Granola                Exhibit P
                 Raisin Bran                        Exhibit Q
                 Bran Flakes                        Exhibit R
                  Alpha-Bits                         Exhibit S
                 Honeycomb                           Exhibit T
                 Waffle Crisp                       Exhibit U
       Great Grains (Demand Modeling)               Exhibit V
   Honey Bunches of Oats (Demand Modeling)          Exhibit W




                                                                    M→W-1
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 408 of 448




                                  Exhibit X: CBC/HB Settings
General Notes:
   •    Using Lighthouse Studio 9.6.1

   •    Correlated error was applied to all attributes including price when running the market
        simulator.


Screenshots of CBC/HB Settings
Respondent ID settings:




                                                                                                 X-1
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 409 of 448




Respondent Filter settings:




                                                                          X-2
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 410 of 448




Tasks settings are set depending on analysis objectives (e.g., some tasks may be held out during
holdout analyses):




Attribute Coding settings (interactions may be added depending on analysis objectives):




                                                                                             X-3
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 411 of 448




Constraints settings are set depending on analysis objectives (e.g., constraining price):




                                                                                            X-4
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 412 of 448




Estimation Settings (see the table immediately below this screenshot for the actual number of
iterations before using results, and the number to be used for each respondent, in each survey):




                                                                Number of Draws to Be
                                        Number of Iterations
                Cereal                                             Used for Each
                                        Before Using Results
                                                                    Respondent
          Great Grains                         10,000                    10,000
     Honey Bunches of Oats                     10,000                    10,000
  Honey Bunches of Oats Whole                  40,000                    10,000
             Grain
  Honey Bunches of Oats Granola                10,000                    10,000
          Raisin Bran                          10,000                    10,000
          Bran Flakes                          30,000                    10,000
           Alpha-Bits                          50,000                    10,000
          Honeycomb                            30,000                    10,000
          Waffle Crisp                         10,000                    10,000


   •    Convergence was assessed through observation of the chart depicting mean constrained
        beta parameters vs. iteration that is displayed by the HB regression software during
        estimation. While there may be variation in the betas across iterations, once they have no


                                                                                              X-5
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 413 of 448




         general trend upward or downward, convergence is considered to have been achieved.1
         The number of iterations used for “burn-in”2 varied by cereal, as shown in the table
         below.


Advanced settings (see below for Prior degrees of freedom and Prior variance used in each
survey):




                                                     Optimal Degrees of             Optimal Prior
                      Cereal
                                                         Freedom                     Variance
              Great Grains                                   5                          0.2
         Honey Bunches of Oats                               5                          0.5
    Honey Bunches of Oats Whole Grain                        2                          0.5
      Honey Bunches of Oats Granola                          2                          0.2
              Raisin Bran                                    2                          0.2
              Bran Flakes                                    2                          0.5
               Alpha-Bits                                    2                          1.0
              Honeycomb                                      2                          0.5
              Waffle Crisp                                   5                          0.5



1
  HB-Reg v4 For Hierarchical Bayes Regression, Sawtooth Software Technical Paper Series, 2013, pp. 12, 17, 18.
See also Train, Kenneth E. (2009). Discrete Choice Methods with Simulation, (2nd Edition), New York, NY:
Cambridge University Press, p. 303.
2
  “Burn-in” is a term for the initial set of iterations during which the betas may exhibit upward or downward trends
while the model searches for, and then achieves, convergence.

                                                                                                                 X-6
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 414 of 448




   •    The optimal prior variance and degrees of freedom shown above were set based on the
        grid search output from the Model Explorer (downloadable from Sawtooth Software).
Advanced Output Options settings:




                                                                                          X-7
       Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 415 of 448




Combining Screener Data Files and Conjoint Data Files
   •    To match screener data to conjoint data use the field called "RespID" in the conjoint data,
        and "AMSID" in the screener data.
                                                                   Conjoint Data/SSI File Name
         Conjoint Study            Screener Data Exhibit Name
                                                                             Prefix
       Great Grains                         Exhibit M                 pcgg_data.csv/pcgg.ssi
   Honey Bunches of Oats                    Exhibit N                pchb_data.csv/pchb.ssi_
   Honey Bunches of Oats                    Exhibit O
                                                                      hbwg_data.csv/hbwg.ssi
       Whole Grain
   Honey Bunches of Oats                     Exhibit P
                                                                       hbgr_data.csv/hbgr.ssi
         Granola
       Raisin Bran                          Exhibit Q                  pcrb_data.csv/pcrb.ssi
       Bran Flakes                          Exhibit R                  pcbf_data.csv/pcbf.ssi
        Alpha-Bits                          Exhibit S                  pcab_data.csv/pcab.ssi
       Honeycomb                            Exhibit T                  pchy_data.csv/pchy.ssi
       Waffle Crisp                         Exhibit U                  pcwf_data.csv/pcwf.ssi




                                                                                                X-8
                                    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 416 of 448




          Simulator Settings


              •    Each attribute’s level settings during the market simulations are listed in the tables below.

              •    Light blue denotes the key attribute being analyzed in the market simulation. Price, which is not shown, should be set in

                   accordance with the simulation run’s objectives. See Exhibit K for details on the market simulations run for this report.



                                            GREAT GRAINS ATTRIBUTE AND LEVEL SIMULATION SETTINGS
                                       Label A – Less                                                Label C –
           Brand        Flavor                                    Label B – Whole Grains                                        Label D – Non Key Labels
                                           processed                                                Metabolism
                                                         It’s whole foods from the field to your HELPS SUPPORT             WHY BE GOOD WHEN YOU CAN
Product   Post Great   Blueberry   Less processed
   1                                                     bowl, with whole grains, fiber and      A HEALTHY                 BE GREAT? AND is an excellent
          Grains       Morning     nutrition you can see
                                                         nutritious ingredients in every bite!   METABOLISM                source of folic acid and iron
                                                         It’s whole foods from the field to your HELPS SUPPORT             WHY BE GOOD WHEN YOU CAN
Product   Post Great   Blueberry
   2
                                   Label A - Blank       bowl, with whole grains, fiber and      A HEALTHY                 BE GREAT? AND is an excellent
          Grains       Morning
                                                         nutritious ingredients in every bite!   METABOLISM                source of folic acid and iron

                                   Why less processed?      It’s whole foods from the field to your    HELPS SUPPORT       WHY BE GOOD WHEN YOU CAN
Product   Post Great   Blueberry
   1
                                   Quite simply, because    bowl, with whole grains, fiber and         A HEALTHY           BE GREAT? AND is an excellent
          Grains       Morning
                                   it’s good for you!       nutritious ingredients in every bite!      METABOLISM          source of folic acid and iron
                                                            It’s whole foods from the field to your    HELPS SUPPORT       WHY BE GOOD WHEN YOU CAN
Product   Post Great   Blueberry
   2
                                   Label A - Blank          bowl, with whole grains, fiber and         A HEALTHY           BE GREAT? AND is an excellent
          Grains       Morning
                                                            nutritious ingredients in every bite!      METABOLISM          source of folic acid and iron

                                                                                                       HELPS SUPPORT       WHY BE GOOD WHEN YOU CAN
Product   Post Great   Blueberry   Less processed           Whole Grains Council Stamp (WHOLE
   1
                                                                                                       A HEALTHY           BE GREAT? AND is an excellent
          Grains       Morning     nutrition you can see    GRAIN; 20g or more per serving)
                                                                                                       METABOLISM          source of folic acid and iron
                                                                                                       HELPS SUPPORT       WHY BE GOOD WHEN YOU CAN
Product   Post Great   Blueberry   Less processed
   2                                                        Label B - Blank                            A HEALTHY           BE GREAT? AND is an excellent
          Grains       Morning     nutrition you can see
                                                                                                       METABOLISM          source of folic acid and iron


                                                                                                                                               X-9
                                   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 417 of 448




                                                           It’s whole foods from the field to your   HELPS SUPPORT     WHY BE GOOD WHEN YOU CAN
Product   Post Great   Blueberry   Less processed
   1
                                                           bowl, with whole grains, fiber and        A HEALTHY         BE GREAT? AND is an excellent
          Grains       Morning     nutrition you can see
                                                           nutritious ingredients in every bite!     METABOLISM        source of folic acid and iron
                                                                                                     HELPS SUPPORT     WHY BE GOOD WHEN YOU CAN
Product   Post Great   Blueberry   Less processed
   2                                                       Label B - Blank                           A HEALTHY         BE GREAT? AND is an excellent
          Grains       Morning     nutrition you can see
                                                                                                     METABOLISM        source of folic acid and iron

                                                           It’s whole foods from the field to your   HELPS SUPPORT     WHY BE GOOD WHEN YOU CAN
Product   Post Great   Blueberry   Less processed
   1                                                       bowl, with whole grains, fiber and        A HEALTHY         BE GREAT? AND is an excellent
          Grains       Morning     nutrition you can see
                                                           nutritious ingredients in every bite!     METABOLISM        source of folic acid and iron
                                                           It’s whole foods from the field to your                     WHY BE GOOD WHEN YOU CAN
Product   Post Great   Blueberry   Less processed
   2
                                                           bowl, with whole grains, fiber and        Label C - Blank   BE GREAT? AND is an excellent
          Grains       Morning     nutrition you can see
                                                           nutritious ingredients in every bite!                       source of folic acid and iron




                                    HONEY BUNCHES OF OATS ATTRIBUTE AND LEVEL SIMULATION SETTINGS
                                                                                              Label C –
                                       Label A – No high fructose
              Brand          Flavor                                 Label B – Whole Grains   Wholesome        Label D – Non Key Labels
                                               corn syrup
                                                                                              Nutrition
Product   Post Honey        With      Our Promise | No High                                WHOLESOME    It’s just the taste, it’s amazing. AND
   1
                                                                  4 Wholesome Grains
          Bunches of Oats   Almonds Fructose Corn Syrup                                    NUTRITION    Start the Day Off Right!
Product   Post Honey        With                                                           WHOLESOME    It’s just the taste, it’s amazing. AND
   2
                                      Label A - Blank             4 Wholesome Grains
          Bunches of Oats   Almonds                                                        NUTRITION    Start the Day Off Right!

Product   Post Honey        With        Our Promise | No High                                        WHOLESOME         It’s just the taste, it’s amazing. AND
   1
                                                                       4 Wholesome Grains
          Bunches of Oats   Almonds     Fructose Corn Syrup                                          NUTRITION         Start the Day Off Right!
Product   Post Honey        With        Our Promise | No High                                        WHOLESOME         It’s just the taste, it’s amazing. AND
   2
                                                                       Label B - Blank
          Bunches of Oats   Almonds     Fructose Corn Syrup                                          NUTRITION         Start the Day Off Right!




                                                                                                                                            X-10
                                   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 418 of 448




                                                                      Whole Grains Council Stamp
Product   Post Honey        With         Our Promise | No High                                      WHOLESOME               It’s just the taste, it’s amazing. AND
   1                                                                  (WHOLE GRAIN; 10g or
          Bunches of Oats   Almonds      Fructose Corn Syrup                                        NUTRITION               Start the Day Off Right!
                                                                      more per serving)
Product   Post Honey        With         Our Promise | No High                                      WHOLESOME               It’s just the taste, it’s amazing. AND
   2
                                                                      Label B - Blank
          Bunches of Oats   Almonds      Fructose Corn Syrup                                        NUTRITION               Start the Day Off Right!

Product   Post Honey        With         Our Promise | No High                                      WHOLESOME               It’s just the taste, it’s amazing. AND
   1
                                                                      4 Wholesome Grains
          Bunches of Oats   Almonds      Fructose Corn Syrup                                        NUTRITION               Start the Day Off Right!
Product   Post Honey        With         Our Promise | No High                                                              It’s just the taste, it’s amazing. AND
   2
                                                                      4 Wholesome Grains            Label C - Blank
          Bunches of Oats   Almonds      Fructose Corn Syrup                                                                Start the Day Off Right!



                            HONEY BUNCHES OF OATS WHOLE GRAIN ATTRIBUTE AND LEVEL SIMULATION SETTINGS
                                        Label A – No high                         Label C – Smart step balanced diet and                          Label D – Non
                Brand          Flavor                      Label B – Whole Grains
                                       fructose corn syrup                                   rich in nutrients                                      Key Labels
                                                                                                                                                 Dig in for delight
                                                                                                                                                 in every bite.
Product   Post Honey Bunches    Honey      Our Promise | No High   WHOLE GRAINS – good for      Starting your day with a bowl of this cereal
   1                                                                                                                                             AND It’s the
          of Oats Whole Grain   Crunch     Fructose Corn Syrup     your family, good for you.   is a smart step toward eating a balanced diet
                                                                                                                                                 perfect way to
                                                                                                                                                 start your day.
                                                                                                                                                 Dig in for delight
                                                                                                                                                 in every bite.
Product   Post Honey Bunches    Honey                              WHOLE GRAINS – good for      Starting your day with a bowl of this cereal
   2
                                           Label A - Blank                                                                                       AND It’s the
          of Oats Whole Grain   Crunch                             your family, good for you.   is a smart step toward eating a balanced diet
                                                                                                                                                 perfect way to
                                                                                                                                                 start your day.

                                                                                                                                                 Dig in for delight
                                                                                                                                                 in every bite.
Product   Post Honey Bunches    Honey      Our Promise | No High   WHOLE GRAINS – good for      Starting your day with a bowl of this cereal
   1                                                                                                                                             AND It’s the
          of Oats Whole Grain   Crunch     Fructose Corn Syrup     your family, good for you.   is a smart step toward eating a balanced diet
                                                                                                                                                 perfect way to
                                                                                                                                                 start your day.
                                                                                                                                                 Dig in for delight
Product   Post Honey Bunches    Honey      Our Promise | No High                                Starting your day with a bowl of this cereal
   2                                                               Label B - Blank                                                               in every bite.
          of Oats Whole Grain   Crunch     Fructose Corn Syrup                                  is a smart step toward eating a balanced diet
                                                                                                                                                 AND It’s the


                                                                                                                                                 X-11
                                   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 419 of 448




                                                                                                                                              perfect way to
                                                                                                                                              start your day.

                                                                                                                                              Dig in for delight
                                                                 Whole Grains Council Stamp                                                   in every bite.
Product   Post Honey Bunches    Honey    Our Promise | No High                                Starting your day with a bowl of this cereal
   1                                                             (WHOLE GRAIN; 33g or                                                         AND It’s the
          of Oats Whole Grain   Crunch   Fructose Corn Syrup                                  is a smart step toward eating a balanced diet
                                                                 more per serving)                                                            perfect way to
                                                                                                                                              start your day.
                                                                                                                                              Dig in for delight
                                                                                                                                              in every bite.
Product   Post Honey Bunches    Honey    Our Promise | No High                                Starting your day with a bowl of this cereal
   2                                                             Label B - Blank                                                              AND It’s the
          of Oats Whole Grain   Crunch   Fructose Corn Syrup                                  is a smart step toward eating a balanced diet
                                                                                                                                              perfect way to
                                                                                                                                              start your day.

                                                                                                                                              Dig in for delight
                                                                                                                                              in every bite.
Product   Post Honey Bunches    Honey    Our Promise | No High   WHOLE GRAINS – good for      Starting your day with a bowl of this cereal
   1                                                                                                                                          AND It’s the
          of Oats Whole Grain   Crunch   Fructose Corn Syrup     your family, good for you.   is a smart step toward eating a balanced diet
                                                                                                                                              perfect way to
                                                                                                                                              start your day.
                                                                                                                                              Dig in for delight
                                                                                                                                              in every bite.
Product   Post Honey Bunches    Honey    Our Promise | No High   WHOLE GRAINS – good for
   2                                                                                          Label C - Blank                                 AND It’s the
          of Oats Whole Grain   Crunch   Fructose Corn Syrup     your family, good for you.
                                                                                                                                              perfect way to
                                                                                                                                              start your day.

                                                                                                                                              Dig in for delight
                                                                                                                                              in every bite.
Product   Post Honey Bunches    Honey    Our Promise | No High   WHOLE GRAINS – good for      Rich in nutrients - important for moms-to-be
   1                                                                                                                                          AND It’s the
          of Oats Whole Grain   Crunch   Fructose Corn Syrup     your family, good for you.   and growing children.
                                                                                                                                              perfect way to
                                                                                                                                              start your day.
                                                                                                                                              Dig in for delight
                                                                                                                                              in every bite.
Product   Post Honey Bunches    Honey    Our Promise | No High   WHOLE GRAINS – good for
   2                                                                                          Label C - Blank                                 AND It’s the
          of Oats Whole Grain   Crunch   Fructose Corn Syrup     your family, good for you.
                                                                                                                                              perfect way to
                                                                                                                                              start your day.


                                                                                                                                              X-12
                                    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 420 of 448




                           HONEY BUNCHES OF OATS GRANOLA ATTRIBUTE AND LEVEL SIMULATION SETTINGS
                  Brand           Flavor                  Label A – Key Labels                            Label B – Non Key Labels
                                            it’s the perfect combination of wholesome
Product   Post Honey Bunches                                                              NO PRESERVATIVES OR ARTIFICIAL FLAVORS AND
   1
                              Honey Roasted goodness and honey-sweet crunch that everyone
          of Oats Granola                                                                 ingredients you can see & pronounce
                                            in your entire family will love.
Product   Post Honey Bunches                                                              NO PRESERVATIVES OR ARTIFICIAL FLAVORS AND
   2
                              Honey Roasted Label A - Blank
          of Oats Granola                                                                 ingredients you can see & pronounce

Product   Post Honey Bunches                          Whole Grains Council Stamp (100% WHOLE         NO PRESERVATIVES OR ARTIFICIAL FLAVORS AND
   1
                                    Honey Roasted
          of Oats Granola                             GRAIN; 34g or more per serving)                ingredients you can see & pronounce
Product   Post Honey Bunches                                                                         NO PRESERVATIVES OR ARTIFICIAL FLAVORS AND
   2
                                    Honey Roasted     Label A - Blank
          of Oats Granola                                                                            ingredients you can see & pronounce



                                             RAISIN BRAN ATTRIBUTE AND LEVEL SIMULATION SETTINGS
                              Label A – No high fructose Label B – Healthy    Label C – Fiber/Whole
              Brand                                                                                           Label D – Non Key Labels
                                      corn syrup          and Nutritious               Grains
Product                                                                    Fiber is good for digestive
   1
          Post Raisin Bran   No High Fructose Corn Syrup Healthy                                       HUNDREDS OF RAISINS IN EVERY BOX
                                                                           health
Product                                                                    Fiber is good for digestive
   2
          Post Raisin Bran   Label A - Blank             Healthy                                       HUNDREDS OF RAISINS IN EVERY BOX
                                                                           health

Product                                                                      Fiber is good for digestive
   1
          Post Raisin Bran   No High Fructose Corn Syrup   Healthy                                          HUNDREDS OF RAISINS IN EVERY BOX
                                                                             health
Product                                                                      Fiber is good for digestive
   2      Post Raisin Bran   No High Fructose Corn Syrup   Label B - Blank                                  HUNDREDS OF RAISINS IN EVERY BOX
                                                                             health

Product                                                                      Fiber is good for digestive
   1
          Post Raisin Bran   No High Fructose Corn Syrup   Nutritious                                       HUNDREDS OF RAISINS IN EVERY BOX
                                                                             health
Product                                                                      Fiber is good for digestive
   2
          Post Raisin Bran   No High Fructose Corn Syrup   Label B - Blank                                  HUNDREDS OF RAISINS IN EVERY BOX
                                                                             health




                                                                                                                                   X-13
                                    Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 421 of 448




Product                                                                        Fiber is good for digestive
   1
          Post Raisin Bran   No High Fructose Corn Syrup   Healthy                                              HUNDREDS OF RAISINS IN EVERY BOX
                                                                               health
Product
   2
          Post Raisin Bran   No High Fructose Corn Syrup   Healthy             Label C - Blank                  HUNDREDS OF RAISINS IN EVERY BOX

                                                                               Whole Grains Council Stamp
Product
   1
          Post Raisin Bran   No High Fructose Corn Syrup   Healthy             (WHOLE GRAIN; 23g or             HUNDREDS OF RAISINS IN EVERY BOX
                                                                               more per serving)
Product
   2
          Post Raisin Bran   No High Fructose Corn Syrup   Healthy             Label C - Blank                  HUNDREDS OF RAISINS IN EVERY BOX



                                          BRAN FLAKES ATTRIBUTE AND LEVEL SIMULATION SETTINGS
                        Label A – No High
           Brand                                     Label B – Fiber                Label C – Whole Grains                          Label D – Non Key Labels
                      Fructose Corn Syrup
Product   Post Bran   Contains no high      CONTAINS DIETARY FIBER to      Whole grains provide fiber and other                   Made from oven toasted, whole
   1      Flakes      fructose corn syrup   Help Maintain Digestive Health important nutrients to help keep you healthy.          grain wheat and wheat bran
Product   Post Bran                         CONTAINS DIETARY FIBER to      Whole grains provide fiber and other                   Made from oven toasted, whole
   2
                      Label A - Blank
          Flakes                            Help Maintain Digestive Health important nutrients to help keep you healthy.          grain wheat and wheat bran

Product   Post Bran   Contains no high        FIBER TO HELP WITH WEIGHT           Whole grains provide fiber and other            Made from oven toasted, whole
   1      Flakes      fructose corn syrup     MANAGEMENT                          important nutrients to help keep you healthy.   grain wheat and wheat bran
Product   Post Bran   Contains no high                                            Whole grains provide fiber and other            Made from oven toasted, whole
   2
                                              Label B - Blank
          Flakes      fructose corn syrup                                         important nutrients to help keep you healthy.   grain wheat and wheat bran

Product   Post Bran   Contains no high        CONTAINS DIETARY FIBER to           Whole grains provide fiber and other            Made from oven toasted, whole
   1      Flakes      fructose corn syrup     Help Maintain Digestive Health      important nutrients to help keep you healthy.   grain wheat and wheat bran
Product   Post Bran   Contains no high        CONTAINS DIETARY FIBER to                                                           Made from oven toasted, whole
   2
                                                                                  Label C - Blank
          Flakes      fructose corn syrup     Help Maintain Digestive Health                                                      grain wheat and wheat bran

Product   Post Bran   Contains no high        CONTAINS DIETARY FIBER to           Whole Grains Council Stamp (WHOLE               Made from oven toasted, whole
   1      Flakes      fructose corn syrup     Help Maintain Digestive Health      GRAIN; 16g or more per serving)                 grain wheat and wheat bran
Product   Post Bran   Contains no high        CONTAINS DIETARY FIBER to                                                           Made from oven toasted, whole
   2                                                                              Label C - Blank
          Flakes      fructose corn syrup     Help Maintain Digestive Health                                                      grain wheat and wheat bran


                                                                                                                                                X-14
                                   Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 422 of 448




Product   Post Bran   Contains no high      CONTAINS DIETARY FIBER to        Whole grains provide fiber and other            Made from oven toasted, whole
   1      Flakes      fructose corn syrup   Help Maintain Digestive Health   important nutrients to help keep you healthy.   grain wheat and wheat bran
Product   Post Bran   Contains no high                                       Whole grains provide fiber and other            Made from oven toasted, whole
   2
                                            Label B - Blank
          Flakes      fructose corn syrup                                    important nutrients to help keep you healthy.   grain wheat and wheat bran



                                            ALPHA-BITS ATTRIBUTE AND LEVEL SIMULATION SETTINGS
                                Label A – No high                                                                                       Label D – Non Key
              Brand                                         Label B – Nutritious         Label C – Whole Grain
                               fructose corn syrup                                                                                            Labels
                                                     A GOOD SOURCE OF NUTRIENTS
Product                     NO HIGH FRUCTOSE                                       Whole Grains Council Stamp (WHOLE                    NO ARTIFICIAL
   1
          Post Alpha-Bits                            THAT ARE BUILDING BLOCKS FOR
                            CORN SYRUP                                             GRAIN; 20g or more per serving)                      FLAVORS
                                                     YOUR CHILD’S DEVELOPING BRAIN
                                                     A GOOD SOURCE OF NUTRIENTS
Product                                                                            Whole Grains Council Stamp (WHOLE                    NO ARTIFICIAL
   2      Post Alpha-Bits   Label A - Blank          THAT ARE BUILDING BLOCKS FOR
                                                                                   GRAIN; 20g or more per serving)                      FLAVORS
                                                     YOUR CHILD’S DEVELOPING BRAIN

                                                      A GOOD SOURCE OF NUTRIENTS
Product                     NO HIGH FRUCTOSE                                                  Whole Grains Council Stamp (WHOLE         NO ARTIFICIAL
   1      Post Alpha-Bits                             THAT ARE BUILDING BLOCKS FOR
                            CORN SYRUP                                                        GRAIN; 20g or more per serving)           FLAVORS
                                                      YOUR CHILD’S DEVELOPING BRAIN
Product                     NO HIGH FRUCTOSE                                                  Whole Grains Council Stamp (WHOLE         NO ARTIFICIAL
   2
          Post Alpha-Bits                             Label B - Blank
                            CORN SYRUP                                                        GRAIN; 20g or more per serving)           FLAVORS

                                                      A GOOD SOURCE OF NUTRIENTS
Product                     NO HIGH FRUCTOSE                                                  Whole Grains Council Stamp (WHOLE         NO ARTIFICIAL
   1
          Post Alpha-Bits                             THAT ARE BUILDING BLOCKS FOR
                            CORN SYRUP                                                        GRAIN; 20g or more per serving)           FLAVORS
                                                      YOUR CHILD’S DEVELOPING BRAIN
                                                      A GOOD SOURCE OF NUTRIENTS
Product                     NO HIGH FRUCTOSE                                                                                            NO ARTIFICIAL
   2
          Post Alpha-Bits                             THAT ARE BUILDING BLOCKS FOR            Label C - Blank
                            CORN SYRUP                                                                                                  FLAVORS
                                                      YOUR CHILD’S DEVELOPING BRAIN




                                                                                                                                           X-15
                              Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 423 of 448




                                    HONEYCOMB ATTRIBUTE AND LEVEL SIMULATION SETTINGS
                  Brand           Label A - Nutritious        Label B – Whole Grain              Label C – Non Key Labels
Product   Post Honeycomb      NUTRITIOUS SWEETENED     Whole Grains Council Stamp (WHOLE THIS CEREAL CAN HELP FUEL YOUR
   1                          CORN & OAT CEREAL        GRAIN; 8g or more per serving)    DREAMS!
Product   Post Honeycomb      SWEETENED CORN & OAT     Whole Grains Council Stamp (WHOLE THIS CEREAL CAN HELP FUEL YOUR
   2                          CEREAL                   GRAIN; 8g or more per serving)    DREAMS!

Product   Post Honeycomb      NUTRITIOUS SWEETENED          Whole Grains Council Stamp (WHOLE   THIS CEREAL CAN HELP FUEL YOUR
   1                          CORN & OAT CEREAL             GRAIN; 8g or more per serving)      DREAMS!
Product   Post Honeycomb      NUTRITIOUS SWEETENED                                              THIS CEREAL CAN HELP FUEL YOUR
   2                          CORN & OAT CEREAL             Label B - Blank                     DREAMS!




                                   WAFFLE CRISP ATTRIBUTE AND LEVEL SIMULATION SETTINGS
                      Brand                Label A – Key Labels                     Label B – Non Key Labels
Product   Post Waffle Crisp
   1                               NO HIGH FRUCTOSE CORN SYRUP                LABELS FOR EDUCATION AND NO ARTIFICIAL FLAVORS
Product   Post Waffle Crisp
   2                               Label A - Blank                            LABELS FOR EDUCATION AND NO ARTIFICIAL FLAVORS

Product   Post Waffle Crisp                                                   LABELS FOR EDUCATION AND NO ARTIFICIAL FLAVORS
   1                               Iron & Zinc for Growth
Product   Post Waffle Crisp                                                   LABELS FOR EDUCATION AND NO ARTIFICIAL FLAVORS
   2                               Label A - Blank




                                                                                                                      X-16
        Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 424 of 448




Attributes and Levels
    •     “AND” indicates the two claims were shown one after the other in separate bullets in the
          product profile
    •     “Blank” indicates none of the labels in the attribute were shown
                                  Great Grains Attributes and Levels
Study Name: pcgg
[Attribute List]:


1         Brand
2         Flavor
3         Label A- Less processed
4         Label B- Whole Grains
5         Label C- Metabolism
6         Label D - Non Key Labels
7         Price


---------------------------
Attribute 1: Brand


Levels:
1         Post Great Grains
2         General Mills Basic 4
3         Kashi Go Lean Crunch
4         General Mills Fiber One Honey Clusters
5         Store Brand Multigrain Flakes and Clusters


---------------------------
Attribute 2: Flavor



                                                                                             X-17
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 425 of 448




Levels:
1         Blueberry Morning
2         Cranberry Almond Crunch
3         Crunchy Pecan
4         Banana Nut Crunch
5         Raisins, Dates & Pecans


---------------------------
Attribute 3: Label A- Less processed


Levels:
1         Less processed nutrition you can see
2         Why less processed? Quite simply, because it’s good for you!
3       Less processed nutrition you can see AND Why less processed? Quite simply, because
it’s good for you!
4         Label A - Blank


---------------------------
Attribute 4: Label B- Whole Grains


Levels:
1         Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving)
2      It’s whole foods from the field to your bowl, with whole grains, fiber and nutritious
ingredients in every bite!
3      Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving) AND It’s
whole foods from the field to your bowl, with whole grains, fiber and nutritious ingredients in
every bite!
4         Label B - Blank


---------------------------

                                                                                               X-18
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 426 of 448




Attribute 5: Label C- Metabolism


Levels:
1         HELPS SUPPORT A HEALTHY METABOLISM
2         Label C - Blank


---------------------------
Attribute 6: Label D - Non Key Labels


Levels:
1      WHY BE GOOD WHEN YOU CAN BE GREAT? AND is an excellent source of folic
acid and iron
2    NEW LOOK SAME GREAT TASTE! AND foods to power the lifestyle they cultivate
AND FILLS YOU UP & SATISFIES YOU LONGER!
3         FILLS YOU UP & SATISFIES YOU LONGER!
4      THE TASTE YOU LOVE THE SUSTAINED ENERGY YOU NEED AND is an
excellent source of folic acid and iron
5         foods to power the lifestyle they cultivate
6         is an excellent source of folic acid and iron


---------------------------
Attribute 7: Price


Levels:
1         $2.49
2         $2.99
3         $3.49
4         $3.99
5         $4.49


                                                                             X-19
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 427 of 448




                              Honey Bunches of Oats Attributes and Levels
Study Name: pchb
[Attribute List]:


1         Brand
2         Flavor
3         Label A- No high fructose corn syrup
4         Label B- Whole Grains
5         Label C- Wholesome Nutrition
6         Label D - Non Key Labels
7         Price


---------------------------
Attribute 1: Brand


Levels:
1         Post Honey Bunches of Oats
2         Nature Valley Honey Oat Clusters
3         Kellogg’s Special K
4         Store Brand Honey Oat Clusters and Flakes


---------------------------
Attribute 2: Flavor


Levels:
1         With Almonds
2         Honey Roasted
3         With Vanilla Bunches


                                                                            X-20
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 428 of 448




4         Greek Honey Crunch
5         With Cinnamon Bunches
6         With Real Strawberries


---------------------------
Attribute 3: Label A- No high fructose corn syrup


Levels:
1         Our Promise | No High Fructose Corn Syrup
2         Label A - Blank


---------------------------
Attribute 4: Label B- Whole Grains


Levels:
1         4 Wholesome Grains
2         Whole Grains Council Stamp (WHOLE GRAIN; 10g or more per serving)
3     Whole Grains Council Stamp (WHOLE GRAIN; 10g or more per serving) AND 4
Wholesome Grains
4         Label B - Blank


---------------------------
Attribute 5: Label C- Wholesome Nutrition


Levels:
1         WHOLESOME NUTRITION
2         Label C - Blank


---------------------------
                                                                                X-21
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 429 of 448




Attribute 6: Label D - Non Key Labels


Levels:
1         It’s just the taste, it’s amazing. AND Start the Day Off Right!
2         Made with Natural Wildflower Honey
3      NO COLORS FROM ARTIFICIAL SOURCES AND This is a cereal you can feel good
about eating again and again.
4       NOURISHING CALORIES AND Made with Natural Wildflower Honey AND It’s just
the taste, it’s amazing.
5         Start the Day Off Right!
6       This is a cereal you can feel good about eating again and again. AND It’s just the taste,
it’s amazing.


---------------------------
Attribute 7: Price


Levels:
1         $2.69
2         $3.19
3         $3.69
4         $4.19
5         $4.69




                                                                                              X-22
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 430 of 448




                    Honey Bunches of Oats Whole Grain Attributes and Levels
Study Name: hbwg
[Attribute List]:


1         Brand
2         Flavor
3         Label A- No high fructose corn syrup
4         Label B- Whole Grains
5         Label C- Smart step balanced diet and rich in nutrients
6         Label D - Non Key Labels
7         Price


---------------------------
Attribute 1: Brand


Levels:
1         Post Honey Bunches of Oats Whole Grain
2         Quaker Real Medley Multigrain Cereal
3         Kellogg’s Mueslix
4         Store Brand Honey Oat Clusters and Flakes Whole Grain


---------------------------
Attribute 2: Flavor


Levels:
1         Honey Crunch
2         Almond Crunch
3         Blueberry Clusters


                                                                              X-23
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 431 of 448




4         Raisins, Dates & Almonds


---------------------------
Attribute 3: Label A- No high fructose corn syrup


Levels:
1         Our Promise | No High Fructose Corn Syrup
2         Label A - Blank


---------------------------
Attribute 4: Label B- Whole Grains


Levels:
1         WHOLE GRAINS – good for your family, good for you.
2         Whole Grains Council Stamp (WHOLE GRAIN; 33g or more per serving)
3      WHOLE GRAINS – good for your family, good for you. AND Whole Grains Council
Stamp (WHOLE GRAIN; 33g or more per serving)
4         Label B - Blank


---------------------------
Attribute 5: Label C- Smart step balanced diet and rich in nutrients


Levels:
1         Starting your day with a bowl of this cereal is a smart step toward eating a balanced diet
2         Rich in nutrients - important for moms-to-be and growing children.
3    Starting your day with a bowl of this cereal is a smart step toward eating a balanced diet
AND Rich in nutrients - important for moms-to-be and growing children.
4         Label C - Blank



                                                                                                X-24
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 432 of 448




---------------------------
Attribute 6: Label D - Non Key Labels


Levels:
1         Dig in for delight in every bite. AND It’s the perfect way to start your day.
2       NEW LOOK! SAME GREAT TASTE AND And with no artificial colors or flavors, this
cereal is as good as it gets.
3         It’s the perfect way to start your day.
4    Simple Inside - GOOD SOURCE OF FIBER - NO ARTIFICIAL COLORS OR
FLAVORS AND OUR BEST IN EVERY BITE
5       This cereal is your great-day starter and your balanced-lifestyle supporter. AND It’s the
perfect way to start your day. AND OUR BEST IN EVERY BITE
6         OUR BEST IN EVERY BITE
7         And with no artificial colors or flavors, this cereal is as good as it gets.


---------------------------
Attribute 7: Price


Levels:
1         $1.69
2         $2.49
3         $3.29
4         $4.09
5         $4.89




                                                                                              X-25
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 433 of 448




                       Honey Bunches of Oats Granola Attributes and Levels
Study Name: hbgr
[Attribute List]:


1         Brand
2         Flavor
3         Label A- Key Labels
4         Label B - Non Key Labels
5         Price


---------------------------
Attribute 1: Brand


Levels:
1         Post Honey Bunches of Oats Granola
2         General Mills Nature Valley Granola
3         Kellogg’s Special K Granola
4         Quaker Simply Granola
5         Store Brand Granola


---------------------------
Attribute 2: Flavor


Levels:
1         Honey Roasted
2         French Vanilla Almond
3         Toffee Almond
4         Maple Pecan


                                                                             X-26
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 434 of 448




5         Peanut Butter


---------------------------
Attribute 3: Label A- Key Labels


Levels:
1      it’s the perfect combination of wholesome goodness and honey-sweet crunch that
everyone in your entire family will love.
2         Whole Grains Council Stamp (100% WHOLE GRAIN; 34g or more per serving)
3      it’s the perfect combination of wholesome goodness and honey-sweet crunch that
everyone in your entire family will love. AND Whole Grains Council Stamp (100% WHOLE
GRAIN; 34g or more per serving)
4         Label A - Blank


---------------------------
Attribute 4: Label B - Non Key Labels


Levels:
1     NO PRESERVATIVES OR ARTIFICIAL FLAVORS AND ingredients you can see &
pronounce
2     Enjoy It Your Way! AND add PROTEIN to your day! AND ingredients you can see &
pronounce
3         Bring your bunch together, anytime anywhere with delicious granola.
4         ingredients you can see & pronounce
5       We choose healthy and tasty, convenient and wholesome, economically sustainable and
socially impactful.
6       add PROTEIN to your day! AND Bring your bunch together, anytime anywhere with
delicious granola.


---------------------------
Attribute 5: Price

                                                                                        X-27
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 435 of 448




Levels:
1         $2.59
2         $2.99
3         $3.39
4         $3.79
5         $4.19




                                                                          X-28
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 436 of 448




                                  Raisin Bran Attributes and Levels
Study Name: pcrb
[Attribute List]:


1         Brand
2         Label A- No high fructose corn syrup
3         Label B- Healthy and Nutritious
4         Label C- Fiber/Whole Grains
5         Label D - Non Key Labels
6         Price


---------------------------
Attribute 1: Brand


Levels:
1         Kellogg’s Raisin Bran
2         Kellogg’s Raisin Bran Crunch
3         General Mills Total Raisin Bran
4         Post Raisin Bran
5         Store Brand Raisin Bran


---------------------------
Attribute 2: Label A- No high fructose corn syrup


Levels:
1         No High Fructose Corn Syrup
2         Label A - Blank




                                                                           X-29
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 437 of 448




---------------------------
Attribute 3: Label B- Healthy and Nutritious


Levels:
1         Healthy
2         Nutritious
3         Healthy AND Nutritious
4         Label B - Blank


---------------------------
Attribute 4: Label C- Fiber/Whole Grains


Levels:
1         Fiber is good for digestive health
2         Whole Grains Council Stamp (WHOLE GRAIN; 23g or more per serving)
3      Fiber is good for digestive health AND Whole Grains Council Stamp (WHOLE GRAIN;
23g or more per serving)
4         Label C - Blank


---------------------------
Attribute 5: Label D - Non Key Labels


Levels:
1         HUNDREDS OF RAISINS IN EVERY BOX
2     has delicious crunchy whole grain wheat and bran flakes AND HUNDREDS OF
RAISINS IN EVERY BOX AND EXCELLENT SOURCE OF FIBER
3         EXCELLENT SOURCE OF FIBER AND HUNDREDS OF RAISINS IN EVERY BOX
4   Delicious raisins perfectly balanced with crisp, toasted bran flakes. AND EXCELLENT
SOURCE OF FIBER


                                                                                    X-30
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 438 of 448




5         REAL FRUIT- Delicious raisins add a sweetness you’ll love to every morning.
6      MADE WITH REAL FRUIT AND has delicious crunchy whole grain wheat and bran
flakes


---------------------------
Attribute 6: Price


Levels:
1         $1.89
2         $2.59
3         $3.29
4         $3.99
5         $4.69




                                                                                        X-31
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 439 of 448




                                Bran Flakes Attributes and Levels
Study Name: pcbf
[Attribute List]:


1         Brand
2         Label A- No high fructose corn syrup
3         Label B- Fiber
4         Label C- Whole Grains
5         Label D - Non Key Labels
6         Price


---------------------------
Attribute 1: Brand


Levels:
1         Kellogg’s All Bran
2         General Mills Fiber One Original Bran Cereal
3         Post Bran Flakes
4         Store Brand Bran Flakes


---------------------------
Attribute 2: Label A- No high fructose corn syrup


Levels:
1         Contains no high fructose corn syrup
2         Label A - Blank


---------------------------


                                                                           X-32
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 440 of 448




Attribute 3: Label B- Fiber


Levels:
1         CONTAINS DIETARY FIBER to Help Maintain Digestive Health
2         FIBER TO HELP WITH WEIGHT MANAGEMENT
3    CONTAINS DIETARY FIBER to Help Maintain Digestive Health AND FIBER TO
HELP WITH WEIGHT MANAGEMENT
4         Label B - Blank


---------------------------
Attribute 4: Label C- Whole Grains


Levels:
1         Whole grains provide fiber and other important nutrients to help keep you healthy.
2         Whole Grains Council Stamp (WHOLE GRAIN; 16g or more per serving)
3     Whole grains provide fiber and other important nutrients to help keep you healthy. AND
Whole Grains Council Stamp (WHOLE GRAIN; 16g or more per serving)
4         Label C - Blank


---------------------------
Attribute 5: Label D - Non Key Labels


Levels:
1         Made from oven toasted, whole grain wheat and wheat bran
2         NO artificial flavors AND NO colors from artificial sources
3         NO colors from artificial sources
4         Excellent Source of Iron AND Energize your active lifestyle with a great breakfast!
5         Make fit for life, fit your life!



                                                                                                X-33
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 441 of 448




6    Energize your active lifestyle with a great breakfast! AND Make fit for life, fit your life!
AND Excellent Source of Iron


---------------------------
Attribute 6: Price


Levels:
1         $2.69
2         $3.19
3         $3.69
4         $4.19
5         $4.69




                                                                                             X-34
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 442 of 448




                                 Alpha-Bits Attributes and Levels
Study Name: pcab
[Attribute List]:


1         Brand
2         Label A- No high fructose corn syrup
3         Label B- Nutritious
4         Label C- Whole Grain
5         Label D - Non Key Labels
6         Price


---------------------------
Attribute 1: Brand


Levels:
1         Post Alpha-Bits
2         General Mills Lucky Charms
3         Quaker Life
4         General Mills Kix


---------------------------
Attribute 2: Label A- No high fructose corn syrup


Levels:
1         NO HIGH FRUCTOSE CORN SYRUP
2         Label A - Blank


---------------------------


                                                                           X-35
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 443 of 448




Attribute 3: Label B- Nutritious


Levels:
1    A GOOD SOURCE OF NUTRIENTS THAT ARE BUILDING BLOCKS FOR YOUR
CHILD’S DEVELOPING BRAIN
2         Label B - Blank


---------------------------
Attribute 4: Label C- Whole Grain


Levels:
1         Whole Grains Council Stamp (WHOLE GRAIN; 20g or more per serving)
2         Label C - Blank


---------------------------
Attribute 5: Label D - Non Key Labels


Levels:
1         NO ARTIFICIAL FLAVORS
2         12 ESSENTIAL VITAMINS AND MINERALS AND FUEL UP ON GOODNESS
3    satisfies the kid in everyone with just the right touch of sweetness and crispy goodness.
AND great taste = happy kids
4      FUEL UP ON GOODNESS AND NO ARTIFICIAL FLAVORS AND Start the morning
simply, start life right.
5         Start the morning simply, start life right.
6         great taste = happy kids AND NO ARTIFICIAL FLAVORS


---------------------------
Attribute 6: Price


                                                                                           X-36
     Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 444 of 448




Levels:
1         $1.99
2         $2.24
3         $2.49
4         $2.74
5         $2.99




                                                                          X-37
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 445 of 448




                                  Honeycomb Attributes and Levels
Study Name: pchy
[Attribute List]:


1         Brand
2         Label A - Nutritious
3         Label B - Whole Grain
4         Label C - Non Key Labels
5         Price


---------------------------
Attribute 1: Brand


Levels:
1         Post Honeycomb
2         Kellogg’s Apple Jacks
3         Quaker Cap’n Crunch
4         Kellogg’s Froot Loops


---------------------------
Attribute 2: Label A - Nutritious


Levels:
1         NUTRITIOUS SWEETENED CORN & OAT CEREAL
2         SWEETENED CORN & OAT CEREAL


---------------------------
Attribute 3: Label B - Whole Grain


                                                                           X-38
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 446 of 448




Levels:
1         Whole Grains Council Stamp (WHOLE GRAIN; 8g or more per serving)
2         Label B - Blank


---------------------------
Attribute 4: Label C - Non Key Labels


Levels:
1         THIS CEREAL CAN HELP FUEL YOUR DREAMS!
2         Simple Inside AND OUR BEST IN EVERY BITE
3    GOOD SOURCE OF 11 VITAMINS AND MINERALS AND COLLECT POINTS.
EARN REWARDS. AND IT’S NOT WHAT YOU DO, IT’S HOW YOU MAKE IT YOURS.
4         COLLECT POINTS. EARN REWARDS.
5    IT’S NOT WHAT YOU DO, IT’S HOW YOU MAKE IT YOURS. AND THIS
CEREAL CAN HELP FUEL YOUR DREAMS!
6   OUR BEST IN EVERY BITE AND THIS CEREAL CAN HELP FUEL YOUR
DREAMS!


---------------------------
Attribute 5: Price


Levels:
1         $1.99
2         $2.49
3         $2.99
4         $3.49
5         $3.99




                                                                             X-39
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 447 of 448




                                 Waffle Crisp Attributes and Levels
Study Name: pcwf
[Attribute List]:


1         Brand
2         Label A - Key Labels
3         Label B - Non Key Labels
4         Price


---------------------------
Attribute 1: Brand


Levels:
1         Post Waffle Crisp
2         General Mills Cinnamon Toast Crunch
3         General Mills French Toast Crunch
4         Quaker Oatmeal Squares


---------------------------
Attribute 2: Label A - Key Labels


Levels:
1         NO HIGH FRUCTOSE CORN SYRUP
2         Iron & Zinc for Growth
3         NO HIGH FRUCTOSE CORN SYRUP AND Iron & Zinc for Growth
4         Label A - Blank


---------------------------


                                                                           X-40
      Case 3:16-cv-04958-WHO Document 146 Filed 04/24/19 Page 448 of 448




Attribute 3: Label B - Non Key Labels


Levels:
1         LABELS FOR EDUCATION AND NO ARTIFICIAL FLAVORS
2    NO COLORS FROM ARTIFICIAL SOURCES AND FUEL UP ON GOODNESS AND
GET A STRONG START
3         NO ARTIFICIAL FLAVORS AND FUEL UP ON GOODNESS
4         fill you up with a satisfying crunch and sweetness that’s just right
5         FUEL UP ON GOODNESS AND GET A STRONG START
6         GET A STRONG START


---------------------------
Attribute 4: Price


Levels:
1         $1.59
2         $2.34
3         $3.09
4         $3.84
5         $4.59




                                                                                 X-41
